SOCIETE CAMEROUNAISE D'INDUSTRIE ET D'EXPLOITATION DU BOIS
(SCIEB) Sarl.

PLAN D’AMENAGEMENT DE
L'UFA 09025
#°

En

3 ETAT DE LA FORET..........…

31 HISTORIQUE DE LA FORET,
3.11 Origine de la forêt...
3.12  Perturbations naturelles ou humaine:

3.2 TRAVAUX FORESTIERS ANTERIEURS
32.1 Reboisement.…..…..
3.2.2 inventaires et autres études du milie
3.2.3 Exploitations…
3.24 Autres ‘aménagements (forestier. touristiques, cynégétiques, etc.)

3.3 SYNTHESE DES RÉSULTATS D'INVENTAIRE D'AMENAGEMENT..
3.3.1 Contenance.
3.3.2 Effectifs
3.3.3 Contenu

3.4 PRODUCTIVITE DE LA FORET
3.4.1  Accroissements
34.2 Mortalité
3.4.3  Dégâts d'exploitation.

3.5 DIAGNOSTIC SUR L'ETAT DE LA FORET

4 AMENAGEMENT PROPOSE mens
41 OBJECTIFS D'AMENAGEMENT ASSIGNES A LA FORET.
42 AFFECTATION DES TERRES ET DROITS D'USAGE

4.2.1  Affectations des terres.
4.2.2 Droits d'usage
43 AMENAGEMENT DE LA SERIE DE PRODUCTION
4.3.1 Liste des essences aménagées et composition des groupes
432 La rotation
4.3.3 Les DME/AME.
4.3.4 La possibilité forestière (Volume total et volume à l'hectare
4.3.5 Synthèse sur l'évolution de la forêt...
44 BLOCS D'AMENAGEMENT QUINQUENNAUX
441 Blocs d'aménagement .
4.4.2 Ordre de passage .
4.4.3 Voirie forestière.
444 Découpage prévisionnel en assiettes annuelles de coupe.
45 REGIMES SYLVICOLE‘e,PECIAUX
4.5.1 Objectifs spécifiques d'aménagement des essences spéciale:
4.5.2 Règles sylvicoles des essences spéciales et mode d'intervention

4,6 PROGRAMME D'INTERVENTIONS SYLVICOLES.
4.6.1 Exploitation au DM.
462  Piantations

47 PROGRAMME DE PROTECTION
4.7.1 Protection contre l'érosion (bassins versants, berges, fortes pentes.
4.7.2 Protection contre le feu...
4.7.3 Protection contre les insectes et les maladies
4.7.4 Protection contre les envahissements de la population
4.7.5 Protection contre la pollution.
4,76 Dispositif de surveillance et de contrôle

4.8 AUTRES AMENAGEMENTS.
48.1 Structures d'accueil du public.
4.8.2 Mesures de conservation et de mise en valeur du potentiel halieutico-cynégétiqt
4.8.3 Forêts à Haute Valeur de Conservation
4.8.4 Promotion et gestion des Produits Forestiers Non Bois d' Oeuvre .
4.8.5 Mesures pour harmoniser les activités de la population avec les objectifs d’ ‘aménagement

110

+ FORET
RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 3
MANAGEMENT

© SCIEB S. .
Sète Cameroane GB #6 3 EMAAON 66 Pol

49 ACTIVITES DE RECHERCHE
5 PARTICIPATION DES POPULATIONS A L’'AMENAGEMENT FORESTIER
5.1 CADRE ORGANISATIONNEL ET RELATIONNEL.........................
5.2 MODES D'INTERVENTION DES POPULATIONS DANS LA FORET
5.3 EVOLUTION DES RELATIONS POPULATIONS-FORET
6 DUREE ET REVISION DU PLAN...

7 BILAN ECONOMIQUE ET FINANCIER.
74 LES REVENUS...
72 LES DEPENSES.
7.3 JUSTIFICATION DE L’'AMENAGEMENT

BIBLIOGRAPHIE nn remronrnnnensnnnennnnernenrenannennnenenennnnneeneneemennnensenneenenenennennes 124

110

113
113
114
… 114

DTA EEEREEEEETS à |: à

LISTE DES TABLEAUX ..numemmnnennnnneenennennennennnnerennnennenennnenennmenenneennenere 126
LISTE DES CARTES... nine srnnnenennnnnrnennenronennenneneennneeenenenennennenennenennnnennee 127
LISTE DES FIGURES .…......eenennnnencensennnnmnnmeenennnnenennenennnnennnre 128
6 ANNEXES ...mrnnrrarnnnennenannsennenennnennennennenenenennennenenennenenenennnenennennennre À 29

FORET
RESSOURCES UFA 09-025 - Révision du Plan d'Aménagement - 2012 Page 4
27 MANAGEMENT

SCIEB S.A.R.L.
Société Cameronnnse dinautie ef ENpJonion de ROIS

SIGLES ET ABREVIATIONS EMPLOYES DANS LA SUITE DU TEXTE

AC: Assiette de Coupe

AODH : Accompagnement des Organisations & du Développement Humain
CERAD. Centre de Recherche et d'Action pour le Développement durable
CPF: Comité Paysan-Forêt

CSPA: Comité de Suivi du Plan d'Aménagement

CTFT : Centre Technique Forestier Tropical

CPE: Convention Provisoire d'Exploitation

cv: Coefficient de Variation (en %)

DMA : Diamètres Minima d’exploitabilité sous Aménagement
DME : Diamètre Minimum d'Exploitabilité

Er: Erreur relative

FDP: Forest Decision Program®

FHVC : Forêt à Haute Valeur de Conservation

FRM : Forêt Ressources Management

FSC : Forest Stewardship Council

GIC : Groupement d'initiative Commune

GPS : Giobai Positioning System (Système de positionnement par satellite)
IKA : Indice Kilométrique d’Abandance

MINATD: Ministère de l'Administration Territoriale et de la Décentralisation
MINEF : Ministère de l'Environnement et des Forêts (devenu le MINFOF)
MINEP: Ministère de l'Environnement et de la Protection de la nature
MINFOF: Ministère des Forêts et de la Faune

ONADEF : Office National de Développement des Forêts

OLB: Origine et Légalité des Bois

PFNBO : Produits Forestiers Non Bois d'Oeuvre

PNCM: Parc National de Campo Ma’an

i FORET
Æ RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012
ETS MANAGEMENT

Page 5
© SCIES S.A.R.L.
Socibte Camerounalse dindusarie et rExpanation de BAIE

RFA: Redevance Forestière Annuelle

SIG : Système d'informations Géographiques
SRTM : Shuttie Radar Topography Mission

Tiama : Traitement des inventaires Appliqué à la Modélisation des Aménagements (Logiciel)

UFA : Unité Forestière d'Aménagement
UFE : Unités Forestières d'Exploitation
UTO : Unité Technique Opérationnelle
WWF: World Wild Fund For Nature

FORET
RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 6
MANAGEMENT

PREAMBULE
- DE LA JUSTIFICATION D'UNE REVISION DU PLAN D’AMENAGEMENT DE F'UFA 09-025 -

L'aménagement de l'UFA 09-025 remonte à 1998, avec la signature d'une convention provisoire
d'exploitation avec la société Forestière de Campo (HFC).

Un premier Plan d'Aménagement de l'UFA 09-025 a été établi par ONADEF en 1998 pour la société
HFC. Il intégrait les résultats de l'inventaire d'aménagement conduit par l'ONADEF en 1998, avec un
taux de 0,85%.

La procédure de classement a modifié les limites de l'UFA aménagée, sa superficie passant alors de
de 86 788 à 88 147 ha. Cette nouvelle limite a fait l'objet, en 2005, d'un décret de classement
{N°2005/0527/PM du 14 février 2005).

5 ans après sa mise en oeuvre, le Plan d'aménagement a été révisé, avec l'assistance technique du
bureau d'études ONF International. Le Plan d'Aménagement ainsi révisé a été approuvé par
l'Administration en mai 2004 (courrier N°1094/N/MINEF/SG/DF/SDIAF/SA).

Suite à la failiite de HFC en 2004, l'UFA 09-025 a été transférée à la société SCIEB, qui a son tour,
compte tenu de difficultés financières importantes a cessé ses activités en 2008. En 2010, des parts
de l'actionnaire majoritaire sont rachetées par Un groupe d'opérateurs dont fait partie la société
WIJMA CAMEROUN, la gestion restant aux mains de la société SCIEB. Les activités d'exploitation
dans l'UFA 09-025 ont repris en 2011.

Une nouvelle révision du Plan d'aménagement était rendue nécessaire compte tenu des évolutions
majeures étant intervenues depuis la précédente version, notamment le changement d'opérateur
économique portant un projet industriel bien différent de celui établi pour la Forestière de Campo.

Dans le cadre de cette révision, un nouvel inventaire d'aménagement a été conduit sur l'ensemble de
l'UFA (les données du précédent inventaire n'ayant pu être retrouvées), ainsi que des investigations
complémentaires : étude d'impact Environnementale étude socio-économique, étude sur la Faune et
la chasse villageoise, étude sur les pygmées Bagyeli et étude sur les FHVC.

La demande faite par la société SCIEB de réviser le Plan d'Aménagement de l'UFA 09-025 a été
acceptée par l'administration forestière en 2011 (Cf. Annexe 1)

Les principes qui ont guidé cette révision du Plan d'Aménagement sont les suivants :

+ Actualiser le découpage en séries ;

+ Recomposer les groupes d'essences avec les principes en vigueur au Cameroun, paur prendre
en compte le projet d'entreprise de la société SCIEB qui met en valeur l'UFA ;

+ Recalculer les DMA des essences aménagées avec les principes en vigueur au Cameroun et sur
base des données du nouvel inventaire d'aménagement ;

SLA FORET
ï RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 7
PF MANAGEMENT
SCIEB S.A.R.L.
Sox Caimoroonatse dinde et dElolion de Bvis

+ Refaire un découpage équivolume de la partie non encore exploitée, sur la durée résiduelle
(18 ans), la durée de rotation de 30 ans n'étant pas modifiée.

Par rapport au Plan d'Aménagement de la société HFC, une utilisation plus poussée des données de
l'inventaire d'aménagement a également permis de produire des cartes de répartition des essences
ligneuses, des espèces fauniques et des PFNBO, autant d'éléments permettant de mieux connaître
cette forêt.

Cet important travail de révision conduit ainsi à replacer l'activité d'exploitation forestière sur
l'UFA 09-025 dans le cadre des principes de gestion durable en vigueur dans tout le Bassin du
Congo.

LIT FORET
æ RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 8
MANAGEMENT

INTRODUCTION

Selon une des définitions proposées, l'aménagement forestier consiste en une « valorisation planifiée
des produits et services forestiers garantissant à long terme l'intégrité du milieu forestier, de sa
biodiversité ainsi que le bien-être des populations ».

Le cadre législatif camerounais, les évolutions des marchés et de l'intérêt mondial pour la
préservation des écosystèmes forestiers font que les entreprises d'exploitation forestière du
Cameroun deviennent l'un des principaux acteurs de l'aménagement durable des forêts de ce pays.

Un premier Plan d'Aménagement de l'UFA 09-025 a été préparé par l'ONADEF en 1998 et mis en
œuvre par la société HFC jusqu'en 2004 où il a été révisé, avec l'appui technique du bureau d'études
ONF international.

Cette nouvelle révision du Plan d'Aménagement de l'UFA 09-025 a bénéficié de l'appui technique de
l& Direction Gestion Durable et Certification de la société partenaire WIJMA CAMEROUN et du
bureau d'études FORET RESSOURCES MANAGEMENT (FRM).

La Cellule d'Aménagement de la SCIEB nouvelle gérance est installée sur le site de Campo depuis
2010 et est supervisée par la Direction Gestion Durable et Certifications de WIJMA CAMEROUN
depuis Douala

Dans le cadre de cette révision, l'inventaire d'aménagement de l'UFA a été réalisé en 2011 par la
société WIJMA CAMEROUN, agréée aux inventaires. Les travaux d'inventaire ont été validés en 2012
(Cf. Annexe 2). Une étude de la grande faune et des activités anthropiques (y compris sur la chasse
villageoise) a été conduite, conformément aux normes d'inventaire faunique, par le WWF-Kudu
Zombo. L'actualisation du diagnostic socio-économique a été réalisée par l'ONG OPED, sous la
supervision de FRM. Une étude d'impact environnementale a été menée par les bureaux d'étude JMN
Consultant (agréé depuis 2008 par le MINEP à la réalisation des études d'impact) et AODH. Une
étude sur les populations pygmées Bakola-Bagyeli riveraines de l'UFA 09-025 a été conduite par
l'ONG CERAD.

Le suivi administratif a été assuré par M NDENEBE, pour SCIEB.
Pour WIJMA CAMEROUN, la supervision des travaux a été assurée par MM. DELION et MESSINGA.

La direction technique du projet d'aménagement a été assurée par MM. Bernard CASSAGNE, Jean-
François CHEVALIER et Mme Alexandra PASQUIER de FRM.

Le traitement des données a été effectué par Mme Alexandra PASQUIER.

Les travaux de cartographie forestière ont été réalisés par M Laurent DUFY et Mme Alexandra
PASQUIER.

FORET
RESSOURCES UFA 09-025 - Révision du Plan d'Aménagement - 2012 Page 9
MANAGEMENT

Le Plan d'Aménagement a été rédigé par Mme Alexandra PASQUIER, sous la supervision de
MM. Bernard CASSAGNE et Jean-François CHEVALIER (FRM), M. Sébastien DELION (WIJMA), et
en collaboration avec l'administration forestière.

Le Plan d'Aménagement se décompose en sept parties :

+

dans la première partie, sont décrites les caractéristiques biophysiques de la forêt établies lors de
la préparation du Plan d'Aménagement,

la deuxième partie analyse l'environnement socio-économique de l'UFA,

la troisième partie présente l'état de la forêt sur l'UFA,

la synthèse des chapitres précédents permet d'établir les prescriptions en matière
d'aménagement de l'UFA,

les grandes lignes de la participation de la population à l'aménagement de la forêt sont ensuite
présentées,

durée et conditions de révision du plan d'aménagement sont explicitées,

enfin, ce document s'achève par un bilan économique et financier de la mise sous aménagement
de l'UFA 09-026.

Le Plan d'Aménagement est accompagné de diverses annexes techniques très importantes
{inventaire d'aménagement, cartographie, études écologiques).

FORET
RESSOURCES UFA 09-025 - Révision du Plan d'Aménagement - 2012 Page 10
MANAGEMENT
1 LES CARACTERISTIQUES BIOPHYSIQUES DE LA FORET

1.1 INFORMATIONS ADMINISTRATIVES
1.1.1 Situation administrative

L'UFA 09-025 correspond à la concession forestière n°1011. Elie a été attribuée par transfert à la
société SCIEB en 2004.

La convention provisoire d'exploitation N°002 CPE/MINEF/SG/DF a été signée en juin 2004 (Annexe
3).

La procédure de classement de l'UFA a aboutit en 2005 avec la signature du décret de classement
N°2006/0527/PM du 14 février 2005 {Annexe 4).

1.1.2 Superficie

La superficie classée de l'UFA 09-025 mentionnée dans le décret de classement est de 88.147
hectares.

La superficie calculée sous SIG, après report des limites officieiles sur images Landsat, est de 88.500

hectares {en projection UTM 32N).

1.1.3 Situation géographique et limites

L'UFA 09-025 est située sur l'arrondissement de Campo du département de l'Océan, dans la Province
du Sud. Elle dépend du poste forestier de Campo.

L'UFA 09-025 est limitée à l'Est par le Parc National de Campo Ma'an (PNCM), au Nord par la
concession agro-industrielle HEVECAM et au Sud par l'ile de Dipikar.

Les coordonnées géographiques incluant l'UFA sont les latitudes Nord 2°10' et 2°37° et les longitudes
Est 09°45’ et 10°30'

La définition des limites de l'UFA 09-025 est donnée par le décret de classement annexé au présent
Plan d'Aménagement (Annexe 4).

La localisation de l'UFA est donnée par la Carte 1.

L'agglomération voisine de l'UFA est Campo au Sud-Ouest. Elle est desservie par deux axes
routiers :
-  L'Axe Campo -Kribi, qui passe à l'Ouest de l'UFA ;
- _ L’axe Campo — Mini, qui passe entre les 2 blocs de l'UFA, et qui rejoint la route traversant le
Parc National de Campo Ma’an pour rejoindre la ville de Ma'an à l'Est.

FORET
* RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 11
MANAGEMENT

HE]

2102 - MeWEBEUPUY.P UBIS NP LOISAPE — S20-60 VAN

INTNAOVAVA
SHIUAOSSAY
IAO4 f?

S20-60 VAN,.I 8P UoneSIf8207 : L OUET

a

8 2 ea 2 oInsTpu ET 282$

STA'V'S 8312S
© SCIEB S$.
Route Camerounalsr indus er dEnpiaialon 4 Bas

Les concessions forestières voisines sont toutes situées à l'Est, de l'autre côté du PNCM :
+ Les UFA 09-021 et 09-024 attribuées à WIJMA CAMEROUN ;

+ L'UFA 09-022 attribuée à GAU-SERVICE et gérée par WIJMA CAMEROUN ;

+ L'UFA 09-023 attribuée à CUF.

1.14 Droits divers

La forêt de l'UFA n'est grevée d’aucuns droits légaux ou servitudes. Seuls les droits d'usage sont
accordés aux populations riveraines du massif.

1.2 FACTEURS ECOLOGIQUES
1.2.1 Topographie {HFC, 2004)

Le relief dans et autour de l'UFA 09-025 présente des zones contrastées mais globalement peu
accidentées par rapport à la région du PNCM allant d'une plaine côtière à l'Ouest à un massif
granitique à FEst.

La plaine côtière a des altitudes ne dépassant pas les 300 m, sauf au niveau du massif des Mamelles,
au Nord-Ouest de l'UFA qui culmine à 323 m. Cette plaine s'étend vers l'arrière pays jusqu'à une
profondeur d'environ 20 km avant de buter à l'Est sur la frontière Sud du massif granitique du Ntem,
dont les aititudes moyennes varient entre 500 et 1000 m.

La zone au Sud du massif du Ntem est beaucoup plus ondulée, ayant été affectée par d'amples
mouvements tectoniques, et morcelée en petites collines séparées par de nombreux cours d'eau peu
enfoncés.

Le relief de FUFA a été cartographié (Cf. Carte 2) à partir d’une représentation du SRTM (Shuttle
Radar Topography Mission).

1.2.2 Climat (JMN Consultant, 2011)

La forêt de l'UFA se situe dans la zone soumise au climat de type équatorial maritime et continental à
quatre saisons :

+ Une grande saison sèche de décembre à février ;

+ Une petite saison des pluies de mars à mai:

+ Une petite saison sèche de juin à août;

+ Une grande saison des pluies de septembre à novembre.

La pluviométrie moyenne annuelle est d'environ 2800 mm. On note généralement une baisse de cette
pluviométrie au fur et à mesure que l’on s’éloigne de la cote. Ainsi elle varie de 2950 mm/an (Kribi), et
2800 mm (Campo) à 1870 mm à Nyabissan dans la zone de Ma'an (Tchouto, 2009). Les pluies

 FORET
+ RESSOURCES UFA 09-025 - Révision du Plan d'Aménagement - 2012 Page 13
: MANAGEMENT

SCIES S.A.R.L.
Societe Cansgtounalse d'inde 8 dExplohatlon de Bus

présentent deux maxima (un en mai et un autre en septembre-octobre) avec des chutes de pluie les
plus importantes observées en octobre.

Le degré hygrométrique reste élevé pendant toute l'année, y compris en saison sèche, ce qui
empêche la dessiccation de la végétation et la met à l'abri du feu de brousse. L'hygrométrie
importante de cette région est due à son ouverture sur l'océan Atlantique. L'humidité relative varie
entre 73% à Kribi proche de Campo et 68% à Ebolowa proche de Ma'an (Oiivery, 1986).

Les températures moyennes sur l'année se caractérisent par une très faible variation et se situent
autour de 25°C. Les mois les pius chauds sont février (28°C) et mars (27,8°C) et les plus froids sont
août (25,2°C) et juillet (25,5°C) (MINFOF, 2006).

Le Tableau 1 donne les données de pluviométrie de deux stations proches de la zone: Kribi et
Campo.

6 Tableau 1 : Précipitations moyennes mensuelles à Kribi et Campo {Schéma directeur
d'aménagement de la côte Sud du littoral camerounais, 2002)

Précipitation |

Avril |Mai [Juin |yuillet/Août |Sept. [Oct |Nov. |péc. | annuelle
{mm}

Mois Janv. | Fév. Mars

1 ——
Kribi eæ| 118 mL 260] 343] 274] 112] 231] 502] 492] 201] ©4] 292
Campo] 113] 132] 201] 269] 327] 182] 6e] 140[ 426 500] 243] g6| 2685

Le diagramme ombrothermique de Kribi est représenté sur la Figure 1.

2 mn 500

e
ë

Tempérture moyenne Fa)
ë

|
|

Be Men Av MS Ce ue AO Set Oct Ho Déc

Figure 1 : Diagramme ombrothermique de Kribi (2002)

js FORET
æ! RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 14
LEE MANAGEMENT
ANIHAIOYNVAH
5} Bed &LOZ - ueleBeuguy,p UE; NP UOISABX — 20-60 VAN SADHNOSSTA æ:
EAMO4 ÉÉPT

S20-60 VAN SP JOH08 : T OUED

8 p conONÉAp à synenpapenaDU) pos
TYV'S 930$
© SCIEB S.A.R.L.
Bochrer Cameras ind e dote de ER

1.2.3 Géologie et pédolagie

Sur le plan géologique, l'UFA repose sur un socle cristallin datant du précambrien, dominé par des
roches métamorphiques, telles que les gneiss ou migmatites. Les gneiss sont essentiellement des
gneiss inférieurs à bictite, amphibole, pyroxène, sillimanite et hypersthène. Les migmatiques vont des
gneiss granitisés aux orthagneiss (HFC, 2004).

Sous climat chaud et humide, les roches métamorphiques du socle enrichissent les sols en kaolinite,
quartz et hydroxydes, produisant des sols acides et pauvres en éléments nutritifs.

Trois principaux types de sols sont présents dans la zone de l'UFA 09-028 :

+ Des sols peu évolués, en haut des coilines ou sur les talwegs à fortes pentes, portant un mince
horizon humifère, retenu par les racines, très nombreuses. Ce sont des sols très sensibles à
l'érosion lors des défrichements ;

+ Des sois hydromorphes, dans les vallées et les bas-fonds, avec une capacité d'échanges
cationiques supérieure, bien qu’elle reste pauvre. Ces sols présentent un meilleur potentiel
agricole, mais requierent toutefois des aménagements importants (drainage, amendement
minéraux) pour pouvoir être exploités ;

+ Des sols ferrallitiques correspondant à des sois jaunes {enrichis en sables) ou rouges (enrichis
en limon) développés sur la roche- mère, très acides (pH variant de 4 à 6), couvrant la majeure
partie de l'UFA. lIs présentent généralement les horizons suivants :

+ Un horizon humifère, de 0 à 10 cm d'épaisseur ;
+ Un horizon argileux jaune, de quelques centimètres à plusieurs mètres d'épaisseur ;
+ Une zone d'aitération de la roche - mère, présentant des bandes blanches et de la rouille.

La plupart des caractéristiques de ces sols a été effacée par les processus d'aitération et de
pédogenèse extrêmement intenses, donnant lieu à d'excellentes qualités physiques (sols profonds et
bien drainés). Si ces sols constituent un excellent support, leurs caractéristiques chimiques sont peu
favorables pour les cultures : les éléments nutritifs étant localisés très superfciellement et la capacité
d'échange cationique étant faible, la nutrition des plantes et la fixation des éléments minéraux sont
gênées. Pour mettre en valeur une activité agricole sur ces sols, des amendements organiques et/ou
une fertilisation chimique s'avèrent indispensables.

1.24 Hydrographie ({MN Consultant, 2011)

Le réseau hydrographique fait partie du bassin côtier et est assez dense compte tenu de l'ouverture
de la région sur l'océan.

W contient un réseau de plusieurs fleuves, rivières, ruisseaux, chutes et rapides. Ce réseau s'organise
autour de deux sous-bassins à savoir le sous-bassin du Ntem couvrant près de 70% de l'UTO et ie
sous-bassin de la Lobé.

FORET
RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 16
MANAGEMENT

© SCIEB S.A.R.L.
nie Case eee EE Be EU

Les cours d'eau de ces sous-bassins renferment des chutes d'un grand attrait touristique (Lobé et
Memve'ele) et sont très poissonneux.

1.25  Végétation

Les travaux de R. Letouzey permettent de tracer un portrait détaillé de la végétation dans la zone de
l'UFA 09-025. Les éléments qui suivent ont été synthétisés sur la base de la notice de sa carte phyto-
géographique du Cameroun au 1:500 000" parue en 1985, et des résultats de l'inventaire
d'aménagement.

Un extrait de cette carte est repris ici (Cf. Garte 3), pour bien illustrer cette synthèse.

12.5.1 Forêt de terre ferme
Les forêts de l'UFA 09-025 appartiennent au District biafréen et au District atlantique littoral, riches en
Caesalpinaceae, du Domaine de la forêt dense humide toujours verte guinéo-congolaise.

Nous reprenons ici la description des unités rencontrées dans la zone d'étude, en conservant la
numérotation de la carte de Letouzey.

DISTRICT ATLANTIQUE BIAFREENE À CAESALPINACEAE

Là où elles sont intactes, en particulier sur des collines non attaquées par l'homme, ces forêts
peuvent être considérées comme de très bel aspect. Les dimensions des arbres peuvent être
importantes ; les cimes tabulaires ou en coupoles bombées des arbres émergeants, de
Caesalpiniaceae en particulier, sont assez aisément repérables sur photographies aériennes ; les
tiges des arbustes de sous-bois sont rigides et verticales, assez souvent avec feuillage rassemblé en
panache à 5-10 m de hauteur au-dessus du sol: les acumens des petits arbustes de sous-bois
peuvent atteindre plusieurs centimètres de longueur ; les cauliflories sur abres et arbustes ne passent
pas inaperçues.

Elles se trouvent dans l’île de Dipikar et entre Bibabimvoto et Mvini. Ces formations sont endémiques
de la région de Campo.

Elles comportent plus de 60 espèces de Caesalpiniaceae dont le Bubinga E (Guibourtia ehie), le
Doussié blanc (Afzelia pachyloba), le Doussié rouge (Afzelia bipindensis), l'Eyoum rouge (Dialium
bipendensis) et le Tali (Erythrophieum ivorense).

231 - Forêt atlantique biafréenne à Czesa/piniaceae encore abondantes, avec Saccogioftis gabonensis
(Ozouga) et autres Indices littoraux

Ce type forestier est surtout présent dans le haut bassin de la Lobé, à L'Est de l'UFA. Parmi les
espèces caractéristiques du district atlantique littoral rencontrées dans les vallées : Ajlexis cauliflora,
Andira inermis, Anthonotha lamprophylta, Coula edulis, Cynometra hankeiï, Glossocalyx brevipes et G.
longicuspis, Lophira alata, Oubanguia alata, Phyllobotryum spathulatum, Podococcus barteri,
Saccoglottis gabonensis, Scyphocephalium mannii.

FORET
FF RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 17
+14 MANAGEMENT

SCIES S.
Socirt Camerounae Sue 2 Ft de BA

232 - Forêt atlantique biafréonne à Caesalpinlaceso encore abondantes, avec Ca/pocalyx heitzi
{Miama) et Saccogloftis gabonensis (Ozouga)

Ce type forestier, présent à l'Ouest du bloc Nord de l'UFA et l'Est du bloc Sud, se caractérise avant
tout par l'abondance de Calpocalyx heïtzi (Miama). Sont aussi présentes: Dialium tessmani,
Guibourtia ehie, Hoplestigma klaineanum, Phyllocosmus calothyrsus èt Testulea gabonensis parmis
les arbres et les arbustes, Dostenia yambuyaensis, Guadella marantifolia et Mapania africana parmis
les plantes herbacées, Bulbophyilum colubrinum parmi les épiphytes.

DISTRICT ATLANTIQUE LITTORAL

Ce district est circonscrit par le district atlantique biafréen, englobant essentiellement l'extrémité du
Ntem. À cet estuaire se trouvent adjoints les bassins sédimentaires d’alluvions quaternaires, surtout
sablonneuses, du Ntem. Celles-ci supportent essentiellement, à l'origine, une forêt atlantique littorale
à Lophira alata et Saccoglottis gabonensis, alors que les abords du fleuve sont garnis de forêts et de
pariries marécageuses périodiquement inondées. Sur les dépôts argileux ou argilo-sablonneux
modernes, de développement divers types de mangroves. Des cordons littoraux sablonneux
s'étendent de manière continue de Kribi à Campo.

247 - Forêt atlantique littorala à Caesa/pinlacoae relativement rares, avec Saccoglottis gabononsis
Cette division, présente dans les basses plaines au Nord de l'UFA, cherche à traduire la disparition
relative de Caesalpiniaceae et l'augmentation manifeste du nombre d'éléments littoraux.

249 - Forêt atlantique littorale à Gaesa/piniacese relativement rares, avec Ca/pocalyx heltzii et
Saccoglottis gabonensis

Cette forêt est présente à l'Ouest du bloc Sud de l'UFA et représente une zone de transition avec la
forêt biafréenne.

Ces paysages ont cependant été perturbés par les passages successifs de l'exploitation forestière sur
une grande partie du massif. Dans les anciennes pistes forestières, on y rencontre des brousses à
Marantaceae et Zingiberaceae.

1.2.5.2 Forêts édaphiques

Les forêts marécageuses ou périodiquement inondées poussent sur des sols humides le long des
fleuves et des rivières périodiquement inondées. Ces formations sont floristiquement riches en
espèces semi-aquatiques rares et endémiques (genre Ledermaniella). Les espèces dominantes sont :
Hallea stipulosa, Spondianthus preusii Lasiodiscus mani, Plagiosiphon muitjugus, Gibertiodendron
demonstrans, Guibourtia demeusei, Sclerosperma manni et quelques espèces de Uapaca et de
Raphia.

Des mangroves basses internes à petits Rhiziophora racemosa et Pandanus satabiei (n°262, carte
phytogéographique de Létouzey) ant été observées à l'embouchure du fleuve Ntem à Ipono où est
situé le site de la SCIEB (JMN Consultant, 2011).

Î J FORET
æ RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 18
SE, MANAGEMENT
INTAMOYNYN 7
ZLOZ - uaueBBLEUY.P UBI 4 NP UOISMON — GZ0-60 VAN S1H1OSSAN £

61 ee

S20-60 VAN,I JueJAnOS 79104 ej ep elydesbopBo}Auq : £ eue)
19 306

a

œ

“PFUEUAQUE Sr} LE #2, 2Af
ee —|

“SOUDQRÉ 306
“HG At SUR ROLE ORDPLIGESNNT E SORUOU| CNÉQUERE PO) -

todi FEUOUOQPE GyAÉAIONS 13 12104 K4eo0c
0 008 soumpuoge oou0 SRE PS An SI

NEA BED EDQNE :9 S2UOQEE DES
as nan sep aan sent RE À VAR FDL RO

AEpioanar & BR

126 Faune

Une étude récente menée sur l'UFA pour évaluer ses potentialités fauniques (WWF, 2011) a permis
de mettre en évidence une richesse spécifique intéressante, comparable à celle du PNCM voisin

Le Tableau 2 reprend la liste des grands mammifères inventoriés sur l'UFA (WWF, 2011). La
présence dans l'UFA de 28 espèces, réparties dans 16 familles et 7 ordres, est ainsi confirmée.

Tableau 2 : Grands mammifères inventoriés sur J'UFA 09-025 (WWF, 2011)

FAMILLE NOM COMMUN NOM SCIENTIFIQUE
Artiodac!

Céphalophe bleu Cephalophus monticola

Pépralophe à bande dorsale Cephalophus dorsaiis
Géphalophe de Peters Cephelophus callypigus
Céphalophe à dos jaune Cephalophus sylvicultor
Tragelaphus spekeï

Tragulidé Chevrotain aquatique Hyemoschus aquatious
Potamochère Potamochoerus porcus

Pholidotes

Pangolin géant Smutsia gigantea

Pangolin nain Uromanis tetradactyla

* D'autres études fauniques (Matthews, 2000) ont montré la présence de Cercopithecus pogonias, de Colobus
satanus et de 3 espèces de la famille des Prosibiens (Lémuriens, Galago et Potto)

11] «| FORET
æ RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 20
es MANAGEMENT
SCIEB S.A.R.L.

Rocieté Canteraunalse GAS € d'EMPISAANION 0e AS.

FAMILLE | NOM COMMUN NOM SCIENTIFIQUE
Carnivores
Fais
Viverridé Civette Civettictis civetta

Herpestidé Mangouste rouge Herpestes saguineus
Proboscidés
Eléphantidé Eléphant de forêt Loxodonta Africana cyclotis
Crocodilidé Ostealeamus tetracus

L'UFA abrite une faune abondante et variée, avec la présence notable d'Eléphants. Les grands
primates (Gorille, Chimpanzé) sont peu abondants dans cette UFA (Cf, & 1.3.2).

1-3 RESULTATS EN MATIERE DE BIODIVERSITE DANS L’UFA 09-025

Les éléments présentés ici concernent la caractérisation de la biodiversité, d’une part avec une
analyse plus poussée de l'éventail des espèces ligneuses rencontrées sur chaque placette, et d'autre
part avec l’analyse des relevés écologiques complémentaires de l'inventaire d'aménagement, portant
sur la faune, les produits forestiers non bois d'œuvre et la régénération.

Ces relevés écologiques ont pour objectif, à l'occasion de l'ouverture d’un réseau de layons couvrant
l'ensemble de la concession, d'apporter une information essentiellement qualitative sur des éléments
qui interviendront dans une meilleure connaissance des écosystèmes et qui seront intégrés à la
réflexion sur la gestion durable de la forèt.

1.3.1 Diversité des ligneux
1.3.1.1 Richesse spécifique

On s'intéresse ici au nombre d'essences (espèces ligneuses ou groupes d'espèces) recensées sur
chacune des placettes d'inventaire d'aménagement.

En moyenne sur l'UFA 09-025, 28 espèces différentes ont été comptées par placette {tiges de
diamètre supérieur ou égal à 20 cm, sur une superficie de 0,5 ha).

Si l'on considère l'ensemble des tiges inventoriées, c'est à dire en incluant les tiges de diamètre
supérieur ou égal à 10 cm, la moyenne du nombre d'espèces différentes comptées par placettes se
situe à 37. Ce chiffre est donné à titre d'information pour illustrer l'effort qui a été fait en matière de
reconnaissance des ligneux jeunes, mais il n'est pas directement comparable au premier chiffre (28)
car les tiges de 10 à 20 cm de diamètre n'ont été relevées que sur les 50 premiers mètres de chaque
placette d'inventaire.

1 FORET
5 RESSOURCES UFA 09-025 - Révision du Plan d'Aménagement - 2012 Page 21
LEE MANAGEMENT
SCIEB SA

Societe Cameraunatse GINGE 67 D'ERREUR BU

Les résultats sont détaillés par strate cartographique dans le Tableau 3. Pour la description des
strates, se reporter au & 3.3.1. La strate de forêt en régénération présente une diversité spécifique
plus élevée que les autres strates. Au vu des résultats, les forêts secondaires ont un niveau de

biodiversité plus élevé qu'en forêt dense.

Tableau 3 : Diversité spécifique dans les formations végétales observées sur photo-

interprétation
Nombre moyen d'espèces par
placettes
Strate Nombre de
Cartographique piacettes Tiges Tises
de diamètre de diamètre
>=10cem >= 20cm
Cu $ 4 2
D À —
DHS CP 713 34 27
————|
DHS in 21 29 23
SR 18 45 32 x
MIT 119 37 28
SA CP x 829 39 29
SJ 29 38 28
Global (hors Cu) 1726 37 28
Lo

1.3.1.2 Cartographie des résultats

La Carte 4 illustre le niveau de biodiversité des ligneux (diamètre 20 cm et plus) au travers de fa

répartition spatiale du nombre moyen d'espèces par hectare.

FORET

MANAGEMENT

RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 22
LNINIDVNVN
SIDUNOSSAH

ce 6e 2402 - JUEUEPEUEUIY,P EI NP UOISAPN — SZ0-60 VAN

520-60 VANII Suep xnouB} Sep 9USISAIPOIG Sp NESAIN : y SHED

|
°

lux st x Vs

TOC NU NUS : UopES Qu
(HOZ VHM) oUeEupUR.p JRMenU: 8e:

amas 2
Soanan 9
pr

TEV'S 4IDS
SCIEB SARL.
A ee RIRE TEE

4.32 Faune

Un premier recensement de la faune dans l'UFA 09-025 a été conduit, dans le cadre du projet
d'aménagement et de conservation de la biodiversité de Campo Ma'an. L'UFA 09-025 avait alors été
parcouru partiellement dans 4 secteurs différents (Matthews, 2000).

Un inventaire faunique spécifique à l'UFA 09-025 a été mené, dans le cadre de la révision de ce plan
d'aménagement, selon une méthodologie conforme au cadre règlementaire (Arrêté n°0221, 2008).
L'inventaire a collecté des données sur 144 km, sur base de 96 transects linéaires à largeur variable

de 1,5 km

Les principaux résultats de la seconde étude sont présentés ici. Le rapport de cette étude, avec
l'ensemble des résultats, est disponible (WWF, 2011).

13.21 Indices observés

Les observations réalisées sur la faune sont listées dans le Tableau 4.

Tableau 4 : Liste des observations relevées lors de l'inventaire sur le terrain

Observations directes | Observations indirectes
Crottes Empreintes
Cadavre, carcasse Nid (gorille et chimpanzés) Restes de repas
Marques sur la végétation Excavations

Le Tableau 5 présente l'indice Kilométrique d'Abondance ({IKA) calculé sur la zone d'étude pour
chaque espèce faunique recensée. L'IKA est le nombre d'observations directes ou de signes
d'animaux par kilomètre de transect parcouru. Cette méthode est largement utilisée dans les zones
forestières à travers le monde car elle s'avère efficace pour les analyses de distributions spatiales des
espèces.
Tableau 5 : Indices Kilométriques d'Abondance {IKA) calculés (nb d'obs/km} par espèce sur la

zone d'étude (WWF, 2011}

Animal IKA

Eléphant de forêt

Céphalophe à bande
dorsale noire

Céphalophe bleu 3,71

Potamochére
Céphalophe à dos jaune 2,88

Athérure 2,10
Sitatunga 1,97

ns J  FORET
El RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 24
TÉTET MANAGEMENT
SCIEB S.A.R.L.
Société Comerounase d'indusnte et dExpioiahian de BG

KA

Céphalophe de Peters
Pangein géant
Hcheur

44

1
Pangolin nain (

Cercocèbe à collier blanc
Singe non identifié
Mangabé à joues grises
Mangouste rouge

[015
Rat de Gambie
Chevrotain aquatique
Moustacs
Panhère

[___0®
Givet
Crocodile nain
Varan

[sos 7]

En comparaison avec le PNCM (Etoga, Fouekem, 2008) et l'UFA 09-024 voisine (Etoga, 2008), l'UFA
09-025, avec plus de 30 obs/km, se révéte présenter une abondance relative en espèce plus
importante (20 obs/km pour le PNCM, 10 obs/km pour l'UFA 09-024).

Par contre, les grands primates (Gorille, Chimpanzés) sont faiblement présents dans l'UFA. li est à
noter, néammoins que dans le PNCM, il y a des aires de distribution avec une forte densité de
Chimpanzés (1,2 ind/km2), constituant ainsi une des régions là plus densément peuplée d'Afrique
centrale (Matthews, 2000).

L'estimation des densités a été possible pour certaines espèces rencontrées dans l'UFA, présentant
un nombre suffisant d'observations (Tabieau 6). N s'agit de :

+ L'Eléphant;
* Le Céphalophe bleu.

STE] FORET
“ RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 25
LÉ MANAGEMENT
© SCIEB S.A.R.L.
Société Camerounalse d'u 61 d'Egiadallon de Eos

Tableau 6: Densité estimée des Eléphants et Céphalophes bleus dans la zone d'étude (WWF,

2011)
Animal Densité {ind./km* itanvalle confiance)
Eléphant 0,075 67133 — 136]
Céphalophe bleu 2,53 2233 [1400 — 3560]

Ces résultats montrent que l'Eléphant est très bien représenté dans l'UFA 09-025.

1.3.22 Cartographie des résultats

La répartition des indices (IKA) des principales espèces animales relevées au cours de l'inventaire a
pu être cartographiée, permettant ainsi d'obtenir une image globale de la répartition de ces espèces
dans l'UFA.

La Carte 5 présente la répartition des indices pour l'ensemble des espèces fauniques recensées. Les
cartes pour les espèces animales intéressantes (Eléphant, Chimpanzé, Gorille, Sitatunga, Buffle,
Chevrotain aquatique, Panthère, Pangolin géant, Crocodile nain) sont données en Annexe 5. Les
cartes de répartition des autres espèces inventoriées sont disponibles dans le rapport de l'étude
(WWF, 2011)

Les zones de plus forte concentration animale couvrent une bonne partie du bloc Sud de l’UFA (entre
la route Akak-Mvini et la périphérie de l'île de Dipikar) et s'étendent au Nord d'Akak (le long de la
rivière Evelotong). Le bloc Nord se caractérise par une forte concentration en Céphalophes bleus,
tandis que les Eléphants se concentrent au Nord d'Akak, vers la source de {a rivière Evelotong. Il y a
aussi un site de forte concentration, à l'Est du massif des Mamelies, où on retrouve une abondance
relative en Céphalophes (bande dorsale noire, dos jaune, de Peters).

1.3.2.3 Pression de chasse

Les observations relatives à l'activité de chasse ont été relevées au cours de l'étude : camps de
chasseurs, pièges, douilles, coups de fusil entendus, pistes de chasseur, coupes à la machette.

Le Tableau 7 présente l'indice Kilométrique d'’Abondance (IKA) calculé sur la zone d'étude pour
l'activité de chasse. A titre indicatif, y sont aussi fournis les IKA des autres activités anthropiques
identifiées lors de l'étude. Aucune activité agricole n'a été relevée au sein de l'UFA.

FORET
æ: RESSOURCES UFA 09-025 - Révision du Plan d'Aménagement - 2012 Page 26
TÉLTT MANAGEMENT
SCIEB S.A.R.L.
Sodété Esser ouais dns et dE on de EG

Tableau 7 : Indice kilométrique d'abondance (obs/km) de l'activité de chasse et des autres
activités anthropiques

Observations humaines 0,01

Piles de torche 0,01

Coupes à la machette
Douilles de cartouches

Campements
[expioitation forestière

La répartition des indices d'activités humaines liés à la chasse est illustrée par la Carte 6. II n’y a pas
de zone de concentration forte des activités humaines au sein de l'UFA.

Les signes d'activités humaines liés à la chasse se répartissent sur plusieurs sites, principalement
dans le bloc Nord de l'UFA : dans la pointe Nord-Ouest, en périphérie d'HEVECAM au Nord de la
Lobé, autour du campement Bikolo au sein de l'UFA. Le bloc Sud de l'UFA n'est que peu touché par
les activités humaines : seule une zone à l'Est de Mabiogo, vers la rivière Bongola, est moyennement
touchée.

Cette répartition indiquerait une pression de chasse relativement faible dans l'UFA.

13.24 Observations concemant les espèces emblématiques

Les Eléphants (Loxodonta africana cyclotis) sont particulièrement présents en périphérie de Nkoélon,
Mvini, Akak et Afan Essokyé, à l'origine de nombreuses destructions de cultures. Leurs pistes
s'étendent jusqu'à la limite Nord de l'UFA, vers Nkongo. Ils semblent aussi privilégier les forêts
marécageuses, le long de la rivière Evelotong. Lors du recensement faunique de 2000, les Fléphants
avaient été repérés essentiellement en périphérie du PNCM, vers la rivière Lobé. Aucun couloir de
migration n’a pu été identifié mais d'après les observations faites, les Eléphants proviendraient du
PNCM en suivant les berges des rivières Mvini, Bitandé et du Ntem.

Les Chimpanzés (Pan troglodytes) et les Gorilles (Gorilla gorilla) sont peu abondants dans l'UFA. Les
Chimpanzés sont présents quasi-exclusivement à l'Est de l'UFA, notamment au Nord de Mvini, alors
que les Gorilles se distribuent dans de petits flots isolés, avec une petite zone de concentration vers
la source de la rivière Evelotong. Aucune sympatrie dans la distribution de ces 2 espèces n'a été
remarquée. En 2000, les sites de chimpanzés semblaient déjà privilégiés l'Est de l'UFA, alors que les
Gorilles étaient plutôt au Sud-Ouest de Nkoélon.

Le Sitatunga (Trage/aphus spekei) a été recensé majoritairement dans le Centre- Ouest de l'UFA.

FORET
! RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 27

24 MANAGEMENT

INANAOVNVN AL
EL] 2108 - MalEBEUELIY.P UEIA NP UOISNON — GZ0-60 VAN spnossau 1
IANO4 ETF]

20-60 v-Nn.1 Suep ejeuiue soussesd 2p (uryjuopearesqo,p qu) ssolpui Sep uopuedey : ç our

ogio

Senpuoue s2opdss saynel
{unysao,p qu) va
Seo-60 varu ep un TT]

uso |
anbaideGoipfu nessou
Salud nessoy

Jamo nee —

LE TE]
Bel

SoguBka dues
peu SopuBAS den

"TA'V'S 4312S
INANAOYNVN HET

6e sed &LOZ - MeuweBeugluy.p UBl4 NP UOISIAOH — GZO-60 VAN SIDANOSSI |
[CE LOC DE ait

S20-60 v-n.1 suep sonbnoboufs sajAn2e sep ejeneds uonnquisiq : 9 eUe3

\ sosovanue sun (OT
"
110€ euçopo rs: opesrege a : a : À enbudesantnenns —
JM :eanes A : ï sasdnesssu
® ‘ JRNOI DEEE ——
nero
LT
sauts dues
oeul teaubha dues
<= 1
nr
1 |
nbRpépuéo axarpe.p subis
Auoysgo,p qu} wa

C2]

mobs

SIDE SD LODEL 3 HSTPULE FEU) 1IOS

TA V'S 8312

Le Buffle (Syncerus caffer nanus), bien que sa distribution reste concentrée sur quelques rares sites,
montre une abondance relative beaucoup plus importante que dans les sites voisins (PNCM, UFA 09-
024). En particulier, une zone de concentration de cette espèce est notable au Sud de l'UFA, en
périphérie de l'île de Dipikar. Un Buffle cotoyait d'ailleurs tes activités d'exploitation, se déroutant dans
cette zone.

En 2000, le chevrotain aquatique (Hyemoschus aquaticus) était considéré comme commun et
constituait une source de nourriture importante pour le village Nkoélon (Matthews, 2000). En 2011, la
distribution de cette espèce est restreinte à quelques rares sites, avec des micro-zones de
concentration en périphérie du PNCM.

La panthère (Panthera pardus), bien que rare dans l'UFA, a été identifiée, au Sud-Est, en périphérie
du PNCM {dans une zone collinaire et rocailleuse) : c'est aussi dans ce site que des observations de
cette espèce avaitent été faites lors du précédent inventaire (Matthews, 2000).

43.3 Produits Forestiers Non Bois d'Oeuvre (PFNBO)

L'inventaire réalisé avait pour objectif la connaissance du potentiel nutritionnel et pharmacologique de
l'UFA 09-025 (fruitiers, lianes, plantes médicinales). Un grand nombre de ces PFNBO est prélevé sur
de grands arbres dont les tiges de plus de 10 cm de diamètre ont déjà été comptées lors de
l'inventaire des ligneux, ils sont présentés au paragraphe $ 2.2.8.

Une synthèse des relevés est donnée au Tabieau 8 pour les PFNBO non issus de grands arbres.

Tableau 8 : Synthèse des relevés pour tes PFNBO non issus de grands arbres

r
Produit proies Fréquence Utilisation
Sel (Maranthacées) L 1480 85% Emballage bâton de manioc
Niamvini (Rotin)__ 1263 73% Balai, brosse à dent
Ndjk medim {liane) 1208 70% Eau à boire
Azç'ou (Maranthacées) 1001 58% Emballage bâton de manioc
Adjom (Afromomum) 982 57% Alimentation
Miken (Maranthacées) 938 54% Emballage
Akoe (Maranthacées) 779 45% Emballage, construction
Mien (Herbes) 684 40% __| Pharmacopée (tige)
Ongam (Rotia) 479 |_28% [Brosse à dent, séchoir
Assak (Rotin} 444 26% Nasse
Eborok (Rotin) Ï 400 23% Panier
Nkan (Rotin} _ 364 21% ___|Chaise, piège
[Poivre {liane) | 302 17% Alimentation
Esek yo {liane) 266 15%. Eau, pharmacopée
Owondo bekon (liane) 195 11% Pharmmacopée (feuille)
Mbié (Raphia) 182 11% Vin
Zam (Raphia) 137 8% Construction
Ç FORET
Le RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 30

+ 2 MANAGEMENT
SCIEB SARL.
Forlaie Canerounatse Flodustie  SEsiltan de Bts

———
Produit nel 4 | Fréquence Utilisation
Anom (liane) 84 5% _[Fermentation vin (écorce),
Kanga (Herbes) 83 5% __|Pharmaco
Ekok {Herbes) 69 4% Pharmacopée alimentation bétail
Koé (Escargot) 69 4% LAimentation
Otou-nden (Herbes) 65 4% Corde, pharmacopée (feuille
Alo Mvou (Herbes) 63 4% Pharmacopée (feuille)
Alen (palmier à huile) 53 3% Alimentation
Abomdijan (Herbes) 42 2% Pharmacopée (feuille)
Vio (Champignon) 31 2% Alimentation
Ading {Raphia) 24 1% Lit, vin
| Okok (liane) 22 1% Alimentation (feuille;
Oyem zé (liane} 20 1% Pharmacopée (feuille)
Nkok yop (Herbes) 11 1% Pharmacopée (tige)
Ndolé sauvage 10 1% Alimentation
Beyem élok (Herbes) 9 1% Pharmacopée (feuille)
Feuilles de coco (Gnelum 6 0% Alimentation
Okon (Herbes) _ & 0%
Mvongbo (Afromomum 4 0%

La forêt de l'UFA 09-025 s'avère riche en Maranthacées et en Rotins, qui se retrouvent dans la plupart
des placettes. Le Raphia et les feuilles de coco sont peu fréquents dans l'UFA.

Des cartes de répartition des principaux PFNBO (Feuilles de maranthacées, Rotin, Raphia, Liane à
eau et Afromomum) sont jointes en Annexe 6. Un indice de présence/absence a été affecté à chaque
placette avant le traitement cartographique de ces données. La carte résultante présente des valeurs
comprises entre 0 et 1.

1.3.4  Régénération forestière

L'inventaire d'aménagement a inclus Un comptage exhaustif des tiges de 10 à 20 cm de diamètre
(gaulis), effectué sur les 50 premiers mètres de chaque placette de comptage des arbres, sur des
sous-placeites de 0,1 ha. Du fait du taux de sondage faible (0,2%), les résultats obtenus sont moins
précis mais ils permettent néammoins de compléter les histogrammes de structures des populations
des différentes essences (donnés en Annexe 8.4).

Outre te comptage des gaulis, des relevés ont été faits sur les semis et plantules d’une liste restreinte
d'essences : seules les essences présentant un potentiel commercial ont fait l'objet d'un relevé
spécifique de la régénération.

Trois stades de développement ont été relevés :
+ _S1= semis ou plantule de hauteur inférieure à 0,3 m;
+ _S2= tiges de hauteur comprise entre 0,3 met 1,5m;
« __S3= tiges de hauteur supérieure à 1,5 m et de diamètre inférieur à 10 cm.

je FORET
pr RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 31
TELE MANAGEMENT
SCIEB S.A.R.L.
Société Canerounaise dindsrie ex ERA de EE

Le Tableau 9 présente la synthèse des résultats obtenus par essence relevée. Les valeurs exprimées
correspondent au pourcentage de placettes inventoriées sur lesquelles des semis ont été observés.

Tableau 9: Synthèse des relevés effectués sur la régénération forestière

Essence s1 82 s3 TOTAL
Niové 2% | 6% _| 21% | 29%
Tali 7% 4% | 8% 18%
Azobé 4% 4% | 10% 18%
llomba 2% 3% 10% 16%
Padouk rouge 2% | 2% | 7% 11%
Doussié blanc 5% | 2% 3% 10%
Eyong 1% | 2% | 4% Th
Bilinga 1% 1% 5% 7%
Dibétou 3% 1% 0% 4%
Acajou de bassam 1% | 0% 1% 3%
Bossé foncé 0% _| 0% | 2% 3%
Dabéma 2% 0% 1% 3%
Sipo 0% 0% 1% 2%
Movingui Dow | 0% | 1% | 2%
Bossé clair 0% 0% 1% 1%
Onzabili K 0% | 0% 0% 1%
Doussié rouge 0% | 0% 0% 0%
Fraké / Limba 0% | 0% 0% 0%
Tiama 0% | 0% 0% 0%

Au regard de la fréquence de sujets adultes, la majeure partie des espèces se régénère bien, en
particulier le Niové. Le Tali et le Padouk rouge auraient tendance à moins bien se régénérer.

Seul le Fraké semble mal se régénérer, ce qui confirmerait le tempérament colonisateur de cette
espèce de lumière, qui a du mal à se maintenir au fur et à mesure que l'ambiance forestière se
referme.

La régénération des essences a été représentée sous forme de carte de répartition des fréquences
d'observation des semis. Par conséquent, un indice de présence / absence a été affecté à chaque
placette avant le traitement cartographique de ces données. La carte résultant présente des valeurs
comprises entre 0 et 1.

Les cartes de fréquence les plus représentatives de la régénération des essences (Niové, Tali, Azobé,
llomba, Padouk rouge, Doussié blanc, Eyong, Bilinga Dibétou, Acajou de Bassam) sont jointes en
Annexe 7. Elles sont à mettre en parallèle avec les cartes de répartition des essences présentées en
Annexe 8-8.

F FORET
{ RESSOURCES UFA 09-025 - Révision du Plan d'Aménagement - 2012 Page 32
MANAGEMENT

© SCIEB S.A.R.L.
Scie Came ounaise GInduRTe € d'Expfotaton 0€ RU

2 L'ENVIRONNEMENT SOCIO-ECONOMIQUE

L'environnement socio-économique de l’'UFA 09-025 a été décrit dans plan d'aménagement révisé en
2004, sur base d’un diagnostic à l'échelle de l'UTO (ERE Développement, 2001). Du fait des
Changements intervenus ces dernières années dans la zone, notamment le changement d'attributaire
de l'UFA 09-025 et l'arrêt de l’activité forestière pendant près de 2 ans, il était opportun, dans le cadre
de cette révision, d'actualiser l'environnement socio-économique de l'UFA.

Une étude socio-économique a été menée en 2011 (OPED, 2011), permettant ainsi de renforcer les
connaissances sur les populations locales impliquées dans la gestion forestière de l'UFA 09-025,
notamment en étudiant les impacts de l'activité d'exploitation forestière sur la vie économique locale et
en recueillant les perceptions et attentes de la population vis-à-vis de la société SCIE. Elle a aussi
eu pour but de décrire l'environnement socio-économique des empioyés et d'appréhender la
perception par la société des rapports avec les populations riveraires.

Dans le cadre de cette étude, 19 villages, sur les 30 concernés par l'aménagement de l'UFA 09-026
(villages riverains situés dans la zone d'influence de l'UFA) ont été enquêtés (Cf. Carte 7). Près de
150 témoignages ont été recueillis auprès des populations riveraines et 30 employés de la SCIEB ont
été rencontrés.

2.1 CARACTERISTIQUES DEMOGRAPHIQUES

21.1 Description de la population

La population riveraine à l'UFA 09-025 se répartie sur 2 axes :
- Un axe littoral Kribi-Campo qui regroupe 10 villages, tournés vers la mer ;
- Un axe forestier Campo — Mvini qui regroupe 20 villages, tournés vers la forêt.

Les villages concernés, leur population et leur composition ethnique sont donnés dans le Tableau 10.
La répartition de la population est représentée sur la Carte 7.

Ne disposant que des chiffres globaux du dernier recensement (excepté pour Campo), l'estimation de
la popuiation en 2011 pour les villages riverains à l'UFA 09-025 s'est appuyée sur les données par
village publiées par ERE Développement, auxquelles a été appliqué un taux de croissance basé sur
les chiffres du 3°” RGPH (Recensement Général de la Population et de l'Habitat), soit 3%/an. La
population en 2011 a été estimée en appliquant un taux de croissance annuel de 3% aux données de
2005

La densité de population dans cette zone reste faible (autour de 3 hab/km?), nettement inférieure à la
moyenne nationale (37,5 hab/km®, 3*"® RGPH). La population est plus importante sur l'axe Kribi-
Campo, avec une taille moyenne pour les ménages estimée à 8 personnes contre 6 personnes pour
les villages de l'axe Campo — Mvini (JMN, 2011).

FORET
RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 33
MANAGEMENT

© SCIEB S.A.R.L,
Soëléié Cameroun dingue e d'in de 8

Tableau 10: Villages de la zone d'étude et population (#°”° RGPH, 2010 et ERE Développement,

Campo

Village POP TOT on | POP TO
s 2001 200:

1788

2002)

V15 - Hevecam

1770

2492 2975 Yassa
2 000 2388 Boulu

Ipono 1076
Ebodjé à

1237 1237 Bassa
572 682 Yassa
292 348

De fu | me |

288

343

Itondé Fang

Afan Essokyé

Mabiogo

Doum Essamebenga
Nko'’adjap

Bibabi Mvoto

Nazareth
Itondé Mer

2 Aprés la faillite d'HFC et l'arrêt d'activité de la SCIEB, lpono et Mvas, où résidaient les employés de ces
sociétés, se sont vidés de leur population. Depuis la reprise des activités en 2010, la population commence à
revenir mais n'a pas encore atteint son niveau d'avant, d'où le choix de ne pas appliquer de croissance pour ces
villages entre 2005 et 2011

FORET
RESSOURCES
MANAGEMENT

UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 34
ANAHAOVNYWN ÈS
5e obed TLOZ - MeWEBEUQUIT.P LEA NP UOISNE — 20-60 VAN SIONNOSSAY +
LAHO4

(ok0z ‘HdOë €) Uoneindod ej sp uonseden : 1 ous

520-60 varu #p eaur (|

œ-0 »

TAVS 8712S
Selon les chiffres fournis par ERE Développement, les moins de 25 ans représenteraient 66% de la
population. La proportion entre tes hommes et les femmes est équilibrée (Cf. Figure 2). Cette structure
démographique à été notablement modifiée, notamment dans les villages de l'axe Campo — Mini,
suite à l'arrêt d'activité de HFC puis de SCIEB : l'enclavement de ces villages a entraîné l'exode des
jeunes provoquant un vieillissement important de la population. La reprise des activités forestières
dans la région attire de nouveau les jeunes qui reviennent s'instalfer dans leur village (JMN, 2011).

MFernmes MHommes M Enfants -15 ans

Figure 2 : Répartition de la population riveraine à l'UFA 09-025 par tranche d'âge et par sexe
(ERE Développement, 2002)

2.12 Description des populations Pygmées

Une étude anthropologique et socio-économique des populations Pygmées Bakola-Bagyeli riveraines
à l'UFA 09-025 a été menée en 2011 par l'ONG CERAD. La population Pygmées concernée par
l'aménagement de l'UFA 09-025 est estimée à 40 personnes,

Les populations Pygmées se sont sédentarisées dans le campement Yamelande et sont en voie de
sédentarisation dans le village Mvini. Une communauté nomade, venant de Lolabé 3 (pès de Kribi), se
retrouve une partie de l'année dans le campement ipegnengue, en périphérie d'Ebodié. La localisation
des villages et campements Bagyéli est indiquée sur la Carte 7. La structure démographique de cette
population est donnée dans le Tableau 11.

s FORET
æ RESSOURCES UFA 09-025 -— Révision du Plan d'Aménagement - 2012 Page 36
LT, MANAGEMENT
© SCIEB S.A.R.L.
Société Cameroun trame er dEsglalauu d Bs

Tableau 11 : Structure démographique des populations Pygmées riveraines à J'UFA 09-025

Village/Campement Hommes Femmes Enfants

Yamelande

FMvini

ipegnengue

| Population totale

Contrairement aux caractéristiques démographiques de la population Bantou, les Bagyéli se
caractérisent par une population plus masculine (42% de fa population) et moins jeune (42% de la
population est agée de 25 à 55 ans).

24.3 Description du personnel de l’entreprise SCIEB

L'effectif actuel des empioyés est estimé à environ 120 personnes, dont 75% représente la population
locale (JMN, 2011). À terme, la société pourra atteindre un effectif de 150 employés.

2.14 Mobilité et migration

21.41 Population Bantou

L'occupation de l'espace est relativement récente dans l'ensemble et plus particulièrement pour les
populations Mvae et Boulu. L'occupation de leurs terroirs remonterait à l'enitre deux guerres
mondiales. Elle a été conséculive à des mouvements migratoires à partir de la région de la vallée du
Ntem, des régions nord du Gabon et de la Guinée Equatoriale en direction de l'embouchure du Ntem.

Les mouvements migratoires liés à l'exode rural touchent plus particulièrement la population jeune qui
recherche dans les agglomérations éducation et travail. Campo représente ainsi un pôle assez
attractif.

Entre 2004 et 2010, i! y a eu un départ massif de la population d'Ipano et de Mvas suite à la fermeture
de HFC et l'arrêt des activités de SCIEB. Le retour de la population se fait désormais progressivement
avec la reprise des activités de SCIEB.

21.42 Population Bagyéli

Le groupe pygmées est généralement caractérisé par sa permanente mobilité temporelle et spatiale
(ERE Développement, 2002). Cette mobilité est liée non seulement à la nature des activités
principales de subsistance que sont [a chasse ef la cueillette, mais également aux liens « familiaux »
ou de voisinage, qu'ils entretiennent avec leurs voisins Bantous dans la région de Campo et autour de
l'UFA 09 025.

FORET
æ RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 37
“ — MANAGEMENT
© SCIEB
Roch Comerounaise d'inde 8 S'ElEilon de HO

Les migrations saisonnières touchent la communauté nomade installée à Ipegnengue qui y réside
environ 6 mois par an (de mai à octobre), pour y pratiquer une activité de chasse et de cueillette dans
le Massif des Mamelies. Le reste de l’année, elle séjourne au village Biyengue, proche de Lolabé 3.

Les communautés de Yamelande et de Mvini migrent pendant la saison sèche dans la forêt pour y
exercer leurs activités traditionnelles.

2.2 ACTIVITES DE LA POPULATION

Les activités économiques pratiquées par les habitants de la zone sont la pêche, l'agriculture, la
chasse, la cueillette, le petit commerce et le petit élevage. L'agriculture reste une activité largement
pratiquée par les populations. 60% des ménages pratiquent la chasse et la pêche, et 30% la cueillette
de produits forestiers (OPED, 2011). La majeure partie de ces activités se cantonne dans la zone
forestière non permanente.

2.21 Activités liées à la forêt

Quelques sites où se pratiquent encore des cultes traditionnels ont été répertoriés à 1 ou 2 km des
villages Doum Essamebanga, Nkoadjap, Yamelende, ltonde Fang (OPED, 2011).

En dehors de ces zones, les populations locales ont des activités liées à la forêt qui s'étendent sur
une grande partie de l'UFA. La forêt est structurée en aires de chasse, de pêche et de cueillette où les
zones de parcours inter-villageois s'entrecroisent. La population Bagyeli maitrise parfaitement ce
territoire qui lui procure l'essentiel de ses moyens de subsistance.

La forêt et les ressources qu'elle contient sont considérées par les populations comme un bien
collectif de la communauté. Des conflits de limites de finage peuvent apparaître Ces ressources sont
nombreuses : il s’agit, entre autres, des graines de Cola (Cola sp.), des fruits d’Andok (/vingia
gabonensis), de Rikio (Uapaca guineensis) ou de l'Afromomum (Afromomum sp).

En plus de la récolte des fruits, la forêt apporte aux populations un complément alimentaire non
négligeable, grâce à la cueillette de champignons, d'escargots, ou de miel.

Enfin, la forêt recèle une grande variété d'espèces végétales qui sont utilisées dans la pharmacopée
traditionnelle. On peut citer pour exemple le Padouk rouge (Pterocarpus soyauxi) qui sert de fortifiant
ou l'Emien (Aistonia booneï. La population Bagyeli est particulièrement reconnue pour sa maîtrise
des plantes.

2.2.2 Caractéristiques coutumières

La forêt est d'accès libre pour tous les villageois et chaque membre de la communauté peut en
principe y exploiter n'importe quelle ressource. Mais, dans certains villages, lé régime collectif
villageois fait l'objet de restrictions : tout exploitant qui arrive le premier dans une aire de chasse, sur

ÿ FORET
i RESSOURCES UFA 09-025 — Révision du Pian d'Aménagement - 2012 Page 38

sis MANAGEMENT
© SCIEB a
Soriôté Camerounaise d'ndustie ei d'Esplollos de Eu

une section d'un cours d'eau où sous un arbre fruitier en temps de récolte peut y installer un droit
d'exploitation exclusive, mais ce droit devient caduc aussitôt que l'exploitant cesse de séjourner sur le
site ou que ses installations ou facilités d'exploitation disparaissent (OPED, 2011).

Dans là zone agricale par contre, l'accès aux ressources est réservé exclusivement au propriétaire
dudit espace. Il y exerce un droit de maîtrise exclusive et aucune exploitation ne peut y être faite par
une tierce personne sans son autorisation. Toutefois, dans presque tous les villages cette règle n'est
rigoureusement appliquée que pour des ressources rares etfou prisées et le principe du libre accès
aux ressources naturelles pour les membres de ia communauté se prolonge dans les champs et les
jachères pour ce qui est de la pêche, de la chasse, à condition que cela ne porte pas préjudice aux
activités agricoles du propriétaire de l'espace en question (OPED, 2011).

22.3 Activités agricoles traditionnelles

L'agricuiture sur brulis est pratiquée dans tous les villages de la zone, y compris dans ceux des
Bagyeli, et plus intensément sur l'axe Campo-Mvini. C'est une agriculture de subsistance basée
essentiellement sur les cultures vivrières, avec principalement : le manioc, le plantain, le maïs,
l'arachice et les graines de courge (JMN, 2011).

Les superficies des champs vivriers restent modestes : elles sont en moyenne de 2 ha (OPED, 2011)
et les champs sont proches des villages (faible pression sur la terre, protection contre les espèces
nuisibles). Les techniques et outils de travail restent rudimentaires (machettes, houes, haches).

Les cultures vivrières sont prioritairement destinées à l'autoconsommation, même s'il existe dans la
région de Campo une forte demande en produits agricoles alimentaires qui n'est pas satisfaite
localement (JMN, 2011). La plupart du temps, les produits vivriers proviennent des grands centres
urbains (Kribi, Yaoundé et Douala).

Les agrumes sont particulièrement bien adaptés aux sois de la zone. À Akak, un hectare de citronnier
a été planté et les acheteurs viennent de Campo pour s’approvisionner.

2.24 Activités agricoles de rente

La zone est restée longtemps productrice de cacao mais la privatisation et la fermeture des
organismes d'encadrement de l'Etat ont mis fin à cette pratique.

Le cocotier, particulièrement bien adapté aux sois de la zone, se cuitive, pour l'heure, de manière
traditionnelle maïs pourrait ètre cultivée de manière intensive. La noix de coco, dans la région de
Campo, présente un fort potentiel pour cette région d'autant plus que lon remärque des exportations
vers la Guinée Equatoriale transitant par le fleuve Ntem.

La culture de palmier à huile (palmeraie), initiative des élites extérieures, est en train de voir le jour
sans pour autant avoir la même importance qu'en pays Bassa où Bulu. L'association Dynamique

7 FORET
gs RESSOURCES UFA 09-025 - Révision du Plan d'Aménagement - 2012 Page 39
LÉLFS MANAGEMENT

Agricole Camerounaise (DAC) a planifié la réalisation d'une plantation de 20 ha de palmier à huile
dans la forêt communautaire d'Akak (OPED, 2011).

2.25 La pêche

La pêche est l'une des activités la plus pratiquée autour de l'UFA 09 025, notamment dans les villages
du front maritime.

225.1 La pêche maritime

Elie est de loin ta plus importante et se déroule toute l'année. Elle occupe aussi bien les hommes que
les femmes. Elle est pratiquée principalement par les ethnies Yassa et Mabéa pour qui la pêche est
l'activité principale. Quelques étrangers venus du Nigéria, du Bénin participent également à cette
activité.

En amant se trouvent les hommes qui la pratiquent, et en aval les femmes qui achètent le poisson, le
fument, le sèchent et le commercialisent. Les principaux outils utilisés sont la pirogue et le filet. li s'agit
d'une pêche artisanale, de faible production. Les produits de pêche sont de plus en pius destinés à la
vente et les revendeuses sillonnent les villages à la recherche de poissons.

Les espèces pêchées en mer sont principalement les bars, bossus, dorades et sardinelles.

2.2.5.2 La pêche continentale

Elle concerne davantage les femmes sans pour autant exclure les hommes. Elle se pratique dans les
rivières, les nombreux cours d'eau, les marécages (pour les femmes) et les fleuves (pour les
hommes).

Les techniques les plus utilisées sont la nasse et la pêche au barrage des cours d'eau (les femmes),
les hameçons et les filets (les hommes). Les Bagyeli pratiquent encore la pêche au filet.

Les prises portent sur les carpes, les silures, les crevettes et les crabes.

Ce sont les aires forestières à proximité des villages qui servent de lieux de pêche, mais les femmes
peuvent aller aussi plus loin à l'intérieur de la forêt en fonction de leur maitrise de l'espace.

2.2.6 L'élevage

Le petit élevage est une activité marginale où les animaux sont en divagation et, la plupart du temps,
sans soins sanitaires. Les animaux concernés sont les poules, les porcs, les moutons, les chèvres.

Ces animaux domestiques sont consommés lors d'occasions spéciales telles que mariages, fêtes
religieuses ou politiques. Ils sont vendus lorsqu'un besoin monétaire se fait sentir, par exemple en cas

FORET
RESSOURCES UFA 09-025 - Révision du Plan d'Aménagement - 2012 Page 40
MANAGEMENT

© SCIEB 5. .
Sotstre Cameraamise d'industrie #7 d'éplaliation de Bo

de maladie, décès ou pour le paiement de la scolarité des enfants. Les prix de vente de ces animaux
sont relativement bas lorsque la vente est effectuée dans le village.

Deux élevages semi-intensifs ont été identifiés dans la zone: un élevage de porcs à Nkongo
(HEVECAMI} et un élevage de moutons à Mintom.

2.2.7 La chasse

La chasse est une source substantielle de revenus, même s'il est difficile d'en évaluer le montant. Elle
se pratique toute l’année, avec une intensité accrue pendant la saison des pluies (période
d'abondance d'aliments en forêt pour les animaux mais aussi période de reproduction).

La chasse est plus importante dans les villages qui se trouvent sur l'axe Campo-Mvini. C'est une
activité qui occupe plus particulièrement les jeunes, qui l'exercent à l'aide de câbles en acier ou de
fusil.

Les populations autochtones pygmées Bagyéli s'adonnent elles aussi à la chasse. Elles utilisent les
fusils qui leur sont confiés par les Bantous sans autant avoir abandonné leurs techniques
traditionnelles de chasse : chasse à courre, chasse à l'arc, chasse au filet. Ces techniques
traditionnelles se transmettent de père en fils.

De manière générale, les prises sont importantes avec principalement : singe, potamochère, tortue,
pangolin, céphalophe, athérure, aulacode, vipère, chevrotain aquatique (JMN, 2011).

2.2.8 La cueillette

L'activité de cueillette et/ ou ramassage correspond à la récolte en forêt de Produits Forestiers Non
Bois d'Oeuvre (PFNBO) destinés à l'autoconsommation ou à la commercialisation, et faisant
éventuellement l'objet d'un conditionnement avant leur utilisation. En dehors du gibier et des produits
de la pêche continentale, une gamme très variée d'autres PFNBO sont régulièrement collectés par les
populations riveraines.

Les produits collectés sont destinés à différents Usages : consommation alimentaire, médecine
traditionnelle, pratiques socioculturelles, artisanat, construction. La collecte s'effectue toute l'année.
Cependant la disponibilité de certains produits varie avec les saisons. Les lieux de collecte sont
localisés à la fois dans les forêts primaires, les forêts secondaires, les jachères et les champs vivriers.

La consommation domestique des PFNBO est d'une importance vitale, particulièrement pour tes
pygmées Bagyéli. La commercialisation porte sur un nombre limité de produits vendus principalement
dans le réseau villageois (vin de palme ou de raphia, etc.).

Les graines d'rvingia gabonensis, les noisettes (Coula edulis), le rotin sont actuellement impliqués
dans une filière commerciale s'étendant en dehors de la zone de Campo.

; FORET
ps RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 41
: MANAGEMENT
Le Tableau 12 fait état des essences de valeur commerciale dont une partie de leur produit (écorce,
racines, graines, fruits...) est cueillie pour usage traditionnel.

Tableau 12 : Essences de valeur {bois d'œuvre) traditionnellement prélevées pour
l'alimentation, la pharmacopée ou l'artisanat et leur fréquence dans l'UFA 09-025 (tiges de
diam>= 10cm)

Nom pilote Nom scientifique I Familte _E Parties utilisées Fréquence
USAGE ALIMENTAIRE

| Gotatier Cola acuminate [[sreRcuuAcEES TT Noix 2%
Abeu Coula edulis OLACACEES Noisette 63%
Andok frvingia gabonensis { IRVINGIACEES | Fruit, amande 68%
Moabi Baillonnella toxisperma SAPOTACEES Graines, écorce 0,1%
Essessang Ricinodendron heudoletii | EUPHORBIAGEES Graines 0,5%
Safoutier Dacryodes edulis BURSERACEES Fruit IE DS |
Atom Dacryodes macrophylla BURSERACEES Fruit 07%
Ebom anonidium mani ANNONACEES Fruit 1%

PHARMACOPEE

l'Emien Alstonia booneï APOCYNACEES | Ecorce, feuille 28%
Fraké Terminalia superba COMBRETACEES Ecorce 9%
Tali Erythropieum ivorense CESALPINACEES Ecorce 30%
Padouk rouge Pterocarpus soyauxii PAPILIONACEES Ecorce 14%
Azobé Lophira aleta OCHNACEES Ecome | 15%

ARTISANAT

Parasolier Musanga cecropioides T MORACEES Bois 37%
Ebène | Diospyres crassiflora EBENACEES Bois L 52%

Lesmanguiers sauvages (/rivingia gabonensis) et les noisettes (Coula edulis) se révèlent très présents
dans l'UFA, au contraire du Colatier, du Moabi ou de l'Essessang. Aucun pied de Safoutier n'a été
inventorié.

Des cartes de fréquence sur l'UFA 09-025 de quelques produits (Andok, Colatier, Abeu, Essessang,
Parasolier et Ebène) sont données en Annexe 6. Un indice de présence/absence a été affecté à
chaque placette avant le traitement cartographique de ces données. La carte résultante présente des
valeurs comprises entre 0 et 1.

FORET
os RESSOURCES UFA 08-025 — Révision du Flan d'Aménagement - 2012 Page 42
= MANAGEMENT
SCIEB S.A.R,L,

Societé Camernunaise dustrie ef d'Explotanon de BUIs

2.29 Les sociétés de développement et GIC

La vie communautaire et associative s'est relativement développée ces dernières années même si
elle reste assez limitée du fait d'un individualisme culturel et d’une diversité ethnique des populations
qui rendent la réalisation de projets communautaires plus délicate. Elle est tournée essentiellement
vers des actions sociales {tontines), des travaux agricoles ponctuels (groupes de travail) et vers des
actions de développement économique, social ou environnemental.

Les GIC (Groupements d'initiative Commune), indicateurs de la vie associative de développement

existent dans la zone. Ils sont spécialisés dans divers domaines tels l'écotourisme, la gestion des

forêts communautaires, la manutention, la pêche et l'agriculture (HFC, 2004). Nous pouvons citer :

+ le GIC-Eboel qui exploite Un groupe électrogène pour lalimentation électrique du village
d'Ebodié ;

+ le GIC d'Akak qui gère, en partenariat avec le WWF et le programme Kudu Zombo, une forêt
communautaire ;

+ le comité d'écotourisme d’'Ebodjé, mis en place avec l'appui du Projet Campo Ma'an ;

+. Momboe boh, association socio-culturelle et de développement de Campo Beach ;

* Le comité de vigilance de Nkoelon pour la lutte anti-braconnage.

Les autres GC qui ont aussi reçu un appui du WWF et du programme Kudu Zombo sont :

+ GIC MOTOUR. construction et équipement d'un éco-lodge, organisation des voyages
d'échanges, formation en hôtellerie et restauration ;

+ GIC CODEV! : organisation des voyages d'échanges, formation en hôtellerie et restauration, don
d'équipement ;

+ Association des Pêcheurs de Campo (APC) : achats des pirogues, des balances et des filets.

Deux organisations non gouvernementales locales qui interviennent dans la zone ont été identifiées. ||

s'agit de :

+* Women Economic Climate for Sustainable Development (WEC - SD). Elle intervient dans les
aspects relatifs à la protection de l'environnement et à la promotion de la femme. Les axes
stratégiques de l'ONG sont, entre autres: la promotion de l'entreprenariat féminin à travers la mise
à disposition d'un fonds de crédit pour la création des activités génératrices de revenus (AGR) ; la
sensibilisation et l'éducation des populations sur les enjeux de la protection de l'environnement ;

+ Cercle de Promotion des Forêts et d'initiative Locales de Développement (CEPFILD). Elle à
appuyé les communautés et communes de l'arrondissement de Campo cette région dans
l'élaboration de leurs plans de développement {PDL et PDC) dans le cadre du PNDP. Elle
encadre les communautés vilageoises dans le montage des projets (palmeraie et pisciculture),
leur constitution en GIC et la mise en place des forêts communautaires.

L'association Soutien pour le Dévelappement Durable (SDD) a été créée en 2005. Elle intervient dans
le cadre de la sensibilisation des populations quant à leur implication à la gestion des ressources

ia FORET
de RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 43
2 MANAGEMENT
©: SARL.
“Sockté Camsernuaatse d'industrie et d'Exploitation de Bois

naturelles. SDD appuie l'organisation des structures paysannes sur le plan technique et financier
(mise en place d'un mécanisme de micro financements).

Le WWF est impliqué dans la conservation de la biodiversité à travers des inventaires biologiques,
fappui aux aires protègées et à la promotion des zones d'intérêts cynégétiques. Dans le cadre de son
projet d'appui à la foresterie communautaire dans la zone de Campo Ma’an, (Kudu Zombo), ie WWF
conduit le projet de mise en place des ZICGC (zone d'intérêt cynégétique à gestion communautaire)
comme moyen de lutte contre la pauvreté. Au delà de ces activités, il assure l'organisation
administrative et l'appui logistique et financier à l'exécution des opérations coup de poing dans l'UTO.

Une instance de concertation, impliquant les populations locales dans la gestion forestière de l'UFA, a

été mise en place au travers des Comités Paysans Forêts (Cf. $ 5.1).

2.3 ACTIVITES INDUSTRIELLES

231  Exploitations et industries forestières
Sociétés d'exploitation

L'exploitation forestière dans la région existe depuis 1966, suite à l'attribution d'une concession de
près de 160 000 ha à la société Forestière de Campo (HFC). L'UFA 09-025, après avoir été gérée par
HFC jusqu'en 2004, a été transférée à la société SCIEB, en 2004, qui en est encore aujourd'hui
attributaire,

Les sociétés CUF et WIJMA CAMEROUN exploitent aussi dans la région.

Sociétés de transformation

Les activités de transformation du bois ont lieu sur Bidou ou Ipono. La scierie de Bidou a une capacité
de transformation de 120 000 m3 de grumes/an, et celle d'Ipono 60 000 m3 de grumes/an.

2.3.2 Extraction minière

Aucune activité d'extraction minière n'existe dans ta zone. Un gisement de fer dans le massif des
Mamelles a fait l'objet d'une étude préliminaire pour la valorisation de ce sillon (BRGM, 1983). A
l'époque, ce gisement a été jugé économiquement non rentable. En fonction de l'évolution des cours
du minerais de fer et l'amélioration de la maitrise des techniques de traitement, le gisement des
Mamelles pourrait constituer un rique financier intéressant (Essomba, 2004).

233  Agro-industries

Des plantations industrielles d'hévéas (HEVECAM) et de palmiers à huile (SOCAPALM) sont
installées au Nord de l'UFA.

F] FORET
: 7 RESSOURCES UFA 08-025 — Révision du Plan d'Aménagement - 2012 Page 44
+ MANAGEMENT

© SCIEB S.A.R.L,
Sociité Éanerounalse d'idisti ef En pldiaon G€ HORE

La plantation d'HEVECAM, fondé en 1975, est la plus grande plantation d'hévéas du Cameroun. C'est
aussi le plus important projet gouvernemental d'hévéaculture et la plus grande « société de
développement » du Sud-Cameroun. Elle représente le troisième employeur du pays après l'Etat et la
Cameroon Development Corporation (CDC). HEVECAM dispose d'un bail emphytéotique de 99 ans
sur une concession de 41°339 ha — dont environ 18’000 sont en plantation — dans le district de Niété.
La surface plantée s'élève à 18 000 ha, dont 600 ha de plantations villageoises. HEVECAM emploie
5250 salariés dont une trentaine de cadres camerounais et une dizaine de hauts cadres étrangers.
L'ensemble de la population vivant sur la concession représente aujourd'hui 20 000 personnes
réparties dans 17 camps pour les ouvriers et trois villages.

2.34 Pêche industrielle

Aucune activité de pêche industrielle n'existe dans la zone.

La construction d'un port en eau profonde à 40 km au nord de Campo va probablement favoriser les
flux des biens et des personnes. Ce vaste complexe portuaire et industriel doit s'étendre sur près de
30 000 ha. Il comprendra plusieurs composantes, entre autres, la mise en place des installations de
stockage des hydrocarbures pour une capacité annuelle de 3 millions de tonnes, une usine de
liquéfaction de gaz, la construction des terminaux dits polyvalents et spécialisés qui facilitéront le
traitement de 400.000 conteneurs par an. Le projet prévoit aussi les infrastructures
d'accompagnement telles que les routes et les rails.

2.3.5 Tourisme et écotourisme

La zone de Campo dispose de réelles potentialités pour le développement du tourisme mais par
marque d'appui et d'encadrement, le tourisme est peu développé. Les plages de la zone n'attirent
que très peu de touristes, car contrairement à Kribi, il n'existe pas de structures d'accueil adaptées.

Le village d'Ebodjé héberge le projet de protection des tortues marines et développe certaines
initiatives éco-touristiques en proposant la visite de quelques sites («Le Rocher du Loup), la « Plante
à fourmis » et quelques grottes situées dans la zone).

La biodiversité faunique et floristique du Parc National de Campo Ma'an constitue aussi une belle
opportunité de développement touristique. La réhabilitation de la route traversière devrait offrir de
nouvelles perspectives sur le plan touristique.

FORET
fe RESSOURCES UFA 09-025 - Révision du Plan d'Aménagement - 2012 Page 45
< MANAGEMENT

SCIEB S. s

Societe Cameraunaise d'industrie 1 d'sxplallaon de als.

2.4 LES INFRASTRUCTURES

dans le Tableau 13 et localisées sur la Carte 8.

Plage à Ebodje (AODH, 2011)

Les infrastructures sociales recensées dans les villages riverains à l'UFA 09-025 sont synthétisées

Tableau 13 : Infrastructures présentes dans les villages riverains à l'UFA 090-025 (JMN, 2011)

Lieu de Point d'eau
Village Ecole Centre de santé marché potable Electrification
2 écoles (maternelle, | 1 centre médical =
Campo primaire), 1 CETIC, 1 | d'arrondissement et Â 1 1
lycée, 1 collège _ L 1 hôpital militaire L
2 écoles (matenelle,
Campo Beach primaire) - - 1 1
Akak 1 école (primaire) 1 (HS) - 1(HS) -
Nkoëéion école {primaire} - - - -
Mabiogo 1 école (primaire) ] _ = | =
: 2 écoles (maternelle,
e Ebodié primaire), 1 CES 1 (Hs) : 1 L :
: 2 écoles (maternelle,
Bouandjo primaire) - - 1 L -
Itondé Fang 1 école (primaire) - - 1 =
2 écoles (maternelle, L L L L
lpono L primaire) |
Mvas 2 écoles (maternelle, L L L :
primaire) |
Mintom - Ï - - 1 1
TOTAL 20 2 1 6 3
L__
FORET
RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 46

MANAGEMENT
24.1 Voies de communications

L'ensemble des villages riverains de la zone est desservi par deux axes routiers :
+ La route administrative Kribi — Campo ;

+ La route forestière Campo — Ma'an.

La route forestière, abandonnée entre 2008 et 2011, a été ré-réhabilitée par la société SCIEB en
2011. Un important travail de réhabilitation de la route administrative a été entrepris en 2011 (ponts en
dur et chaussée).

24.2 Habitat

L’habitat présente des contrastes plus où moins frappants :

+ Chez les Bantous de l’intérieur, on note un effort général d'amélioration de l'habitat, notamment
par l'adoption de la tôle ondulée comme matériau de confection des toitures et qui est beaucoup
plus étanche et plus durable. Les murs sont plus généralement en terre battue, et quelquefois en
parpaings. La plupart des ménages disposent des latrines très mal aménagées.

+ Chez les Batanga et les lyassa, les maisons sont faites en planches et sont de petite taille. Elles
sont par conséquent plus sensibles aux intempéries et aux attaques des termites. Les latrines
sont souvent absentes car les populations utilisent la mer et la plage pour les besoins sanitaires

Photo 1}.

+ Chez les Bagyéli, l'habitat diffère suivant que ceux-ci sont encore nomades ou pas. C’est ainsi
que les Bagyéli en voie de sédentarisation ont un habitat qui se rapproche de celui des bantous
tel que décrit plus haut. Chez les Bagyéïi nomades, le iogement est constitué d'un assemblage de
branchages et de feuilles disposées en demi voûte; ce qui explique te degré de fragilité et de
précarité de l'habitat chez ce groupe.

Dans la structure des villages, on note autant chez les Bantous que chez les pygmées, la présence
d'une case ou hangar à palabres localement appelé « aba'a », qui permet d'identifier la chefferie.

Les employés de la SCIEB sont logés soit dans des camps d'habitation relativement anciens soit à
Campo, distants d'une dizaine de kilomètre du site d’Ipono (Garage, Bureaux) et de Mvas (Scierie). La
SCIEB cherche à développer avec la commune rurale de Campo un partenariat pour prendre en
charge le logement de ses employés. Une convention de collaboration relative à la gestion des camps
d'habitation des ouvriers et la gestion des déchets est en cours de discussion.

Té FORET
&: RESSOURCES UFA 09-025 - Révision du Plan d'Aménagement - 2012 Page 47
FL, MANAGEMENT
Photo 1 : Habitations dans Campo

2.43 Ecoles

Deux ordres d'enseignements sont présents dans la zone riveraine à l'UFA avec 10 écoles primaires,
1 collège et 1 lycée (Campo). Un collège d'enseignement technique et commercial (CETIC) est
présent à Campo.

La couverture de la zone en infrastructures scolaires reste insuffisante, notamment en ce qui
concerne l'enseignement primaire.

Une dégradation importante du réseau scolaire est notable depuis 2001 où la majeure partie des
villages de la zone était alors pourvue d'une écoie primaire. Les bâtiments, même en matériaux
définitifs ou en semi-dur, se sont dégradés car non réhabilités depuis plus de 10 ans, exception faite
de ceux de Carnpo qui sont mieux entretenus et plus fréquentés.

RE FORET
î + RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 48
MANAGEMENT

6p ebeg

AINAWAOVNVA EL
SHOT - JUeEBEUQUIY,P UE] 4 NP UOSNEH - GZO-60 VAN SAHDHAOSSAU æ
LTAOA

S20-60 VAnI E sujesoAu seBejjA sej suep Sjuewedinbe ja Sesmonnsegu) : g eue)

2 Au nu. vonnnions
PE vogayden! op sopuueg
LRO QE DE SA NES SDS

eueuud 007 ff
39003
emeodnesp 10

TÉV'S 410$
© SCIEB S.A.R.L.
Sc Carneraunalse STE 97 ESPION D BR

Le personnel qualifié est généralement insuffisant à tous les niveaux. Les écoles primaires d'Ebodie,
d'Akak et de Nkoelon n'étaient pas fonctionnelles en 2011, fautes d'enseignants. Le taux de
scolarisation dans la zone est estimé à 36% (JMN, 2011).

Photo 2 : Ecole de Campo

2.44 Centres de santé

Sur le plan sanitaire, la région compte seulement deux formations fonctionnelles : le centre médical
d'arrondissement (CMA) et l'hôpital militaire à Campo. La case de santé d'Ebodje et le dispensaire
d'Akak (Photo 3) ne sont plus fonctionnels (absence de personnel). En outre, les formations sanitaires
se caractérisent par leur faible niveau d'équipement et l'insuffisance qualitative et quantitative du
personnel.

Photo 3 : Dispensaire d'Akak (AODH, 2011)

Seul l'hépital privé de la société GMG HEVECAM (Nyete) dispose d'un équipement en matériels
modernes et d'un personnel complet et qualifié ; il concentre plus de 60 % de l'effectif du personnel
sanitaire de la zone (ERE Développement, 2001).

FORET
RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 50
MANAGEMENT

Les pathologies les plus courantes sont l’anémie, le paludisme, les maladies diarrhéiques, la typhoïde.
La trypanosomiase sévit dans la zone de manière endémique. Les IST sont particulièrement
répandues à Campo.

Pour les employés de la SCIEB, ils bénéficient de la visite régulière d'un médecin de travail installé à
Bidou. Un partenariat a été conclu avec le Centre médical d'arrondissement (CMA) de Campo qui a
pour objectif la prise en charge et le suivi sanitaire des employés en cas d'accident ou de maladie.

2.4.5  Approvisionnement en eau potable

L'eau potable constitue un problème majeur pour les populations. Campo ville bénéficie des
installations de CAMWATER mais les coupures d'eau sont fréquentés. Aussi, les populations
s’approvisionnent-elles dans les puits lorsqu'ils existent ou encore vont « naturellement » puiser leur
eau dans les cours d'eau ou dans les sources sommairement aménagées.

Dans les villages, les habitants s’approvisionnent en eau de boisson dans les nombreux cours d'eau
qui les traversent. Il existe des puits munis de pompes d'eau dans certains villages. Dans la majorité
des cas, ils ne fonctionnent pas ou bien tarissent pendant la saison sèche. Le forage d'Ebodjé
construit dans le cadre du don Japonais est fonctionnel (Photo 4).

Photo 4 : Point d’eau potable d'Ebodje {AODH, 2011)
2.46  Electrification

La plupart des ménages enquêtés à Campo et Campo Beach disposent des branchements
électriques. Le courant est fourni par une centrale thermique installée par AES-SONEL. Les coupures
sont courantes. Aussi, les ménages ütilisent-ils plus souvent le bois de chauffe, les bougies, les
torches et autres lampes-tempêtes que le courant électrique. Quelques particuliers ou commerçants
(propriétaires de bars et autres débits de boissons) possèdent leur propre groupe électrogène.

Le village d'Ebodjé dispose d'un groupe électrogène communautaire. Le site administratif et la scierie
de l'entreprise SCIEB fonctionnent à l’aide de groupes électrogènes.

247 Loisir
Il n'existe pas de structures de loisirs dans les villages. C'est souvent les devants des écoles qui
servent de terrain de sport.

5 FORET
# RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Pege 51
7 MANAGEMENT
© SCIEB S.A.R.L,
Société Comeronmise d'industrie 2 d'Explofiation de EOIs

3 ETAT DE LA FORET

3.1 HISTORIQUE DE LA FORET
3.1.1 Origine de la forêt

La région de Campo Ma'an est une zone de transition entre la forêt atlantique du sud et celle du nord,
avec un grand nombre d'espèces qui atteignent leur limite de distribution (Letouzey, 1985). Le site a
été un refuge des espèces tropicales d'Afrique Centrale pendant ta dernière glaciation du quaternaire.

L'exploitation forestière dans la région existe depuis 1966. La forêt couvrant l'UFA 09-025 a été
intégrée dans le plan de zonage du Cameroun forestier méridionai (1995), en tant qu'espace dédié à
la production de matière figneuse. La forêt a été érigée en UFA et attribuée par appel d'offre en 1997
à la société Forestière de Campo (HFC).

L'UFA a été classée en 2005, l'intégrant ainsi au domaine privé de l'Etat.

3.1.2  Perturbations naturelles ou humaines

Aucune perturbation naturelle importante n'a été identifiée.

Les principales perturbations de la forêt sont d'origine anthropique et liées principalement à
lexploiïtation forestière. L'exploitation forestière a parcouru, parfais à 2 ou 3 reprises, une grande
partie de la forêt. Une incursion liée aux activités agricoles des travailleurs d'HEVECAM, a été
identifiée au Nord de l'UFA. Des activités de sciages sauvages ont aussi été observées au Nord-
Ouest de PUFA.

Cependant, globalement, l'intégrité de la forêt couvrant l'UFA n'est pas menacée : les perturbations
liées aux activités des populations riveraines restent, pour la plupart, limitées en dehors du périmètre
de l'UFA.

3.2 TRAVAUX FORESTIERS ANTERIEURS

3.21 Reboisement

Aucun reboisement n'a été effectué dans la zone.

3.22 inventaires et autres études du milieu

La forêt est comprise dans la 1°° phase de l'inventaire national de reconnaissance, réalisé en 1982-
1983 (CTFT, 1983).

(Lg) FORET
æ! RESSOURCES UFA 09-025 - Révision du Plan d'Aménagement - 2012 Page 52
N MANAGEMENT
SCIEB S.A.R.i,
Socuté Cameroumalse d'au d 9plodation de ER

En 1998, un inventaire d'aménagement a été réalisé pour La Forestière de Campo par l'ONADEF,
avec une intensité de sondage de 0,85%, sur la surface inscrite dans la convention provisoire
(86 788 ha).

La carte forestière au 1 : 50 000*"® établie par l'ONADÉF pour le plan d'aménagement n'a pu être
retrouvée. Dans le cadre de la 1*° révision du plan d'aménagement en 2004, une nouvelle carte
forestière a été élaborée, sur base d'une stratification établie par le Projet Campo Ma'an.

3.23 Exploitations

Le premier document officiel accordant une licence d'exploitation forestière sur la forêt couvrant l'UFA
09-025 date de 1966 :

N° Licence Date d'octroi Date d'expiration Superficie (ha)
1465-73 O7I0416S 04184 158 217
1590 Î 210570 04/94 | 65273
1702 12/01/78 o41g4 [13600

(HEC, 1996)

En 1998, la convention provisoire d'exploitation est signée avec la société HFC. La 1** révision
intervient après l'ouverture de 5 assiettes de coupe (51, 59, 60, 5 et 6). En 2004, l'UFA est transférée
à la société SCIEB qui exploite 5 assiettes de coupe entre 2004 et 2008 (7, 8, 9, 10 et 11}. En 2009-
2010, suite aux difficultés économiques de ta SCIEB, aucune exploitation n'a eu lieu dans l'UFA. En
2010, SCIEB devient partenaire de WIJMA CAMEROUN et Fexploitation reprend en 2011 sur 2
assiettes de coupe (3.1 et 3.2), après accord de l'administration.

Entre 2000, date de mise en œuvre du plan d'aménagement de l'UFA 09-025, et 2012, date de la
présente révision, 12 assiettes annuelles de coupe (UFE 1, UFE 2 et 2 Assiettes de l'UFE 3) ont été
exploitées (Cf. Carte 9).

3.2.4 Autres aménagements (forestier, touristiques, cynégétiques, etc.)

Aucun de ces aménagements n'a été mis en place antérieurement dans la zone.

FORET
ï RESSOURCES UFA 09-025 - Révision du Plan d'Aménagement - 2012 Page 53
MANAGEMENT

INIRAOYAVA LOI
rs bed 2L0Z - JuewaBBUQUY, p UBI4 NP UOISA9H — 620-60 AN SAOHAOSSAH
AOd À

uopeyordxe,] ap anbuo}SH,] 9P SUD : 6 oUED

Wu 0Z

VHTM AIO |

uopeioidxe,p snbyo3s1H
Loan va) ovv eur [7
Seo-s0 van sun [7

°TAV'S 83125

© SCIEB S.A.R.L.
RARE Cameroun Inn € d'a de GR

3.3 SYNTHESE DES RESULTATS D'INVENTAIRE D'AMENAGEMENT

Cet inventaire a été réalisé selon les normes nationales, d'avrit 2011 à décembre 2011. La seule
différence réside dans le fait que les gaulis (diamètre compris entre 10 et 20 cm) ont été comptés sur
ies 50 premiers mètres de chaque placette et non sur les 5 premiers mètres comme le suggèrent les
normes, afin de mieux cerner cette classe de diamètre. Les valeurs des effectifs de gaulis fournis par
le logiciel Tiama sont donc à diviser par 10.

Les travaux de terrain ont été conduits par la société WIJMA CAMEROUN, accréditée pour la
réalisation d'inventaires, sous la supervision de la Cellule d'aménagement de SCIEB et du bureau
d'étude FRM, conseil de la société SCIEB.

Le taux de sondage retenu est de 1% pour les arbres de plus de 20 cm de diamètre. Cette valeur,
supérieure au seuil de 0,5% requis par les normes nationales, traduit l'importance accordée à cette
opération par la direction de la société SCIEB, soucieuse d'obtenir des résultats avec une bonne
précision. La définition du plan de sondage a fait l'objet d'un document remis à l'administration
forestière. Une carte au format A3 du ptan de sondage est cependant redonnée en Annexe 8-1.

Les principaux résultats issus des compilations réalisées avec le logiciel Tiama et fournis à
l'administration forestière dans le rapport d'inventaire N° 09459650 (donné dans sa totalité en
Annexe 8-2) sont repris ici. Îls sont complétés par de nombreux autres résultats intéressants obtenus
avec le logiciel FOP® développé par FRM. La compatibilité des résultats entre les deux programmes a
au préalable été vérifiée. Les légères différences parfois rencontrées sont dues à des arrondis de
nombres opérés à des moments différents des chaînes de compitation.

L'analyse de la stratification forestière, qui complète ainsi les renseignements d'ordre
Phytogéogaphique donnés au paragraphe 1.2.5., est détaillée au paragraphe suivant.
3.3.1 Contenance

Le Tableau 14 donne la table de contenance telle que fournie par le logiciel Tiama.

Les strates considérées comme potentiellement productives (affectation FOR par le logiciel Tiama)
représentent 87 426 ha, soit 99,2 % de la superficie totale (Cf. Tableau 14). A noter, les forêts
inondées temportairement {MIT : 4,3%) ne sont que partiellement exploitables, et moyennant une
bonne programmation des opérations.

7 ci FORET
Ÿ } RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2072 Page 55
TELE MANAGEMENT
F4 rEsploltaiien de Bois

Tableau 14 : Table de contenance

FT TT TT
Strate Affectation | NbParcelles | Superficie | * ce
Terrains forestiers
L

Primaire nl

DHS CP FOR _| 71 36 282 412%

DHS IN PEN 21 Ï 685 0,8%

Secondaire n

SA CP FOR _| 820 45006 | 512%

SJ TI FOR 29 1891 18%

SR FOR _ | 19 699 08% _ |

Sol hydromorphe IE T =

D

[MIT FOR 119 3758 |" 43% 7

Sous-total T LIL 74 88 111 996% |

Ï
Terrains non boisés |
= —
(is angel TL …
CU AGF E 25 0.03%
Milieux urbanisés | ]

[AT AUT 0 8 0.01%

Sous-total 5 37 ! 0,04%

+ [R
GRAND TOTAL : 1 726 88 148 100,00%

Aucun regroupement de strates n'a été établi (Cf. Tableau 15) car, après étude de la répartition des
effectifs et des surfaces terrières par classe de diamétre et par groupe d'essences, aucune strate n'est
physionomiquement proche.

Les strates de forêts secondaires jeunes et de forêt en régénération, ainsi que les strates non
forestières, sont caractérisées par un nombre très réduit de parcelles échantillons : les résultats
obtenus sur ces strates sont donc entächés d'une forte imprécision.

La carte de végétation au 1: 50.000" a été déposée auprès de l'administration et est reprise en
Annexe 9.

; FORET
æ: RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 56
MANAGEMENT
© SCIEB S.A.R.1,
Socle Cameraunale dr 8 d'ESntEn de BS

Tableau 15 : Regroupement des strates

Strate Strates inciuses Signification
regroupante
|PHS CP DHS CP Forêt dense humide sempervirente avec coupe partielle
SA CP SA CP Forêt secondaire adulte avec coupe partielle
SJ SJ Forêt secondaire jeune
SR SR Forêt en régénération
DHS IN DHS IN Forêt dense humide sempervirente inaccessible
MIT MIT __| Forêt marécageuse inondée temporairement
CU Teu Culture itinérante ou vivrière
AT. AT Milieu urbain (champ de tir militaire)
3.3.2 Effectifs
a) La liste des espèces ligneuses relevées lors de l'inventaire d'aménagement est reprise en
Annexe 8-3.

Pour l'édition du rapport d'inventaire, les essences ont été distribuées par commodité dans 5 groupes
(Cf. Tableau 16).

Tableau 16 : Regroupement des essences pour le rapport d'inventaire

Description

Essences principales couramment exploitées

Autres essences principales

Groupe 3 Autres essences commercialisables
Groupe 4 Autres essences à potentiel commercial
Groupe 5 Autres essences

b} Table de peuplement

Le Tableau 17 présente les effectifs pour les essences principales, pour l'ensemble des 4 unités de
compilation que comprenait l'inventaire, ét en considérant les strates « FOR ».

L'Annexe 8-3 présente le détail des effectifs par espèces et par classes de diamètre.

ï FORET
RESSOURCES UFA 09-025 - Révision du Plan d'Aménagement - 2012 Page 57
MANAGEMENT

© SCIEE S.A.R.L.
Sociète Cameraunaine Bnduntle e dENRANON GE Be

Tableau 17 : Table de peuplement (essences principales, toutes UC, strates FOR}

Essences Code Tiges/ha_| Tiges total | Tiges >= DME

Abam à poils rouges 1402 0,02 3 889 418
Acajou blanc 1102 (e) 192 | (e]
Acajou de bassam J 1103 0,11 9 788 i 2 173
Aiélé / Abel 1301 L 0,08 + 56 693 1 826

| Alep 1304 1.47 128 796 51 652
Andoung brun _|__ 1305 0,01 1083 762 _|
Andoung rose 1306 0,12 10 805 6 688 }
Aningré R 4202 0,02 1 988 839
Azobé 1106 i 0,41 35 925 19555
Bahia In 1204 0,85 74 654 »! 15517 ]
Bilinga 1308 _} 0,27 23 672 2.324
Bongo H (Olon) 1295 0,02 L_ 1 488 367
Bossé clair 1108 0,04 3 548 562
Bossé foncé 1108 0,08  j 6732 479
Bubinga E 1207 0,29 24 977 2191
Bubinga rose 1208 © 102 Q
|Dabéma 1310 0,04 3615 _j ____2493

| Dibétou 1110 0.18 16787 4600 __ |
Doussié blanc | 1111 6,35 30 501 4 920

| Doussié rouge 1112 0,05 4 355 833
Ekaba j_ 1314 4,97 171 977 31 323
Ekop naga nord-ouest 1599 el] 322 0

Ekop ngombé mamelle 1601 0,4 34 926 2 508
Emien } 1316 0,77 67 ATT 54 670

| Eyong 1209 0,26 22 363 13 032
|Faro 1319 0,02 2138 1743

Faro mezili |___ 1666 0 877 314 —
Fraké / Limba 1320 0,3 26 507 15 956
Fromager / Ceiba 1321 0,06 5023 3764
Gombé 1322 0,28 25 221 7774
lomba 1324 0,25 22 055 9 267
lroko 1116 0.01 542 419
|Kotibé 1118 9 322 220

Koto 1326 _|___0.01 202 619
Longhi 1210 0,02 1421! 322
Mambodé 1332 0,04 3674 2 651
Moabi 1120 © 63 0

| Movingui 1213 9.02 1348 | 721
|Mukutungu 1333 9 110 110

5 FORET
æ RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 58
LE, MANAGEMENT
© SCIEB S.A.R.L.
Soitété Camerounaise d'industrie et d'Eupioation de Bois

Essences Code Tiges/ha | Tiges total | Tiges >= DME
Naga 1335 0,1 8 306 3 430
Naga parallèle 1336 0,12 10 378 5673
Niové 1338 0,48 42 014 15 364
[Okan 1341 0 204 204
Onzabili K 1342 0,03 2 254 599
Padouk blanc 1344 Le 102 102
Padouk rouge 1345 0,33 28 628 20 279
Sipo 1123 0,06 5 365 1067
Tali 1346 0,82 71 558 63 144
Tiama 1124 0,01 588 212
Tiama Congo 1125 0 110 110
Total 10,79 843 775 373 205

Les Figure 3 et Fiqure 4 illustrent la répartition par essences des tiges de plus de 20 cm de diamètre
et supérieures au DME.

Bilinga llomba
BubingaE 3% ef

Doussié bla
3%

Ekop ngombé
mamelle
4%

Figure 3 : Répartition par essences (Groupes 1 et 2) des tiges de diamètre 20 cm et plus

FORET
RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 59
24 MANAGEMENT
Doussié .;
Naga parallèle Dibétou

NE
Andoung rose
be \.

2%  Gombë

Fraké / Limba
4%

Padouk rouge
5%

Figure 4 : Répartition par essences (Groupes 1 et 2) des figes de diamètre supérieur au DME

c} Surface terrière

Le Tableau 18 présente de marière synthétique les surfaces terrières par espèces et classes de
diamètre regroupées, pour l’ensemble des strates « FOR » de Tiama.

Les essences contribuant à plus de 1% de la surface terrière totale (toutes tiges de diamètre supérieur
ou égal à 10 cm) ont été différentiées dans le tableau. Ces 24 espèces représentent ensemble 55%
de la surface terrière totale.

L FORET
ei RESSOURCES UFA 09-025 -— Révision du Plan d'Aménagement - 2012 Page 60
ILES MANAGEMENT
© SCIEB S.A.R.L.
Socièté Éamerounaise indie # d'El de Bois

Tableau 18 : Surfaces terrières par groupes d'espèces et par groupes de classes de diamètre
toutes strates FOR (m‘/ha)

DME | >= Gros
Groupe Espèce (em) DME DME-20 | Avenir! arbres Total
et DME (=50 cm)
Groupe 1 1,03 0,10 0,09 1,33 1,24 | 6,0%
dont Tai 50 0,57 0,01 0,01 0,57 0,58 | 2,8%
Groupe 2 1,69 0,37 0,44 1,85 2,39 |11,5%
dont Alep 50 0,36 0,06 0,08 0,36 0,45 | 22%
Ekaba 60 0,17 0,09 0,12 0,21 0,37 | 18%
Emien 50 0,38 0,01 0,02 0,38 0,40 | 19%
Groupe 3 1,26 0,54 0,63 1,50 2,26 |10,9%
dont Eyoum rouge 60 0,29 0,12 0,15 0,35 0,52 | 2,5%
Miama 60 0,77 0,33 0,29 0,94 1,26 | 6,1%
Groupe 4 0,78 0,72 0,98 0,78 1,91 | 9,2%
dont Andok 50 | 0,15 | o,11 | 016 0,15 0,35 | 17%
Ebap / Adjouaba 50 0,13 0,23 0,29 0,13 0,43 | 21%
Moambé jaune 50 0,03 0,14 0,18 0,03 0.24 | 11%
Groupe 5 4,79 3,92 6,02 4,95 12,94 |62,4%
dont Akadak 50 0,01 0,11 0,20 0,01 0,25 | 12%
Akendeng 50 0,11 0,14 0,17 0,11 0,30 | 14%
Awonog / Akee apple 50 0,27 0,10 0,18 0,27 051 |25%
Coula 50 0,18 0,18 0,22 9,18 041 |20%
Edip mbazoa 50 0,02 0,24 0,42 0,02 0,50 | 24%
Kaa 50 0,02 0,03 0,09 0,02 0,28 | 1,4%
Kibakoko à f. argentées 60 0,25 0,17 0,14 0,34 0,50 2,4%
Mbang mbazoa afum 50 0,08 0,40 0,70 0,08 0,97 4,7%
Mbang mbazoa avié 50 0,00 0,03 0,13 0,00 0,24 | 1,2%
Mvomba 60 0,01 0,14 0,23 0,01 0,28 | 1,4%
Okekela 50 0,08 0,21 0,29 0,08 0,41 | 20%
Osang mévini 50 0,03 0,13 0,24 0,03 0,40 | 2,0%
Owé 50 0,17 0,03 0,04 0,17 0,21 1,0%
Ozouga 60 1,24 0,04 0,03 1,27 1,30 | 6,3%
Parasolier 50 0,13 0,17 0.21 0,13 0,35 17%
TOTAL 10,21

d) Histogrammes des structures par essences
Ils ont été construits pour les essences suivantes :
+ toutes essences confondues,

+ toutes les essences du Groupe 1,

+ les essences du Groupe 2 pour lesquelles plus de 200 tiges ont été comptées sur l'ensemble de
la concession,

FORET
RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 61
227 MANAGEMENT

© SCIER S.A.R.L.
Société ameraunalse dinde 8 S'ERRNEEN de BE

+ les essences du Groupe 3 pour lesquelles plus de 200 tiges ont été comptées sur l'ensemble de
la concession,

+ les essences du Groupe 4 pour lesquelles plus de 1 000 tiges ont été comptées sur l'ensemble de
la concession,

+ les essences du Groupe 5 pour lesquelles plus de 2 000 tiges ont été comptées sur l'ensemble de
la concession

Les graphiques les plus significatifs sont présentés à l'Annexe 8-4.

Ces graphiques renseignent sur le tempérament des essences et sur le potentiel de production
d'avenir. La préparation du Plan d'Aménagement, en particulier le choix des Diamètres Minimums
d'Exploitabilité et de la durée de ia rotation, s'appuie très largement sur ces graphiques.

L'inventaire des tiges de classe 10 cm a été effectué sur les 50 premiers mètres de chaque placette,
soit 1/5 de chaque placette. Afin de rendre compatibles les données d'inventaire relatives à la classe
10 cm et celles relatives aux autres classes d'inventaire, le nombre de tiges de la classe 10 a été
multiplié par 5 afin de l’extrapoler à l'ensemble de la surface inventoriée.

De très nombreuses essences, des différents groupes, ont des structures linéaires à exponentielles
décroissantes, avec une régénération abondante. On citera par exemple, parmi les essences
principales des groupe 1 et 2: le Bossé foncé (Guarea thompsonii), le Doussié blanc (Afzelia
pachyloba), l’'Ekaba (Tetraberlinia bifoliata) ou le Bahia (Mitragyna ciliata). La plupart des espèces très
présentes des groupes 4 à 5 présentent également cette structure.

Un certain nombre d'essences présentent une distribution exponentielle décroissante, mais avec un
pic dans des classes intermédiaires (allure bimodale). C’est le cas de l'Azobé (Lophira alata), du
Bossé clair (Guarea thompsonii) et du Dibétou (Lovoa trichiloides).

Quelques essences présentent une structure en cloche, même si leur régénération (10 cm) apparaie
particulièrement abondante : c’est le cas notamment de l’'Emien (Alstonia boonei}, du Fraké
{Terminalia superba) et de l'Eyong (Eribroma oblongum). Le Tali (Erythrophieum ivorense) et le
Doussié rouge (Afzelia bipidensis) présentent une structure en cloche plus classique, avec un déficit
de régénération (10 et 20 cm).

Le Padouk rouge (Pterocarpus soyauxii) présente une accumulation de capital sur pieds sous forme
de gros arbres.

e) Cartes de répartition

Des cartes de répartition des effectifs de quelques essences principales et secondaires ont été
produites sous SIG. On a considéré la répartition des grosses tiges (diamètre >=DME) et pour
quelques essences (Azobé, Tali, Padouk rouge), celle des tiges plus jeunes (diamètre compris entre

7 FORET
<: RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 62
LITT MANAGEMENT
20 et 49 cm). Il semblait en effet intéressant, compte tenu de l'historique d'exploitation sur l'UFA,
d'observer cette composante pour les espèces ayant été particulièrement touchées par l'exploitation.

La répartition des tiges exploitables de l'Azobé est donnée à titre d'exemple dans le texte (Cf. Carte
10). Toutes les autres cartes pertinentes pour la préparation du plan d'aménagement sont données en
Annexe 8-8.

Nous donnons ici les principaux enseignements de l'étude de ces cartes, en ce qui concerne la
répartition des essences les plus marquantes.

Certaines essences sont en limite de leur aire de répartition : il s’agit de l'Ekaba, totalement absent au
Sud de l'UFA, et du Miama (Ca/pocalyx heitzi), totalement absent au Nord de lUFA.

L'Azobé (Lophira alata), l'Alep (Desbordesia glaucescens) et l'lomba (Pycnanthus angolensis) sont
beaucoup moins présents à l'Est de l'UFA. Ces essences sont néammoins encore relativement bien
présentes à l'Ouest de l'UFA. Cette tendance est encore beaucoup plus nettement marquée chez
lOzouga (Saccoglotis gabonensis).

Le Tal (Erythrophleum ivorense), le Niové (Staudtia kamerunensis) et le Padouk rouge (Pterocarpus
soyauxii) restent très présents partout sur l'UFA.

L'Emien {Alstonia boonei) est particulièrement présent au Sud de l'UFA.

L'Eyong (Eribroma oblongum)} et le Fraké (Terminalia superba) sont quasiment absents dans le bloc
Nord, à l'execeplion, pour l'Eyong, d'une poche de concentration au Nord de la Lobé.

Le Bahia (Mitragyna ciliata), espèce typique de forèt marécageuse, est particulièrement bien présent
au centre de l'UFA.

Le Parasolier (Musanga cecropioides), espèce colonisatrice des trouées, est surtout présent au centre
et à l'Ouest et beaucoup moins à l'Est. Cette répartition coincide aussi avec l'âge des passages en
exploitation, beaucoup plus récents dans la partie Est de l'UFA.

f} Résultats en matière de qualité :
L'Annexe_8-5 donne la répartition des tiges inventoriées par cotation qualité, pour chaque essence
importante.

Ellé décrit également l'établissement des coefficients de prélèvement sur la base de la répartition des
tiges en classes de qualité. Les hypothèses utilisées sont indicatives. Des données plus précises sur
la répartition en classes de qualité et sur les coefficients de prélèvement seront progressivement
collectées lors du suivi de l'exploitation.

FORET
RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 63
MANAGEMENT

© SCIEB S.A.R.L.
Socle Camerounalse d'etre e dpi de BOlS

g) Densité des ligneux selon les strates cartographiques :

L'Annexe 8-2 reprend les résultats du rapport de compilation Tiama correspondant à la distribution des
tiges par strates (Cf. Tableau 15 pour la définition de ces strates) et par groupe d’essences. À cette
occasion, les effectifs de gaulis sont rectifiés (Cf. remarque du premier paragraphe du chapitre 3.3).

On donne ici une synthèse de ces résultats (Tableau 19 et Tabieau 20), permettant d'illustrer une
analyse comparative de la richesse des strates.

F FORET
æ RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 64
27. MANAGEMENT
INANHOYNVA LI
sa ebed LLOS - leuu9BEUEUIY.p UEIJ NP UOISINDH — bZ0-60 VAN SIOHANOSSAN }
ITNOA

AG ne meusdns egeweip ep eqozy.p seBy sep uopiuedey : OL eue

po
ms]

ZHOZ eAURT YA : LopESHEES
(HQE vArm peusbewpusp eme . S2n0S

eu / AUQ ne dns 268p ep 21quroN
3407v

ANS AOVNYA (e AR ROLE S AMP Pme) HE
SAONE | FFAVS BUS

SON AP LODEL 22 AREMLE 2SPAUNQLAUE) DIS

TAV'S 332$
SCIEB S.A.R.L.
Éadiete

Cameraumalse d'une et dH platine Bois

Tableau 19 : Densité des ligneux {tiges/ha) de diamètre 20 cm et plus, par strate cartographique

et par groupe d'essences
Strate Groupe 1_| Groupe2 | Groupe 3 | Groupes | Groupes | Total
eu 0.80 2.40 1.20 3,60 18,00 26,00
oHsiw | 276 8,38 Zn 281 | sas | svar
ouscP | 2,5 271 8,69 1020 | 8546 | 11421
mir 3,38 9.39 1077 | 1476 8387 | 12217
sa cr + 2.61 8.57 1188 | 1587 9035 _| 128,88
ss 469 172 579 106 | 10262 | 131,51
SR 11,68 8,95 22,00 11,88 97,47 151,99

Tableau 20 : Densité des ligneux (tiges/ha) de diamètre supérieur ou égal au DME, par strate
cartographique et par groupe d'essences

Strate Groupe 1 Groupe 2 Groups 3 Groupe 4 Groupe 5 Total
cu 0,40 0,40 0,00 0,40 1,60 2,80
DHS IN 1,33 2,95 1,81 1,52 5,71 + 13,32
pHs CP 1,06 2,90 2,24 1,63 10,62 18,45

C MIN 1.80 2,55 2,47 2.02 8,33 18,17 1
Sa CP 1,41 3.01 2,93 2,22 11,93 20,60

SJ 2,34 2.28 1,24 1,24 11,72 18,82 x
SR 7,58 3.68 2,42 2,32 10,42 26,42

L'analyse de ces deux tableaux met en avant les points Suivants :

+ La strate assimilée à de la forêt en régénération se révèle être la plus riche, aussi bien en densité
totale qu'en densité exploitable. À noter, cependant, compte tenu du nombre réduit de placettes
échantillons, ces résultats restent néammoins peu précis.

+ La strate assimilée à de la forêt secondaire adulte se révèle plus riche que celle assimilée à de la
forêt dense.

+ En terme de densité de ligneux, la forêt marécageuse est proche de la forêt de terre ferme.

F FORET
| RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 66
LES MANAGEMENT
© SCIEB S.A.R.L.
act Camerounasse GATE 8 SERIE Ge ES

333 Contenu

a) Tarifs de cubage : Comme il a été dit au paragraphe 3.2.2, un inventaire national de
reconnaissance a été réalisé pour la zone de l'UFA. Ce sont donc les tarifs de cubage de la phase |
qui ont été utilisés (Cf. Carte 11). Les tarifs de phase II! ont été utilisés pour les essences n'ayant pas
fait l'objet d'un tarif durant la phase 1 (Aningre R, Bahia, Bongo "H", Bubinga E et rose, Ebène, Eyong,
Kotibé, Longhi, Movingui, Pao rosa, Tiama et Tiama Congo).

Le Tableau 21 reprend les coefficients constitutifs des tarifs de cubage utilisés. La colonne Equ. fait
référence au type de formule du tarif :

Equation 1:  Vot=A+ BxDiam?

Equation 2: Vol = A + BxDiam + CxDiam?

Equation 3: Vol= À x Diam

PHASES DE L'INVENTAIRE]
DE RECONNAISSANCE
d'après CENADEFCR, 1890

ESA

Æ
x

Carte f1 : Localisation de F'UFA 09-025 vis-à-vis des phases de l'inventaire de reconnaissance

FORET
F RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 67
MANAGEMENT

Tableau 21 : Tarifs de cubage utilisés

Code Essence Nom scientifique Phase | Equ. A B €
1102 | Acajou blanc Khaya anthotheca 1 1 0,0007889 2 0
Acajou de
1103 | bassam Khaya ivorensis 1 1__| 00007889 2 + 0
1106 | Azobé Lophira alata 1 1 __| 0,0008634 2 0
+ +——
1108 | Bossé clair Guarea cedrata 1 1 0,0009323 2 0
1109 | Bossé foncé | Guarea thompsoni 1 1 | 0,0009323 2 o
[ 1110 | Dibétou Lovoa trichilioides dl 2 0,050237 1 0,0006677
1111 | Doussié blanc | Afzelia pachyloba [_1 1 0,00108 2 (
| 1112 | Doussié rouge __| Afzelia bipindensis 1 1 0,00108 0
1114_| Ebène Diospyros crassiflora 1 3 0,00135 1,831998 Î 0
1116_| Iroko Milicia excelsa 1 1__| 0,0008789 0
+ + =
1118 | Kotibé Nesogordonia papaverifera î 2 0,008671 î L 0,000736
[ 1120 | Moabi Baillonnella toxisperma 1 2 | 0,0140039 1 0,0009219
1123 | Sipo Entandrophragma utile 1 2 0,016625 1 0,0008612
e 1124 |Tiama Entandrophragma angolense 3 3 0.000168 | 2.346741 (e]
1125 | Tiama Congo Entandroghragme congoense | 3 3 | 0.000168 | 2,346741 e]
1202 | Aningré R Aningeria robusta 3 | 3 | 0.000737 | 2013719 ]
1204 | Bahia Mitragyne ciliata 3 3 0,000315 | 2,284418 0
11205 | Bongo H (Olon) | Fagara heitzi 3 3 0,001051 1967873 0
1206 | Bubinga rouge _ | Guibourtia demeusei 1 2 0,008164 1 0,000639
1207 |Bubinga E Guibourtia ehie 3 2 0,008164 1 0,000639
[1208 | Bubinga rose Guibourtia tessmannii 3 2 0,008154 1 0,000639
1209 | Eyong Eribroma oblongum 3 3 0.001461 | 1.926072 ]
1210 |Longhi Gambeya africana 3 3 0.000162 | 2.373305 | 0
|  Distemonanthus
1213 |Movingui benthamianus 3 3 0,001772 | 1 .856575 0
[121 5 |Pao rosa Swartzia fistuloides 3 3 0,000168 |_2,346741 (e]
1301 |Aiélé / Abel Canarium schweinfurthii 1 1} -0.00676 | 00008579 0
Essences à code supérieur à 1300 1 1 -0.00676 | 0,0008579 0

Les volumes donnés dans ce plan d'aménagement sont des volumes bruts, correspondant aux

volumes des fûts de toutes les tiges sur pied, mesurés entre le dernier contrefort et te premier défaut.

b} Table de stock : Le Tableau 22 présente les volumes pour les essences principales, pour
l'ensembie des 4 unités de compilation que comprenait l'inventaire, et en considérant les strates
« FOR ». L'Annexe 8-6 présente le détail des volumes bruts par espèces et par classes de diamètre.

FORET

f RESSOURCES
MANAGEMENT

UFA 09-025 — Révision du Pian d'Aménagement - 2012

Page 68
© SCIEB S.
Saciäte Canerounaire d'industrie platine Bis

Tableau 22 : Table de stock {m°/ha et m°)

Essence Code Vol./ha Vol. total Vol. >= DME
Abam à poils rouges _{ 1402 0,03 | 2831 1 555
Acajou blanc L 1102 | 0,01 442 | Q
Acajou de bassam 1103 0,35 30 563 16117
Aiélé / Abel 1301 0,18 15 863 11 626
Alep ] 1304 4.69 409 671 334 351
Andoung brun 1305 0,06 4 822 4 473
Andoung rose 1306 0,64 56 141 50 080
Aningré R 1202 0,06 5 082 3 361
Azobé 7 1106 1.82 159430 | 13086
Bahia 1204 2.15. 187 674 107 786
Bilinga 1308 0,69 60 621 17 322
Bongo H (Olon) 1205 0,04 3 557 1565
Bossé clair 1108 0,1 L 8 909 5254
Bossé foncé Î 1109 0,11 ; 9 669 3 842
Bubinga E L 1207 0,72 63 306 14 859
Bubinga rose 1208 © 349 0
Dabéma 1310 0,32 28 199 26 021
ons 1110 0,8 69 672 46 843 :
Doussié blanc 1111 + 0,81 70 906 42 473
| Doussié rouge J 1112 0,17 14 869 — 6 761
Ekaba 1314 3,95 344 923 187 119
Ekop naga nord-ouest 1599 © L 170 | __0
Ekop ngombé mamelle 1601 0,55 48 462 14 410
Emien 1316 4,31 376 790 360 961
Eyong 1209 0.93 81 234 68 352
Faro 1319 0,21 | 18096 | 17481
Faro mezilli 1665 0,03 2 949 J_2915
Fraké / Limba TL 1320 | 1,17 [ 102 405 83 787
Fromager / Ceiba 1321 | 0,43 37 201 36 035
[ose 1322 0,85 74 722 54 413
llomba 1324 1,07 Ê 93 516 LL 81 300
[iroko a16 | oos | 2543 | ‘164
Kotibé 1118 0,01 881 850
Koto _| 1326 0,03 | 3035 2 885
Longhi 1210 0,05 4 001 3 042
Mambodé 1332 0,21 al 18 335 16 940
Moabi 1129 0,01 L. 440 [ 0
Movinqgui 1213 0,08 7 327 6 306
Mukulungu + 1333 0,02 1474 1 474
Naga 1335 | 0,4 35 043 29 013
Naga parallèle _j___1336 0.6 52 560 45 931
Niové 1338 1,13 99 127 69 443

FORET
RESSOURCES
MANAGEMENT

UFA 09-025 — Révision du Plan d'Aménagement - 2012

Page 69
© SCIEB S..
Sacté Camerounalse d'induerie er d'apiadion de Bols

Essence Code Vol.ha Vol. totat__ | Vol. >= DME
Okan 1341 0,03 2727 2 727
Onzabili K 1342 0,07 6 286 4 381
Padouk blanc In 1344 0,02 1 364 1 364
Padouk rouge 1345 2.02 176 259 +66 514
Sipo_ 1123 _| 022 19 260 8 646
Tali 1346 5,96 521 422 511457
Tiama 1124 0,03 2 836 2 487
Tiama Congo 1125 0,01 809 808
Total 38,19 3338772 2615875

c) Erreurs relatives sur les résul de l'inventaire d'aménagement

Le Tableau 23 présente une synthèse des paramètres statistiques obtenus sur le volume calculé sur
l'ensemble des placettes des strates FOR de l’'UFA 09-025.

L'Annexe 8-7 concerne le volume brut des tiges de diamètre supérieur ou égal au DME pour les
essences des Groupes 1 et 2 (essences principales), considérées sur l'ensemble de l'UFA 09-025.
Cette annexe indique, pour chacune des espèces et groupe d'espèces considérés, le coefficient de
variation (CV) obtenu ainsi que l'erreur relative (Er) au seuil de 95 %, la surface de référence
moyenne pour obtenir une erreur relative de 15% et enfin les bornes de l'intervalle de confiance. Les
valeurs grisées indiquent une erreur inférieure à 10 % sur l'ensemble de l'UFA 09-025.

Sur l'ensemble de l'UFA 09-025, la ressource disponible pour l'ensemble des essences du Groupe 1
est connue avec une marge d'erreur de 6%.

Le surface de référence moyenne pour obtenir une précision de 15% sur les volumes exploitables
dans les essences du Groupe 1 est d'environ 18 000 ha, ce qui est proche de la surface moyenne
d'une UFE, elle est d'environ 12 000 ha pour les essences du Groupe 2. Une précision de 12% est
atteinte pour l'ensemble (Groupe 1+ Groupe 2) sur une superficie équivalente à 1 UFE.

Tableau 23 : Paramètres statistiques obtenus sur l’ensemble de l'UFA 09-025

Surface de référence
Erreur relative
eve | rue paume | en (y
de 10 % de 15 %
Groupe 1
Volume total 132 34 151 15 178 6,0
Volume >= DME 147 42 354 18 824 7,0
Groupe 2
Volume total g4 17 319 7 697 4,0
Volume >= DME 117 26 830 | 11 925 6,0
Ensemble
Volume total 78 11 925 5 300
Volume > = DME 16 952 7 534

FORET
| RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 70
MANAGEMENT

3.4 PRODUCTIVITE DE LA FORET
3.4.1  Accroissements

Les accroissements utilisés sont ceux préconisés dans le « Guide d'élaboration des plans
d'aménagement » - MINEF 1998 et intégrés au logiciel Tiama.

On considère une application linéaire de cette valeur (c'est-à-dire un accroissement constant dans le
temps pour une essence donnée).

3.4.2 Mortalité

La mortalité annuelle est fixée à 1% des tiges, et ce également pour toutes les classes de diamètre
(hypothèse Tiama).

3.4.3  Dégâts d'exploitation

Une réduction de 7% du nombre de tiges est appliquée à toutes les classes de diamètre inférieures
au DME/ADM (hypothèse Tiama).

3.5 DIAGNOSTIC SUR L'ETAT DE LA FORET

Les différentes analyses de l'inventaire d'aménagement (structures diamétriques, cartes de
répartition) mettent en évidence un peuplement forestier adulte qui se distingue par son écologie et
son historique d'exploitation,

Dans les piaines de l'Ouest, proche du littoral, la forêt présente une diversité ligneuse et une densité
de tiges plus importantes. Cette forêt n'a plus fait l'objet d'exploitation forestière depuis plus de 10
ans.

A l'Est, au pied du massif grantique du Ntem, la forêt a été récemment affectée par l'exploitation, et

un temps de repos est nécessaire pour assurer sa reconstitution avant le passage de la prochaine
exploitation.

Les connaissances actuelles sur cette forêt permettent de bien penser l'ordre de passage en coupe et
d'adapter cette révision du plan d'aménagement au potentiel réel de la concession.

FORET
RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 71
MANAGEMENT

SCIEB SARL
Re cam TR

4 AMENAGEMENT PROPOSE

4.1 OBJECTIFS D'AMENAGEMENT ASSIGNES A LA FORET

Les objectifs d'aménagement assignés à la forêt visent un maintien de l'intégrité des fonctions
écologiques, sociales et environnementales de cette forêt.

L'UFA 09-025 a pour vocation principale la production de matière ligneuse sur une base soutenable,
grâce à l'application du présent plan d'aménagement.

Deux zones de conservation/protection ont, par ailleurs, été définies, présentées en détail ci-dessous.

4.2 AFFECTATION DES TERRES ET DROITS D'USAGE
4.2.1  Affectations des terres

Les textes législatifs ont successivement utilisé une terminologie différente pour désigner l'affectation
des terres. Le guide d'élaboration des ptans d'aménagement des forêts de production du Domaine
Forestier Permanent de la République du Cameroun (MINEF, janvier 1998), utilise à la fois les termes
d'affectation et de série, en spécifiant implicitement que l'affectation représente une première étape
de classification des différents territaires présents à l'intérieur de l'UFA, alors qu'une série fait l'objet
de mesures de gestion ciblées incluses dans le plan d'aménagement. Cette distinction n'apparaît plus
dans le texte de l'arrêté n°0222 du MINEF daté du 3 mai 2001, qui fait uniquernent référence à
l'affectation des terres, en y appliquant les mesures de gestion spécifiques aux séries.

Dans ce document, les termes affectation et série seront utilisés et désigneront conjointement une
identification de la vocation des terres à l'intérieur de la concession classée (affectation) et une
délimitation dans l'espace de ces affectations (série).

Le Tableau 24 et la Carte 12 présentent et localisent les affectations et séries retenues en accord
avec le diagnostic présenté dans les 3 premiers chapitres. La Carte d'aménagement donnée en
Annexe 10 présente à plus grande échelle (1 : 50.000°"°) la délimitation des affectations/séries.

FORET
l RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 72
MANAGEMENT

© SCIEB S.
Soctète Camertmalse : istrie et d'Exploitation de Boks

Tableau 24 : Affectations des terres et séries

_
PS Surface Activité(s) Mode(s) ]
AFFECTATION CODE Objectif(s) (ha) pricritaice(s) | d'identification SERIE
Analyse des
Foresterie : Production de Aménagement données Série de
Production FOR matière 77600 | EOiotation d'inventaire TdUCHiON
ligneuse ligneuse k ploite d'aménagement P
L forestière sur SIG
[ | Maintien de la Travaux de
biodiversité, cartographie et
Protection : CON zone tampon 7100 ha Protection de analyse des Série de
Biodiversité avec le Parc l'écosystème données de conservation
National de l'inventaire
| Campo Ma'an d'aménagement _|
Protection
d'espèces Analyse des
Protection : Fréservation de emblématiques
Faune FAU la faune 1400 ha (Sitatunga,
Gorille, sur SIG
L Eléphant)
T 7 "
Application d'un
Protection : Protection des : ratio de 3% sur la R
Bande riveraine RIV_ | rives des plans | 2400 ha sn ae de surface totale de see
des cours d’eau d'eau cosystém la série de pl
production

TOTAL: 88 500

La série de protection (code RIV) vise, conformément aux normes d'intervention en milieu forestier, à
prendre en compte uné zone tampon de 30 m de part et d'autre des rivières principales.

Une autre affectation forestière, qui ne se traduit pas en série, mais prend place, de fait, à l'intérieur
de la série de production, est aussi à considérer. Il s'agit de l'affectation Foresterie : Régime sylvicole
spécial (code SYL) présenté au paragraphe 4.5.

Enfin, l'aménagiste n'a pas jugé pertinent de prendre en compte une affectation route (code ROU) à
ce stade de mise sous aménagement.

La série de conservation (code CON) a pour vocation d'établir Une zone tampon avec le Parc National
de Campo Ma’an. Elle traduit le souci de l'opérateur SCIEB de contribuer à une bonne gestion de
cette importante aire protégée. Elle intègre la plupart des peuplements forestiers présents dans l'UFA

La série de protection (code FAU) a pour but de préserver les habifats de grands mammifères
emblématiques comme le Gorille, FÉléphant ou le Sitatunga, particulièrement bien représentés dans
cette zone. Outre un milieu intéressant pour la faune, du fait d'être principalement composé d'une
forêt marécageuse, cette série aura pour intérêt de préserver la biodiversité de cet écosystème.

FORET
RESSOURCES
MANAGEMENT

UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 73

æ
ININADVAVH
+2 org TLOZ - luOWIeBELSUY p UEIS ND UOISN9N — GZ0-60 VAN SHANOSSTA

Huos :

Seu9s Sep UOJESJ/B907 : ZE OU)

ù

(6z) SoAu sep uogosjoid #p aues
(gg) uogonpoid ap aus fé
(Hz) aurez et 20 uonsod ep aus ME
C5) uoneweeuco ap ones [NS
2U95 Lo ardN 00

SONAOSSAN
13404 :

08 2 LANNOLP 1 MPALE SERRES PDEOS
@ 0 TAV'S 930$
© SCIEB
Sodieie Erin dE Bo

4.2.2 Droits d'usage

Le Tableau 25 résume la conduite des divers droits d'usage et activités à l'intérieur de chaque
affectation identifiée, et précise les modalités d'intervention et des restrictions spatiales lorsque celà
est nécessaire.

Les produits dont la récolte est permise ou interdite dans le cadre des activités menées à l'intérieur
des différentes affectations sont ceux figurant dans les textes légaux réglementant ces activités.

Tableau 25 : Droits d'usage

ACTIVITE SOUS LA

Exploitation | Extraction
AFFECTATION

Foresterle :
Production
ligneuse

A TE DANS LE CADRE DE L'EXER!
DES DROITS D'USAGE PAR LES

Protection :
Faune

Protection :
Bandes
riveraines

Pe: Activité permise partout, concemant tous les produits pouvant être récoltés légalement
Re: Activité permise mais sourise à une restriction spatiale

Ré: Activité permise partout, mais selon un mode d'intervention spécifique et pour une liste
restreinte de produits
In: Activité interdite

4.3 AMENAGEMENT DE LA SERIE DE PRODUCTION

4.3.1 Liste des essences aménagées et composition des groupes

L'élément à prendre en compte ici est la contribution respective de chaque essence du Top 50 dans
le volume brut des tiges de diamètre supérieur ou égal au DME.

La liste des espèces aménagées est donnée par le Tableau 26, dans lequel on peut voir que la
double exigence des normes (au moins 20 essences aménagées, et représentant au moins 75% du
volume exploitable du Top 50) est largement respectée.

FORET
RESSOURCES UFA 09-025 - Révision du Plan d'Aménagement - 2012 Page 75
MANAGEMENT

© SCIER S.A.R.L.
RE NE SRE

Les principes qui ont guidé les choix ont été les suivants :

+ aménager un nombre important d'espèces ;

+ passer en Groupe 2 (essences principales non aménagées) uniquement les espèces dont la
structure des classes de petits diamètres est par ailleurs bonne mais sont insuffisamment
représentées sur l'UFA pour permettre un calcul de taux de reconstitution significatif (Onzabili K,
Abam à poil rouge). L'Azobé a aussi été placé dans ce groupe ;

+ passer en Groupe 3 les essences très peu présentes dans l'UFA et à exciure de l'exploitation
(Tableau 31), et les essences demandant un régime sylvicole spécial (Fbène).

Bien entendu, l'étude des taux de reconstitution, (détaillée par ie paragraphe 4.3.3), a été un guide
précieux pour faire le choix des espèces aménagées, et le lecteur est invité à s'y reporter.

Tableau 26 : Contribution respective des essences au volume brut exploitable du Top 50

T Vol brut >= Essence
Essence du TOP 50 DME ; ma) % % cumul | Pménagée
Abam à poils rouges 50 0,02 0,1% Non
Acajou blanc 80 0,00 0,0% Non
Acajou de bassam | _80 ous | 06%) o6x Qui
Aïélé / Abel €0 0,13 0,4%] 1,1% Qui
| Alep 50 3,79 12,8%] 13,8% Non
Andoung brun 60 0,05 02% | Non
Andoung rose ___} 60} 0,57 1,9%] 15,8% Qui
Aningré R €0 0,04 0,1% Non
Azobé 60 1,59 5,3% Non ,
Bahia 60 1,22 41% Lisez Oui
|Biinga _T & | 02 0,7%] 205% Qui
Bongo H (Olon) 60 0,02 0,1% Non
Bossé clair 80 9,06 0,2% 20,7% | Qui
Bossé foncé 80 0,04 0,1%] 20,9% Oui
Bubinga E 80 0,17 06%| 215% Il Oui
|Bubinga rose 80 | 0,00 ni 0,0% Non
Dabéma 60 0,30 10%| 22,4% Qui
|Dibétou | __80 0,53 | 1,8% | 24,2% Oui +
Doussié blanc 80 0,48 16%| 259% Qui
Doussié rouge _ 80 0,08 0,3% | 26.1% Qui
Ekaba 60 2,12 72%| 33,3% Oui
Ekop naga nord-ouest 60 0,00 0,0% Non
Ekop ngombé mamelle 60 0,16 0,6% [338% | Oui
Emien 50 . 4,09 | 138%| 47,6% Oui
Eyong 50 0,78 26%| 502% Oui
Faro 60 020 0,7% Non
Faro mezilli 60 0,03 0,1% — Non
Fraké / Limba 60 095 3,2%] 53,4% Oui
FORET
| RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 76

MANAGEMENT

© SCIEB S.A.R.L.
ete Come saut 'ERDISRNN 08 RUE

Vol brut >= Essonce
Essonce du TOP 50 DME DME % % cumul
{m3ma) aménagée

Fromager / Ceiba Ÿ 50 0.41 14%] 54,8% Oui
Gombé | 60 082 | 21%| 56,9% Oui
llomba 60 0,92 3,1%] 60,0% Oui
Iroko 100 0,02 0,1% Non

Fkotbe TT
Kotibé 50 0,01 0,0% _| Non
Koto _T 60 0,03 0,1% Non

| Longhi 60 0.03 0,1% Non
Mambodé {50 | 0,19 0,6%] 60,7% Oui
Moabi 100 0,00 __! 0,0% Non
Movingui 60 | 0,07 0,2% Non
Mukulungu _ 60 0,02 0,1% Non

| Naga 60 0,33 1,1%] 61,8% Oui
Naga parallèle I 0.52 1,8%] 635% | Oui
Niové 50 0,79 2,7%] 66,2% Oui
Okan 60 il 0,03 0,1% Non

[Onzabiti K _[ 50  j 0,05 0,2% Non
Padouk blanc 60 | 0,02 0,1% Non

|Padouk rouge 60 1,88 6,3%|_ 72,5% Qui
Sipo 80 0,10 03%] 72,8% Qui
Tali 50 5,80 19,6%] 92,4% Qui |
Tiama 80 0.03 01%] Non
Tiama Congo 80 0,01 0,0% L Non
TOTAL 29,68 L 92%
Nb essences 50 28

Le Tableau 27 détaille la composition des différents groupes d'espèces définis par ce plan
d'aménagement. Le Groupe 4 (Espèces de promotion) est composé des espèces qui ne font pas
partie du Top 50 mais qui sont ou peuvent être potentiellement exploitées par l'entreprise.

Tableau 27 : Composition des groupes aménagement

CODE ESSENCE NOM SCIENTIFIQUE
Groupe 1 : Essences aménagées
1103 Acajou de bassam Khaya ivorensis
1108 Bossé clair Guarea cedrata
1109 Bossé foncé Guarea thompsonii
1110 Dibétou Lovoa trichilioides
1111 Doussié blanc Afzelia pachyloba
1112 Doussié rouge Afzelia bipindensis
1123 Sipo Entandrophragma utile
1204 Bahia Mitragyna ciliata
1207 Bubinga E Guibourtia ehie
1209 Eyong Eribroma oblongum
] FORET

| | RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 77
d MANAGEMENT
© SCIEB S.A.R.L.
Societé Cerounalse d'en ve GENE de Bof

NOM SCIENTIFIQUE
Canarium schweinfurthif
Desbordesia glaucescens
Monopetalanthus letestui
Nauclea diderrichii
Piptadeniastrum africanum
Tetrabertinia bifoliolata
Alstonia boonei
Terminalie superba
Ceiba pentandra
Didelotia letouzeyi
Pycnanthus angolensis
Deterium macrocarpum
Brachystegia cynomefrioides
Brachystegia mildbreadii
Staudtia kamerunensis
Pierocarpus soyauxii
Érythropieum ivorense
Didelotia unifoliolata

Lophira alata
Antrocaryon klaineanum
Gambeya beguei

Khaya anthotheca

Diospyros crassifiora

Milicia excelsa

Nesogordonia papaverifera
Baillonneila toxisperma
Entandrophragme angolense
Entandrophragme congoense
Aningeria robusta

Fagara heitzii

Guibourtia demeusei
Guibourtia tessmannit
Gambeya africana
Distemonanthus benthamianus
Monopetalanthus microphyllus
Daniellia ogea

Pterygota macrocarpa
Autranella congolensis
Cylicodiscus gabunensis
Pterocarpus mildbraedi
Brachystegia zenken

coDE ESSENCE

1301 Aïélé / Abel

1304 Alep

1306 Andoung rose

1308 Bilinga

1310 Dabéma

1314 Ekaba

1316 Emien

1320 Fraké / Limba

1321 Fromager / Ceiba

1322 Gombé

1324 llomba

1332 Mambodé

1335 Naga

1336 Naga parallèle

1338 Niové

1345 Padouk rouge

1346 Tali

1601 Ekop ngombé mamelle
Groupe 2 : Autres espèces principales

1106 Azobé

1342 Onzabili K

1402 Abam à poils rouges
Groupe 3 : Espèces à régime sylvicofe spécia!

1102 Acäjou blanc

1114 Ebéne

1116 lroko

1118 Kotibé

1120 Moabi

1124 Tiama

1325 Tiama Congo

1202 Aningré R

1205 Bongo H {Olon)

1206 Bubinga rouge

1208 Bubinga rose

1210 Longhi

1213 Movingui

1305 Andoung brun

1319 Faro

1326 Koto

1333 Mukulungu

1341 Okan

1344 Padouk bianc

1596 Ekop léké

1599 Ekop naga nord-ouest

Brachystegia kennedyi

1 4 FORET
À RESSOURCES
À MANAGEMENT

UFA 09-025 — Révision du Plan d'Aménagement - 2012

Page 78
© SCIEB S.
Sociele Camerunaise d'indsrie er dEsplolanion de Bis

CODE ESSENCE NOM SCIENTIFIQUE
1665 Faro mezilli Daniellia klainei
Groupe 4 : Espèces de promotion
1315 Ekouné Coelocaryon preussi
1564 Ébiara Yaoundé Berlinia grandiflora
1646 Eveuss Klainedoxa gabonensis
1664 Eyoum rouge Dialium bibendensis
1724 Miama Calpocalyx heitzif
Groupe 5 : Autres espèces

4.3.2 Larotation

Elle ne peut être inférieure à 30 ans selon l’Arrêté 0222/A/MINEF. Des abaques ont été construites
pour les espèces intervenant stratégiquement dans les décisions d'aménagement (Cf. Figure 5), afin
d'illustrer tes variations du taux de reconstitution en fonction de la durée de rotation et du DMA.

120%
100%
€
$
Ê
É 80%
4 ——50
S
S 60% 60
LC
TZ 40% —à—70
2
ëË 80
20%
90

0%

Rotation {ans}

Figure 5 : Abaque illustrant la variation du taux de reconstitution pour l'Azobé

Pour les 3 espèces stratégiques (Azcbé, Tali et Padouk rouge), quelque soit la durée de rotation, la
remontée de diamètre doit être relativement forte pour permettre une reconstitution satisfaisante des
effectifs. La rotation, initialement fixée à 30 ans, est donc maintenue.

4.33 Les DME/AME

L'objectif est de fixer les diamètres minima d'exploitabilité de façon à garantir un taux de reconstitution
des effectifs d'au moins 50 % pour chaque espèce aménagée (DMA).

Les calculs de taux de reconstitution sont menés sur les bases suivantes :

| FORET
: RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 79
LEE MANAGEMENT

SCIEB S.A.R.
Roche Caemanaie dinauee er d'a de EE.

L'état initial est danné par les résultats de l'inventaire d'aménagement. Les effectifs correspondant au
bonus (diamètre supérieur ou égal à DME + 40cm) ne sont pas comptabilisés (on considère que ces
effectifs correspondent à une capitalisation sur pieds en période pré-exploitation, et qu'il ne faut pas
s'attendre à pouvoir les reconstituer dans le cadre d'une exploitation régulière). Une exploitation
complète est ensuite simulée, d'abord sur la base des DME administratifs.

L'accroissement du peuplement résiduel est ensuite modélisé avec la formule ci-dessous, issue du
proiet API Dimako au Cameroun {Aménagement Pilote Intégré), sur une durée de 30 ans
correspondant à la rotation retenue. Le rapport Effectifs exploitables reconstitués sur Effectifs
exploitables initiaux donne le taux de reconstitution par essence.

T
vire [COS , 100

Avec:

% Re = pourcentage de reconstitution du nombre de tiges supérieures au DME

No = effectif initial des une, deux, trois ou quatre classes de diamètre immédiatement en dessous du
DME (selon accroissement et durée de la rotation)

Np = Nombre initial de tiges supèrieures au DME

&N= taux de mortalité annuel, fixé ici à 1%

A = taux de dégäts dûs à l'exploitation, fixé ici à 7%

T = temps de passage = rotation, fixée ici à 30 ans

Certaines essences du Top 50 ont, dans l'UFA 09-025, des structures de population qui permettent

de respecter l'objectif de reconstitution à 50% si on les exploite au DME administratif, comme le
montre le Tableau 28.

Tableau 28 : Taux de reconstitution des essences aménagées aux DME administratifs

a
Accroissement DME Taux de
Essence aménagée (man) (em) reconstitution

Acajou de bassam 0,7 80 79%

Aiélé / Abel 0,7 69 38%

+

Alep 0,4 50 45%
Andoung rose 0,5 69 24%

Bahia 0,5 60 81%
Bilinga 0,4 80 56%

Bossé clair 0,5 80 34%

Bossé foncé 05 [80 6% __ |
Bubinga E 0,4 80 106%
Dabéma 0,5 60 59%
Dibétou 0,7 80 52%
Doussié blanc 0,4 80 37%
Doussié rouge 0,4 80 L 55%

Ekaba 0,5 60 80%

EE ——— Ê ——+
Ekop Ngombé Mamelle 05 80 165%
FORET
| RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 80

MANAGEMENT
« e

© SCIEB S.
Societé Caerouraise dinde et Expo de BG

Essence aménagée Accroissement DME Taux de
{emian) {cm) reconstitution
Emien 0,9 50 23%
Eyong 04 Î 50 17%
Fraké / Limba 0,7 60 33% a
Fromager L 0,9 50 87%
Gombé 0,5 60 | 47h
Jlomba 0,7 al 60 36%
Mambodé L 0,5 50 29% _|
[Nage [os | 6 4% |
Naga parallèle 0,5 60 33%
Niové 04 | 5 55% |
Padouk rouge 0,45 60 11%
Sipo [ 0,5 Ï_ 80 77%
[Tai 0,4 50 10%

\

Pour un certain nombre d'essences (15) il a été nécessaire d'introduire une remontée du DME. Le
processus se fait de manière itérative jusqu'à obtenir un taux de reconstitution > 50%, les résultats

sont indiqués dans le Tableau 29.

Tableau 29 : Remontées de DME nécessaires

Essence DME +10 Taux de 0 Taux de 0 Taux de
aménagée (em) reconstitution reconstitution reconstitution
tem) em)
Aiélé / Abel 70 89%
Alep 60 42% 70 64%
Andoung rose 70 19% 80 65% .
Bossé clair 90 69%
_——
Doussié blanc 80 | 73% a IE EE
[Emien 60 43% m6 | 10% |
|Evong 60 38% 70 64% I —
Fraké / Limba 70 66% 1 1 |
Gombé 70 78%
1
llomba 70 35% 80 36% ]_s0 | 3%
Mambodé 60 57%
[Nega m | 18% | 80 52% |
Naga parallèle 70 JL 71%
Padouk rouge 70 18% 80 25% 90 86% |
Tai 60 21% 70 4% 80 | 78%

Sept essences (Aiélé, Bossé clair, Doussié blanc, Fraké, Gombé, Mambodé et Naga parallèle) voient
leur diamètre d'exploitabilité augmenter d'une classe, cinq autres (Alep, Andoung rose, Emien, Eyong,
Naga) de deux classes et trois {Ilomba, Padouk rouge et Tali) de trois classes.

FORET

MANAGEMENT

RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012

Page 81
© SCIEB S.A.R.L,
Roche Camerounaise dinde € dExplaiion de HAL

En résumé, le Tableau 30 présente pour chaque espèce aménagée le DMA (ou encore DME/AME)
retenu dans le cadre de ce Plan d'Aménagement. Le taux de reconstitution global toutes essences
aménagées est de 78%.

Tableau 30 : DMA retenus pour les essences aménagées

Essence aménagée DME(cm) | DMA (em) tion
Acajou de bassam 80 80 | 79%
Aiélé 7 Abel EC 89%
l'Alep 50 70 64%
Andoung rose 60 80 + 65%
Bahia 60 T 60 81%
Biinge 80 | 80 | 56% |
Bossé clair J_80 | 90 | 60%
Bossé foncé a 80 80 69%
Bubinga E 80 80 106%
[Dabëma | 60 60 59%
Dibétou | 8 | æ 52%
Doussié blanc 80 90 73%
Doussié rouge 80 80 | 55%
(Ekeba 60 60 | 50% |
[Ekop Ngombé Mamelle 60 60 165%
Emien 50 70 110%
Eyong 50 70 64%
Fraké / Limba T 60 70 86% _ |
Fromager 50 50 97%
Gomibé 60 70 | 78% |
Nomba | __60 90 83%
Mambodé 50 60 57%
Naga 60 80 82% |
Naga paralèle 60 70 77%
[Niove 50 50 55% |
Padouk rouge 60 90 ___| 86%
Sipo 80 80 77%
Tai Es [#0 78%
Taux global pour les espèces aménagées | 78%

{avec les DMA retenus)

On peut par ailleurs attirer l'attention des services techniques du MINFOF sur le cas du Bahia et de
l'Ekaba qui se reconstituent bien sur l'UFA 09-025,

Leur histogramme est présenté dans la Figure 6 par simple commodité de lecture, il est repris en plus
grand format à l'Annexe 8-4

FORET
î 1 RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 82
< CES MANAGEMENT

Ras ae
Bahia Ekaba
400 2000
300 1500
200 1000
100 500 Fr
0 ns ee 0 2 A
GRRSRERERESES GRRIRBRERESSE
SENS SAN
Diamètre {cm} Diamètre (cm)

Figure 6 : Structure de 2 essences pour lesquelles un abaissement du DME pourrait être
discuté dans le cas de l'UFA 09-025

Un DMA de 50 cm pour le Bahia et l'Ekaba permettraient ainsi d'atteindre des taux de reconstitution
respectifs de 60% et 87%.

L'aménagiste considère que les choix empiriques faits initialement pour les DME peuvent être
maintenant affinés grâce à la masse d'informations recueillies et traitées à l'occasion de la
préparation des plans d'aménagement. Ainsi, une concession aménagée, et elle seule, sur la base
des structures de ses propres populations d'arbres et de la prise en compte du diamètre de
fructification efficace, devrait pouvoir bénéficier d'abaissement de DME lorsque cela est pertinent.
Dans l'avenir, si le principe d'un abaissement de DME venait à être accepté pour ces espèces dans le
cas de l'UFA 09-025, l'entreprise SCIEB introduirait alors une demande de révision d'aménagement
en ce sens.

Les autres essences du Top 50 non aménagées ont été réparties comme indiqué par te Tableau 31.
Pour lAzobé et l'Onzabili K, classés en groupe 2, l'aménagiste a souhaité introduire un
téhaussemement de DME afin d'assurer une meilleure reconstitution de ces espèces, même si, en
principe, leur exploitation est autorisé au DME.

Les essences faiblement représentées dans l'UFA ont été placées en groupe 3. L'aménagiste a
considéré comme seuil de rareté la densité de 0,03 tige à l’hectare de diamètre 20 cm ou plus. En
outre, certaines essences, pour lesquelles aucune tige n'a été rencontrée lors du dernier inventaire
mais dont certains spécimens ont été inventoriés (ONADEF, 1998) et qui étaient interdites à
l'exploitation dans le plan d'aménagement révisé en 2004 ont aussi été classées dans le groupe 3. Au
total, 26 essences sont interdites à l'exploitation.

L'Ebène, du fait de son statut, a été placé en groupe 3, et fera l'objet d'un régime sylvicole spécial en
cas d'exploitation.

FORET
RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 83
mu MANAGEMENT
© SCIEB S.A.R.L
Sac Carnet d'inde 87 SAR dE Fo

Tableau 31 : Affectation des essences du Top 50 non aménagées

£ssance sue | qgeune | PMAretens | Groupe
>=20cm
Azobé 60 | 0.41 70 2
Abam à poils rouges 60 0,03 60 2
Onzabili K 60 03 70 2
Ebène 3
Acajou blanc 80 0,00 3
Andoung brun 60 0,01 3
Aningré R 60 oo | 3
Bongo H (Olon) _ 60 0,02 3
Bubinga rose 80 0,00 3
Bubinga rouge 80 0,00 3
Ekop léké 60 0,00 3
Ekop naga nord-ouest 60 0,00 3
Faro 60 0,03 3
Faro mezilli |_6o _0,01 3
Iroko 100 0,01 3
Kotibé ]_50 0,00 3
Koto co | oo |Fssences [73
Longhi LE 0 | ou exploitées 3
Moabi 100 0,00 3
Movingui 60 0,02 3
Mukulungu 60 9,00 3
Okan 6o | 0,00 3
Padouk blanc 60 0.00 8 |
Tiama ____| 80 0,01 3
Tiama Congo 80 0,00 3
Acajou grandes folioles 80 - 3
Aningre À 60 = 3
Doussié Sanagha 80 = 3
Kosipo 80 = 3

4.3.4 La possibilité forestière (volume total et volume à l’hectare)

4.3.4.1 Possibilité globale au niveau de l'UFA

La forêt couvrant l'UFA 09-025 a été considérée dans un état d'équilibre : la croissance existante ne
ferait que compenser la mortalité naturelle et il n’y aurait pas de croissance globale. Le calcul de la
possibilité forestière sera donc basé sur les seuls résultats d'inventaire d'aménagement, ce qui est
conforme aux instructions des services techniques du MINFOF.

FORET
æ RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 84
:LCET MANAGEMENT
© SCIEB Le
Société Cameraunalse d'industrie er d'Explolation de ES

Cette hypothèse simplificatrice n'est pas forcément valable pour les zones parcourues récemment par
l'exploitation (UFE 1, UFE 2 et 2 premières AAC de l'UFE 3). En effet, sur ces zones, la durée
écoulée entre l'exploitation et le passage de l'inventaire reste inférieure aux dix années généralement
admises au cours desquelles l'effet stimulant de l'exploitation sur la croissance du peuplement
résiduel devrait encore se fait sentir. En toute rigueur, sur ces zones, un modèle dynamique de
croissance devrait être appliqué pour estimer la possibilité au prochain passage. Dans là présente
révision, seule la zone non exploitée depuis la mise en œuvre du plan d'aménagement va faire l’objet
d’un nouveau découpage en bloc quinquennal (Cf.4.4). Il n'a donc pas été jugé utile de revoir le calcul
de la possibilité globale.

Pour suivre les recommandations de l'administration de tutelle, les volumes expioitables seront
scindés en deux sous-ensembles :

+ la possibilité forestière, ou volume brut des tiges de diamètre compris entre le DMA et le
(DME+40cm),

+ le bonus, ou volume brut des tiges de diamètre supérieur ou égal à (DME+40cm).

La possibilité globale a été obtenue en compilant ies données des placettes d'inventaire situées dans
les strates productives de la série de production (code FOR), soit 1556 placettes. La surface
productive de la série de production est de 77 600 ha.

Les résultats sont présentés dans le Tableau 32 pour lès essences des groupes 1 et 2

Tableau 32 : Possibilité (m° brut sur pieds) par espèce sur FUFA 09-025

—

copE ESSENCE PMA | Vol >= DMA | Possibilité Bonus
(cm)
Éssonces aménagées (Groupe 1)

1103 Acajou de bassam 80 13 840 ee] 13 840
1301 Aiélé / Abel 70 6 963 2 262
1304 70 243 922 126 969 116 963
1306 Andoung rose 31 970 8018 23 952

| 1204 |Baria | 22290 | 79455
1308 Bilinga 16 325
1108 Bossé clair |__90 4547 9 4 547
1109 Bossé foncé 80 | 3804 1453 2351

L__1207 Bubinga E 80 12 970 2235 10 735
131Q Dabéma 60 20 995 17117 3 878
1110 Dibétou 80 44 161 8 865 35 296
1111 __|Doussié blanc | oo | 23667 0 23 687 |
1112 Doussié rouge 80 6 508 + ( 6 508
1314 Ekaba 60 + 143 347 38 642 104 705
1601 Ekop ngombé mamelle | __60 13 642 4 353 9 289
1316 Emien 70 258 949 133 025 125 925

FORET
RESSOURCES UFA 09-025 - Révision du Plan d'Aménagement - 2012 Page 85

MANAGEMENT
CODE ESSENCE pen Vol >= DMA Possibilité Bonus
1209 _|Eyong | 70 34126 | 1593 | 32533
1320 Fraké / Limba 70 51 522 3 393 48 129
1321 Fromager / Ceiba 50 31 932 29 679 2262
1322 Gombe 1 70 39 842 : 19 739 20 103
1324 llomba 90 54 826 9 54 826
1332 | Mambodé 60 13 906 7214 6 692
1335 Naga_ |__80 24 046 _| 10 691 13 355
1336 | Naga parallèle + 70 39 095 22 513 16 583
1338 Niové 50 61311 | 15289 46 022
1345 Padouk rouge 90 106 173 0 106 173
1123 Sipo 80 6 659 0 6 659
1346 Tali 80 405 109 176 398 228 711
Total Groupe 1 1815892| 651736 | 1164156
Essences complémentaires {Groupe 2)
1402 _|[Abamäpois rouges | 60 1237 | o |
1106 | Azobé 70 123 734 48 223 75 511
1342 Onzabili K 79 2 366 0 2 366
Total Groupe 2 __{ 127937 49 223 ZT 877
TOTAL Groupes 1 et 2 1 943 229 699 959 1 242 034

4.34.2 Possibilité prise en compte pour le découpage de la série de production

Les principes en vigueur dans la démarche d'aménagement proposée par l'administration se basent
principalement sur une approche issue d'expériences anciennes, innovantes à l'époque, mais qui
avaient la particularité d'aménager des espaces sans attributaires de permis, ou avec des attributaires
peu impliqués dans le processus.

Aujourd'hui, et c'est le cas pour l'entreprise SCIEB dans l'UFA 09-025, on recherche un scénario
d'aménagement qui respecte les grands principes de la gestion durable, mais également qui puisse
être véritablement approprié par l'entreprise, seule garantie de sa mise en œuvre.

Dans ces conditions, deux adaptations du cadre normatif sont souhaitables si l'an veut pouvoir fournir
un outil de gestion opérationnel à l'entreprise :

1. Faire entrer dans le calcul de la possibilité prise en compte pour le découpage les tiges de
diamètre supérieur ou égal à DME+40cm.

En effet, une comparaison rapide faite ici dans le cas simple des zones non exploitées depuis la mise
en œuvre du plan d'aménagement montre que la différence entre, d'une part, le volume des tiges de
diamètre supérieur ou égal au DMA (volume mobilisable par l'entreprise) et, d’autre part, le volume
exploitable hors bonus (préconisé par le cadre normatif du MINFOF) est de l'ordre de 39%. Si l’on
prenait le Second volume pour la possibilité, on proposerait donc d'entrée de jeu à l'entreprise des
mauvaises prévisions de récolte, et surtout un découpage en unité de gestion qui s'éloignerait de

FORET
RESSOURCES UFA 09-025 - Révision du Plan d'Aménagement - 2012 Page 86
MANAGEMENT

l'équivolume réellement mobilisable. Or s'il est un argument en faveur de l'aménagement qui
rencontre l'agrément des exploitants, c’est bien celui de régulariser et programmer les récoltes dans
le temps.

2. Exclure du découpage certaines essences principales complémentaires fortement présentes
et peu prélevées

Dans le même ordre d'idée, le fait de devoir opérer le découpage en unité de gestion sur la base de la
possibilité de l'ensemble des essences principales (aménagées et complémentaires) peut conduire à

rendre ce découpage déséquilibré, comme explicité ci-dessous, avec le risque de mettre l'entreprise
en difficulté.

Les cas de l’Alep et de l'Emien dans l'UFA 09-025 sont en cela démonstratifs :

Comme on peut le voir sur les cartes de répartition, ces espèces, qui représentent à elles-seules 25%
du volume exploitable des groupes 1 et 2, sont réparties de manière hétégogène sur l'UFA (Cf. Figure
Z). On voit sur ces cartes, que si on les prenait en compte dans la possibilité pour le découpage, elles
accentueraient encore plus le déséquilibre existant entre les deux parties de l'UFA et réduiraient
fortement, là où elles sont très présentes, le volume des autres essences réellement mobilisable par
l'entreprise. En effet, l'entreprise SCIEB ne pourra guère, même avec la meilleure volonté du monde,
écouler en grande quantité sur les marchés ces deux essences à court/moyen terme.

ALEP >= 70 cm EMIEN >= 70 cm

Figure 7 : Cartes de répartition des 2 essences peu prélevées et aggravant le déséquilibre
entre le centre et le reste de l'UFA 09-025 (ces cartes sont reprises en plus grand format à
l'Annexe 8-8, et remises ici par simple commodité de lecture}

Voilà pourquoi, dans le cadre de cette UFA, l'aménagiste ne prendra pas en compte l'Alep et l'Emien
pour le découpage équivolume. Celui-ci sera fait sur la base (Groupe 1 et Groupe 2) moins l'Alep et
l'Emien. Le volume total considéré pour le découpage est donc de 1 440 358 mi.

FORET
RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 87
MANAGEMENT

© SCIEB S.
Sarièté Camérounalte dinauerie er d'El de Ro

4.3.5 Synthèse sur l’évolution de la forêt

A titre indicatif l'évolution de la forêt sur l'UFA a été modélisée, sur la base des hypothèses données
au 8 3.4 (les mêmes que celles employées pour le calcul des taux de reconstitution).

L'évolution des structures des populations de quelques essences importantes sur l'UFA a été
modélisée (voir exemple de l'Azobé en Figure 8 et en Annexe 11 pour les autres essences).

Rappelons que beaucoup d'incertitudes planent encore sur les dynamiques forestières des forêts
camerounaises et que le principe de précaution s'applique sur les résultats obtenus. Néanmoins,
nous pouvons dresser les grandes lignes de l'évolution des peuplements forestiers sur l'UFA.

La forêt de l'UFA est globalement une forêt mature, perturbée par plusieurs passages d'exploitation
forestière, mais où la régénération naturelle de la plupart des espèces semble favorable.

L'ouverture de la canopée est propice à certaines essences héliophiles dont les densités totales
devraient continuer à augmenter au cours de cette première rotation.

Pour les essences dont les conditions de régénération sont encore optimales, avec une structure
diamétrique actuellement exponentielle de leurs peuplements, leur densité aura tendance à
augmenter ce qui laisse entrevoir, quand il s’agit d’essences commerciales, de bonnes potentialités
de production pour l'avenir. Avec le temps, toutefois, les structures exponenielles ou linéaires
devraient évoluer vers des structures moins équilibrées et un remplacement des essences héliophiles
par des essences sciaphiles devrait s'opérer.

FORET
RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 88
MANAGEMENT

© SCIEB S.A.R.L
Sois Cagseriunalse dinuniee d'Erpatlon de OS

Azobé / An ©

Nha

C2 C3 C4 CS C6 C7 CB C9 Ci0 Cii C12

Classe de diam

Azobé / An 30

9,96
2,05
0,04
0,03
0,02
0,01
0,00

N/ba

C2 C3 C4 CS C6 C7 CB C9 C10 C1 C12

Classe de diam

Figure 8 : Evolution de fa structure des populations d'Azobé
4.4 BLOCS D'AMENAGEMENT QUINQUENNAUX
44.1 Blocs d'aménagement

Le découpage en blocs quinquennaux iso-volumes ou unités forestières d'exploitation (UFE) se fait
grâce aux liaisons entre les données d'inventaire et le SIG du projet d'aménagement développé sous
ArcGis 9.3©. Les biocs sont progressivement découpés, et leur superficie utile est obtenue en
retranchant les superficies non productives (berges des cours d'eau constituant la série de protection
et estimées à 3% de la surface totale de chaque bloc).

Le découpage se fait de manière itérative sur là base de la possibilité globale indicative calculée au
chapitre 4.3.4. Pour rappel, l'équivolume est recherché sur la base du volume brut des tiges des
groupes 1 et 2 (sans l'Alep et l'Emien) de diamètre supérieur ou égal au DMA. Le résultat est illustré
par la Carte 13 et le Tableau 33.

Douze assiettes de coupe ont été ouvertes depuis la mise en œuvre du plan d'aménagement et sont
conservées en l'état dans le parcellaire révisé. L'UFE 1 reste définie par les assiettes 51, 59, 60, 5 et
6, l'UFE 2 par les assiettes 7 à 11 et l'UFE 3 intègre les assiettes de coupe 3.1 et 3.2 ouvertes en
2011. La révision du parcellaire débute donc à partir de la troixième assiette de l'UFE 3 et propose un
nouveau découpage pour les 18 années à venir.

HAT FORET
à 1} RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 89
ei MANAGEMENT
Les UFE 1 et 2 et l'UFE 3, en partie, ayant été définies lors du précédent aménagement sur la base
de l'équi-surface et non de l'équi-volume, leur possibilité présente inévitablement un écart supérieur
aux 5% souhaités, avec la valeur moyenne. Dans ces conditions, et en toute logique, c’est avant tout
l'équivolume sur la partie de l’UFA non encore parcourue (de l'assiette 3 de l'UFE 3 à la dernière
assiette de l'UFE 6) qui a été recherché.

Les éléments pris en compte pour établir l'ordre de parcours sur l'UFA sont :

+ constituer les deux premières UFE avec les 10 premières assiettes de coupe parcourues entre
1998 et 2008 ;

+ constituer la troisième UFE avec, d'une part, les assiettes de coupe ouvertes en 2011 et, d’autre
part, une surface contenant 3/18 de la possibilité volume sur la superficie non concernée par les
12 assiettes annuelles de coupe ;

+ constituer les UFE 4 à 6 contenant chacune 5/18 de la possibilité volume sur la superficie non
concernée par les 12 assiettes annuelles de coupe ;

+* être en cohérence avec la logique d'entreprise qui prévoit de poursuivre l'exploitation sur l'UFA
09-025 en allant vers le nord-ouest depuis la zone récemment exploitée.

NB.

Compte-tenu de la répartition de la ressource (pauvreté en essences économiquement stratégiques),
il a été fait le choix de définir les 3 dernières AAC de l'UFE 3 dans une zone non contigüe aux 2
précédentes.

Les UFE ou blocs quinquennaux sont également représentés sur la Carte d'aménagement à grande
échelle donnée en Annexe 10. Celle-ci reprend en fond les éléments topographiques de la carte de
végétation. La description des limites des unités de gestion (UFE et AAC) sera détaillée dans les
plans de gestion et les plans annuels d'opération.

| FORET
RESSOURCES UFA 09-025 - Révision du Plan d'Aménagement - 2012 Page 90
MANAGEMENT

AININADVNVA

ZIOZ - IUSLUOBEUOUIY,P UEI NP UOISHAYE — GZO-60 VAN Sunossaa
LIMOA

16 ebed

341 sep esudiuz : £} oue9

usenbunb 008 ap au [TT]
uogonpoud ap ouss SEE

ouney ej ap uonsoroud op aues [SR
uogensesuoo ap eue [II
AUowSBeugue p 21eiRoIEd

SPP VOLE LE H SERPULE PSIEUNDUIED DES

e (2 TEVS 830$
©: S..
Sochete Cameranalse Musee et d'A 06 Bai

Tableau 33 : Caractéristiques des UFE
7

Fr —

Ecart /
Dur Ecart / possibitité
Possibilité re
UFE groupe Superflcie Superficie | Possibilité aennate oyenne ù
Deer totale {ha} utile (ha) | totale (m‘) moyenne UFES (20e
globale partie) à
= L_ UFES
4 14,5 14500 | 14068 | 203701 15,3%
[_2 15,2 9 600 9 314 141 661 41,1%
3 ] 17,4 15 960 15485 | 269464 12.0%
" +
note | 194 5100 | 4048 | -02%
nome | 16.5 10860 | 10537 | 175432 20,2% 3,5%
[4 23,1 11 950 11594 | 267246 11,1% 410%
s 20,5 13 600 13195 | 270347 12,4% 29%
er: 20,8 14 372 13944 | 290783 20,9% 45%
TOTAL 18,8 79 982 77 600 1 443 202 L 240 534 278 280

* Rappel : le groupe « découpage » est constitué des groupes 1 et 2, sans l'Alep et l'Emien

La possibilité totale obtenue (1 443 202 m3) est légèrement différente de la possibilité globale fournie
au paragraphe 4.3.5.2 (1 440 358 m3). L'écart relatif de 0,2% est minime et s'explique par ie fait que
les surfaces considérées sont différentes : la possibilité finale tient compte d’un découpage en 6
unités de référence (UFE) tandis que la possibilité indicative se base sur 1 unité de référence (série
de production).

Le Tableau 34 détaille les surfaces par strate forestière couvrant chaque bloc. A noter que
contrairement à Tiama, les blocs ont ici été découpés uniquement dans la série de production, et la
notion d'affectation est donc ici moins intéressante. Cependant on peut repréciser que les zones
tampon autour des cours d'eau principaux correspondant à la protection des berges (3% de la surface
totale de chaque UFE) ont été décomptées de la superficie productive totale.

Tableau 34 : Contenance (surface en ha) des blocs quinquennaux par strates cartographiques

srrares] ure1 | ure2 [ ures | urea [ures | uree | rvora
pHscp | 10257 | 7668 | 5885 | 4426 |_2607 | 30 023
MIT 8 1228 1233 222 138 2 829
SR Û 702 702 ]
ISA CP 4152 1 932 8 839 10 306 8171 10 509 43 909
SJ 411 772 416 1 599
TOTAL 14500 | 9600 | 15960 | 11950 | 13600 | 14372 79 982

Les Tableaux 35 à 40 détaillent le contenu de chacune des 6 UFE pour les essences des groupes 1,
2et4.

FORET
RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 92
27 MANAGEMENT
© SCIEB S.
Sertoté Capermnalse dinde er d'Explodation de Bai

Tableau 35 : Contenu de l'UFE 1 (volumes en m°)

Doussié rouge

677

con TT ESSENCE MA Vol >= DMA Possibilité Bonus
Essences aménagées (Groupe 1)

1103 Acajou de bassam 80 | 553 553 0
1108 Bossé clair 90 1217 1217 (el
1109 Bossé foncé 80 1486 + 496 Lo
nu 1140 Dibétou 11 334 11 334 0
LR Doussié blanc 90 4 346 4 346 9
0
Le
4,

Eyong
1301 Aiëlé / Abel
L 1306 Andoung rose
1308 Bilinga
1310 Dabéma
1314 Ekaba

Fraké / Limba

Gombé

Fromager / Ceiba

1324 Hiomba ni 3 953 3 953
1332 Mambodé L 60 4 667 2614 2 053
1335 Naga 80 4 020 1375 2 645
1336 | Naga parallèle 70 1 230 0
1338 Niové 50 8451 7 924 1527
1345 Padouk rouge 90 25 752 25 752 9
1346 Tai 80 53 454 40 227 13 227
1601 Ekop ngombé mamelle | 60 (el 9 0 |
1304 Alep 70 19 177 13377 5 800
1316 Emien 70 23 054 19 482 3 562
Total Groupe 1 242 568__ | 199380 53187
Essences complémentaires (Groupe 2)
1106 Azobé 70 2498 1188 1106 |
1342 Onzabili K 70 0 0 1342
1402 Abam à poils rouges 50 | 867 867 1402
Total Groupe 2 3 364 2055 1310
TOTAL ESSENCES PRINCIPALES 191 435 54 497
Essences de promotion (Groupe 4)
1315 Ekouné 50 5 372 5 372 e]
1564 Ebiara Yaoundé 50 15 066 15 066 0
1646 __|Eveuss 50 2 853 2089 764
|__1664 |Eyoum rouge 70 9 064 6 825 2 239
1724 Miama 60 195 361 87 041 18 320
Total Groupe 4 137 716 29352 | 21323)
æ FORET |
“| RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 93
: MANAGEMENT
© SCIEB S.A.R.L.
Societé Camernunalte dns 01 d'ONG de RAR

Tableau 36 : Contenu de l'UFE 2 (volumes en m°)

Essences aménagées (Groupe 1
conE ESSENCE (em VolB=DMA | Possibilité Bonus
1103 Acajou de bassam 80 + 685 685 Q »
1108 Bossé clair 90 0 0 0
1109 Bossé foncé 80 821 821 ü
1110 |Dibétou go | 3152 | 3152 0]
1111 Doussié blanç 90 5152 5 152 9
[___1112 | Doussié rouge 80 el 0 0
1123 Sipo 80 0 0 0
1204 __| Bahia 60 7 464 7 464 Ce]
1207 Bubinga E 80 538 538 0
1209 |Eyong 70 582 582 0
1301 | Aïélé / Abel ï 7 | 0 |  o o
1306 Andoung rose 80 7 006 5 700 1 307
1308 Bilinga 80 754 754 0
|__1310 Dabéma 60 4 577 1 577 0 ».
1314 Ekaba 60 25 202 22 068 3134
1320 Fraké / Limba 79 2 752 2 752 0
1321 __| Fromager / Ceiba 50 922 0 922
1322 Gombé 70 3 320 3 320 Ô |
1324 1 liomba 90 754 754 0
1332 Mambodé 60 1107 1107 0
1335 Naga 80 7 542 4 928 2613 |
1336 | Naga parallèle 70 7 876 3 956 3 920
1338 Niové 50 6 882 5 373 1 509
1345 Padouk rouge 90 13 976 13 976 Css
L_1346 Tali 80 38 209 25 143 13 067
1601 Ekop ngombé mamelle | 60 222 Ce] 922
1304 Alep 70 18 072 10 835 7238
L 1316 Emien 70 20 827 16 001 4 825 ]
Total Groupe 1 [_176 096 136641 | 39456
Essences complémentaires (Groupe 2)
1106 Azobé 70 4 463 2077 2 386
L_1342 Onzabili K 70 0 0 0 -
1402 Abam à poils rouges 50 ( 0 0
rotai Groupe 2 [I 4463 | 2077 2386
TOTAL ESSENCES PRINCIPALES 180 560 138 718 41 842
Essences de promotion (Groupe 4)
1315 Ekouné 50 6 976 3 608 3368 |
1564 Ebiara Yaoundé 50 17175 12716 4 458
L 1646 Eveuss JL 50 4 951 2 890 2 061
1664 Eyoum rouge 70 |_ 6 756 3 036 3719
1724 Miama 60 59 952 56 802 3150
Total Groupe 4 95 809 79 052 16 757
æ FORET
ds RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 94
3 LLET MANAGEMENT
© SCIEB S. L.
Societe Cameraunalse d'induerie et d'Éxphotation de Bôts

Tableau 87 : Contenu de J'UFE 3 (volumes en rm)

Essences aménagées (Groupe 1)
CODE ESSENCE pau Vol >= DMA | Possibilité Bonus
1103 Acajou de bassam 80 5116 5116 0
1108 Bossé clair 90 (J 0 0
1109 Bossé foncé 80 (e] (] (]
1110 __] Dibétou 80 5 149 2170 2979 -
4111 Doussié blanc 90 4 258 4 258 0
1112 Doussié rouge 80 2 265 2 266 0
1123 Sipo 80 1 450 1450 0
1204 Bahia 60 17 971 13732 4 239
1207 Bubinga E 80 8 394 6141 2253
1209 Eyong 70 11 720 11 720 e]
1301 Aiété / Abel 70 1625 485 1 140
1306 Andoung rose 80 2 196 2196 0
1308 | Bilinga 80 2 541 2541 Q]
1310 Dabéma 60 4612 778 3 835
1314 Ekaba 60 19 333 9 366 9 967
1320 Fraké / Limba 70 13 474 12 334 1 140
1321 Fromager / Ceiba 50 4 579 745 3 835
1322 Gombé 70 12 803 4 720 8083
1324 llomba 90 9 606 9 606 0
1332 Mambodé 60 3077 1730 1 347
1335 Naga 80 (e] 0 0
[1336 Naga parallèle 79 8 224 2 835 5 389

1338 |Niové 7 | 50 12 283 7 309 4975
1345 Padouk rouge 20 14 788 14 788 0
1346 Tali 80 70 808 45211 25 597
1601 Ekop ngombé mamelle 60 1576 1 576 ©
1304 Alep 70 67 150 28 184 38 966
1316 Emien 70 47 959 22 776 25 183

Total Groupe 1 352 958 214 031 138 927

Éssences complémentaires (Groupe 2)

1106 Azobé 79 31 616 24 028 7 588
1342 Onzabili K 79 9 9 o

Total Groupe 2 31 616 24 028 7 588

TOTAL ESSENCES PRINCIPALES 384 574 238 059 146 515
Essences de promotion (Groupe 4)

1315 Ekouné 50 9 531 4 953 4 578
1564 |Ebiara Yaoundé 50 8 331 8 331 0
1646 Eveuss 50 19 041 10 472 8 569
1664 Eyoum rouge 70 48 070 37 188 10 882
1724 Miama 60 157 701 145 488 12213

Total Groupe 4 315 402 157 701 12 213

FORET
RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 95

MANAGEMENT

© SCIEB S.A.R.L.
Sotété Camerounaise due € QFIEIOR Ge ROIS

Tableau 38 : Contenu de l'UFE 4 (volumes en m)
Essences aménagées (Groupe 1}

cone ESSENCE {a Vol >= DMA| Possibilité | Bonus
1103 Acajou de bassam 80 720 720 Q
1108 Bossé clair 20 0 Le] el]
1109 Bossé foncé 80 1 495 (e] 1 495
1110 Dibétou 80 6 692 3652 3 040
1111 Doussié blanc 90 4 372 4 372 0
1112 Doussié rouge 80 704 704 0
1123 Sipo 80 0 0 0
1204 Bahia 60 18 614 14 289 4 326
1207 Bubinga E 80 1 823 1 823 0
1209 Eyong 70 (] (e) 0
1301 Aiélé / Abel 70 (J (e] 0
1306 Andoung rose 80 1605 1605 0
1308 Bilinga 80 2223 2 223 û
1310 Dabéma 60 1 535 371 1163
1314 Ekaba 60 37 428 25 336 12 092
1320 Fraké / Limba 79 1288 1 288 0
1321 Fromager / Ceiba 50 2 538 0 2 538
1322 Gombé 70 5625 1 923 3701
1324 lomba 90 23 095 23 095 (e]
1332 Mambodé 60 1746 371 4375
1336 Naga parallèle 70 11 178 4516 6 662
1338 Niové 50 13 492 9 947 3 545
1345 Padouk rouge 90 16 818 16 819 0
1346 Tali 80 81444 37 455 43 989
1601 Ekop ngombé mamelle | __ 60 3 514 2 350 1163
Pa 304 Alep 70 47773 24 615 23 158
1316 Emien 70 31 543 10 604 20 938
Total Groupe 1 317 264 188 080 129 184
Essences complémentaires (Groupe 2)
1106 Azobé 70 29 298 16 110 13 188
1342 Onzabili K 70 0 0 0
Total Groupe 2 29 298 16 110 13 188
TOTAL ESSENCES PRINCIPALES 346 562 204 190 142 372
Essences de promotion (Groupe 4)
1315 Ekouné 50 15 044 10 549 4 495
1564 Ebiara Yaoundé 50 6976 5 602 1375
1646 Eveuss 50 43 858 14 258 29 600
1664 Eyoum rouge 70 80 153 54 5û1 25 592
1724 Miama 60 27 592 24 683 2 909
Total Groupe 4 173 623 109 653 63971
FORET
RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 96

MANAGEMENT

© SCIEB S.
Soctèté Camerounaise dinde et d'Expiotation de Bois

Tableau 39 : Contenu de J'UFE 5 (volumes en m°)

Essences aménagées (Groupe 1)
cope ESSENCE DMA | Vol >= DMA | Possibilité Bonus
| 1108 | Acajou de bassam 80 2498 2493 0
1108 | Bossé clair 80 0 0 0
1109 Bossé foncé __| 80 e] 0 el]
1110 Dibétou 80 8 361 5 331 3 030
1111 Doussié blanc 90 3431 3431 0
1112 Doussié rouge 80 1 365 1 366 0
1123 Sipo 80 913 | 913 0
1204 Bahia J__60 27 444 19 501 | 7943
1207 Bubinga E 80 1817 1817 0
1209 | Eyong 70 6375 4741 1 634 .
1301 Aïélé / Abel 70 0 © ©
1306 Andoung rose 80 6 557 5 186 BE) 370
1308 Bilinga 80 4116 4116 ©
1310 Dabéma 60 5 078 © 5 078
1314 Ekaba 60 20 306 16 616 3 690
1320 Fraké / Limba 70 8 377 8377 ©
1321 Fromager / Ceiba 50 493 493 0
1322 Gombé 70 12521 | 8831 | 3690
1324 llomba 90 9 001 8 001 ©
1332 Mambodé 60 1 530 370 1160
1335 Naga 80 12 584 7102 5 482
1336 Naga parallèle 79 8542 3 060 5 482
1338 Niové 50 9 668 8 298 1370
1345 Padouk rouge 20 17171 17 171 0
1346 Tali 80 74 835 35 092 39 743
1601 Ekop ngombé mamelle |" 60 4413 2075 2 337
1304 Alep 70 29 250 9 958 19 293
1316__|Emien 70 51 785 17 628 34 157
LL Total Groupe 1 | 328 424 192 965 135 459
Essences complémentaires (Groupe 2)
1106 | Azobé |_7o 22 958 15 451 7 507
1342 Onzabili K 70 0 0 el]
1402 ]Abam à poils rouges | 50 0 0 0
Tofal Groupe 2 22 958 15451 7 507
CU TOTAL ESSENCES PRINCIPALES 351 382 208 416 142 966
Essences de promotion (Groupe 4)
1315 Ekouné 50 11 847 9 914 1 934
1564 Ebiara Yaoundé 50 12 772 12 772 0
1546 Eveuss 50 26 638 6 886 19 752
1664 Eyoum rouge 70 31 952 21 831 10 121
1724 Miama 60 71 925 66 495 5 430
Total Groupe 4 155 135 117 898 37237
FORET
| RESSOURCES UFA 09-025 - Révision du Plan d'Aménagement - 2012 Page 97

MANAGEMENT
© SCIEB S.A.R.
Seite Cogernunalse dun e7 d'Explaifoe de Fois

Tableau 40 : Contenu de V'UFE 6 (volumes en n}
Essences aménagées (Groupe 1

1320 Fraké / Limba
1321 Fromager / Ceiba

70 20 619
50 (l 22813 |

CODE ESSENCE [_0MA Tvor>= DMA | Possibité | Bonus
1103 [Acajou de bassam | 80 4247 | 4247 0
1108 | Bossé chair 90 3221 3221 0
[00 [Bose tons 80 0 __| __o |} 0 |
[1110 | Dibétou + 9435 | 943 0
1111 Doussié blanc 2123 2 123 (
1112 Doussié rouge 1517 1517 Ô
1123 [Si 0
[1204 | Benia 18 390 55
[7 1207 |BubingaE | _80 0
|__1209  [Eyong 70 12 023
1301 | Aiélé / Abel 707 T° 5195
[1306  [Andoung rose 80 3727
1308 __|Bilinga [eo 4 260
1310 | Dabéma [60 L 3 860
| 1314 | Ekaba : 60 4218

L 1322 Gombé 70 21%
1324 |omba go | e0ss
1332 Mambodé 60 1 764
1335 Naga 80 (J
1336 __ | Naga parallèle __| 70 2 364 1 066
1338 Niové 50 9 704 7 290
1345 Padouk rouge T 90 18 868 18 868
1346 __)Tai 80 87 624 46 108 41 516
1601 Ekop ngombé mamelle | __ 60 3318 3318 0
1304 __ |Alep 70 | 62608 29 874 32735 |
1316 Emien 1 _70 _| 83503 39 081 44 512
Total Groupe 1 400925 | 243492 | 157453 |
Essences complémentaires (Groupe 2) _|
1108 _[Azobé 70 33 412 nl 17111 Lisa
1342 Onzabili K 70 2297 2297 a!
1402 Abam à poils rouges 50 | 350 350
Tofal Groupe 2 36 059 19756 16 Sr
TOTAL ESSENCES PRINCIPALES 436 984 263 249 | 173735
Essences de promotion (Groupe 4)
1315 Ekouné 50 22 818 15 779 7 039
1564 Ebiara Yaoundé _| 50 11 904 10 406 1498
1646 Eveuss 50 _} 20616 9 352 11264 ;
1664  'Eyoum rouge 70 18275 | 13275 0
1724 Miama 60 219 151 JL 196 591 - 22 560
Fofal Groupe 4 287 764 245 402 42 361
FORET
j RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 98

MANAGEMENT
© SCIEB S.
Facicir Camerounalse dindusrie € d'Ephelatn e Bal

4.4.2 Ordre de passage

Les blocs quinquennaux tels que représentés sur la Carte 13 seront parcourus dans l’ordre de leur
numérotation. Les éléments pris en compte pour établir l'ordre de passage, à compter de la ème AAC
de l'UFE 3, sont d'évoluer vers le Nord-Ouest de l'UFA, notamment pour sécuriser la limite Ouest et
Nord plus enclines à des pressions anthropiques marquées (sciage sauvage, agriculture).

44.3 Voirie forestière

Du fait des exploitations passées, l'UFA est largement couvert par un très grand nombre d'anciennes
pistes forestières. Le réseau de pistes principales pour desservir les derniers blocs quinquennaux
devrait pouvoir s'appuyer sur le réseau existant. Le réseau de pistes principales des premiers blocs
quinquennaux (déjà en place sur les UFE 1 et 2 et en partie sur l'UFE 3) est indiqué sur
la carte d'aménagement en Annexe 10.

Par la suite, le réseau principal de chaque nouveau bloc ouvert à l'exploitation sera détaillé dans son
plan de gestion, et le réseau secondaire sera lui détaillé dans le PAO de chaque nouvelle assiette.

4.4.4 Découpage prévisionnel en assiettes annuelles de coupe

Conformément aux instructions de l'administration forestière (cf Arrêté n°222/A/MINEF du 23 mai 2001,
article 8 alinéa 2), les Unités Forestières d'Exploitation font l'objet d'un découpage prévisionnel en
Assiettes Annuelles de Coupe (AAC) équi-surface.

Les limites s'appuient autant que possible sur des unités paysagères définies par des éléments naturels
{rivières) de manière à faciliter l'exploitation.

Le découpage équi-surface a été effectué uniquement à partir de la te AAC de l'UFE 3. Les AAC
ouvertes avant la présente révision ont été maintenues en l'état, même si, du fait du chevauchement de
certaines assiettes avec la série de conservation, nouvellement définie, la surface de certaines d'entre-
elles s'en retrouve sensiblement diminuée (cas de l'AAC 9, notamment).

Le Tableau 41 ci-dessous présente les caractéristiques de chacune des assiettes annuelles de coupes.
La Carte d'aménagement au 1 :50.000°"° fournie en Annexe 10 illustre ce découpage.

Ë : FORET
< RESSOURCES UFA 09-025 - Révision du Plan d'Aménagement - 2012 Page 99
TELE MANAGEMENT
© SCIEB
Koiéie et d'spitaiion de Es

Tableau 41 : Caractéristiques des Assiettes de coupe prévisionnelles

Année de | Surface | Surface
VUFE AAC passage en | totale utile
exploitation S1S (ha)
1 st | 2000 | 4269 | 4141
59 2 001 1783 | 1730
60 2002 | 2701 | 2620
5 2003 |2 me 2843 |
8 2004 T2 816 | 2731
TOTAL UFE 1 L__ 14 500 | 14 068
2 nr: |__2005 | 2916 | 2829
8 2006 | 1443 | 1399
Ü = 2007 | 906 | 879
10 2008 | 2409 | 2336
L 11 2 009 1927 | 1 869
TOTAL UFE 2 9600 | 9 314
3 1 2010 2261 | 2193
2 | 2011 2855 | 2769
3 2012 |3638 | 3529
4 2013 | 3633 | 3524
|__5 2014 IEC 3 466
TOTAL UFE 3 15 960 | 15 485
4 1 2015 | 2528 | 2452
| 2 2016 | 2361 | 2290
3 2017 | 2350 | 2279
[__4 2018 |2455 | 2381
5 { 2019 | 2258 | 210
TOTAL UFE 4 11 950 | 11 594
G 1 L 2020 |2814 | 2730 |
2 2 021 IE 535 | 2459
3 2022 __ | 2661 | 2581
4 2023 | 2805 | 2721
| S 2024 [2785 [2701
TOTAL UFE 5 13 600 | 13195
6 1 [2025 | 2651 | 2572
2 2026 | 3026 | 2935
3 2027 | 2993 | 2008
4 + 2028 | 2723 | 2642
5 2029 | 2978 | 2889
TOTAL UFE 6 À 14372 | 13 944
TOTAL SERIE DE PRODUCTION 79 982 | 77 600
uFA L_ J
FORET
RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 100

MANAGEMENT
© SCIEB S.A.R.L.
Société Camcrounalte d'u e1 d'Eau de Bol

4.5 REGIMES SYLVICOLES SPECIAUX

4.5.1 Objectifs spécifiques d'aménagement des essences spéciales

En vertu du principe de précaution, l'aménagiste a décidé de mettre en œuvre des mesures visant à
préserver sur l'UFA des espèces susceptibles d'être menacées.

Les essences assujetties à un régime sylvicole spécial sont celles du Groupe 3, nous en rappelons la
liste ci-dessous :

Acajou blanc Khaya anthotheca

Ebène Diospyros crassiflora

troko Milicia excelsa

Kotibé Nesogordonia papaverifera
Moabi Baillonnella toxisperma
Tiama Entandrophragma angolense
Tiama Congo Entandrophragma congoense
Aningré R Aningeria robusta

Bongo H (Olon) Fagara heitzi

Bubinga rouge Guibourtia demeusei
Bubinga rose Guibourtia tessmanni

Longhi Gambeya africana

Movingui Distemonanthus benthamianus
Andoung brun Monopetalanthus microphyllus
Faro Daniellia ogea

Koto Pterygota macrocarpa
Mukulungu Autranella congoiensis

Okan Cylicodiscus gabunensis
Padouk blanc Pterocarpus mildbraedi

Ekop léké Brachystegia zenkeri

Ekop naga nord-ouest Brachystegia kennedyi

Faro mezilli Daniellia klainei

L'Ebène (Dispyros crassiflora) est soumis à un régime syivicole spécial.

Les autres essences spéciales sont des essences rares sur l'UFA, dont la densité totale
(Diamètre >= 20 cm) est inférieure à 0,03 tiges/ha. Elles sont interdites à l'exploitation sur toute la durée
de la rotation.

Le Doussié rouge (Afzelia bipidensis) présente un déficit anormal des tiges de petits diamètres. En cas
de mise en exploitation de cette essence, des mesures seront à envisager pour maintenir un niveau de
régénération suffisant.

5 FORET
æ RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 101
25) MANAGEMENT
© SCIEB S.A.R.L.
Scieté Cameroueaise d'inde er d'Eplolnion de Bois

Nombre de tiges

Doussié rouge

inventoriées
12

10

8

6

10 20 30 40 50 69 70 80 90 100 110 120 130

Diamètre (cm)

Le Tali (Erythrophieum ivorense) présente, du fait de ses caractéristiques intrasèques, une certaine
déficience de sa régénération (tiges de 10-20 cm). Pour encourager le maintient de cette population, un
programme d'appui à sa régénération pourrait être mis en œuvre (Cf. $4.5.2).

D'autres essences (Andok, Colatier, Abeu, Essessang), classées en Groupe 5, présentent un intérêt
important pour les populations riveraines et feront l'objet de mesures sylvicoles spéciales pour éviter
d'endommager leur population lors des travaux d'exploitation. Pour les essences aménagées
fournissant des PFNBO aux populations (Emien, Tali), des mesures identiques seront aussi appliquées.

4.5.2 Règles syivicoles des essences spéciales et mode d'intervention

La structure des populations d'Ebène indique qu'une exploitation à un DME de 60 serait durable.
Toutefois, une telle exploitation ne sera pas autorisée en début de plan d'aménagement et devra faire
l'objet, le cas échéant, d'une demande spéciale dûment argumentée.

Comme déjà indiqué, les autres essences spéciales seront interdites à l'exploitation sur la rotation.
Leurs tiges d'avenir seront identifiées et protégées de l'exploitation.

Pour les essences présentant un déficit de régénération, leurs tiges d'avenir seront protégées lors des
travaux d'exploitation et des plantations d'enrichissement auront lieu, en cas d'exploitation de ces
essences.

J FORET
! RESSOURCES UFA 09-025 - Révision du Plan d'Aménagement - 2012 Page 102
MANAGEMENT

© SCIEB S..
Sortie Camerounalse SEndu6ri e1 dENRUNN de Bal

4.6 PROGRAMME D'INTERVENTIONS SYLVICOLES

4.6.1 Exploitation au DMA

Les peuplements forestiers de l'UFA 09-025 seront conduits en futaie irrégulière, la sylviculture en est
basée sur des coupes cycliques respectant la durée de rotation fixée et ne prélevant que les plus gros
sujets, de diamètre supérieur au DMA. Par l'augmentation des diamètres minima d'exploitation, la
proportion des semenciers potentiels maintenus sur pied va ainsi augmenter, favorisant alors la
régénération de la forêt.

4.6.2 Plantations

Les surfaces dégradées de la série de production (parcs à grumes.…) feront l'objet d’un enrichissement
par plantation de pieds, d'essences forestières, issus d'une pépinière et de pépinières villageoises. Ces
travaux d'enrichissement bénéficient de l'appui technique de la Faculté Universitaire des Sciences
Agronomiques de Gembloux (FUSAGx), avec laquelle la société SCIEB est partenaire depuis 2011.

4.7 PROGRAMME DE PROTECTION

L'UFA 09-025 faisant partie du Domaine Forestier Permanent, diverses mesures de protection doivent
être mises en œuvre pour y garantir la pérennité de la forêt et de ses fonctions.

Des séries de conservation et de protection ont été identifiées pour permettre la protection de milieux
sensibles ou à haut potentiel de biodiversité (Cf. & 4.2 et 4.8.3).

La conservation passe par la matérialisation des limites de la forêt, de la série de conservation, de là
série de protection de la faune, des blocs d'aménagement et des assiettes annuelles de coupe. Cette
matérialisation, qui se fera selon les normes en vigueur”, permet, en rendant visibles les limites de
zones, une surveillance efficace du territoire. L'entretien des limites sera effectué de façon régulière de
manière à conserver la visibilité nécessaire et à surveiller le bon respect de ses limites.

Les méthodes d'exploitation à impact réduit seront mises en œuvre (marquage des tiges d'avenir,
abattage directionnel, planification du débardage...). Pour limiter les dégâts d'exploitation et de
débardage, un seuil maximal de prélèvement par AAC pourra être fixé.

4.7.1 Protection contre l'érosion (bassins versants, berges, fortes pentes.)

Dans le cadre de la protection contre l'érosion, une zone tampon de 30 mètres de part et d'autres des
rivières principales est exclue de la superficie productive et sera préservée de l'exploitation. Elle ne sera

* Annexe 2 du « Guide d'élaboration des plans d'aménagement des forêts de production du domaine forestier
permanent de la République du Cameroun »

FORET
! RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 103
MANAGEMENT

pas matérialisée sur le terrain mais l'exploitation sera planifiée de manière à y éviter tout abattage
d'arbres et pénétration d'engins de débardage.

L'exploitation mécanisée est interdite sur toutes les pentes supérieures à 50%. Lorsque ces surfaces de
fortes pentes forment un massif d'au moins 100 hectares, elles seront cartographiées et mises en
réserve. Elles seront intégrées dans une série de protection, au titre de l'affectation: Protection —
Pentes fortes lors de la prochaine révision du plan d'aménagement.

La planification, sous SIG et sur le terrain, du tracé des routes et des pistes de débardage mais aussi de
l'imptantation des parcs, se fera de façon à éviter la proximité des rivières et les zones de fortes pentes.

Les franchissements des cours d'eau se feront de manière à limiter le déversement de terre dans le [it
de ceux-ci.

Des mesure de réhabilitation des sols dégradés (anciennes carrières de latérite, parcs à bois, ancienne
base forêt) seront mises en œuvre.

4.7.2  Profection contre le feu

Etant donné la prédominance de ia forêt dense dans ie périmètre de l'UFA 09-028, les risques de feu
sont quasiment inexistants ici, comme en atteste l'absence de toute trace d'incendie récent sur l'UFA.

4.7.3 Protection contre les insectes et les maladies

Dans ce domaine, il ny a pas assez de connaissances actuellement pour fixer des mesures.
Néanmoins, nous resterons attentifs aux évolutions dans ce domaine et aux problèmes sanitaires
apparaissant sur l'UFA.

4,74 Protection contre les envahissements de la population

Les pistes d'exploitation seront rendues inaccessibles dès la fermeture à l'exploitation d'un bloc ou
d'une assiette de coupe (après les éventuels contrôles de l'administration), dans la mesure ou elles ne
sont plus nécessaires à la vidange de l'assiette de coupe en cours, et ce afin de régulier la circuiation de
la population.

Des actions de sensibilisation à l'interdiction de pratiquer l’agriculture ou toute autre activité illégale dans
te périmètre de l'UFA seront menées. La limite de l'UFA est matérialisée et des panneaux de
signalisation rappeleront les activités interdites dans chaque série, aux points d'accès de l'UFA (route,
barrière).

FORET
RESSOURCES UFA 09-028 — Révision du Plan d'Aménagement - 2012 Page 104
LES MANAGEMENT

© SCIEB S.
Canoe dinde et SEspisat 69 Bai

4,7.5 Protection contre la pollution

L'ensemble des déchets et produits polluants liés aux activités de l'exploitation — pneus, huile de
vidange, filtres à huile. - sera, en fonction de leur nature, récupéré, trié ou envoyé pour recyclage aux
sociétés de recyclage.

Un stockage et une manipulation sécurisés sont mis en place pour l'ensemble de ces produits ainsi que
pour les produits toxiques (traitement phytosanitaire du bois) et strictement contrôlés.

Les hydrocarbures sont stockés dans des citernes étanches, équipées de pompes, et sécurisées par
des bacs de récupération

Le stockage et la manipulation des hydrocarbures, produits polluants et toxiques sont interdits à moins
de 60 m d'un cours d'eau.

4.7.6 Dispositif de surveillance et de contrôle

La surveillance du territoire de l'UFA sera conduite conjointement avec l'administration forestière et les
populations riveraines.

Une convention à été établie entre la société WIJMA CAMEROUN, partenaire de SCIEB, et le
Conservateur du Parc National de Campo Ma'an. Il inclut notamment un appui de la société WIJMA
CAMEROUN et de sa société partenaire SCIEB, dans le contrôle des accès au Parc (maintien en
activité des postes des gardiens de barrière).

Tous les actes délictueux constatés seront signalés aux autorités compétentes.

4.8 AUTRES AMENAGEMENTS
4.8.1 Structures d'accueil du public

Un potentiel touristique existe du fait de la proximité du Parc National de Campo Ma'an et de la
présence de sites archéologiques. Mais comme indiqué au $ 2.3.5, ce potentiel est faiblement valorisé
et les structures d'accueil sont peu développées.

4.8.2 Mesures de conservation et de mise en valeur du potentiel halieutico-cynégétique

4.8.2.1 Mesure de conservation

Sur tout le territoire de l'UFA, hormis dans la série de protection de la faune définie au paragraphe 42,
la pratique coutumière de la chasse et de la pêche sont autorisées.

FORET
l RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 105
fL2T MANAGEMENT
© SCIEB S.
Société Camerounalse dinde & d'Esplolaiion Bois

Le contrôle de l'application des textes législatifs en vigueur en matière de chasse est le premier moyen
à notre disposition pour aider à la conservation de la ressource cynégétique. Les mesures spécifiques
suivantes seront mises en ceuvre pour réduire la pression sur la faune dans l'UFA :

+ Opérations de sensibilisation des populations riveraines, en cogérance avec les ONG locales, les
Comités Paysans Forêts (CPF) et les employés de l'entreprise,

+ Collaboration avec l'administration locale compétente (MINFOF, MINEP et MINATD) pour
l'organisation de campagnes contre le braconnage,

+ Collaboration avec l'administration compétente et les ONG locales dans des opérations « coup de
poings » ;

+ Dénonciation des actes de braconnage à l'administration compétente ;

+ Installation d'un économat pour les familles des employés à Ipono, pourvu d'un approvisionnement
régulier en protéines aîternatives (poisson, viande de bœuf, de volaille),

+ Conduite d'un élevage de sources de protéines alternative,

+ Intégration de mesures disciplinaires strictes dans le règlement intérieur à l'égard des éventuels
travailleurs contrevenants,

+ Fermeture (fossé, barrière, grumes) des pistes à la fin de l'exploitation de chaque assiette annuelle
de coupe.

4.8.2.2 Mesures de mise en valeur

Un suivi faune sera effectué lors de l'inventaire d'exploitation, en repérant les signes de présence de
grands mammifères, en vue de prendre les mesures de gestion adéquates pour leur préservation.

4.8.3 Forêts à Haute Valeur de Conservation

Au vu des différentes investigations menées dans le cadre de la mise en œuvre de l'aménagement de
l'UFA et de la révision de son plan d'aménagement, l'UFA renferme un certain nombre de valeurs

environnementales, sociales ou culturelles qui confèrent à cette forêt une importance particulière.

La liste des Forêts à Haute Valeur de Conservation (FHVC) présentes dans l'UFA 09-025 est fournie
dans le Tableau 42.

FORET
RESSOURCES UFA 08-025 — Révision du Plan d'Aménagement - 2012 Page 106
MANAGEMENT

401 26e ZLOT - JuoIEBEUSUY,P UEI4 NP UOISM9N — GEO-60 VAN

ANIHAOVNYN
SHDHAOSSAU
LHO4

'ojon ‘oquoy ‘iseno-piou ebeu dou ‘gyal day ‘auejq nofeoy : UORE}OIAXE T
e selpiaul juos ‘ednd 2 inod ‘8 VAN 1NS SIgle} Si SUSUSp eun jUO
Sa8-23U2,p 8 JUOP ‘NOINI JE « SIQRISUINA » S99SSEI9 JUOS saoussso des-Xiq  -
‘uoyeJIoIdxS sjj8njusAS
eun med g2eueu sed ouop seu ‘ajjsqueuodxe SoUBSSIOIO5P sun juEUOiye
enbueluelp ainpngs Sun 98e j8 Y4N 1nS jueseid uelq JUSWSANENSI ‘oU2q,
‘saje led BIOL ‘soi 024 ‘eu9q3 ‘nBUNMANN : NOINI Ed (NI) « 186uEp
us » je (HO) « uonounxe,p enbnuo 1eBUEp » US se8sselo JUoS soouessse een)  -
: Uoneyojdxa] Ed s299euêUu ous jJueanod sosneuñl| ssoodse se] IUEd
“NOIN4 8p 26n01 aysi] PJ 1nS SelqeIeuINA SESSEIO UEIQ J8I|O E Seq2000/60 8  -
‘unosewes ne ssBaloid jueuuslejo Senbnenbe sulejo1ASyo se  -
‘unoseweo ne sBjoid jueLusje)o} 8 S31L19 E] SP 11 8XeUUE
us ‘NOIN. 8P eBnoi sjsif e] ins seseueuu-isenb sosselo sjuee6 suoBued seg  -
‘unoietue) ne saBeloid juaLue|8J0;
# S2LI9 21 8p | 8XEUu8 US 'NOINI 2P 2BNOI 8jSI E 1NS SIQEIQUINA S9SSE[d euney 2]
SliJPUEW Sap je SUIBU S2]po00J9 sep ‘seleujued Sep ‘J210j ep Sueydsfe seQ - 8p Uoroejoud
!unoleWeo ne sebajoid jUalUelEJO] 15 SALIO EI ep oues
Sp | 8XBUUE US ‘NOIN. 8P 2Bno1 ajsil ej ins 19BUEP Le sassejo sozuedWuIyo se  - BJ lUSUILUEJOU
lunoiewes ne seBsjoud jJuBtueE)0) }9 S1119 EI 9P ‘SHgUIEOUOO uorounxs p 18Buep us no
jexeuue ue ‘NOINJ 8p 2Bno1 ajsi] ej ans enbnuo 196uep US sosselo selloB soq - seosdse segoeueuu ‘sejqelounA ‘sssayoid
:auge VAN ‘eleuonEu no sjeuoeuiequ SoueLOdu,p senblune; sesedss sa] leg | Sep mrqen | ae) Se39dse,p UONBAUSÈUO) : Z'L DAH
UONENSSUOD +
UBEN odWRO 8P [EUONEN JE 9] 29AE SJONEJUOU JS Ÿ/14N.1 ep au9s no Se9Bejoid saly : L'L DAH
ejeuoiB8i no ojeuonEeu ‘eJe/pUOW ef8428, € PHSISAIPOI 8P SUONEIJUIIUOI S9Pp JUOU9S91d nb 5019/5010} SSY : L'edÀ) DAH
uopeaussnr uopes11907 lens | 2AHA 9P sd£L

S20-60 vVAN,1 SUEP UOFEMBSUOT 6P INSJEA SNEH & SI9404 SOP 8JSIT : Zp NeejqeL

MONO DOPETREL D D ALSNPLLE PO) HIS

TUV'S 430$

80: bed TLOZ - JustueBEUQUIY.p UBIA NP UOISIASE — GZO-60 VAN

ANIHAIYAYA TZ
SHDHNOSSAA
LTNOI

“senblune; 39 SenbysH1og Se9edss ue syou j9 Aube nod juaueANEE SJPASI
8S VAN JUBIANOO J61SS10, jISSeW 87 ‘aenus) enblyy,p iuauenbifojoss seuou snid
sal led uog1-008 an euO9 SyjUepI ‘UE,EW Ode 8P OLA E SJ 359 VAN.

vani
sp exOL

ae)

esfed np al]

439, € 53910} SejSeA : z 8dA) JAH

SBU0Z S8I8}
ep V-nI Suep souesaid B] eoU8pIAe Us eau nd JU 8j Jnod ‘eu epme eunony

|

NON

S299ds9 p S2J9IUUOSIES
SUOHENUSIUOT  :#'L  DAH

“(eereyoes snquey) leyoe4 ep equen 81 x (esoubun} oPunaH) 18104 ep elPUOUHLI
:vani Suep Sajussaid auep sajgndeosns 2139 JUelELNnOd Uno Jsano-pns np
je uoqeo pilou np anbquene }910J EI E SJUISHSAI UONNqUISIP E xnessio,p s508dse xneq

“OUEIQ 191100 E 24220990
je sesnou ‘auof :eneuqui auuseunB uolBei e| & Jenomed awsiluspus,p e1ep
un juajuessid ‘Ni JNS sogsuesoi ‘selle-8Jue,p sion ‘SejPuILE sooedse sa| ILuEd

“aleteied eBEN ‘elreuueu
equoBu doy3 ‘urug Bunopuy ‘550: unopuy ‘POQUEN ‘IJEON : YANJ ANS Ssauasaider
JUaUIeqIe, }S SINSUQUI SeUUSaUNÉ Sep jUEJS SULUOO jUeJOSSOi seogdse Saune xS
“(Apeuuey ebeysAyoeig) yseno-piou eBeu don, je (1oyuez eBe}sAyoe1g) 2491 do]
‘unosweo ne snbiepus-qns je anbiluepue sesneufy secadse xnep ejuige van,

S3gUIS0U09
sosedse

Sep 1e)0eH

ino

senblugpus
S998dS9,p UONBNUSOUOT : EL JAH

21
“QUEjq HNOPEd
1 UexO ‘INBuiAoN ‘uBuo7 ‘oue4 ‘esoi ebliqng ‘H oBuog ‘y Buy ‘uruq
Bunopuy : uogejojdxe,p SejlPiejul JUOS Je Wan NS SOISUSP SSIQIE} Soi 8p
uejuesaud sIBLU NOINI 8P SÉNOI 9jsIf EI ANS SeUOSUI sEd JUOS au SOu8SSE xIQ  -
EVANS eIqley S21 SHSUSP eUn sjuesaid
nb oo] JUOP ‘NOINI Jed « 299eUsuu jueuuisenb » ssgsselo jUOS ssaegdse xneg  -
: ezpueJe] 3° ELUEIL ‘IJEOW

|

uopeoypsnr

mn

uopes118907

1

Vand suep
soussgud

DAHA 9 odAL

EDP DOEDNNLP 2 SSL SUP) ADS

TA'V'S 831$

601 bed ZLOZ - WoweBeuSLUy.p UEj4 NP UOISNEN — 60-60 VAN

INANIIYNYHK
SHIHAOSSAU
L'IOX

“uoneloidxe] ap Si0j euesaid se] ep juomeULEd UopESE T0] Jn8] je (27e ‘SjuELOdUU)
saiqe ‘SoellA sUSloue ‘soirs sais) sejls sp sedA S80 op jJualuSsU998) 87 ‘SopUBAd
Suonelndod sep je snojueg sefesoj suonendod sep elleunyno ayjuepl] inod sjueuoduur
xnei ejquSSUe] 1859061 in0d eue eue enep engediomyed sudelfopes ouf

S9I0eS Sas

Le}

el8angin9 SRUUONIPES 9yjuep] : 9 618 JAH

tenanens
‘ayoed
“S81PJualUe|S SUIOSed sine] suonendod “esseu)
XNE JUESSIUINO} SOUOZ Se] 1981200] 8p aJsued juetelAep ‘sesuBA4 suonelndod sel eBesn,p
JUeWWEJOU “ÿ4n) 8P SoulBISAU suonendod Sa] 9842 ele seAnediomed seues seq $euoz In

Sapneunuuo9 sop sjehuesse sul058g : S odÂ} JAH

vandins Selpusaul
1efqo sues js2 inejeA 9ÿe0 ‘je10y 1 8p eplUNU jUeWuelaineu 21898189 np nus} #1dW09 NON se| auoo UON)3Oid :€b JAH
“ON2S91 U9 S9SIU je SeoldeBoueo (%0<)
juouSS selle ‘Sa2JOeU OOL SUIOU NE, }ISSELU un JUeULO] Saued sao ep seseuns 589 | sajued seLoy uotsois
enbs101 ‘#06 e Seinaugdns sajued se] Se]o} 1ns SUPIBIUI 35 SpSIUE0aU Uoneojixs 7 | 2p ssuoz Ino enuon Uonoejoid :Zb JAH
jueweBeuguE,p | Seau sep
uejd 2] SuEp uonsejoid ep aus US S8e0ejd 9e NE} Sp JUO SoUoz ss) ‘nesp| Uosejoid E squesien
SiN09 Un,p LU QE 2P SUIOW R UONEyOIdx® 3JN0) JPJSJUI SSIEUNnOIAWES Loyejueuue]Bes e7 epeues no __ | sussea Sep Uo}9S]Oid : L'ÿ DAH
Sjonusssé senbiBolo59 so9iu8S : p odA} AH
“eJUELOËU] UOEAISSUCO 8p 1NSJEA SUN SJU8S91 }910j 8p MA 89 ‘juenbssU0
JEd ‘299055E 2200| AISISAIP € 2P J® NEP SINOO Sep UONHOI E] jueInsse
mb seley seuue]sÂsoD» sep JUensuoo si210} S89 ‘SesnoeogEU sJg1o sej juos | ssneBesaieuu
Van Sep sjussaid j8 UnolsweS ne sp2euauu no saiei soBnl seeysÂsoo® sines sal 38104 Ino
uoyiedSip 2p 8I0A L9 no seit 'spoeuouw SoWgysÂs09] : £ 6dÂ} JAH
uogesynsnr ORESI18207 Lens 9AHA 0p odAL

SE 20 Ur LP 29 ANS SPORE HALO

TSV'S 830$

she 8 d'Explolaon de Bois

4.8.4 Promotion et gestion des Produits Forestiers Non Bois d'Oeuvre

Des mesures de promotion et de gestion des Produits Forestiers Non Bois d'Oeuvre seront définies lors
de la mise en œuvre du plan d'aménagement.

Les études menées pour identifier, quantifier et localiser les PFNBO importants pour les populations
locales présentes sur l'UFA, a jeté les premières bases d’une véritable gestion de ces produits.

Ces études ont montré un potentiel intéressant de certains produits (Rotins, Andok...) et un faible
développement des filières de valorisation/commercialisation. La société SCIEB souhaite examiner la
possibilité de soutenir, avec l'aide de partenaires locaux, l'identification et l’organisation des filières
porteuses.

Des mesures de protection sont déjà définies dans ce plan d'aménagement pour préserver les tiges de
grands arbres fournissant des PFNBO aux populations riveraines. Leur application sera grandement
facilitée par la mise en place d'une planification performante de l'exploitation.

4.8.5 Mesures pour harmoniser les activités de la population avec les objectifs d'aménagement

Les modalités de participation des populations à la gestion durable des ressources de l'UFA sont
décrites au & 5.

Les précautions seront prises par la société pour ne pas porter atteinte aux sites d'importance culturel et
économique pour les communautés riveraines (respect des sites sacrés, des PFNBO...).

Les populations seront, en outre, sensibilisées au problématique de gestion durable des ressources
forestières dans l'UFA (faune, PFNBO...).

4.9 ACTIVITES DE RECHERCHE

Les activités de recherche s'inscrivent forcément sur le long terme, et l'élaboration des protocoles puis
leur mise en œuvre se fera au cours de la mise en œuvre du plan d'aménagement. L'aménagiste
indique ici trois thèmes privilégiés pour l'UFA 08-025, en prenant en compte le fait que les actions de
recherche doivent aussi répondre aux priorités de l’entreprise si l'on veut obtenir sa pleine adhésion.

1) Suivi analytique de la production

Avec la mise en place d'inventaires d'exploitation améliorés (cartographie des tiges, suivi des
prélèvements} et d'un suivi de la production transformée etfou commercialisée, l'entreprise disposera
après quelques années d'une information fiable en quantité qui lui permettra de cerner des valeurs
réalistes pour les coefficients de prélèvement et les coefficients de commercialisation. Le produit de ces
deux éléments, encore appelé coefficient de récolement, permettra de passer de façon fiable des
volumes bruts sur pieds aux volumes nets, et ainsi de mieux planifier la conduite de l'activité.

FORET
RESSOURCES UFA 09-025 - Révision du Plan d'Aménagement - 2012 Page 110
MANAGEMENT

© SCIEB S.
Société Camerauaise dinde 8 'ERNARANE dE

L'entreprise pourra également sur cette base chercher à optimiser l'exploitation et la transformation de
la matière ligneuse.

D'ores et déjà, des outils de saisie et traitement des données d'inventaire d'exploitation ont été
développés et sont employés. Des procédures et des outils de suivi des productions et de la traçabilité
des produits ont été développés et sont mis en oeuvre.

2) Meilleure connaissance de la technologie d’essences secondaires

Le corollaire de la gestion durable est que l’entreprise va tourner sur un espace fini. Elle devra donc
immanquablement passer par une diversification de la ressource pour conserver un niveau d'activité
économiquement souhaitable.

Des formes de partenariat avec des instituts de recherche seront à rechercher afin de conduire des
tests sur des essences peu connues mais relativement abondantes dans l'UFA. En aval des actions
commerciales seront à mettre en place pour les produits porteurs ainsi identifiés.

3) Connaissance de la dynamique des peuplements forestiers

Compte tenu des nombreuses incertitudes concernant l’évolution des peuplements forestiers actuels, il
serait intéressant dans le cadre d’une gestion durable, de mieux cerner la dynamique de ces formations.

Dans ce cadre, la société WIJMA CAMEROUN a signé le 27 octobre 2008 une convention de
collaboration avec le Laboratoire de Foresterie des Régions tropicales et subtropicales (FORTROP) de
la Facuité universitaire des Sciences agronomiques de Gembloux {FUSAGx). L'objectif est l'apport
d’une expertise scientifique par la conduite de recherches appliquées dans les écosystèmes forestiers
présents sur les concessions de la société WIJMA CAMEROUN et de ses sociétés partenaires, dont la
société SCIEB. Cette convention générale se complète par des conventions particulières signées avec
l'association sans but lucratif Nature+ qui gère la plupart des activités de terrain pour FORTROP, dont
une convention particulière partant sur les thématiques « Dynamique forestière, enrichissements
forestiers et série de conservation ».

Dans le cadre de partenariat, un dispositif de recherche sera installé dans l'UFA 09-025. L'impiantation
de ce dispositif permanent aura pour objectifs :

* Le suivi de la croissance et de la mortalité de certaines essences, en particulier des essences
commerciales et des essences rares, pour connaitre leur accroissement et leur taux de mortalité;

+ Leur suivi phénologique pour connaître leur diamètre de fructification ;
+ Le suivi de leur régénération (suivi de croissance des juvéniles sur les parcs d’enrichissement).

Le dispositif sera choisi de manière à satisfaire les critères suivants :
+ Suivre au moins 20 tiges par classe de diamètre et par espèce ;
+ Etre aisément accessible depuis Ipono ;

+ Assurer un suivi sur 3 à 4 ans avant exploitation ;

FORET
! RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 111
27} MANAGEMENT

rade
© SCIEB S., L. _
Sochété Cameraunaise dindusae 6 d'Expiolario de Bols

+ Réduire le temps de parcours (dispositifs « condensés ») pour éviter l'apparition de biais dû à la
fatigue / lassitude des opérateurs de terrain ;

+ Etre implanté dans une zone peu perturbée représentative de la majorité des forêts de la
concession.

Toutes les tiges inventoriées seront marquées physiquement sur le terrain (à la peinture ou avec des
étiquettes), leur DHP mesuré au mm près et la hauteur de mesure marquée.

F] FORET
& RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 112
+ MANAGEMENT
© SCIEB S.A
Société Cameraunaise d'industrie er d'Fxploltailor de Bois

5 PARTICIPATION DES POPULATIONS A L'AMENAGEMENT FORESTIER

5.1 CADRE ORGANISATIONNEL ET RELATIONNEL

L'administration, le concessionnaire et les populations iocales interviennent conjointement dans la
gestion forestière. L'administration a, notamment, le devoir de contrôler la bonne application du plan
d'aménagement mais également d'aider l'entreprise dans la résolution des conflits avec les populations
locales. Les populations locales bénéficient des droits d'usage conformément aux dispositions du plan
d'aménagement et ont le devoir de participer à la surveillance et à la protection de la forêt. Le
concessionnaire a le devoir de gérer le massif forestier en conformité avec le plan d'aménagement,
mais égatement de participer à la résolution des confiits avec les populations locales.

La codification des relations de ces trois partenaires va se faire au travers l'adoption d'un cadre
organisationnel et relationnel négocié de façon consensuellé.

Le cadre organisationnel et relationnel mis en œuvre sur l'UFA 08-025 sera constitué de deux

structures, où les populations riveraines seront impliquées :

+ Des Comités Paysans-Forêts (CPF), sous l'impulsion de l'administration, dont le mandat est
notamment d'animer, d'informer, de participer à l'élaboration des plans de gestion avec le
concessionnaire, de surveiller et de contrôler les activités menées dans leur zone. Ce mandat est
détaillé dans l'annexe de la Décision n°1354/D/MINEF/CAB du 26 novembre 1999 fixant les
procédures de classement des Forêts du Domaine Forestier Permanent de la République du
Cameroun. Les villages riverains à l'UFA 09-025 sont regroupés en 8 CPF depuis 2011, dont 2
réunissant exclusivement des populations Pygmées.

+ Un Comité de Suivi du Plan d'Aménagement (CSPA), structure de dialogue représentant les
populations riveraines et intervenant directement avec l'entreprise SCIEB. Ce CSPA sera mis en
place après avoir renforcé les capacités organisationnelles des CPF

Ces structures vont permettre de promouvoir dans chaque village des interlocuteurs représentatifs de
toute la communauté (y compris les femmes) qui auront un rôle primordial à jouer dans le système
d'aménagement préconisé.

Les modalités de fonctionnement de ces structures sont définies et seront vuigarisées à toutes les
populations locales.

Les objectifs généraux de ces structures sont :

+ Informer, sensibiliser les villageois sur les activités d'aménagement ;

+ Faciliter les échanges d'informations relatives à l'UFA entre les villages et entre les villages et la
société ;

+ Recueillir, analyser, sélectionner les doléances des populations pour les transmettre à qui de droit ;

+ Identifier et formuler les projets à soumettre aux bailleurs de fond, avec les revenus issus de la
Redevance Forestière Annuelle (RFA) ;

FORET
‘RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 113
MANAGEMENT

© SCIEB S.
Société Cane ouabe d'industrie de EG

+ Arbitrer les conflits concermant l'UFA.

Ces instances remplissent ainsi les fonctions de concertation, de médiation et de résolution de confits,
en impliquant les populations de manière effective dans la gestion durable des ressources forestières et
en instaurant un climat de confiance entre les différentes parties prenantes.

5.2 MODES D’INTERVENTION DES POPULATIONS DANS LA FORET

Les droits d'usage des populations riveraines seront respectés dans la mesure où ils sont conformes
aux spécifications décrites au $ 4.2.2.

Du fait qu'elles circuient régulièrement dans le territoire de l'UFA 09-025 pour leurs activités
coutumières, les populations locales joueront un rôle important dans la surveillance de la forêt.

La politique sociale de l'entreprise, en termes de recrutement du personnel, est de favoriser, dans là
mesure du possible, l'embauche des ressources locales.

5.3 EVOLUTION DES RELATIONS POPULATIONS-FORET

La mise en place progressive d'une structure de concertation - gestion telle que proposée au
paragraphe précédent, devrait progressivement permettre aux populations de s'organiser, de manière à
ce que l'argent perçu lors du paiement de la Redevance Forestière Annuelle (RFA) contribue
efficacement au développement de la région.

La législation en vigueur au Cameroun, au travers de l'arrêté n°520/MINATD/MINFI/MINFOF du 03 juin
2010 a précisé l’utilisation qui doit être faite de la part de la RFA destinée aux communautés locales.
Ces revenus sont gérés par un comité de gestion dont la création est; comme pour les CPFSs,
également prévue par la loi: les comités riverains, Une mise en cohérence avec les attributions du
CSPA doit être faite pour éviter tout confit d'intérêt relatif à la gestion des revenus issus de la RFA.

La RFA est fixée par la convention provisoire d'exploitation. Elle est, pour l'UFA 09-025, de 1 500
FCFA/ha/an. Jusqu'en 2005, la surface totale de l'UFA , servant de référence pour le calcul de la RFA,
était portée à 86 788 ha. Après le classement de l'UFA, cette surface est passée à 88 148 ha.

Jusqu'en 2010, le montant de la RFA se répartissait comme suit: 50% à l'Etat, 40% à la mairie de
Campo et 10% aux communautés villageoises (l'arrêté n°122/MINEFI/MINAT du 29 avril 1998). Du fait
de l'arrêt d'activité de la société SCIEB entre 2009 et 2010, aucune redevance n’a été versée pendant
ces 2 années.

#Au1* janvier 2012, ces comités n'étaient pas encore mis en place pour l'UFA 09-025

FORET
RESSOURCES UFA 09-025 - Révision du Plan d'Aménagement - 2012 Page 114
MANAGEMENT

4 d'Exploiution de Eals

Part de la RFA versée Jusqu'en 2010

Période de Montant annuel Part Etat Part Mairie Part Pop.
référence | RFA (FCFAMa) | (ECFAlan) (FCFA/an) {FCFA/an) (FCFA/an) |
| 2000-2005 1500 130 182 000 65 091 000 52 072 800 | 13 018 200 |

2006-2010 1500 132 222 000 66 111 000 52 888 800 13 222 200

En 2010, l'Arrêté 520 a modifié la répartition de la RFA comme suit : 50% à l'Etat, 20% à la mairie de
Ma'an, 20% au FEICOM et 10% aux communautés villageoises.

Part de fa RFA versée annuellement à compter de 2010
Montant annuel Part Etat Part Mairie Part FEICOM
{FCFA) (FCFA) (FCFA) {FCFA}

RFA (FCFA/ha}

1500 132 222 000 66 111 000 26 444 400 26 444 400 13 222 200

Avec les revenus de la RFA, les populations riveraines à l'UFA 09-025 bénéficient de plus de 13 milions
de FCFA chaque année.

Conformément aux termes de la convention provisoire d'exploitation, la société verse une allocation de
fonds aux popuiations riveraines de l'UFA de 50 FCFA/ha/an (soit environ 4.4 millions de FCFA/an). Elle
est remise au Fond Spécial de Développement Forestier. Cette allocation a pour but de renforcer les
capacités des populations à s’auto-gérer.

En plus de l'allocation de fonds, la société SCIEB verse chaque année un don volontaire pour les
investissements sociaux : ce don est destiné aux populations des villages périphériques à l'assiette de
coupe mise en exploitation.

FORET
æ RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 115
(Li) MANAGEMENT
© SCIEB S.
Kociété Cameraunale dinde 6 d'El de ESR

6 DUREE ET REVISION DU PLAN

Ce plan d'aménagement, révisé Une seconde fois, est basé sur une rotation de 30 ans et couvre la
période 1999 - 2028. Son élaboration et ses révisions périodiques ont été l’occasion de réunir une
masse considérable d'informations permettant déjà une bonne planification de l’activité sur cette durée.

Cependant les progrès sont quotidiens dans la connaissance des écosystèmes forestiers tropicaux et
leur mise sous aménagement. De même les législations en la matière évoluent rapidement dans les
pays du Bassin du Congo, ainsi que la fiscalité qui a un impact direct sur l'effort d'aménagement.

Dans ce contexte, il pourra être nécessaire de faire une révision d'aménagement avant le terme prévu
de son application, pour intégrer de telles évolutions majeures. La législation laisse la possibilité de
réviser le plan d'aménagement tous ies 5 ans.

Le présent plan d'aménagement fixe la planification stratégique, à long terme, des activités sur F'UFA. Il
sera complété pour la planification :

+ à moyen terme sur les blocs ou UFE par les plans de gestion quinquennaux :

+ à court terme sur les assiettes annuelles de coupe par les plans d'opérations.

Ces documents seront rédigés conformément aux normes réglementaires en vigueur.

FORET
RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 116
MANAGEMENT

© SCIEB S.
Société Camerounalse d'ime et EG a de Bois

7 BILAN ECONOMIQUE ET FINANCIER

il est particulièrement délicat d'établir un bilan financier prévisionnel sur la durée du plan
d'aménagement, et ce pour plusieurs raisons :

+ sur une période aussi longue, les cours des différents produits vont inévitablement connaître de très
importantes fluctuations qu'il est rigoureusement impossible d'anticiper ;

+ dans ces conditions, les possibilités d'ouverture de nouveaux marchés ou au contraire de restriction
des marges sur les marchés actuels sont tout aussi imprévisibles ;

* même si la connaissance de la ressource disponible est désormais bonne, grâce à l'inventaire
d'aménagement, les fluctuations qualitatives sur l'UFA et surtout le « rendement » de l'exploitation
(taux de prélèvement et de commercialisation) sont nettement moins bien appréhendés ;

+ les dépenses elles-mêmes sont susceptibles d'évoluer au gré des politiques fiscales, de l'évolution
économique camerounaise, des cours des carburants, etc.

Ce chapitre est donc prioritairement axé sur le différentiel engendré, au niveau du bilan économique et
financier, par la mise en aménagement de l'UFA. Le lecteur pourra ainsi bien mesurer les efforts
consentis par l'entreprise SCIEB.

71 LES REVENUS

Les revenus sont assurés essentiellement par la vente de grumes et de produits transformés (sciages et
placages).

Les revenus tirés de l'activité forestière profiteront à l'ensemble des acteurs :

+ les employés de SCIEB au travers des salaires versés par l'entreprise et de l'ensemble des
investissements visant à améliorer leurs conditions de vie ;

+ les populations riveraines à FUFA 09-025, au travers de la participation de SCIEB à l'entretien des
infrastructures routières, mais aussi de par la redistribution locale d'une partie des salaires ;

+ l'Etat camerounais au travers du versement des taxes forestières, des taxes douanières, des impôts
Sur les sociétés ;

+ l’économie camerounaise dans son ensemble, grâce, au-delà des deux points évoqués ci-dessus, à
la sous-traitance de certaines activités à des entrepreneurs locaux ;

+ l'entreprise SCIEB.

La planification contenue dans le présent d'aménagement garantit à la fois la durabilité et une relative
régularité des revenus pour chacun des acteurs, ce qui constitue le socle du développement durable.

F FORET
æ RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 117
TILET MANAGEMENT
© SCIE S.
See Caanerounalse dinde 6 dat de Ra

Même s'il est particulièrement difficile de prévoir le revenu financier sur la durée d'application du plan
d'aménagement, i! est cependant possible de faire des estimations, même partielles, avec les données
actuelles, des revenus prévisibles sur les 20 prochaines années.

Les hypothèses pour le calcul des revenus (hors coûts d'exploitation qui seront intégrés au niveau des
dépenses) sont les suivantes :

* ne sont prises en compte que les essences des groupes 1 et 2 pour lesquelles un prix de vente est
actuellement pratiqué ;

* les volumes commerciaux sont obtenus par application de coefficients de recolement sur les
volumes bruts (possibilité + bonus) ;

+ les coefficients de prélèvement sont estimés d'après les qualités inventoriées. Les coefficients de
commercialisation ont été fixés sur base des pratiques actuelles de la société, pour les principales
essences exploitées ;

+ les prix de vente départ chantier sont obtenus en déduisant de leur valeur marchande la taxe
d'abattage et les frais de transport jusqu'au parc de la scierie d'Ipono (4 000 FCFA/m°).

Les résultats sont présentés dans le Tableau 43.

La valeur ajoutée, par usinage des bois, n’a pas été évaluée ici. En outre, la société SCIEB s'engage
dans un effort de diversification vers des essences de promotion qui devraient oprimiser les revenus
issus de cette forêt.

La génération d'autres revenus pourrait être envisageable : commercialisation de PFNBO, « vente » de
services issus de la forêt (crédits carbones).

FORET
F RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 118
MANAGEMENT

ININAIOVNVAK

61 ee LLDZ - MOWOBEUPLUY.P UEIS NP LONG — #20-60 VAN SDAoSEnN
Ë
[sors 6EZ LE €+E 6904904 |  S2z0€ 696 z TANNNY 1VL01 L

AVS 9620206  [ESZOBE VE FT | S6vos BLE 651 SNY 07 1VLOL TL
DES 66 906 + BEGOLE ce G 4€0 6€ ppG LE pr8 0gL I 198 €9L T %SS PSE LAIT 000 LL
0 lors 9€ 6pE 0 829€ ] 19 9 %S9 jl %S8 ES 000 001
0 tbO E9Z 61y € e] | 98261 0 5919 |] %6v 69 vois | 00062: eBnoi Anoped
Q +8 979 eo | 0 Sec 91 0 S£z 0S OP #08 Era] 000 59 equo |
587 669 98 299 6/6 6p0 L 89L L AA2Z EE Lab OP #06 #01 €8i 000 S4 equur] / 9%e14
p69 827 19 560 96k 890 L cs 0466 eg L S8+ 8c #05 LOL 568 | C00 801 Buokz
0 SEE 9C4 08€ 0 ZhOE 0 058 & %S9 08 LS8p 000 0€ sBnor a1ssnog
906 62L bE+ |0cS 9€8 286 |__vErr 8800 6v0 6 886 07 L ROZ | OZ F80c : 000 001 ET]
96+ BI E8ÿ 6EZ SCE EG EE EE] 986 €L 66ÿ L ROË #06 98€L 000 £0L eusqEq
809 600 85 0 829 0 s6t L Q] %09 #01 +6sc 000 56 gouo} 8ss0g
û 204 EG £EL 0 Gp 0 Lez € | %09 SL LAETA 000 56 411812 $$50g
0 LT 6rL 086 0 986 6 0 OpL EL %S6 #08 8v8k sl 000 00! EXT:
IVL 86€ 6e 846 66b rz9 S geiel pes 0€ S8G b+ 669 Z2 %02 | %09 €6zL 000 98L 2qozy
066 /€EL GcL 96€ 041 967 SL | SOb z ESA Tes + Î RG 01 eos T Co0 801 leqy / A191v
0 282 LL 069 0 09 0 LS ct %09 08 OrEC 000 0tr wesseq ep nofecy |

(v192) . . (wvy191) | (wy494)

snuog Shoou PAaIssea 13N 8nNo8 Aimerssou snnon zantarssou 300 2300 °hepequp | LH epuen socessa
ÉSCEE oxeL ep xud

AN SexIep + seins Jopjueyo Ledep s0}H2981 Sop UOBENEAZ : Ep NEOJQUL

SON 20 DNPMRÈELP 2 MARIE PHONE) ADS

TE V'S 4312

7.2 LES DEPENSES
Les hypothèses pour le calcul des dépenses liées à l'activité (y compris coûts d'exploitation) sont les
suivantes :

+ deux révisions du plan d'aménagement sont provisionnées sur la durée restante de la rotation,
au-delà on risquerait de perdre la notion de continuité portée par ce document de gestion :

+ les deux premières UFE étant déjà parcourues, quatre plans de gestion restent à produire ;

+ la production des pians annuels d'opération basés sur des prospections améliorées et sur
l'utilisation du SIG est chiffrée :

+ le coût d'exploitation au m° dans l'UFA se situe actuellement à 50 000 FCFA, hors taxe
d'abattage ;

+ les portions artificielles de limites (UFA, UFE, AAC) nécessiteront d’être ouvertes et entretenues
{sur 20 ans pour l'UFA, sur 5 ans pour les UFE, sur 1 an pour les AAC) ;

* certaines actions se voient affecter un montant forfaitaire annuel.

Les résultats sont présentés dans le Tableau 44.

» FORET
æ! RESSOURCES UFA 09-025 - Révision du Plan d'Aménagement - 2012 Page 120
2; MANAGEMENT
SCIEB S.
Societe Camerounaise dinde et EXT de EoË

Tableau 44 : Evaluation des dépenses

Coût unitaire Coût global
Unité «Fcra) Nbre (CEA)
Coût de l'aménagement ha 2 000 88 500 177 000 000
Première révision d'aménagement opération | 50 000 000 1 50 000 000
Révisions ultérieures d'aménagement | opération | 30 000 000 2 60 000 000
Plan de gestion quinquennal opération | 10 000 000 4 40 000 000
Hyss d'exploitation (AAC des UFE he 6 000 85 882 279 410 000
Plan annuel d'opération opération | 5 000 000 20 100 000 000
Coûts d'exploitation m° 50 009 10 994 549 700 000
Entretien des limites (UFA, séries
conservation/pratection) an 7 000 000 20 140 000 000
Recherche et traitement sylvicole an 6 000 000 20 120 000 000
Redevance Forestière Annuelle ha/an El 1 500 88 148 132 222 000
Appui au développement local (don
volontaire, caravane scolaire, an 15 000 000 20 300 000 000
cantonnage, formations du CSPA)
Allocation de fonds aux populations
riveraines (Fond Spécial de ha/an 50 88 148 4 407 400
Développement Forestier)
Protection de la faune an 5 000 000 20 100 000 000 |
Surveillance du massif (Appui à la
gestion du Parc National de Campo an 1 440 000 20 28 800 000
Ma'an)
TOTAL (FCFA) 2 081 539 400
MOYENNE ANNUELLE
(ECFAlan) 104 076 970

Ilest à noter que, contrairement à ce qui concerne les revenus, l'entreprise SCIEB est la seule à
supporter l'ensemble des dépenses de la gestion durable de l'UFA 09-025.

Par ailleurs, le Tableau 45 liste les postes de coût liés à la mise en valeur de l'UFA et tente d'analyser
les surcoûts dus à sa mise sous aménagement.

FORET

MANAGEMENT

RESSOURCES UFA 09-025 - Révision du Plan d'Aménagement - 2012

Page 121
Tableau 45 : Analyse des surcoûts engendrés par la mise sous aménagement

—

Postes de dépense

Analyse des possibles surcoûts
liés à l'aménagement de l'UFA

Réalisation des études préparatoires à la révision
d'aménagement et révision du plan d'aménagement

Le coût de la mise de la mise sous aménagement reste
un investissement important qu'il faudra amortir sur la
durée de la rotation

Préparation des plans de gestion

Surcoût de préparation de ces documents nouveaux,
toutefois assez réduit

Réalisation des inventaires d'exploitation et rédaction
des plans annuels d'opération

Surcoût engendré par les nouvelles techniques de
travail et l'adaptation aux nouveaux outils de traitement
des données

Gain attendu grâce à une amélioration de l'efficacité de
l'exploitation

Délimitation des UFA et des UFE et surveilfance du
respect des limites

Surcoût lié au volume supérieur d'activité. La
surveillance prend une importance particulière à partir
du moment ou l'aménagement crée une certaine
appropriation de la ressource par l’entreprise

Etablissement du réseau routier

Surcoût lié à la nécessaire pérennisation de ce réseau
(ouvrages d'art plus durables notamment)

Installation d'infrastructures sur le campement

Surcoût lié à la nécessaire pérennisation des
infrastructures

Respect des DMA

Perte de production en volume liée au relèvement des
DMA par rapport aux DME officiels

Respect des AC (issues du découpage des blocs iso-
volumes)

Perte de production potentielle en volume durant les
premières années de la rotation

Application des mesures de réduction de l'impact de
l'exploitation

Perte de production en volume du fait des restrictions
d'exploitation {zone tampon autour des rivières)
Augmentation de certains coûts de production

Gains attendus grâce à une meilleure planification et
une amélioration des récolements

Régimes sylvicoles spéciaux

Baisse de production (essences interdites à
l'exploitation) et hausse des coûts d'exploitation

Optimisation du suivi des activités

Surcoût lié à la mise en place de nouveaux outils et
nouvelles méthodes de travail et à l'adaptation du
personnel à ces nouvelles méthodes

Gain attendu grâce à une amélioration de l'efficacité de
l'exploitation

Surveillance et contrôle

Surcoët lié à l'appui apporté aux missions de
l'Administration

Lutte contre le braconnage

Surcoûts liés au renforcement des contrôles intemes et
aux sanctions (licenciement, coûts de recrutement et
embauche)

Participation des populations à l'aménagement des
forêts

Surcoût lié aux activités sociales de la Cellule
d'Aménagement

FORET
RESSOURCES
MANAGEMENT

UFA 09-025 — Révision du Plan d'Aménagement - 2012

Page 122

© SCIEB
Roche Camerounalse dinduste et d'il de EE

7-3 JUSTIFICATION DE L'AMENAGEMENT

Sur ia base des indications qui précèdent, et en rappelant leurs limites, le bilan s'avère positif et
permet de couvrir les coûts de la mise sous aménagement durable. Ce bilan doit cependant être
nuancé par deux points forts :

1) Le niveau de production pris en compte ici est élevé (avec une valorisation des essences
principales en progrès par rapport aux pratiques actuelles). De plus, les coefficients de
récolement sont encore très empiriques alors que leur impact est fort dans ces prévisions de
volumes commerciaux, et ce n'est qu'après plusieurs années d'inventaires d'exploitation
améliorés et de suivi fiable de l'exploitation que l’on pourra mieux les cerner.

2) L'impact d'une forte transformation des grumes modifiera profondément ce premier bilan
simplifié, et de façon positive si la fiscalité est attractive et soutient la volonté politique de
favoriser la transformation sur place.

À noter que le bonus représente 30% des recettes évaluées sur la durée restante de cette rotation, et
qu'il ne se retrouvera guère sur (es rotations suivantes, dégradant ainsi les recettes.

Dans la mesure où la rentabilité de la vente des produits d'exploitation forestière est garantie, ce qui
est le cas actuellement, l'aménagement de l'UFA 09-025 est pleinement justifié, pour de multiples
raisons :

+ la pérennité du couvert forestier est assurée ;

+ là pérennité des fonctions écologiques de la forêt est assurée : régulation des climats globaux et
locaux, limitation de l'érosion, contribution à la préservation de la biodiversité ;

+ les populations locales continueront à bénéficier de leurs droits d'usage traditionnels en forêt
(cueillette, chasse autorisée), pourront profiter du maintien d'emplois locaux, bénéficieront de la
dynamisation de l'économie locale, du maintien ou de la construction d'infrastructures, et pourront
espérer l'apparition de revenus nouveaux (vente de PFNBO) ;

+ l'Etat camerounais obtiendra durablement des recettes fiscales liées à l'activité de WiJMA
CAMEROUN sur l'UFA ;

+ la communauté internationale profitera indirectement de la bonne gestion des forêts de l'UFA 08-
025 et de l'import des produits qui en seront extraits.

ILest bien évident que, comme indiqué en introduction de ce chapitre, les conditions économiques
peuvent évoluer au cours de la rotation et remettre en cause ia rentabilité financière de l'exploitation
forestière. Dans ces conditions, l'entreprise SCIEB pourra proposer à l'administration forestière une
révision du plan d'aménagement.

FORET
RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 123
MANAGEMENT

SCIEB S.A.R.L.
Soctete Cameraunalse d'industi® 61 d'Exploiation dé ES

BIBLIOGRAPHIE

CAFECO, 2011. Rapport de la mission de sondage faune et PFNLs. AAC 2-2 UFA 11-005. Effectuée
du 23 novembre au 2 décembre 20141. 27 p

CÉRAD, 2011. Etude anthropologique et socio-économique des populations « Pygmées » Bakola-
Bagyeli riveraines de l'UFA 09-025. 78 p

HFC, 2004. Plan d'aménagement UFA 09-025. Préparé avec l'assistance technique de ONF
international. 179 p

JL. DOUCET, JL. FOBANE, 2009. Evaluation des séries de conservation des UFA 09-021 et 09-024.
Convention de collaboration WIJMA — FORTROP. 39 p

JMN Consultant, 2011. Etude d'impact environnemental. Concession forestière n°1011. Rapport final.
Préparé avec l'appui technique de AODH. 193 p.

MINFOF, 2006. Plan d'aménagement du Parc National de Campo Ma'an et de sa zone périphérique.
Période d'exécution : 2006-2010. 106 p

MINEF, 2007. Décision n°0867 portant création d'un groupe de travail chargé de réviser l’Arrêté
n°0222 du 25 mai 2001 fixant les procédures d'élaboration, d'approbation, de suivi et de contrôle de
la mise en œuvre, des plans d'aménagement des forêts de production du domaine forestier
permanent. 2 p

MINEF, 2005. Convention provisoire d'exploitation n° 002 CPE/MINEF/SG/DF du 16 juin 2004. 12 p

MINEF, 2001. Arrêté n° 0222/A/MINEF/ 25 mai 2001 fixant les procédures d'élaboration,
d'approbation, de suivi et de contrôle de la mise en œuvre, des plans d'aménagement des forêts de
production du domaine forestier permanent. 24 p

OPED, 2011. Etude socio-économique préalable à la révision du plan d'aménagement de l'UFA 09-
025. Région du Sud, Département de l'Océan, Arrondissement de Campo. Préparé avec l'appui
technique de FRM. 112 p

SCIEB, 2094. Plan de gestion quinquennal 2005 — 2009. UFE n°2 de l'UFA 09-026. Préparé avec
l'assistance technique de ia cellule d'aménagement de HFC. 40 p

WIJMA, 2011. Rapport de reconnaissance des limites et délimitation suivant le décret de classement
de l'UFA 09-025. 29 p

WIJMA, 2010. Protocole de conservation. Forêts à haute valeur de conservation. FHVC. UFA 09-021,
09-022, 09-024 et 11-005. Version 4. 28p

7 FORET
æ RESSOURCES UFA 09-025 — Révision du Pian d'Aménagement - 2012 Page 124
LT MANAGEMENT
© SCIEB SARL,
Société Camerounaise d'industrie ef d'épilation de ED

WF, 2011. Etude des potentialités fauniques des grands et moyens mammifères et des activités
anthropiques dans l'UFA 09-025, Sud Cameroun. Draft. SCIEB, Douala - Cameroun. 85 p

WWF, 2007. Convention individuelle d'adhésion au réseau Forêt et Commerce d'Afrique Centrale
(CAFTN) entre le Fond Mondial pour la Nature, Programme régionai pour l'Afrique Centrale (WWF
CARPO) et WIJMA Douala SARL. 8 p

WWF, 2011. Rapport enquête chasse villageoise UFA 09-025. Rapport de stage. 32 p

LL) FORET
4 RESSOURCES UFA 09-025 - Révision du Plan d'Aménagement - 2012 Page 125
TL MANAGEMENT
SCIE8 S.A.

Rciéé Cameroinaise aride er EApMONON GE BUS.

LISTE DES TABLEAUX

Tableau 1 : Précipitations moyennes mensuelles à Kribi et Campo (Schéma directeur d'aménagement
de la côte Sud du littoral camerounais, 2002) 14

Tableau 2 : Grands mammifères inventoriés sur l'UFA 09-025 WE, 2011) . 20
Tableau 3 : Diversité spécifique dans les formations végétales observées sur photo-interprétation… 22
Tableau 4 : Liste des observations relevées lors de l'inventaire sur le terrain. 24

Tableau 5 : Indices Kilométriques d'Abondance (KA) calculés S (nb < d' robstkm) par sspèce sur la zone
d'étude (WWF, 2041). . . 24

Tableau 6: Densité estimée des Elépras et Céphalophes 5 bleus dans la zone d'étude 8 (WF. 2011
. 26

Tableau 7 : Indice kilométrique n abondance (ba) de l'acti
anthropiques…

Tableau 8 : Synthèse des relevés p pour unies. PFNBO non issus de je grande arbres
Tableau 9: Synthèse des relevés effectués sur la régénération forestière

Tableau 10: Villages de la zone d'étude et populatian ET RGPH, 2010 et ERE E Déveppement
2002)

Tableau 11 : Structure démographique dé des LS popula ons Pygmées riveraines à l'UFA 09-025

Tableau 12 : Essences de valeur (bois d'œuvre) traditionnellement prélevées pour l'alimentation, la
pharmacopée ou l'artisanat et leur fréquence dans l'UFA 09-025 (tiges de diam>= 10cm)

ité de e chasse et des autres activités
27

Tableau 13: Infrastructures présentes dans les vilages riverains a! r UFA 090-025 (JMN, 2011
Tableau 14 : Table de contenance ….
Tableau 15 : Regroupement des strates .
Tableau 16 : Regroupement des essences pour le rapport d'inventaire … .
Tableau 17 : Table de peuplement (essences principales, toutes UC, strates FOR)

Tableau 18 : Surfaces terrières par groupes d'espèces et par groupes de classes de diamètre toutes
strates FOR (m?/ha).. … 61

Tableau 19 : Densité des ligneux figes/na) de diamètre 20 cm et plus, B par strate © crraphique et
par groupe d'essences " .. 66

Tableau 20 : Densité des ligneux digesha) de diamètre supérieur ou “ égal» au DME, par strate
cartographique et par groupe d'essences … rene .…. 86

Tableau 21 : Tarifs de cubage utilisés
Tableau 22 : Table de stock (mŸ/ha et m°)
Tableau 23 : Paramètres statistiques obtenus sur l'ensemble de l'UFA 09-025.
Tableau 24 : Affectations des terres et séries
Tableau 25 : Droits d'usage …
Tableau 26 : Contribution respective des e essences au volume brut exploitable du Top 50
Tableau 27 : Composition des groupes aménagement …
Tableau 28 : Taux de reconstitution des essences aménagées aux DME administratifs.
Tableau 29 : Remontées de DME nécessaires
Tableau 30 : DMA retenus pour les essences aménagée:
Tableau 31 : Affectation des essences du Top 50 non aménagées...
Tableau 32 : Possibilité (m° brut sur pieds) par espèce sur l'UFA 09-025

ï FORET
æl RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 126
LIT) MANAGEMENT
Tableau 33 : Caractéristiques des UFE - re
Tableau 34 : Contenance (surface en he) ds blocs quinquennaux par strates ; cartographiques

Tableau 35 : Contenu de FUFE 1 {volumes en m°)

Tableau 36 : Contenu de l'UFE 2 {volumes en m°).…
Tableau 37 : Contenu de FUFE 3 {volumes en m°)

Tableau 38 : Contenu de J'UFE 4 {volumes en m°)

Tableau 39 : Contenu de l'UFE 5 {volumes en m°)
Tableau 40 : Contenu de l'UFE & (volumes en m°)

Tabieau 41 : Caractéristiques des Assiettes de coupe prévisionnelles…….

Tableau 42 : Liste des Forêts à Haute Valeur de Conservation dans l'UFA 09-02:
Tableau 43 : Evaluation des recettes départ chantier sur ies 4 dernières UFE ….
Tableau 44 : Evaluation des dépenses. nr DRE
Tableau 46 : Analyse des surcoûts engendrés p par “an mise sous 5 aménagement

Carte 1:
Carte 2:
Carte 3:
Carte 4 :
Carte 5:
Carte 6 :
Carte 7:

Carte 8:

Carte 9:

Carte 10:
Carte 11:

Carte 12:
Carte 13:

3++

LISTE DES CARTES

: Localisation de l'UFA 09-025... 12

Relief de l'UFA 09-025.
Phytogéographie de la forêt couvrant l' UFA 09-025.
Niveau de biodiversité des ligneux dans l'IUFA 09-025 .
Répartition des indices (nb d'observation/km) de présence animale dans PUFA 09-025
Distribution spatiale des activités cynégétiques dans l'UFA 09-025
Répartition de la population ge RGPH, 2010)...
Infrastructures et équipements dans les vilages ri riverains à l' UFA 09- 9.025.
Carte de l'historique de l'exploitation
Répartition des tiges d'Azobé de diamètre s supérieur au u DME
Localisation de l'UFA 09-025 vis-à-vis des phases de l'inventaire ede reconnaissance
Localisation des séries
Emprise des UFE..

+++

FORET

tra RESSOURCES UFA 09-025 - Révision du Plan d'Aménagement - 2012 Page 127
TILIT MANAGEMENT
SCIEB S.A.R.L.
Soriété Cameraunaise dindusie & dExpoiaiion de BDs

LISTE DES FIGURES

Figure 1 : Diagramme ombrothermique de Kribi (2002) .. 14

Figure 2 : Répartition de la Popaietion riveraine à l'UFA 09 025 p par tranche d' age a et par sexe e(ERE
Développement, 2002).

Figure 3 : Répartition par essences (Groupes 1et pd des tiges d di mètre 2e cm et plus
Figure 4 : Répartition par essences (Groupes 1 et 2) des tiges de diamètre supérieur au DME:
Figure 5 : Abaque illustrant la variation du taux de reconstitution pour l'Azobé.

Figure 6 : Structure de 2 essences pour 1 lesquelles ur un abaissement du DME pourrait être discuté dans
le cas de l'UFA 09-025. een . - 83
Figure 7 : Cartes de répartition des 2 essences peu ü prélevées c n 4 aggravant le déséquiibre entre le
centre et le reste de l'UFA 09-025 (ces cartes sont reprises en 7 plus grand À format à

l'Annexe 8-8, et remises ici par simple commodité de lecture) … . 87
Figure 8 : Evolution de la structure des populations d’Azobé............................................. 89
Î FORET
Æ RESSOURCES UFA 09-025 — Révision du Plan d'Aménagement - 2012 Page 128
CALE MANAGEMENT
ANNEXES

Annexe 1 : Autorisation pour la révision du Plan d'Aménagement de l'UFA 09-025
Annexe 2: Attestation validant les travaux d'inventaire d'aménagement de l'UFA 09-025
Annexe 3: Convention provisoire d'exploitation de l'UFA 09-025

Annexe 4 : Décret de classement de l'UFA 09-025

Annexe 5 : Cartes de répartition de |a faune

Annexe 6 : Cartes de répartition de quelques PFNBO importants

Annexe 7: Cartes de répartition de la régénération

Annexe 8 : Résultats complémentaires issus de l'inventaire d'aménagement
Annexe 8-1 : Plan de sondage de l'inventaire
Annexe 8-2 : Rapport d'inventaire à l'administration
Annexe 8-3 : Effectifs totaux détaillés par espèces et par classes de diamètre
Annexe 8-4 : Histogrammes des structures de quelques essences importantes

Annexe 8-65 : Résultats en matière de cotation qualité

Annexe 8-6: Volumes bruts totaux détaillés par espèces et par classes de
diamètre

Annexe 8-7 : Paramètres statistiques et précisions obtenus sur les volumes bruts
pour les espèces principales

Annexe 8-8 : Cartes de répartition de quelques essences ligneuses importantes

Annexe9: Carte forestière au 1 :50 000°"*

Annexe 10: Carte d'aménagement au 1 :50 000°"°

Annexe 11: Evolution modélisée des populations de quelques espèces principales sur la durée de
l'aménagement

FORET
RESSOURCES UFA 09-025 — Révision du Pian d'Aménagement - 2012 Page 129
MANAGEMENT

SCIEB S.A.R.L.

Sotiéré Camerounaise induit et d'EXpionaUDe de 80is

Annexe 1

Autorisation pour la révision du Plan d'Aménagement de PUFA 09-025

FORET UFA 09-025 - Révision du Plan d'Aménagement - 2012
RESSOURCES Page 1

LEZ MANAGEMENT Annexes
REPUBLIQUE DU CAMEROUN
Paix-Travail-Patrie
MINISTERE DES FORETS
ET DE LA FAUNE

083

d- 4.
N° A ANrONSGSDK ESA

— VRéf : VIL LMN/NE-008/10/SCIEB du 05
e octobre 2010,

Objet : Révision du plan d'aménagement de
PUFA 09 025

Monsieur le Directeur Général,

REPUBLIC OF CAMERCON
Peace-Work-Fatherand

MINISTRY OF FORESTRY
AND WILDLIFE

2Gs1

AU

Yaoundé, le 1 0 °JAN

Le Ministre

À Monsieur le Directeur Général
de la Société SCIEB
BP 15096 Yaoundé

Füisant suite à votre correspondance de référence, relative à l'objet repris en

marge,

J'ai l'honneur de vous faire connaître que je marque mon accord de principe
pour la révision du plan d'aménagement de l'UFA 09 025.

Ceite révision devra être conforme aux dispositions de l'arrêté N°0022 fixant
6. procédures d'élaboration, d'approbation, de suivi et de contrôle de la mise en
œuvre, des plans d'aménagement des forêts de production du domaine forestier

permanent.

Veuillez croire, Monsieur le Directeur Général. à l'assurance de ma
=

considération distinguée/-

al

|
SCIEB S.A.R.L.

Société Camerounalse d'Industrie et d'Exploluation de Bois

Annexe 2

Attestation validant les travaux d'inventaire d'aménagement de l'UFA 09-025

Ê FORET UFA 09-025 — Révision du Plan d'Aménagement - 2012
h À RESSOURCES Page 2
: LE MANAGEMENT Annexes
REPUBLIQUE DU CAMEROUN
Paix-Travail-Patrie
MINISTÈRE DES FORETS
ET DE LA FAUNE

SECRETARIAT GENERAL 4

nmmnonmnnccnne a
DIRECTION DES FORETS

el 4
ACTIAMINFOF/SG/DF/SÔYAF.

REPUBLIC OF CAMEROON
Peace- Work-Fatherland

MINISTRY OF FORESTRY
AND WILDLIFE

Yaoundé

ATTESTATION DE CONFORMITE DES TRAVAUX

D'INVENTAIRE D'AMENAGEMENT
EEE

Le Ministre des Forêts et de la Faune soussigné. atteste que les travaux de
l'inventaire d'aménagement exécutés par la cellule d'aménagement de la
société forestière WIJMA, agréée aux inventaires forestiers, pour le compte de
l'Unité Forestière d'Aménagement (U.F.A) N° 09 025 attribuée à la Société
Camerounaise d'Industrie et d'Exploitation de Bois {SCIEB) Sarl, B.P. 15096
Yaoundé, sont conformes aux normes en vigueur.

En foi de quoi la présente Attestation de Conformité des Travaux
d'inventaire d'Aménagement est délivrée pour servir et valoir ce que de droit. /

SCIEB S.A.R.L.

Societe Camerounaise d'industrie et d'Expiofation de Bols

Annexe 3

Convention provisoire d'exploitation de PUFA 09-025

RESSOURCES Page3

æ FORET UFA 09-025 — Révision du Plan d'Aménagement - 2012
LE MANAGEMENT Annexes

REPUBLIC OF CAMEROON

REPUBLIQUE DU CAMEROUN .
Peace-Work-Fatherianu

Pax-Travail-Patrie
MINISTÈRE DE L'ENVIRONNEMENT
ET DES FORETS

SECRETARIAT GENERAL

MINISTRY OF ENVIRONMENT
AND FORESTRY

‘ DEPARTMENT OF FORESTRY

DIRECTION DES FORETS

CONVENTION PROVISOIRE D'EXPLOITATION
n° 002 CPE/MINEF/SGIDF du _16 JU 200

En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant Régime
des Forêts, de la Faunc ot de la Pêche, du décret N° 95/531/PM du 23 Août 1995 fixant les
nedalités d'application du Régime des Forêts et de l'arrêté n°0222/A/MINEF du 25 mai 2001
tixant les procédures d'élaboration, d'approbation, de sulvi et de contrôle de la mise en
oeuvre des plans d'aménagement des forêts de production du domaine forestier permanent,
uné Convention Provisoire d'Exploitation d'une concession forestière est passée entre:

Le Gouvernement de la République du Cameroun représenté par le Ministre chargé
des Forêis,
d'une pañ:
ET

La Société Camerounaise d'industrie et d'Exploitation du Bois SARL, BP 11 359
raoundé représentée par Monsieur BEAS Jean en qualité de Gérant,

c'auire part.
li a été convenu ce qui suit:
Article 1°: DISPOSITIONS GÉNÉRALES

altt}: La présente Convention Provisoire d'Exploitation définit les conditions d'obtention
June Convention Définitive d'Exploitation et confère au concessionnaire le droit d'obtenir
annuellement, pendant la durée de la convention provisoire, une autorisation pour exploiter
une assiette de coupe d'une superficie maximale fixée par les textes en vigueur.

al(2): La présente Convention Provisoire d'Exploitation s'exerce sur un territoire de

86 788 ha dans le Domaine Forestier Permanent désigné comme étant la concession

forESTSPE Re 1011 et dont les limites sont fixées par celles de/ou des Unités Fbrestières
d'Aménagement N° 09 025 tel que décrit dans le plan de localisation en annex&.

TO WE

”
[TAUX

Taux plancher fixé par la Loi de Finances {1 000
FCFA/ha/an) plus l'offre additionnelle du titulaire de
500 FCFA/ha/an = 1 500 FCFA/hafan

Fixé par la Loi de Finances

Fixé par la Loï de Finances

50 FCFAha/an à verser au Fonds Spécial de
Développement Forestier

CHARGE FINANCIÈRE où TAXE

[La redevance forestière annuelle assise
sur l& superficie

. Lataxe d'abattage
La taxe à l'exportation

Renforcement des capacités des
opulations riveraines à s’autogérer

Article 14: Obligations particulières liées à la proximité du Parc National de Campo Ma'an

(1) Le concessionnaire devra parliciper à la réalisation de certaines œuvres sociales
(élaborées dans le cadre d'un programme arrêté d'accord parties entre le Ministère de
l'Environnement et des Forêts, les autorités administratives locales, les ministères
techniquement compétents et les ONGs. Ces projets porteront sur :

- la construction des pénis,
-__ l'ouverture et reprofilage des routes,
-__ l'aménagement et création des points d'eau,
[7] - ia contribution aux projets d'électrification, de construction des centres de
santé et des écoles initiés dans la zone par le Gouvernement.

(2) Le concessionnaire devra recruter environ 150 personnes issues de la région ou ayant
travaillé pour le compte de l'ancien concessionnaire.

{3) Le concessionnaire s'engage à maintenir en activité le poste de contrôle situé à Mvini
{deux gardians, radio BLU reliée à l'UTO de Kribi) conformément à l'arrèté préfectoral
N° 89/APÆAT1/BRP/S1 du 11 avril 2002 ou toute autre disposition réglementaire
ultérieure y afférente. :

(4) En cas d'utilisation de la route traversant le Parc National de Campo Ma'an par des
trafics industriels, le concessionnaire devra se conformer aux clauses du cahier de
charge issu de l'étude d'impact environnemental en vue du contrôle des mesures
d'atténuation et de surveillance des impacts environnementaux des activités
économiques en périphérie du Parc National de Campo Ma’an.

ärticle 15: Obligations en matière de transformation du bois et d'installation industrielle

e - Usine déjà implantée à Campo Ipono
16 JU 2004

2

Il ,
LE TITULAIRE DE DE L'ENVIRONNEMENT
CONCESSION FORESTIERE eut ou sForëfs | À:
PACE /
T7 fE Lee !
dure ue À Bcag es &4 #
mo, ue ee. 23 Ï

Ps {:
pat nn A 9/4
Sata gra ie . an 3 ne Gin Eu EC.

5 w
Article 2: DURÉE DE LA CONVENTION

La présente Convention Provisoire d'Exploitation a une validité maximale de trois (3)
ans.

Article 3: CONDITIONS D'EXPLOITATION

La présente Convention Provisoire d'Exploitation est assortie d'un cahier des charges
qui comprend les clauses générales et les clauses particulières que le concessionnaire

s'engage à exécuter. d

Articie 4: Pour prétendre jouir du droit d'exploiter la.concession forestière qui lui est
attribuée, le concessionnaire s'engage à y effectuer, à ses frais, conformément aux normes
en vigueur, et sous le contrôle technique de l'Administration chargée des Forêts, les travaux

ci-après:

la matérialisation des limites de la’ concession et des assiettes de coupe
annuelles ;

-__ l'inventaire d'aménagement ;

- l'élaboration du plan d'aménagement ;

- l'établissement d'un premier plan-de gestion quinquennal :

- l'élaboration du plan d'opération de la première année du plan de gestion :
l'inventaire annuel d'exploitation sur les superficies à couvrir chaque année :

le cas échéant, la construction d'une unité de transformation des bois issus de la
concession, dans la région d'exploitation tel que défini dans le cahier des
charges, ou l'équipement éventuel d'une unité existante ;

Article 5: Le concessionnaire s'engage au cas où il n'est pas propriétaire d'une unité de
transformation à justifier par un contrat notarié l'existence d'un partenariat avec un industriel
de son choix, en vue de la transformation des bois issus de la concession selon les
modalités détaillées par le contrat de’ partenariat el conformément à la tégislation en

vigueur.

Article 6: DISPOSITIONS SUR L'AMÉNAGEMENT

al(1}: Le plan d'aménagement de cette concession approuvé par lettre N° 1094/N/
MINEF/DF/SDIAF/SA du 01 juin 2004 devra être mis en application à compter de l'exercice
2005. l -

al(2): conformément aux dispositions de l'arrêté 0222 du 25 mai 2001 fixant les
procédures d'élaboration, d'approbation, de suivi et de contrôle de la mise en œuvre, des
plans d'aménagement des forêts de production du domaine forestier permanent, le

concessionnaire devra déposer pour approbation :

le plan de gestion quinquennal avant l'ouverture de chaque bloc
d'aménagement :.

- de plan annuel d'opération.

al(3): Toutes les contre-expertises, à réaliser par l'Administration chargée des Forêts,
s'effectuent aux frais du concessionnaire qui encourt des sanctions en Cas de fausses

LU ou W%

2

4

1
déciarauons.
Article 7: DISPOSITIONS SUR L'EXPLOITATION

al(t): Le concessionnaire est tenu, à chaque année, de déposer à l'Adrninistration
chargée des Forêts, une demande d'assielte annuelle de coupe et les résultats de
l'inventaire d'exploitation pour cette assiette, qui ne peut excéder la superficie maximale
fixée par les textes en vigueur. L'attribution des assiettes de coupe à partir de l'exercice

2005 se fera suivant les dispositions du plan d'aménagement.

al(2): L'inventaire d'exploitation doit être réalisé en conformité avec les normes en
vigueur et en dénombrant les tiges par classes de 10 em de diamètre.

al(3): Le concessionnaire est tenu de matérialiser et de respecter les limites de
chaque assielte de coupe annuelle, de respecter les diamètres minima d'exploitation, de
t@nir à jour les carnets de chantier et ies lettres de voiture, sans préjudice de l'application
de toutes les autres obligations découlant de la réglementation en vigueur et des clauses
particulières du cahier des charges.

al): Le concessionnaire est'tenu de déposer chaque année à l'Adrninistration
chargée des Forêts, un rapport annuel d'intervention forestière un mois après la fin de
l'exercice et, le rapport annuel d'opération de la société forestière au plus tard rois mois

après la fin de l'année financière.

al(5): Le concessionnaire est tenu de payer l'ensemble des charges fiscales
conformément à la législation en vigueur.

Articie 8: La signature de la présente convention est subordonnée à la production d'une
pièce attestant la constitution par le Concessionnaire, auprès d'une banque agréée par
l'autorité monétaire nationai, du cautionnement prévu à l'article 69 de la Loi portant Régime
des Forêts, de la Faune et de la Pêche. ‘

Article 9: l'exécution intégrale des obligations prévuss à {a préserite convention donne ligu
à la délivrance par te Ministre chargé des Forêts, d'une attestation de conformité aux
clauses de la Convention Provisoire d'Exploitation en vue de l'obtention d'une Convention

Définitive d'Expioitation.

Article 10: al(1}: L'inexécution des obligations de la présente convention entraine au
terme de sa période de validité, son annulation pure et simple.

ai(2): Toutefois, le Ministre chargé des Forêts se réserve le droit d'annuler la
présente convention avant terme en cas d'irrégularités dûment constatées par une
commission d'experts techniques désignée à'cet effet, notamment le dépassement des
limites des assiettes de coupe autorisées chaque année 4 l'exploitation, ou le non-paiement
de l'ensembie des charges fiscales visées à l'article 7 alinéa 5 ci-dessus.

Article 11: ACCEPTATION Le l
Le représentant de la société signataire de la présente convention provisoire déclare (]
avoir pris connaissance de toutes les clauses et conditions de la convention provisoirg/ ü

2, LL x
— ..
incluant son cahier des charges et l'énnexe sur la localisation de la concession qui en font
partie intégrante el déclare en accepter sans réserve toutes les dispositions.

Article 12: Le Directeur des Forêts est chargé de contrôler l'exécution de la présente
Convention Provisoire d'Exploitation qui prend effet à compter de la date de signature /-

5 je 16 JUN 200

Fait à ELU ,|

LU ET APPROUVÉ

POUR LA SOCIETE SCIEB

TA Phend
LE GERANT

rainr pninaiec t

ANNEXE 1 dé la Convention provisoire
PLAN DE LOCALISATION DE LA CONCESSION

CONCESSION FORESTIÈRE N°1011

CONCESSIONNAIRE : SOCIETE CAMEROUNAISE D'INDHSTRIE ET
: D'EXPLOITATION DU BOIS SARB
REPUBLIQUE DU CAMEROUN
Paix-Truvail-Pairie

MINISTERE DE L'ENVIRONNEMENT
ET DES FORETS

REPUBLIC OF CAMEROUN
Peace-Work-Fatherlane

MINISTRY OF ENVIRONMENT
AND FORESTRY

DEPARTMENT OF FORESTRY

ANNEXE 2 de la Convention provisoire : CAHIER DES CHARGES

CONCESSION FORESTIÈRE N° 1011
TITULAIRE DE LA CONCESSION FORESTIÈRE :

Société Camerounaise d'industrie at d'Exploitation du Bois SARL

Nom :

Adresse : B.P. 11 353 Yaoundé
Téléphone : 231 4242 .
Fax ï 231 42 42 ”

SUPERFICIE DE LA CONCESSION FORESTIÈRE 586788 ha

SITUATION DE LA CONCESSION FORESTIÈRE :

Province : : Sud

Département i , Océan

Arrondissement : Campo 86788 ha

Commune î Campo 86 788 ha
DATE LIMITE DE VALIDITÉ : 3 äns à compter de la signature de la convention

provisoire d'exploitation

Le présent cahier des charges comporle des clauses générales et des clauses particulières.
Les clauses générales concernent les prescriptions techniques relatives à l'exploitation forestière et
les prescriptions d'aménagement que doit respecter l'exploitant. Les clauses particulières concernent
les charges financières et indiquent les obligations de l'exploitant en matière de transformation des
üois, et celles liées au cahier de charge spécial pour les UFA situées a proximité ces aires protégées.

A - CLAUSES GÉNÉRALES

Article îer: L'exploitation forestière ne doit apporter aucune entrave à l'exercice des droits d'usage
des villageois.

Article 2: Les essences suivantes sont interdites à l'exploitation :
Acajou blanc; Acajou à grandes folioles: Assamela, Bongo H; Bubinge E; Bubinga Rose, Bubings
Rouge. Doussié Sanadf Faro: lroko; Kossipo; Kotibé; Moabi, Mukulungu: Naga, Padouk blanc,

Sapelli Tiama; Zingand£ h

F sv +
L +,
Article 3: Les autres essences seront exploitées suivant les dismèlres minimum d'exploitation fixé par
essence et suivant les dispositions du plan d'aménagement, Ces diamètres sont contenus dans le

tableau ci-aprés :

Essence "| code Nom ‘vernaculaire Nom scientifique one.
Nom commercial abattage °

(Catégorie exceptionnelle [| a
[ngbarTols | 1137 Sidong ! (Gossweilerodendron baisamiferum | 100

Catégorie | 2
Acajou de bassam 1103 _INgollon __ + aya ivorensis 80
bel Canarium schweinfurthii 80 --
Ayous/Onéché/Samba Samba/Ayous 80

| 80
Bossé clair 80
Bossé foncé Guares thompsonii

Dabèma/Alui Piptadeniastrum africanunt

1214 HA
1111 fBibolo ! Lovoa trichitioides
1680 [Mbanga Campo lAfzelia bella
Doussié blanc/Pachyloba 4112 Mbanga afum Afzelia pachyloba
Mbanga lafzetia bipindensis

koumé 1125 JGkoumé [Aucoumesa klaineana

1126 _lOvengnkol Guibourtia ehié
fige __ | 1190 fassengassié 7 [Emtondrophregma utile

1136

(e]

Ebéba Congo

Monopetalanthus ielestui

Andoung rose
jAningeria allissima

Aningré A

Ekop mayo

Abam {usil'sans

1105 gossi g Lophira alata

1317 [Eloiomä pois
Bété/Mansonia 1106 _INkoul/Nkul [Mansonia allissima 60
1213 |Olon (Fagara heitzi 60

ordia/Ebe [1310 JEvélEnées 7 (orcisptemhysa | 60 |
ifou/Ossel | 1324 losselOsel Abang 7 Morse mesomgia 7 | 60 |
[114 JEbène . |: [Disspyros spp. 60
[ 60

œ
œ
FA
ni]

pl SIOTP
F4 B
5 ra
S
2

1216 _lEkop nibi etraberinia bifoliolata
1217_Paka/Essigang : Copaifera mildbraedii 60
ero mezii 1343 JN'ou mezil Danielle klsinei RE

[1220 JLimbaakom 7 frerminale superta 7 foi
ramiré [ris JLigia 7 frerminale orengis 7 | 60 |
[1221 lEkop ngombé Didelotia lelouzeyl [50 |
ornba Eleng Pycnanthus angolensis 80:
apokler / Bambax 1348 lEssodom L Bombax buonopozense

Efck ayous grandes feuilles _|Pterygota macrocarpa

1227 _jEkobem feuilles rouges Gilberiodendron dewevrei
1353 Parkis bicpior 7 _ | 60 |
1228 lAbam nyabessan . RC
1229 [Nkanang_. “_[stercuïia rhinopetalaf{ | _& |

w d2

ETS
A
4
È
3
El
Ë

RTE TS
6
3
a
œ
pal
El]
El
e
3
&
&

Koio

Longhi/Abam

Lotofa/Nkanang

| Essence Code Nom vernaculaire Nom scientifique D.m.a.
Nom commercial___|abattage s

nn ———
1354 _JExang Calpocalyx heitzii

Hana

ï 1232 fven __  [Pistemonanthus benthamianus
Autranelle congolensis
Ekop naga u Brachystegia cynomelroides
Ekop évène Brachystegia midoreaci

pngang Cynametra hankei
Adum : Cylicodiscus gabonensis
! afur/Mbe P. soyauxli
itola dibamba

F F
5 le
e £.
€.
= ns
ho
sRESE

a/Ekop nage
à parallèle/Ekop évêéne

Æ
D

TES
SÉPÉ
cie
SRE
e |3
C]

&

1128
1133

g

ie HN
Avalé/Abing/Essia
kg W / Aloa
Albizia/Ouochi
Alep/Omang
Alumbi
AmvoulEkong

a
cl
mn
9
à
5

Pelersianthus macrocarpus

bizia zygia
Desbordesia glaucescens

Ekop biancMan kop
Trichoscypha acuminata, T. atboresl
ndok Boubwé/Mbouboui

a

Angalé/Ovoga
Ongokea gore

\sita koufani/Kioro 1424 lAsila koufani Maranthes chrysophylla
Asila Oman 6 (Asia omang [Marennes inermis 50
lAtom 7 lDacmyodes macrophye

iNoudouqou lAnopysis klaineana 50
ambala 1434_ lOsmbaie
Diana/Cehis/Odou 1322 _{Odou vrai © - Cellis tesmanni, Cellis spp.

Diane paraltèle 1325 Ent edoïf-fiderici
Diana Z u 358 _|Odou parallèle © Celtis zenkeiri
132 loiom 7 IScorodophigeus zenkeri

1120 _INom adjap èlang ITieghemeila alriçcana
1215 labemyoko  _ [Besinia grandifiora

1326 _lAbem Edéa Berlinia bracleosa 50
Nom éteng

1 :f888 h cetocsryon preussi
Emien/Exoux 1334 _JExouk
Emien marécage 1447 _jEkuk marécage Aistonia congensis
Essak 1529 JEssaiseié

Angoyemé/Ndaya

1312

Aioim
Bodioa

& |&

|

(UE w]
ur [S
QUE
4:

Ë
15 Le

CS

GE
SE
RE
FAQ
[ut]
re
&
13
>
(°4
3
3
[1
FA
Es
ë

Ko

Essesang 44

sson/Goundou Stemonocoleus micranthus
tex grandifolia

Klainedoxs gatonensis
lainedoxa microphylla

Eribroma oblogum _.

vino /Evoula
veuss/Ngon
veuss à pelites feuilles

2397

es La
rs
ro
Ro

m

[+]

Ë
se
EE

CEE
Ë Ë
à | È Ë
fl 8.

romager/Ceiba boum leeke peniandra M
tantandza/Evouvous 1345 lEvouvous | Albizia feruginea | s |
nds T8 Kengs 7 | (Heischmiecie onscargioges | 50 |
Kanda / Ovan [1360 _Kande/zoue — 7 Jpeiïschmiecie obscure 77 | 50 |
Kongrot/Ovounga [1492 _JOvounga _{Rodognaphalon brevicuspe | 50 |

ymbifEkoa [1458] annez welwitschii L |

|
=

JP.
_
:
È
e.

=
Essence
Nom commercial

onda” :
INom edji

1488 [Omang tikodok

[5 |
EM
Angonqui lantrocaryon micrasier 7 7 | 50 |
= =:
jASSa Dacryodes buettneri
INom nes
(Erythropleum ivorense,
Erythropleum suavegiens
IMitleltis laurentii

Ce diamètre est pris à 1,30m du 5ol ou immédiatement au-dessus des contreforts.

Article 3: L'exploitant forestier doit inscrire à la peiniure

(1) Sur chaque souche après abattage: ls numéro ei la figne du carnet de chantier :

(2)

Sur chaque bille: le numéro et la ligné du carnet de chantier de mème que ie numéro d'ordre
correspondant à la position de la bille par rapport à la souche en commençant par la bille de

pied, ainsi que le numéro de la concession et sa marque personnelle.

Tout nouveau tronçonnage de bille implique la reproduction du même numéro de position suivi

de la mention "bis" ou “ter suivant le cas.

Article 4: Toutes les étapes d'exploitation forestière et d'aménagement doivent être réalisées en

respectant les Normes d'intervention en milieu forestier.

Article 5: L'usage du feu est interdit pour abattre des arbres.

Article 6: L'abattage doit s'effectuer de manière à occasionner le moins de bris possible d'arbres

voisins.

Article 7: Dans le cas où les voies d'évacuations de toute autre nature ouvertes par le titulaire du titre
d'exploitation croisent une voie publique, celui-ci est tenu de maintenir les croisements en parfait état

de viabilité et de visibilité.

Article 8: Le concessionnaire est autorisé à abattra tous les arbres dont l'évacuation est rendue
nécessaire par le tracé des routes d'évacuation qu pour la confection d'ouvrages d'art. S'il s'agit
d'arbres marchands, ils sont portés au carnet de se après numérotage, mais ne donnent pas lieu

au paiement du prix de vente et de toutes taxes affér:
de ponts ou d'ouvrages relatifs aux routes forestièresi}.

s lorsqu'ils sont utilisés pour la consiruction
Article 9: Le concessionnaire est autorisé à couper laus bois légers nécessaires à l'équipement en
flotteurs de radeaux de bois lourds. Si ces équipements arressoires constituent des bois marchands,
ils sont soumis au paiement du prix de vente et des taxes afférentes.

Artigle 10: Le concessionnaire esl tenu d'effectuer {a matérialisation des limiles artificielles de la
concession et de chaque assiette de coupe annuelle. Les limites entre les UFA et les limites entres
les assiettes annuelles de coupe sont matérialisées par un layon de deux mèlres de large où toute
végétation herbacée, arbustive et liane est coupée au ras du sol et où tous les arbres non prolégés
de moins de quinze (15) cm de diamètre sont abattus. En outre, l'exploitant est tenu de marquer à {a

peinture les arbres situés sur le iayon. ..

Articte 11: Pendant la durés de la convention provisoire, l'exploitalion de {a concession se fait par
assiette de coupe d'une superficie maximale fixée par les textes en vigueur, après l'ouverture des
limites tel que décrit à l'article 10 ci-dessus, après l'inventaire systémalique de tous les arbres ayant
atteint leur diamètre minimurn d'exploitabilité et la retranscription de cet inventaire sur une carte au 1:5
000. Celte carte indique également les voies d'évacuation à mettre en place.

Le concessionnaire ne doit récolter que les arbres marqués lors de l'inventaire d'expioitation
et qui sont localisés sur la carte forestière au 1:5 000 annexée au permis annuel d'intervention.

Article 12 : En matière de proteclion de l'environnement, le concessionnaire s'engage à mettre en
oeuvre au minimum les mesures suivantes, qui seront définies dans le plan d'aménagement :

4} Routoa ot pietas : L'ampriee des routes d'évacuation. et les densités des routes et pistes
seront réduites au maximum afin d'éviter des trouées importantes dans la forêt.

(2) Ponts : Ils seront construits de manière à ne pas changer les directions naturelles des
cours d'eau, afin de na pas perturber l'alimentation en eau des populations, et d'éviter les
inondations permanentes qui sont préjudiciables à la survie des espèces d'arbres non adaptées

au milieu hydromorphe.

{3) Technique d'exploitation : Il s'agira de minimiser au maximum les dégâts causés par les
chutes d'arbres, notamment par une orientation adéquate lors de l'abattage.

(4) Usage des produits de traitement de bois : L'usage des produits toxiques de traitement
du bois se fera sous stricte surveillance, dans le cadre des lois et réglements en vigueur afin

d'éviter la pollution des eaux et de la fiore.

{5) Réduction de l'impact sur la faune sauvage : le concessionnaire s'engage à mettre à la
disposition de son personnel, au prix coûtant, des sources de protéines autres que la viande
de chasse. Toutes les activités liées à la chasse commerciale sont interdites dans le cadre de
l'exploitation forestière. I! s'agit notamment ds la chasse elle-même, du commerce de la viande,
du transport par des véhicules de la société, et du commerce d'armes ou de munitions. Le
concessionnaire informera le personnel et appliquera un régime disciplinaire strict à l'égard de
jout agent contrevenant. l

B - CLAUSES PARTICULIÈRES

Ces charges sont fixées pour chaque année budgétaire par la Loi de Finances. Le paiemen
de ces charges se fait conformément à la réglementation en vigueur. Les charges financières

comprennent:

d
a ! JW 10

Article 13: Charges financières
© TAUX

Taux plancher fixé par la Loi de Finances (1 000
FCFA/ha/an) plus l'offre additionnelle du titulaire de
| 500 FCFA/hafan = 1 500 FCFA/hafan

CHARGE FINANCIÈRE ou TAXE

| La redevance forestière annuelle assise
[ sur la superficie

La taxe d'abattage
La taxe à l'exportation

Renforcement des capacités des
populations riveraines à £'autogérer

Fixé par la Loi de Finances
SG FCFA/ha/an à verser au Fonds Spécial de
Développement Forestier

Article 14: Obligations particulières fiées à la proximité du Parc National de Campo Ma'an
Le concessionnaire devra participer à la réalisation de certaines œuvres sociales
(élaborées dans le cadre d'un programme arrêté d'accord parties entre le Ministère de
l'Environnement et des Forêts, les autorités administratives locales, les ministères
techniquement compétents et tes ONGs. Ces projets porteront sur :

- la construction des ponts,

-__ l'ouverture et reprofilage des routes,

-_ l'aménagement et création des points d'eau,

- la couiribution aux projets d'électrificalion, de construction des centres de

santé el des écales initiés dans la zone par le Gouvernement.

(4)

(2) Le concessionnaire devra recruter environ 150 personnes issues de la région ou ayant
travaillé pour le compte de l'ancien concessionnaire.

{3) Le concessionnaire s'engage à maintenir en activité le poste de contrôle situé à Mvini
{deux gardiens, radio BLU reliée à l'UTO de Kribi) conformément à l'arrêté préfectoral
N° B0/AP/L1TUBRPIST du 11 avril 2002 ou toute autre disposition réglementaire
ultérieure y afférente.

(4) En cas d'utilisation de la route traversant le Parc Nalional de Campo Ma'an par des
trafics industriels, le concessionnaire devra se conformer aux clauses du cahier de
charge issu de l'étude d'impact environnemental en vue du contrèle des mesures
d'atténuation et de surveillance des impacts environnementaux des activités
économiques en périphérie du Parc National de Campo Ma'an.

Article 15: Obligations en matière de translormation du bois et d'installation Industrielle

- Usine déjà implantée à Campo Ipono
16 JU 2004

| .
DE L'ENVIRO NEMENT

BFORETS | .

LE TITULAIRE DE LA
CONCESSION FOR STE

-&
À
“>

! Èe
4 ” Ês |
Ée | (É
pa Pont
07,
[Ar ‘ [ !
cer Nan
ne

ane ge Un #14 4 FAQ

DOTE RENTE

2 : <
SCIEB S.A.R.L.

Société Camérounalse d'industrie et d'Eploitallos de BOIS

Annexe 4
Décret de classement de l'UFA 09-025

FORET UFA 09-025 — Révision du Plan d'Aménagement — 2012
RESSOURCES Page 4
MANAGEMENT Annexes

t}
REPUBLIQUE DU CAMEROUN PAIX — TRAVAIL - PATRIE #.

20050523 ,
DECRET N° L 27 pm pu 14 FEV. 2005

boïtant incorporation au domaine privé de l'Etat et
sement en Unité Forestière d'Aménagement (UFA)
une portion de forêt de 88147,84ha dénommée UFA
709.025.-

LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,

Vu la Constitution ;
Vu la loi n° 94/01 du 20 janvier 1994 portant régime des Forêts, de la Faune
et de la Pêche, ensemble son décret d'application n° 95/531/Pm du 23
août 1995 ;
Ju l'ordonnance n°74/1 du 6 juillet 1974 fixant le régime foncier, modifiée et
complétée par l'ordonnance n° 77/1 du 10 janvier 1977;
eu l'ordonnance n° 74/2 du 6 juillet 1974 fixant le régime domanial, modifiée
et complétée par l'ordonnance n° 77/2 du 10 janvier 1977 ;
Vu le décret n° 76/166 du 27 avril 1976 fixant les modalités de gestion du
domaine national ;
Vu le décret n° 76/167 du 27 avril 1976 fixant les modalités de gestion du
domaine privé de l'Etat et ses modificatifs subséquents ;
Vu le décret n° 92/089 du 04 mai 1992 précisant les attributions du Premier
Ministre, modifié et complété par le décret n° 95/145 bis du Q4 août 1995 ;
Vu le décret n° 2004/320 du 08 décembre 2004 portant organisation du
Gouvernement ;
Vu le décret n° 2004/221 du 08 décembre 2004 portant nomination d'un Premier
Ministre, Chef du Gouvernement,

{

DECRETE :

ARTICLE 1. Est incorporée au domaine privé de l'Etat et classée en Unité
Forestière d'Aménagement (UFA) dénommée UFA 09.025, au tire de forêt de
groduction, la -portion de forêt de 88147,84ha de superficie situéé :dans
l'arrondissement de Campo, département de l'Océan, Province du Sud et délimitée
ainsi qu'il suit : |

L'UFA 09.025 est divisée en deux blocs dont le bloc Nord et le bloc Sud. Le
pcint de repère A du bloc Nord se situe sur la rivière Bibabimvoto avec les
coordonnées géographiques 9° 54'36,7" et 2°2330"

+ Du point A, suivre une droite de gisement de 305° sur une distance de
1,91 km pour atteindre le point B ;
s--DÙ. point J suivre la droite de gisement 11° sur une distance de 3,773km

: Loir ren ec

2

Du point B, suivre la rivière Etondé sur une distance de 7,775km pour
atteindre ie point € ;

Du point €, suivre une droite de gisement 348° sur une distance de
8,38ikm pour atteindre le point D ;

Du point D, suivre une droite de gisement 19° sur une distance de
6,439km pour atteindre le point E ;

Du point E, suivre la piste d'exploitation forestière Ebodjé-Lobé sur une
distance de 10,983km pour atteindre le point F ;

Du point F, suivre une droite de gisement 184° sur une distance de
2,180km pour atteindre le point G ;

Du point G, suivre une droite de gisement 221° sur une distance de
4,534km pour atteindre le point H ;

Du point H, suivre une droite de gisement 182,5° sur une distance de
5,067km pour atteindre le pointT ;

Du point I, suivre la droite de gisement 105°sur une distance de 2,679km
pour atteindre le point 3 ;

Du ppinE K

suivre une droite de gisement 17° sur une distance de 4,867km

: pour-atfeindre le point M :

Du point M, suivre la droite de gisement 42° sur une distance de 2,681km
pour atteindre le point N ;

Du point N, suivre la piste d'exploitation forestière Ebodjé-Lobé sur une
distance de 3,758km pour atteindre le point 0 ;

Du point 6, suivre le fleuve Lobé sur une distance de 13,039%km pour
atteindre le point P ;

Du point P, suivre la droite de gisement 69° sur une distance de 1, 507km
pour atteindre le point Q ;

Du point Q, suivre ie bras du fleuve Lobé sur une distance de 3,858km
pour atteindre le point R ;

Du point R, suivre l'autre bras du fleuve Lobé sur une distance de 6,247km
pour atteindre le point S ;

Du point S, suivre la droite de gisement 22° sur une distance de 1,424km
pour atteindre le point T ;

Du point T; suivre le bras du cours Minsoun sur une distance de 2,879 km
pour atteindre le point U ;.

Du point U, suivre fa droi te de jisement 88° sur une distance de 2, 254km
pour atteindre le point V ;

Du point V, suivre la droite de gisement 187° sur une distance de 3,257km
pour atteindre le point W ;

Du point W, suivre la droite de gisement 120° sur une distance de
7,207Km pour atteindre le paint X ;

Du point X, suivre la droite de gisement 203° sur une distance de
10,785km pour atteindre le point Y ;

+
' ir

z
3

Dù point Y, suivre la droite de gisement 140° sur une distance de 3,054km
pour atteindre le point Z ;

Du point Z, suivre la droite de gisement 217° sur une distance de
16,678km pour atteindre le AA ;

Du point AA, suivre le cours d'eau Mvini sur une distance de 1,092km pour
atteindre le point AB ;

Du AB, suivre la droite de gisement 302° sur une distance de 9,545km
pour atteindre le point AC ;

Du point AC, suivre le bras du cours d'eau Bitandé sur une distance de
1,966km pour atteindre le point AD ;

Du point AD, suivre le cours d'eau Bitandé sur une distance de 5,878km
pour atteindre le point AE ;

Du point AE, suivre la droite de gisement 259% sur une distance de
8,505km pour atteindre le point de départ.

Le point de- repère" AF du Bloc Sud se situe sur la rivière Nyamelandé avec
pour coordonnées géographiques 35310; 5" et 2°20'51,5".

0

Du point AF,-suivre-la-drolte” dé ÿisement 85° sur une distance de 9,205km
pour atteindre le point AG ;

Du point AG, suivre le bras du cours d'eau Bitandé sur une distance de
1,686km pour atteindre le point AH ;

Du point AH, suivre la droite de gisement 599 sur une distance de 2,493km
pour atteindre le point AT ;

Du point AT, suivre le cours d'eau Bitandé sur une distance de 6,226km
pour atteindre le point AJ ;

Du point AJ, suivre la droite de gisement 111° sur une distance de
5,026km pour atteindre le point AK ;

Du point AK, suivre le bras du cours d’eau Mvini sur une distance de
3,390km pour atteindre le point AL ;

Du point AL, suivre le cours d'eau Mini Sur une distance de 4, 366km pour
atteindre le point AM ;

Du point AM, suivre le fleuve Bongola sur une distance de 33,372km pour
atteindre le point AN ;

Du point AN, suivre la droite de gisement 359° sur une distance de
6,785km pour atteindre le point de départ AF.

La zone ainsi circonscrite couvre une superfiue de 88 147,84 (quatre vingt
huit mille cent quarante sept virgule quatre vingt quatre) hectares dont :

68 089,34ha pour le bioc Nord ;
20 058,50ha pour le bloc Sud.
4

ARTICLE 2.- (1) Le domaine forestier ainsi délimité et dénommé Unité
Forestière d'Airiénagement (UFA) 09.025 est affecté à la production des bois
d'œuvre.

(2) Les populations riveraines continueront à exercer dans la forêt
ainsi classée leurs droits portant sur la collecte des produits forestiers non ligneux, le
ramassage du bois de chauffage et la chasse traditionnelle.

(3) Les droits d'usage spécifiques seront arrêtés lors de
l'élaboration et de l'approbation du plan d'aménagement de ladite UFA,
conformément aux textes en vigueur.

(4) L'activité d'exploitation forestière ne peut y être menée que
conformément au plan d'aménagement arrêté par le Ministre chargé des forêts.

ARCTILE 3.- Le présent décret sera’ enregistré, puis publié au Journal Officiel en
français et en anglais./-

e ‘

Yaoundé, le Ÿ à FEV, 2905

LE Lin MINISTRE,

©
Annexe 5

Cartes de répartition de la faune :
Eléphant, Chimpanzé, Gorille, Sitatunga, Buffle, Panthère, Chevrotain aquatique,
Pangolin géant, Crocodile nain

RESSOURCES Pages

æ: FORET UFA 09-025 — Révision du Plan d'Aménagement - 2012
MANAGEMENT Annexes

7 ù

KA" HOZ 819000 Wa : UORESIEEN
l MM: eos ‘

=

s-:

5 FA
juesqy
(uni/sqo,p qu) val
VONNLYLIS

“ Î
, | ;
Li ! - A
LNANAOVNVI Le F ; “SO ap copeop  AINPULP 2SrEMORUNE) DOS

SADANOSSI #0

LOZ 8490700 Wa: UORESIEEN
MM : 820$”

30-100 D
luesqy
lutssqo,p qu) vi
SUIHLNVA

(: ; :
INANAOVNYN ET ni ‘ 2 \ 104 2p DONEOIXAP 19 PRSNPULP 2S[EUNOBLNE) AIPDOS

SIDHNOSSIA . ” : [ 27 ; ; "T'H'V'S 4102S

LANOS

+-
z=

Juesqy
(ursq0,p qu) wa
ANV139 N'IO9Nvd

i \ le .
ININIOVAVN ET d AT SHOR 2p vopnd LP À AMSNPOLP STEUMOMUE) DPPOS

SIDANOSSAY { . . o, DER d "TH'V'S 4312S

43404 FT

' Po
LLOZ 2490720 ‘Wu1 : UONESIEON
MM: e91n0$S “

=
ET —

iuesqy
{u/sqo,p qu) wi
31H09

INAINFOVAVN
S19HN0SS34
{ 43404 FT

S0g ap conetobAP 12 SMSNPULP 2SEUMOALE) 21DOS

"T'H'V'S 83S

iussqy

{u/sqo,p qu) ui

ANVHdA73

Log ben
np

ANNAOVNVA Lg os 1 SP ANR SDmpp 2sremomurE) PDO
. SHDANOSSAN | : L ni #0} °TH'V'S 830$

44404 |

î

HLOZ 8100 WA : UOJESIEPN
MM : 221n0$

SA,
;

{

ï

Î

ET
ose

(uyysgo,p qu) ya
NIVN 31009049

SE 2P uoOpep ONE 9 BOSNPMP 2SP QUE) POS
‘T'Y'V'S 931$

À

110 8490700 ‘WA : UONESIEE
ANA : 820 *

L TAC
2

c<

c-: I

> F3
iuesqy
(u5q0,p qu) vi
3ZNYdNIHO

po

LANINAOVAVN 5 i ! SOE 2P UOPEYOIAELP Je aSNPUL D 2SFMOIIE 319D0$

| ses El , j | L . Î : , TAVS 932$

F7
LLOZ 81g0)00 ‘Wu : UOHESIEOE
7 MM: S0n0S

SIG 2P DORA > ANNPULP PMR) MPPOS

1ussqy
(usdo,p qu) vai
ANDLVNOY NIVLOMAIHO

.… SH9HN0SSA4
13404

°TH'V'S 930$

ù û <
LLOZ 64907920 ‘WU : UOHESIE EN
s u AMM : 821n0S *
A -

uesay |]
{ujsqo.p qu) vi
3714404

LNINAOVNVN —ÿ __…. SI04 op nopEOIÉAP 1 PNNPULP PSFeMORUTE) 2V7POS

… SHDANOSSEU +: ; : . TAV'S 33DS

43404 FT

SCIEB S.A.R.L.

Société Camerounaise d'nduetrie et d'Exploitation de Bois

Annexe 6

Cartes de répartition de quelques PFNBO importants :

Feuilles de Maranthacées, Liane à eau, Raphia, Rotin, Afromomum
Andok (Manguier sauvage), Colatier, Abeu (Noisette), Ebène, Parasolier

FORET UFA 09-025 — Révision du Plan d'Aménagement — 2012
‘| RESSOURCES Page 6
+ MANAGEMENT Annexes

° ZI0Z JOAUE NY : UORESIENN
tee

jussaid = L /JuUosqe = 0
Geuestuy) NILOY - soussgid sp esipu]

- ININAOVNYH . ; ï re ue SO 2P LOPAICÈCLD D AOMPULP SIEUMORUE) NIPDOS

SIIHNOSSAU E : . oo 4 : “T'Y'V'S 410$

| 2Lozienuel Wal: uogesliepx

quosaid = L jjuasqe = 0
VIHdVY - Soussgid op 22]puI

ANINAOVNYN : . Fè . ie Sp 2p nono PP nm p aseuna Du) 2PPOS

13404 mt LUN ee ss : ‘

‘ ZIOT/ONUEl WU: HONESHPON

juésgid = £ jjuasqe = 9
SIIOVHLNVUVIA 8P S11no1 - eauasgid sp 821pul

ANBNAOVNYA f D | (CC senep conne p 5 amsnpmp sstemoure) DOS

SLDUNOSSS 4 ps | un pe À : TY'V'S 830S

LOS Jehuel WE : UOGESHESE
(LOZ VArIM) Jueuebeuaue p eHEJIeAU] : 84n0S

juosald = L 10054 = 0
NV3 Y ANVI1- oouesaid 9p 9691pul

SPIP OMG À HOSNpNLp ANAMO BU) 2YPOS

TA V'S 81DS

© F ,

k ZLOZ ouuel WHA : HOESHEEE #
(OZ ‘VArIM) uelusbeupiue,p eejueAu) : SUnDS À

F9 ans A x . TAVS 310$

2102 1onuef NH: uUoReSIPeN .
(oc ‘vnir M) wouwebeupiue,p Gaequenu] : e0n0S

ey ; W pz dns #6} ap 21quON
duanOS vu vd

ti . /
ININAOYNYN À Ou, î 05 p LOpAHÉTLP à SARSNPULP 2STEUNO RUE.) 2I2POS

 SHDHNOSSAA ” Le ee À : ‘T'S'V'S 43DS

! gkOZ Jenuef Nu: UOJESYEH Ÿ
(10e VArIM) wewuebeuelue,p euemienu] : e21n0S ÿ

eu / wi 0z dns son sp 21quoN
(eeurunse eno9) eo ep xIoN

ANINAOYNYN i f LT L LL ie 08 2p op IdXEP 12 2ANSRDUL p 2SEUMARATE) INPOS

SHIHNOSSNI : | ; Ù ‘TA'V'S 31DS

13404

! ZLOZ JOUE Wu : UONESIESH
(0e VArIM) jueuebeugue,p e1emeau] : 891n0S

ey ; 9 0Z dns 59617 9p s1quoN
{s!nps eino9) 3LLASION

LINIWBOVNVN —Ÿ: F FT Fa de, S10g 2p Loop P ANSNEULp asemo sure a12POS

…… SHHNOSSA L !. rs À : “T'H'V'S 410$

4 L34O4

21027 28MUEl Na : UORESHEES
G10e VAT UN) ueuebeUgUR,p SEAL] : SONO

en "2.
| ; | , | 20'0-€00[ 7

‘ 4 ° ! Lu eva>[7 ]

eu / L9 99 dns say 2p s1quuonN

AN363

= ANINAOVNVN
SAIANOSSIA
1ANO4

; 0
/ À

ZL0Z-16MUEl ‘hd : LORESYEPE ê
(O8 'VNrIM) jueuuebeugue p aHBjUSAUj : 891n0S

Lure

eu {9 06 dns s368 ap s1qwoN
{stsusuoqef elBuIul) HOGNY

ININAOVNVN
| SADANOSSEA 9
4 44404 j°

SCIEB S.A.

Société Camerounaise d'industrie e d'Exploitation Ge Bois

Annexe 7

Cartes de répartition de la régénération de quelques espèces :

Niové, Tali, Azobé, lomba, Padouk rouge, Doussié blanc, Eyong, Bilinga, Dibetou,
Acajou de Bassam

F: FORET UFA 09-025 — Révision du Plan d'Aménagement - 2012
RESSOURCES Page 7
sh£es: MANAGEMENT Annexes
ZLOZ Jenuel WH4 : LONESUEES
Go VAT) JueLIEBEUEUE,p EE AIEAU) : 694n0S

TN

SIIHNOSSTY
Jatos LE

ANIMOVAVN @: .. .. 3 | SO 2 op 1 2ENSNPULP 2STEMORUTE) PPS

“T'H'V'S 430$

ÿ
| zkOZJenuel Wu: UoyeSE ou
(LLOS VAI} lustueBBUDLUE,p SHEJUSAU : 891N0S

quosgid = } jJussqe = 0
9AON np uoneiousBoy - souaesoid ap spu]

ININIOVNVH

SBDHNOSSTY : | k x | ? / : TA V'S 330$

14404

ZEOZJeNUE WI : UOJESIEN
Go VArM)uoiuefeuguie p SHEUEAU) : SOS
man

"

ANANAIOVNVN

S394N0S534
413304

quesaid = | jxuesqe =D
VaWOTH ep uonesouoBou - souesgid ep a9/puj

08 ap Don poE P 2 SINSNPUE D ASTEUMOLATE) 2D0S.

TA V'S 41DS

ZIOZ Jenuel ‘Wu : UOBESHEPS
(oz “VAT YU) JueuuebeUELLE p aMEJUEAU] : 81N0S

. juesaid = j J}U98qE = 0
# HNOQVA np uoneisuoBey - souespud ep 69/pul

LANANIOVNVN ET rx “., ; so pen pv » .

sapnossat -: À Ur } ; CTAV'S 43125

 zt0c 4enuel Nu: UONESIEES

LANANAOVNVN
SDHNOSSIA 4:
L440O3 t

C7
svcozzz60't - 640 M
50-50
so-cz'o I
s'o-o[  ]|
jueseid = L jjuesqe = 0
ONOAZII 8p uonesousBoy - oaussgid 2p 891pul

SPIP cOpeoGLP 1 sinsnpon p 2eme) diapos
"T'H'V'S 470$

jussoud = } }>uosqe =D
‘| a aissnoa np uopessusBou - soueseud ep soipul

si é
ININSOYNVN { 4 LL Foi SE 2p op? P ANSNPULP ASFUROENTE) 219P0S

SIIANOSSTA n : k Fr . ; °TY'V'S 430$

L4404

" zLOZ Jenuel Wii: UONESIEPH
(Lo

VAS
PO

juosaid = L jjuosqe = Q
noiaglg np uornesgusBey - soussaid sp 991pul

|. ANINAOVNVA ST De | SE 2 vonrmord Ep 1 AHINPULP 2SIEMOIITE) NIPOS

SIDUNOSSIU ” A] / TA V'S 4312S

A34Os :

j
;

(Hoz var) JUOUIOPEUQUE,P SHEMISAU] : " )

juesegid = L j uesqe = 0
VONNIS np uoneiausbey - sousspad 8p 821pul

ANANHOVNVN #7 ° F . ' “SION 2p vopeMoidNE PR aNSApE D 2e mAQUre) AIPIG

SADHNOSSIU LL | ù °T'A'V'S 4312S

13404 À

(LL0Z ‘VATIM) luouueBeuguie,p 8HEjUeAU] : aUn0S

«

2

! aLOc touuel We : TS]

ooussgid = L jjzuesSqe= 9
3402Zv. ep uoneiguobey - oouesgid ep 821pu]

5 | . ; . /
L'ANANAOYNVN ET & F f . 3 EE SI09 2p DOAAIOIDELP 2 ANSHPULP 2STEMOMANE) 3PPOS

Saounossau {@$: s | À. _ | : T'AV'S 83125

A34O4

2102 Jonuel WH1 : UoyESIegx
tuoë arm) JUSUIOÔEUFLUE, p EMEJUBAU, : 82/NOS

L ANINAOVNVN ©
… SADHNOSSIA
4 13304
L

J

4

s'o-5'o

so-5c0 D

szo-0[ 7]

juesoad = | /uesqe = 0

Sa NOT VOVI 8P uogeiousBey - souesgid ep 89/pul

SIG 2 DONMETÉLP R ANISNPULP oem ure) PPPOS

"T'A'V'S 430$

SCIEB S.A.R.L.

Société Éamerounalse d'industrie et dEpleltaion dk Bols

Annexe 8

Résultats complémentaires issus de linventaire d'aménagement

FORET UFA 09-025 — Révision du Plan d'Aménagement — 2012
RESSOURCES Page 8
MANAGEMENT Annexes

SCIEB S.A.R.L.

Société Camervunaise d'industrie er d'Exploitation de Bots

Annexe 8-1

Plan de sondage de l'inventaire d'aménagement (Format A3)

Ë FORET UFA 09-025 — Révision du Plon d'Aménagement - 2012
R RESSOURCES Page 9
: LE MANAGEMENT Annexes
SCIEB S.A.R.L.

Suite Camercutiäise d'inde et d'Explnitation ce

Layon de comptage UC 1
Layon de comptage UC 2
Layon de comptage UC 3
Layon de comptage UC 4

D — Layon de base

| | Zone non utile de l'UFA
—-- Piste principale

Réseau hydrographique
Village

SCIEB S.A.R.L.

Société Camerounaise d'industrie et d'Exploiiation qe Bois

Annexe 8-2

Rapport d'inventaire à Padministration

FORET UFA 09-025 - Révision du Plan d'Aménagement — 2012
RESSOURCES Page 10
MANAGEMENT Annexes

Nom de la forêt: Campo No d'UFA: 09-025

Province SUD

Superficie 88 148,00 ha

Nom du concessionnaire / SCIEB

No du titre d'exploitation: 1011

Organisme agréé qui a réalisé WIJMA CAMEROUN

Plan de sondage déposé à la DF le:
Période de réalisation du sondage:
Baiscctstion de conformité de la carte 1: 50 000
Délivrée par:
le:
Vérification des travaux de sondage
Date:
Vérificateur:
Conclusions:
Remarques:

Carte forestière au 1: 50 000 annexée au présent rapport
Disquette de saisie des données annexée au présent rapport

Phase Phase 1
@r:' de cubage personnalisés Aucun

Signature: Date:
TIAMA (Traitement d'Inventaire Appliqué à la Modélisation des Aménagements}

Table de contenance
Forêt: Campo, Concessionnaire: SCIEB, No de rapport: 09459650

Catégorie: Terrains forestiers

Primaire

DHS CP FOR 713 36 282,00 41,16
DHS IN PEN 21 685,00 0,78
Secondaire

SA CP FOR 820 45 096,00 51,16
Sy FOR 29 1 591,00 1,80
SR FOR 19 699,00 0,79
Sol hydromorphe

MIN FOR 419 3 758,00 4,26
Sous-total: 4721 88 111,00 99,96

Catégorie: Terrains non-boisés

Milieux agricoles

cu AGF 5 29,00 0,03
Milieux urbanisés

AT AUT 0 8,00 0,01
Sous-total: 5 37,00 0,04
GRAND TOTAL: 1726 88 148,00 100,00
TIAMA (Traitement d'Inventaire Appliqué à la Modélisation des Aménagements)

Table de peuplement (essences principales, toutes UC, strates FOR)
Forêt: Campo, Concessionnaire: SCIEB, No de rapport: 09459650

Abam à poils rouges 1889

Acajou blanc 1102 0,00 102 0
Acajou de bassam 1103 0,11 9788 2173
Aïélé / Abel 1301 0,08 6693 1 926
Alep 1304 1,47 128 796 51 652
Andoung brun 1305 0,01 1083 762
Andoung rose 1306 0,12 10 805 6 688
Aningré R 1202 0,02 1 988 839
Azobé 4106 0,41 35 925 19555
Bahia 41204 0,85 74654 15 517
Bilinga 1308 0,27 23 672 2 324
Bongo H (Olon) 4205 0,02 1488 367
Bossé clair 1108 0,04 3 548 562
Bossé foncé 1109 0,08 6732 470
Bubinga E 4207 0,29 24 977 2191
Bubinga rose 4208 0,00 102 0
Dabéma 1310 0,04 3615 2493
Dibétou 1110 0,19 16787 4600
Doussié blanc LhRL 0,35 30 501 4920
Doussié rouge 1112 0,05 4355 833
Ekaba 1314 1,97 171 977 31 323
Ekop naga nord-ouest 1599 0,00 322 [1]
Ekop ngombé mamelle 1601 0,40 34 926 2505
Emien 1316 0,77 67 477 54 670
Eyong 1209 0,26 22 363 43032
Faro 1319 0,02 2138 1743
Faro mezilli 1665 0,00 377 314
Fraké / Limba 1320 0,30 26 507 15 956
Fromager / Ceiba 14321 0,06 5023 3764
Gombé 1322 0,29 25 221 7774
lomba 1324 0,25 22 055 9 967
Iroko 1116 0,01 542 110
Kotibé 1118 0,00 322 220
Koto 1326 0,01 902 619
Longhi 1210 0,02 1421 322
Mambodé 1332 0,04 3674 2651
Moabi 4120 0,00 63 o
Movingui 1213 0,02 | 1348 _ 721

TIAMA (Traitement d'Inventaire Appliqué à la Modélisation des Aménagements)

Table de peuplement (essences principales, toutes UC, strates FOR)
Forèt: Campo, Concessionnaire: SCIEB, No de rapport: 09459650

Mukulungu

Naga 3430
Naga parallèle 1336 5673
Niové 1338 15 364
Okan 1341 204
Onzabili K 1342 599
Padouk blanc 134 102

Padouk rouge

TIAMA (Traitement d'Inventaire Appliqué à la Modélisation des Aménagements)

Table de stock (essences principales, toutes UC, strates FOR)

Forêt: Campo, Concessionnaire: SCIEB, No de rapport: 09459650

Abam à poils rouges
Acajou blanc
Acajou de bassam
Aiélé / Abel

Alep

Andoung brun
Andoung rose
Aningré R

Azobé

Bahia

Bilinga

Bongo H (Olon)
Bossé clair

Bossé foncé
Bubinga E
Bubinga rose
Dabéma

Dibétou

Doussié blanc
Doussié rouge
Ekaba

Ekop naga nord-ouest
Ekop ngombé mamelle
Emien

Eyong

Faro

Faro mezilli

Fraké / Limba
Fromager / Ceiba
Gombé

lomba

Iroko

Kotibé

Koto

Longhi

Mambodé

Moabi

Movingui

0,01
0,35
0,18
4,69
0,06
0,64
0,06
1,82
2,15
0,69
0,04
0,10
0,11
0,72
0,00
0,32
0,80
0,81
0,17
3,95
0,00
0,55
4,31
0,93
0,21
0,03
1,17
0,43
0,85
1,07
0,03
0,01
0,03
0,05
0,21
0,01
0,08

2831
442
30 563
15 863

409 671

4822
56 141
5082

159 430

187 674
60 621

3 557
8 909
9669
63 306
349
28 199
69 672
70 906
14 869
344 923
170
48 462

376 790
81 234
18 096

2 949

102 405
37 201
74722
93 516

2 543

1555
0
16117
41 626
334 351
4473
50 080
3361
139 896
107 786
17 322
1 565

5 254

3 842
14 859
0

26 021
46 843
42473
6761
187 119
0
14410
360 961
68 352
17 481
2915
83 787
36035
54 413
81 300
1646
850
2885
3042
16 940
0

6306

TIAMA (Traitement d'Inventaire Appliqué à la Modélisation des Aménagements}

Table de stock (essences principales, toutes UC, strates FOR)

Forêt: Campo, Concessionnaire: SCIEB, No de rapport: 09459650

Mukulungu
Naga

Naga parallèle
Niové

Okan

Onzabili K
Padouk blanc
Padouk rouge
Sipo
Tali
Tiama
Tiama Congo

1335
1336
1338
1341
1342
1344
1345
1123
1346

1474
35 043
52 560
99 127

2727
6 286
1364

176 259
19 260

521 422

2 836

809

1474
29 013
45 931
69 443

2727
4381
1364
165 514
8646
511 457
2487
809

TIAMA (Traitement d'Inventaire Appliqué à la Modélisation des Aménagements)

Groupes d'essences rencontrées

Forêt: Campo, Concessionnaire: SCIEB, No de rapport: 09459650

Groupe: 1 Essences principales couramment exploitées

1106
1108
1109
1310
1111
1112
1116
1120
1208
1213
1308
1341
1345
1346

Groupe: 2 Autres essences principales

4102
1103
18
1123
41124
1125
1202
1204
1205
1206
1207
@

1210
1301
1304
1305
1306
1310
1314
1316
1319
1320
1321
1322
1324
1326
1332
1333

Azobé

Bossé clair
Bossé foncé
Dibétou
Doussié blanc
Doussié rouge
troko

Moabi
Bubinga rose
Movingui
Bilinga

Okan

Padouk rouge
Tati

Acajou blanc
Acajou de bassam
Kotibé

Sipo

Tiama

Tiama Congo
Aningré R
Bahia

Bongo H {Olon)
Bubinga rouge
Bubinga E
Eyong

Longhi

Aïiélé / Abel
Alep

Andoung brun
Andoung rose
Dabéma
Ekaba

Emien

Faro

Fraké / Limba
Fromager / Ceiba
Gombé

Hlomba

Koto

Mambodé
Mukulungu

Lophira alata

Guarea cedrata

Guarea thompsonii
Lovoa trichilioides
Afzelia pachyloba
Afzelia bipindensis
Milicia excelsa
Baïllonnella toxisperma
Guibourtia tessmannii
Distemonanthus benthamianus
Nauclea diderrichii
Cylicodiscus gabonensis
Pterocarpus soyauxil
Erythropleum ivorense

Khaya anthotheca

Khaya ivorensis
Nesogordonia papaverifera
Entandrophragma utile
Entandrophragma angolense
Entandrophragma congoense
Aningeria robusta

Mitragyna ciliata

Fagara heitzii

Guibourtia demeusei
Guibourtia ehie

Eribroma oblongum
Gambeya africana

Canarium schweinfurthii
Desbordesia glaucescens
Monopetalanthus microphyllus
Monopetalanthus letestui
Piptadeniastrum africanum
Tetraberlinia bifoliolata
Alstonia boonei

Daniellia ogea

Terminalia superba

Ceiba pentandra

Didelotia letouzeyi
Pycnanthus angolensis
Pterygota macrocarpa
Detarium macrocarpum
Autranella congolensis

TIAMA (Traitement d'Inventaire Appliqué à la Modélisation des Aménagements)

Groupes d'essences rencontrées
Forêt: Campo, Concessionnaire: SCIEB, No de rapport: 09459650

1335 Naga Brachystegia cynometrioides
1336  Naga parallèle Brachystegia mildbreadlii
1338 Niové Staudtia kamerunensis

1342  OnzabiliK Antrocaryon klaineanum
1344  Padouk blanc Pterocarpus mildbraedii
1402 Abam à poils rouges Gambeya beguei

1596 Ekop léké Brachystegia zenkeri

1599  Ekop naga nord-ouest Brachystegia kennedyi

1601 Ekop ngombé mamelle Didelotia unifoliolata

1665 Faro mezilli Daniellia klainei

Groupe: 3 Autres essences commercialisables

1114  Ebène Diospyros crassiflara
4215 Paorosa Swartzia fistuloides
1303 AkoW Antiaris welwitehii
@ 1307 Angueuk Ongokea gore
1309 Bodioa Anopyxis klaineana
1315 Ekouné Coelocaryon preussi
1323 lantandza Albizia ferruginea
1325  Kondroti Rodognaphalon brevicuspe
1327 Kumbi Lannea welwitschil
1330 Lati parallèle Amphimas pterocarpoides
1334  Mutondo Funtumis elastica
1339  Oboto Mammea africana
1343 Osanga Pteleopsis hylodendron
1348 Tola Gossweilerodendron balsamiferum
1664  Eyoum rouge Dialium bipendensis
1724 Miama Calpocalyx heitzi

Groupe: 4 Autres essences à potentiel commercial

d 1401 Abalé Petersianthus macrocarpus

1424  Abena Homalium letestui

1432 Abipélé Keayodendron bridelioides
1444  Afane Panda oleosa

1446  Afobilobi Erismadelphus exul
1476 Amvout Trichoscypha acuminata
1480 Andok lrvingia gabonensis
1482  Andok ngoé Irvingia grandifolia

1512  Assila omang Maranthes inermis

1548  Mukumari / Cordia d'Afrique Cordia platythyrsa

1550  Crabwood d'Afrique Carapa procera

1561  Ebap / Adjouaba Santiria trimera

1562 Ebébeng Phyllanthus discoideus
1587 Ekong Trichoscypha arborea
1635 Essesang Ricinodendron heudelotii

1646 Eveuss Klainedoxa gabonensis

TIAMA (Traitement d'Inventaire Appliqué à la Modélisation des Aménagements)

Groupes d'essences rencontrées

Forêt: Campo, Concessionnaire: SCIEB, No de rapport: 09459650

1647  Eveuss à petites feuilles
1660 Eyoum

1681  Kanda / Ovan

1683 Kapokier

1728 Moambé jaune

4733 Mubala

1883 Ouochi

1899 Rikio

1902 Saliyemo / Bangbaye
1904 Sougué à grandes feuilles

Groupe: 5 Autres essences

1313  Ebiara Edéa
1328 Landa
1331 Limbali
e 1337 Nganga
1347  Tchitola / Dibamba
1403 Abam aloa
1406  Abam ékuk békoë
1415  Abam ndinga mayo / nyabizane
1416  Abam nsala
1421 Abaya
1422  Abem nlong
1426 Abeu
1427  Abeu afan
14433 Mebememgono
1443  Adjouaba
1448  Akadak
1449  Akak
1451 Akee
1453  Akendeng
e 1454 Akeng
1455 _Akeng nkol
1456  Akikubu
1457 Akoëlé
1460 Akoua
1461  Akourna / Ossoko
4462 Akpa
1463 Akui
1466  Alen kié
1473  Alomba / Essoula
1474  Alumbi
1475 Amvim
1479  Andinding
1483  Andok os0é
1484  Angakomo
1485 Angelin

Kiainedoxa microphylla
Dialium pachyphyllum
Beilschmiedia obscura
Bombax buonopozense
Enantia chlorantha
Pentaclethra macrophylla
Albizia zygia

Uapaca guineensis
Albizia adianthifolia
Parinari excelsa

Berlinia bracteosa
Erythroxylum mannii
Gilbertiodendron dewevrei
Cynometra hankei
Oxystigma oxyphyllum
Malacantha alnifoiia
Donella pruniformis
Synsepalum stipulatum
Lecomptedoxa klaineana
Vernonia conferta
Gilbertiodendron grandiflorum
Cola acuminata

Cola verticiliata
Omphalocarpum elatum
Dacryodes klaineana
Hymenostegia afzelii
Duboscia macrocarpa
Blighia sapida

Grewia coriacia

Morinda lucida

Morinda conferta
Cyrtogonone argentea
Cola argentea

Pandanus candelabrum
Scyphocephalium mannii
Tetrapleura tetraptera
Xylopia aethiopica
Sclerosperma manni
Plagiostyles africana
Julbernardia seretii
Meiocarpidium lepidotum
Nauclea pobeguini
Irvingia excelsa

Barteria fistulosa

Andira inermis

TIAMA (Traitement d'Inventaire Appliqué à la Modélisation des Aménagements}

Groupes d'essences rencontrées

Forêt: Campo, Concessionnaire: SCIEB, No de rapport: 09459650

1486
1488
1490
1491
1492
1495
1498
1505
1514
1517
1518
1519
1522
1523
1526
1527
1528
1532
1533
1536
1539
1540
1542
1543
1544
1549
1882
1553
1554
1556
1557
1559
1563
1564
1565
1566
1567
1570
1572
1573
1574
1575
1576
1577
1578
1579
1580
1581
1582

Angoan

Angossa

Annona Dimako
Annona Kribi

Annona Otitié

Asila koufani / Kioro
Assa mingoung / lgaganga
Assas

Ataag

Atom

Atom koé élais

Atondo

Avom petites feuilles / Sobu
Avom / Sobu

Awonog / Akee apple
Awoura

Ayinda

Bibas bibongo

Bibolo afum

Bibolo afum man
Bongo T

Bongo bokoë

Bongo Jean Marie
Bongo nkol grandes feuilles
Bongo nkal petites feuilles
Coula

Dambala

Dattier de marécage
Diana T

Divida

Djimbo

Ebam

Ebegbemva os06
Ebiara Yaoundé

Ebin

Ebin grandes feuilles
Ebom

Eboukbong

Edip mbazoa
Edjujongo / endjojongui
Edou

Efobolo

Efok afum / Poré poré
Efck ahié

Efok ayous nkol

Efok ayous osoé

Efok bilobi
Ekammikongo

Ekang élon

Porterandia cladantha
Markhamia tomentosa
Uvariastrum piereanum
Piptostigma preussii
Popawia sp.

Maranthes chrysophylla
Dacryodes igaganga
Macaranga burifolia
Hypodaphnis zenkeri
Dacryodes macrophylla
Spondianthus preussii
Harungana madagascariensis
Cleistopholis glauca
Cleistopholis patens
Blighia welwitschil
Paraberlinia bifoliolata
Anthocleista schweinfurthii
Xylopia sp.

Syzygium rowlandii
Syzygium littoral

Fagara tessmanii

Fagara buesgenii
Fagara lemairei

Fagara pagge

Fagara dinklagei

Coula edulis
Discoglypremna caloneura
Phoenix spinosa

Celtis tessmannii
Scoradophloeus zenkeri
Gluema ivorensis
Picralima nitida

Trichilia welwitschi
Berlinia grandiflora
Croton oligandrum
Croton macrostachyus
Anonidium mannii
Canthium arnoldianum
Strombosiopsis tetrandra
Fernandoa adolfi friderici
Magnistipula zenkeri
Tetrorchidium didymostemon
Sterculia tragacantha
Cola lateritia

Sterculia mildbraedii
Sterculia subviolacea
Cola chlamydantha
Rothmannia hispida
Starchythyrus staudii
TIAMA (Traitement d'Inventaire Appliqué à la Modélisation des Aménagements)

Groupes d'essences rencontrées
Forêt: Campo, Cancessionnaire: SCIEB, No de rapport: 09459650

1583 Ekem Trichilia rubescens

1584 Ekobem Edéa Gilbertiodendron klainei

1589 Ekop D Monopetalanthus longiracemosus
1590  Ekop ewolet Plagiosiphon emarginatus

1591 EkopF Newtonia sp.

1592 EkopG Plagiosiphon gabonensis
1593 Ekop GH Talbotiella batesii

1594 Ekopl Plagiosiphon multijugus
1595 EkopJ Plagiosiphon longitubus

1597 Ekop mfang
1603  Ekop ribi petites feuilles
1611  Olem / Olem mevini

Librevillea klainei
Tetrabertinia polyphylla
Diospyros sanza-minika

1612 Elemetok Baphia lepidobotrys

1613  Elemetok osoé Baphia sp.

1614 Elo Elasophorbia drupifera
1616 Enak Anthonotha macrophylla
1617 Enangam Cylicomorpha solmsii

1619 Endon Rothmannia lujae

1621 Enga am Ormocarpum bibracteanum
1624  Engang os0é Carapa sp.

1626 Engokom Myrianthus arboreus

14628 Engokom ntoa Myrianthus preussi

1631 Eseng grandes feuilles Parkia filicoidea

1632 Essak / Alow kouaka Albizia glaberrima

1633 Essane Anthostema aubryanum
1634 Essang afan Maesobotrya sp.

1637 Essombi Rauvolfia macrophylla
1639 Esson Stemonocoleus micranthus
1641 Etoan Tabernäe montana crassa
1642  Etup ngom Treculia obovoidea

1644  Etup / Arbre à pain Freculia africana

1645  Evea oso0é Crateranthus talbotii

1648 Evot Magnistipula tessmannii
1649  Evoula nkol Vitex thyrsiflora

1650  Evoula petites feuilles Vitex rivularis

1651 Evoula/Evino Vitex grandifolia

1653  Evovone / Tulipier Spathodia campanulata
1654 Evoyé Cola lepidota

1655 Ewolet Bridelia micrantha

1656 Ewolet adjap Bridelia grandis

1658 Eyabé Cola ballayi

1659 Eyen gwé Stephonema pseudecola
1661 Eyoum à petites feuilles Dialium dinkiagei

1662 Eyoum blanc Dialium zenkeri

1666 Fia/ Avocatier Perséa americana

1669 Gombé zing Toubaouate brevipaniculata
1670 Izombé Testulea gabonensis

1671 Johimbé Pausinystalia johimbe
1672 Kaa Dichostemma glaucescens

TIAMA (Traitement d'Inventaire Appliqué à la Modélisation des Aménagements)

Groupes d'essences rencontrées

Forêt: Campo, Concessionnaire: SCIEB, No de rapport: 08459650

1673
1675
1676
1680
1688
1689
1690
1691
1693
1698
1700
1702
1703
1704
1705
1707
1711
eo 1743
1717
1719
1720
1722
1723
1725
1726
4727
1729
1730
1731
1735
1736
1737
1738
@ 1739

1740
1741
1742
1744
1745
1746
1747
1749
1752
1753
1755
1757
1760
1761
1762

Kaka afan

Kakoa afan

Kakoa avié

Kanda grandes feuilles
Kiasosé

Kibakoko à feuilles argentées
Kibakoko à feuilles roussâtres
Kpakpa élé
Lepidobotrys

Lo

Mbakoa bezombo
Mbanegue

Mbang mbazoa afum
Mbang mbazoa avié
Mbanga Campo
Mbazoa

Mbikam

Mékog

Meyomu ébé

Mfang mvanda

Mfas

Mfas os0é

Mféneg
Miasmingomo
Miasmingomo ntoa
Minsi

Moka

Moka tisongo

Mposa

Mutondo sans glande
Mvan

Mvanda

Mvié élé

Mvié mvou

Ndango

Ndasono

Ndik

Nding

Nditik

Ndongo makuba
Ngobissolbo

Ngom ntanan

Ngues

Nieuk

Musizi

Nkubar élé

Nom abam

Nom abem oscé
Nom abem oscé petites feuilles

Scaphopetalum sp.
Millettia sanagana

Millettia laurenti
Beilschmiedia anacardioides
Pentadesma butyracea
Anthonotha fragrans
Anthonotha ferruginea
Endodesmia calophylloides
Lepidobotrys stauditii
Parkia bicolor

Angylocalyx zenkeri
Gilletiodendron pierreanum
Strombosia pustulata
Strombosia grandifolia
Afzelia bella

Strombosia scheffleri
Newbouldia laevis

Garcinia manni

Premna zenkeri
Gilletiodendron kisantuense
Lasiodiscus marmoratus
Lasiodiscus mannii
Desplatsia dewevrei
Caloncoba gilgiana
Lindackeria dentata
Calpocalyx dinklagei
Ochthocosmus calothyrsus
Ochthocosmus sessiflorus
Leplaea mayombensis
Funtumia africana
Buchholzia coriacea
Hylodendron gabonense
Annona sp.

Canthium sp.

Pterorhachis zenkeri
Leonardoxa africana
Mamecylon sp.

Isolona hexaloba
Lasianthera africana
Balanites wilsoniana
Scottellia minifiensis
Cassia alata

Doviyalis sp.

Fillaeopsis discophora
Maesopsis eminii

Paropsia guineensis
Gambeya boukokoensis
Oddoniodendron micranthum
Oddoniodendron normandii
TIAMA (Traitement d'Inventaire Appliqué à la Modélisation des Aménagements)

Groupes d'essences rencontrées
Forêt: Campo, Concessionnaire: SCIEB, No de rapport: 09459650

1763 Nom abéna Homalium sp.
1766 Nom akela Corynanthe pachyceras
4767 Nom akui Xylopia hypolampra
1768 Nom andok Irvingia robur
1778 Nom atui petites feuilles Newtonia griffoniana
4779 Nom atui quatre feuilles Newtonia duparquetiana
1783 Nom éfobolo Tetrorchidium oppositifolium
1784 Nom éfok Cola gigantea
4785 Nom ékong Sorindeia grandifolia
1789 Nom énak Anthonotha lamprophylla
4792 Nom enjonjongi Stereospermum acuminatissimum
1796  Kodabéma / Nom esseng Aubrevillea kerstingii
1797 Nomka Anthonotha aubryanum
1798 Nom landa nkubar Erythroxylum emarginatum
1800 Nom mbanga Crudia gabonensis
1802 Nom mékoa Garcinia staudtii
1803 Nom miasmingomo Caloncoba glauca

e 1808 Nom Nding Monodora tenuifolia
1809 Nom nding bilobi Monodora brevipes
4811 Nom obang Linociera africana
1813 Nomolélang Drypetes preussii
1818 Nom onié / Ossol Symphonia globulifera
1820 Nom ové Octolobus angustatus
1823 Nom owoë Trichilia tessmannii
1825 Nom ozek Hannoa klaineana
1828 Nom sikong Hymenocardia heudelotii
1829 Nom tonso anguek Aptandra zenkeri
1830 Nsangomo Allanblackia floribunda
1831  Nsangomo Kribi Allanblackia kisonghi
1836 Nsot zoa Kigelia acutifolia
1839  Ntom Pachypodanthium stauditii
1842 Obatoan Tabernae montana pachysiphon
1844  Obatoan osoé Voacanga thouarsii

e 1845 Objobi Xylopia stauditii
1848  Odou amuk Celtis philippensis
1853 Ofes Mallotus oppositifolius
1854  Ofes afan Thomandersia hensii
1857 Ofumbi afan Citropsis articulata
1860 Okong yomo Christiana africana
1861  Okpa nkom Baphia pubescens
1862 Olo mbang Diogoa zenkeri
1863 Olo mévini Diospyros bipidensis
1865  Olom békoé Olax subscorpioides
1866  Olom bewa Edéa Afrostyrax kamerunensis
1869 Onié Garcinia kola
1873 Osang mévini Diospyros simulans
1877 Osé mvot Sapium ellipticum
1878 Osip Pittosporum mannii

1881 Otulba Cordia aurantiaca

TIAMA (Traitement d'Inventaire Appliqué à la Modélisation des Aménagements}

Groupes d'essences rencontrées

Forêt: Campo, Concessionnaire: SCIEB, No de rapport: 09459650

1882
1884
1885
1887
1888
1889
1890
1892
1893
1894
1895
1896
1898
1903
a911
1913
1914
e
4920
1921
1923
1924
1925
1926
1927
1928
1929
1930
1931
1932
1935
1937
1938

1939
eo 1940
1943
1844
1946
1952
1979
1980
1981
1983
1984
1986
1988
1992
1993
1995

Otungui

Ové

Ovoga

Owé

Owoé likomo

Oya kui

Oyemsé grandes feuilles
Oyemsé petites feuilles
Oyo

Ozek

Ozouga

Padouk de rivière
Parasolier

Seh

Tol / Figuier

Tongso petites feuilles
Tonso / Mulébengoyé
Wamba

Wamba à grandes feuilles
Yungu

Abam deloa

Atom koé mpom
Ekoussek
Mengamenjanga
Nom angoan

Nom ebegbemva
Okekela

Korna

Éveuskulu

Mbasum elé

Nom kanda

Tsanya akela
Mengnegues elé
Mvomba

Ekom

Nom essok

Abeu bongo

Cola

Araucaria

Amblica

Oyebé

Hensia

Nom ofes

ASsas 0S0É
Memecylon
Strephonema

Nom assas

Nom Angossa
Drypetes

Polyalthia suaveolens
Rinorea sp.

Poga oleosa
Hexalobus crispiflorus
Isolona thonneri
Xylopia aurantiiodora
Antidesma laciniatum
Antidesma membranaosum
Brenania brieyi
Odyendyea gabonensis
Sacoglottis gabanensis
Pterocarpus osun
Musanga cecropioides
Sapium sp.

Ficus mucuso

Heisteria parvifolia
Ochna calodendron
Tessmannia anomaia
Tessmannia africana
Drypetes gossweileri
Synsepalum dulcificum
Pseudospondias microcarpa
Gilbertiodendron brachystegicides
Rauvolfia vomitoria
Porterandia nalaensis
Trichilia dregeana
Mareyopsis longifolia
Diospyros hoyleana
Neosloetiopsis sp.
Oubanguia sp.
Beilschmiedia sp.
Pausinystalia macroceras
Usteria guineensis
Xylopia quintasii

Cola ficifolia

Garcinia polyantha
Tristemma mauritianum
Cola sp.

Araucaria cunninghamii
Amblica sp.

Massularia acuminata
Rensia trinata
Maesobotrya barteri
Macaranga staudtii
Memecylon sp.
Strephonema sp.

Nom assas

Nom Angossa

Drypetes sp.
TIAMA (Traitement d'Inventaire Appliqué à la Modélisation des Aménagements)

Groupes d'essences rencontrées
Forêt: Campo, Concessionnaire: SCIEB, No de rapport: 09459650

1996 Casearia Casearia sp.

1998  Protomegabaria Protomegabaria stapfana
1999 Divers Inconnu

2016 Kaëla Kaela

3007 Pantadesma Pantadesma sp.

3116  Disilipes Disilipes sp.

3136  Napoleona Napoleona sp.

3167 Koffi afan Coffea sp.

3234 Ngando Lebruniodendron leptanthum

TIAMA (Traitement d'Inventaire Appliqué à la Modélisation des Aménagements)

Regroupement des strates
Forèt: Campo, Concessionnaire: SCIEB, No de rapport: 09459650

AT AT

CU CU

DHS CP DHS CP
[_DHSIN DHS IN

MIN MIN

SACP SA CP

2
S
e
©
S
8
S
&
S
8
S
=

DL
+

ë
8
Qi

e

$.
S

1

rNn+un

(404) 49 SHQ 364S

OO 490 290 Let PE S68 coll 9R9Z 921 S
6zo — GL'O geo 2490 ZSE AL HE plis +
670 670 SD gJ'O 980 Zgl GT EC 458 £
ot'o 6t'0 go't 98'0 É74) La 06't 06'L ‘cr z
oL'o 62'0 67'0 6r'o 62'0 8r'o 6z'0 so 296 0

00589 Fpyedms (Nad)  NISHa IS
EZ 09'L 00'8L - = — - — 0PD OpD OZ O8Z 09€ 096  O'Ob2 s
#0't 0v'o 09€ - - - — “ : : - OO OO OZL OL — 0
— . oz't . - — _ . - - - - : . 0ÿO OÿO OO 0009 £
LE oro orz . — — — COORSS - - - - — OZL OO OO — z
Li 0+'0 08'0 — s — — — “ OO — — CUS - — - k

00‘62

2
|

3
LT]

(Ov) n9 SEnS

0596560 :hodde: ap oN 'g319$ :eueuuoisssouo) ‘odiue) :394104
saaussa,p sdno1i$ 1ed 39 sju.13s ed s951j Sp uotynquis1G
(mouraieuguy S2p HONESTPPON ET € on bdd y MEJUSAUL p JUIWIIEAL) YINVEL

0625 eL'i ze'zol - _ - 460 PDO plO MO 690 LOL OÙE 69P pal SBELE €6'b ‘eobl s
165 La 69'o4 - - = 400 490 — _ geo #0 690 Gp 467 46% 9'OZI Ÿ
982 LA 61G — — — plO 400 400 400 820 bio SgpD 8pO  OSO IE,  OB'L SE'ir €
ga'al ÉT44 ae — - _ io 870 — WD  pEO SO 280 290 060 2L) EL'L 6907 z
ges PET 69% — s — gro 8z0 200 PO  bpiO GSsD 80 irO EgÙ SCO 690 6LEL k

00'960 St (401)  d9 vs TJS
82'er gc'6 18'€8 “ — — opO 620 AD OO 680 960 OZ 49Y E£66 2812 @lZr ‘ZLLL $
48 LU 9L'vt — - — 0ÿO 800 E00 400 200 070 piO 260 62e Op SE'o z'pol 4
ze D 14 LL'0t . . — 190 ego ZOO €lO Go ZS0 1 E£01 207 26: QE p'L9 £
ov'ot ÉEA 6£'6 — — — +r'O GO 800 ZEO OO GPO  6LO LUE OS JL oz ge z
obL og't CE : - — pTO 810 bpr'O 2170 bpO pEO 20 ZOO 20 OSEO LD ze k

00852 € (101) NIN FSE7S

05960+60 “LHoddes ap ON ‘419 :o1euuo)SS2ou09 ‘odueo :39404
sasu2sss,p adno1$ 4ed 39 jen 1ed s951 sop uognqnsiG
Groubéeusmy sp DOBESTPOIA 6j € nbrddy a1eueau p jurys L) VNVLL
LA 1ÿ°26 - - #0  H'O MO  ZbD — plO SGOE IT ze) 0097 IZ'Bp ‘OISI $
144 É J sn sn - — “ro  — TO po  SUE 4pl pee 97S Eépi L
are 00'z — . — - U'O 20 ZOO 20  QÙL  4pL ble 009 46 br £
89€ 68 - . po HO HD 120 Ego €gO QUI gli Z2EL €9O  vl'z OLE9 z
8ç'£ gg'rt “ - æo — 0 plO LE Ego Z2£T 692 CL OÙ, GEO sg'Le b
00‘669 HIETELUT (Ho) gs SENS

05966760 ‘uoddei ep on ‘HIS :e1euuo;sssou01 ‘odWues 33104
Ssau9sss,p sdno4$ Jed 39 sjens 484 $231} S3p UOHnquISI

(uouwsSengury sep uopesppom ef € anbnddy aurjuoauL p JHOWONELL) VINVIL
| o1}e up ep esse
OSb< OSkRQYE OPLEQEL OL ROZ OZLEOL OLLEO0L O0LEOS 06608 OBEOZ O2F0S 09F0S OSEO+ OPEDE D0CEDZ
© 0
$
| ot
|
| a %
l ë
u
œ
| 5 edno19 4 ê
s 9
1 + odn019 ——
| £ ednoio — — Ë
Œœ 7
& edno19 —#— a
+ edno1e —46— LS Ë
|
l or
|
Sr
0

(ss2ednoiboi ,HO, sens) seouesse,p adno16 1ed 36 enewep ep esseis 1ë4

05866960 ‘uoddei 9p ON ‘JAI9S :SLEULOISSOOUOD ! 32404
S981 SP HOHRQLISIP 9P SoqIN0)
(SRWÉENQUY sp NONESIPON 81 8 anbuddy SHEJUSARE p JUSWOJIES I) VINVEL
TIAMA {Traitement d'Inventaire Appliqué à la Modélisation des Aménagements)

Intensité de l'échantillonnage
Forêt: Campo, Concessionnaire: SCIEB, No de rapport: 09459650

1 54 544,00 1 069 0,98
2 13 506,00 256 0,95
3 14 840,00 288 0,97
4 5 258,00 113 1,07
TOTAL: 88 148,00 1726 0,98

TIAMA (Traitement d'inventaire Appliqué à la Modélisation des Aménagements)

Variance du volume exploitable des essences principales par strate FOR

Forêt: Campo, Concessionnaire: SCIEB, No de rapport: 09459650

Catégorie: Terrains forestiers

713
820
29
19
Sol hydromorphe
MIN 18

84,362

464,081
0,135
0,056

1,136

6,834
5,624
24,787

26,643

12,629
SCIEB S.A.R.L.

Société Camerounaise d'industrie à d'Exploitation de Bois

Annexe 8-3

Effectifs totaux détaillés par espèce et par classe de diamètre

FORET UFA 09-025 — Révision du Plan d'Aménagement — 2012
RESSOURCES Page 11
MANAGEMENT Annexes

ANANAOVNVH :

aLins | 8684 TUVS 93195 SP aaOd LOS J8JAUBT G 1pnef
pr 0 0 û 0 û 0 0 0 0 k £ z 9 z L z E] (uoo) H c6uog
158 o° ° o o £ s 8 ŒL +2 OP 29 ŒEOL OL ES 222 bi 9 ElUEg
4 0 o 9° 0 o o o° QUE OH + + + € 2 9 y e1fuuy
ob o ] ° 0 6 v 6 LOS DL 4 8 9 8 6 € 9 eso1 funopuy
H o 0 o 0 k k LE: LE LL 0 9 uniq Bunopuy
Let 0 o o 9 SL 67 ET bp 89 8$ 26 SOL 291 862 Sc 46 5 dei
z8 0 8 8 o o £ 0 DOOZ D EL D + 8 O0 4 8 ay / 9191
80L 0 8 a ü 8 z v 2  £ OZ D 24 Sk SL 9 8 iesseq ep nofeoy
L 0 9 û 0 k 0 8 ouelq nofeoy
[LA 9 5 0 a (] o 8 8 k (] + z £ z 6 € s senoi slod & wueqy
x ednoio
124 ° o o oû OZ kb ObL 2BL 022 SG0Z SZ 981 222 ObZ ble G6L adnouB 1ed 12101
vei o° o o 0 Lt 69 + Le 28 08 49 ES HE 22 12 8 g We
s6z o° o a 0 8T DZ 62 BE OP ZT Ze 6  €2 € 4 © eo eBnos pnopeg
LA 0 o o 0 z ü eo EXO
st o o o 0 k v L Q € OL OO D Z H  & © 9 inBUroN
k o 0 o 0 k 9 ot JQEoN
Ê o 0 o a k 0 0 9 9 O0 Z © 0 © æ + ot oxou
£p o 0 ô a , TZ  $ 9 EL 9 6 Z% $ o 8 86noi gissnoq
LE o ° ° o € z z SL 22 61 SZ 62 DE bb 90 0 8 QueIq aissnaq
sal o ° 0 0 9 8 £ ŒL ZL BL dl ZL 07 GS? DE 6 8 noieqiq
n ( 0 ü 0 + (] 8 es) efuiqng
L7 o 0 o 0 k o o TOOL LV  Ÿ ZT 8 SL © 6 8 gauo} 25504
se o 0 o 9 k k k DO OZ OH Oh 9 © 6 + 8 APP 25504
s8z 9° o 0 0 o , v 9 HE ObE LE 67 dp GE Zp 58 8 eBug
08€ o o 0 o DE DL Zh DE Op Zp 92 DE 6€ 2p Ov 27 Ê 9002
L odnois
130} SL<N SE +1 L 12 zL He ok 6 8 £ 9 g LA € [A k dxoq S3934$3 S3dn0u9

sel

92 18 : (eu ua) ejejo} oseuns

dus S}}29}}3

WOA S33enS

Ê

&L Ans z o6ed 714VS 93195

&LOZ 1e1auel g 1pnef

70 o 0 o o z 0 0 L ZT LOL 47 18 917 988 18r Ê eueqa
36 0 0° 0 o 9 z ë 9 O8  S$ 9 EL br 4 2 $ eolpog
64 a 0 o 0 L L v £ HE 6+ 82 ST Ov £z 62 9 s ansn6uy
D o 0° 0 0 L LOL k 0 $ MON
€ sdnoug

162 0 o o o 9LZ OOSk OZ OZPZ GLE L8p Cp LOL 1901 blzL LSLL EG6 ednoB ded 1e301

+ 0 0 o o k 0 8 oBuoS eue L
£ 0 a 0 o k 0 k 9 0 0 0 HE OO EE +  } 8 eWBIL
8s 0 o 0 0 0 Û 0 z 4 9 L + 2 9 zL 9 8 odis
z o 0 0 o k o 0 9 6 9 0 0 0 0 0 +4 9 UEIq ANOPE I
9z o 0] 0 0 L 0 z D 0 É OÉ HS 2 ÿ + gs 3 1qEzuO
o8p o ° o o £ £ k 0 SL ZE OP Sp 88 98 bpB €1 s SAOIN
zov 0 o 0 ° CS £ 9 D 9  bl 8 EL EL OÙ + 9 eisliesed e6EN
38 0 o o o 8 L z $ 9 9 ES OÙ + 6 + 9 eEN
k 0 0 0 où L 0 9 nÉuninanuy
9€ 0 0 o o € z k £ £ € S$S $ 9 Z æ + $ époque
sk 0° 0 0 o° o k ° TO D 0 0 2 LE S + 9 1uBuo7
6 o ° 0 0 CS: £ 0 9 010»
£ o a 0 o L k kb 0 s eauox
897 a o o C] 4 2 2 HZ G6k OL OÙ OÙ 9 62 bo ps 9 equol|
L8z 9 0 0 o 6 6 z OL OÙ 6  +pZz BL LE LS Z9 9r 9 eauog
st o 0 0 o COR: v $ 0 Z db S € 2 4 + S eqies / 166EuO14
69z o o 0 o 0 v € GS Obr Br 8? bp 82 LZ £L O1 9 EQUNT / 8NELA
LA (] 0 0 0 + k L L (] 9 "ou OJE4
£z ci o 9 o 8 £ o CR LOL 9 o1e4
zez 0 0 0 0 k û L 9 ph Of SE LE 92 LE DE 2 sg Buokz
119 0° 0 ] o BYE ET Cp EL O8 SL 8 Z9 SZ 6t 91 S uelua
LEr (] 0 0 0 k k € € 0 LA YL  €£Z 19 06 Sri 96 9 eleweu 2quoBu dox3
€ 0 Li] 0 0 € 0 9 3s8no-piou eBeu doy3
vo o 0 0 o SE 4h Œ€+ 6 €S O8 SG CCI G6z 9pE €gS 64e 9 eqexz
Æ 0 0 0 ° CS v OO HO E S + + EE 9 EWgEQ
L o 0 0 0 0 0 (] o o 0 0 9 0 ©  o k 8 sBnoi eBuiqng
TA 0 0 o 0 z 0 £ SO 22 82 6€ Lp Op br Le 8 3 ebuigng

————“—“——0 0

18304 SL<N SE PE  £k  <k k oœ 6 8 £ 9 $ L € k dxod  S1934S1 SAdNOH9

ANSMSOVAYM

zkans € 26e TAVS 9319$S SN EsON LOS telauel G Ipnal
H o o 0 o L k L € x b zx 0 9 18D0dEM
a o o 0 8 v z ; SL  b 68 OZ S8 LZk plz de s UBAO / pue»
Ÿ o o o o k k k EL 0 8 wnoÂ3
LT o o 0 o z 9 9 LL 6L Zk Ok OL ZE 82 O0 à s salnne, seed € ssnen
gr 0 0 0] 0 £t 0 24 ET OST ST SE €Z 9 06 9B € gs ssne
ue 0 ] 0 ] k k z £ +  £$ 0 S Buesessz
Lu 0 8 0 o 8 L z VE £ 9 2 4 8 € ss s Buoy3
£6 0 o o 0 û 0 o OO HE OS bb 2 6k 8e LH S u6qqz
Y6l£ 0 0 0 o 0 o ° Z 9 OC 16 vez 679 186 £60L 921 S eqenolpy / deqa
pes (J L] ( © S Li] L t L € 6 6 ZS ZLvk OÙZ 58 G enbljy,p POOMQEIS
60z 0 0 0 L] k k z T k € L 8 pa £E 88 LL GS Buewo elssy
se 0 0 0 o 8 9 v SO 4 OS 4 8 OÙ € © 9 s e0Bu opuy
1687 0 0 0 0 z € L 6 pz OP LIL Œ€BL 62€ Cp ZGZ Vie s JopUY
8 o 0 0 o o 0 0 0 0 O0 db 0 Z 8  # 6 S inoau y
68 0 0 0 0 É] z [4 L LA kb 8 8 £t LOL 82k 8k G qo[iqojy
zez o 0 0 0 a k 0 9 EL OZ LE SZ Op €2 + s eueys
ge 0 0 0 o o k o 0 0 0 + +9 LL LT 25 0 S ak day
+zS 0 0 (] ( Qo 0 0 0 + LÀ l14 LE v6 DCE OGE LZ g eusqy
k 0 ° 0 0 + o S sleqv
+ ednoio

59004 0 o o ° LS 8p EL SOL 9ZP OS SLA €EG bZEL O0ZL O6ZZ OSbL adnouB 1ed 1301

6 0 o 0 0 £ o o MOOUOOHUOOb 0 HE 0 0 + ok ÉLTR
+ ( (] 0 (] L L z 0 G esoi Ed
z 0 o 0 0) o ô ô 9 4 Q@ © © 0 © + k s ebuesQ
œ 0 0 0 o o o ô VOOR OO OO HO 4 6L 9 9 01040
£6s 0 o o o ü (] û O OO LE LL bp  SbL pzz 8 s opuoyny
Zi 0 0 0 o OL 8 Op ZOL G6Z 86€ LIS GI9 GLS LGZ 98 Zi 9 BLIBIN
ns o 0 o 0 SO OH #8 € + 0 S erieed ne
É4 o ° 0 a 0 0 o 9 O0 HE 0 LE O0 S$S 9 € s

6 0 o o o o ° o 9 HE 0 0 0 0 Z p ox S

€ 0 0 0 o o 0 o 9 0 0 6 QE 0 0 + S EZPUEJE]
66lz 0 0 0 o #T EZ OV Sp 91 SIL 92 4072 67€ SZp 996 207 9 eBnos unoA
z6r ° Ü 0 o S ÿ 9 9 HZ SZ 6£ JE BE SS psL Où S gunox3

SL<N SE  Ÿt k dxoq 5192481 S34NOU9

ANINSOVNVM : ©
Zi Ans + eBedq T4VS 9319S 13404

aLOZ Jojauef g 1pnef

k (4 (3 4 0 b 9 GS LL LE
699 0 0 0 0 0 o 0 0 k [A À [2 SLL LG6L LEZ 08 g [Lu |A
vL 0 a 0 o 0 8 û CR LOL g edy
QE o ù û 0 $ [A k € t L 4 DT ZE ET O7 + g 0HOSSO / EUINOHY
39 0 0 0] 0 0 0 0 o û (] û 0 Q L Se 6€ E] enoxy
sg 0 0 0] 0 0 0 U] Q 0 () 0 b kb £ 12 LE g 218 0
11:24 o 0 © 0 0 0 0 k + 8 ET Jp 26 ZSk SEL 9€ S nanbi y
L 0 0 0 0 0 0 o 9 D 0 © 0 © © 0 + S 1oxu SUSYy
6+ 0 9 0 L 0 0 0 (2 0 0 € La k € L k G Busyy
LA D ( (3 D k L (] € 4 dv £L  S6L €LE €LS 996 6 g Buepuey
+ L] L] LI LI k 0 G Soxv
LT (] (] (4 0 € k k LA 6 4 2 8z £Z 62 Hz 6 F] LES
+962 ] li] 0 0 0 0 0 Le (] [A 6 97 S8L ZZL GO9L 80ÿ g XHEPEAY
k 0 0 0 L L û gG eqenolpy
4 ( 0 0 0 0 (dl o 0 La ] (] 0 L L] 0 T g oBuoq neqy
08 0 ü o 0 0 0 0 (Q (] 0 0 0 £ 12 Se 2 G ueje neqy
px] 0 0 o 0 0 0 0 0 0 0 0 0 z 9 6£ OZ s neqy
62 0 C] 0 (] 0 0 û o 0 0 ( k k 3 sk 9 s Éuolu ueqy
z Li] (] 0 o 0 0 9 ( o 0 0 0 0 0 L T Ê] eÂeqy
9 (] 0 0 0 (e] 0 ô 0 b 0 Li 0 k t k & g EOSU Weqy
8 0 Li L] LI nm n L [A FA k (] g Au / ofeui eUIpu Wuegy
Lt44 0 0 0 0 0 k û z L € g 6 LE Ss 06 97 GS 80490 HNAY WWEQY
ke 0 Le] 0 0 2 o ( (J k L ü [4 [4 Ÿ St $S g EOI2P eq
LES 0 0 (3 0 0 0 û 0 k 0 k A € 8 ou s$S GS E0jE Weqy
g odnois)

C7 41 9 (4 0 0 es L14 Le z4 GLE O2SL pb El 2281 LOS OD6£b p8£l adno:f sed #01

8 0 (] L] (1) E 0 û 0 û b r4 (J ( LI] k € G fine; sepueu6 e an6nos
k 0 0 6] 0 L Co] g o4eqBueg / ooAES
Sert 0 (4 0 9 k k Li] k L k ÊL 17  bLll Sly 0S9 207 G CLÉ]
ok 0 0 0 L + + ÿ tv LU S 1430n0
F1 (] 0 0 (] n n € a É] JV BIPIOO / HELUPANWN
LA (J ü 0 0 0 LA k € z € k € z k + + g EJEQNA
ÿS07 0 0 0 0 0 Q Q 0 0 0 9T +R SIC £99 9pL OZ g eunel aquieoty

1jOÿ SIN SE ph € 21 Yo 6 8 24 9 5 +  t@ : dxog S1934S3  SidNOU9

ANSMSOYNVA ::

zLuns $ sed AVS 93195 SN nen TLOZ 1eynuef g ipnaf

4 C] (] 0 0 k L L] G aa} sepueiB joxu oBuog
goL 0 0 0 o o 0 0 Lo 0 © LL  Z 2  bl ss 8 s UE ueer ofuog
k 0 0 0 0 k 0 $ 90x04 ofuog
L 0 0 0 0 k o S 2 VE LUN oJ0QlE
sok a 0 o ° ° 0 0 TZ OOD ZT 6  Sk 2 St 41 s Lunje oj0qia
z 0 0 0 0 k L o g oBuogiq set

EC72 a o 0 o k 0 o 9 S 8 SZ 09 pir BL Sez se s puy
Es o 0 0 0 L £ k OO£ OZ 0 9 St 6 4 s$ e EnOMy
6662 o o 0 o PS ET LL DE ZY ZE 89 OO ZI SES vozL €L9 s eidde s84v / Bouomy
4 o 0 0 ù o z o Q EL 07 02 0€ 25 Sa 81 s 4 salliney seyzéd Won
714 o° 0 0 0 k z t 8 OL ZT 22 OZ LE 08 64 S ngos / WOnÿ
104 0 o 0 9 o a 0 9 0 O0 © 0 © $ 8 + g opuayy
4 0 û 0 (] 0 (4 (] 0 (] k z k F4 $ $ + g Wodi 30} oyy
sve a o 0 ° o G + 9 D D Z  Œk LE 29 16 Gb s sIIS 904 WuOYy
st 0 o 0 o° ü û 0 9 0 0 0 0 S$S 9 »€ 4 S Woy
696 o o 0 ] 8 0 0 L  £ O0 Sr £6 Ssz os 916 6e S Beer
8s où o 0 o o 0 0 9 0 0 © HE € He OZ s g0s0 sessy
Ci o ] 0 ° a 0 0 9 6 0 © Z  L 2 6 v s sessy
979 0 0 0 0 k k 0 z ÿ 61 dk 1S £6 8 4Sk 47 g bell / BunoBunu essy
6 o° 9 0 0 0 z k CC 0 0 + s JOIN / IEJNOY EJISY
L o 0 0 ô k o s EUBONEY
LE ° 0 0 o 0 ° 0 9 9 0 0 0 © Q € as FE] 2HO EuouUY
04 0 0 0 0 o 0 0 8 0 Hd 9h EL 6 8 + $ IdUH UOUUY
Szv 0 0 o o a o 0 BOOUOOH € LOL O0 LL 2 s OYEUIIQ EUOUUY
$ o 0 o o 0 a a 9 0 0 6 0 © + € + S essoBuy
voi 0 0 0 o o o C] Lo OO HZ Op ZGEl 962 Lez s ueoBuy
k o 0 ô o k o s uye6uy
68 a û o o 0 0 o 9 0 0 0 0 L 2 BE s oWoyeêuy
k 0 o ( o o° 0 o 9 9 0 0 © 09 0 © +4 s 2080 0puy
ovL 0 0 o 0 0 a , OZ LVL 4 EL 6 BE 26 4 S Buipupuy
006 o Ù 0 ° 9 k o 0 D EL + O0 82 917 261 S uuy
L o° o o a kb 0 S eaiquy
196 0 0 o o $ À ë EL LE 6€ SS O8 4bL L2L ZBZ El 5 jqunpy
£2b o 0 9 0 o 0 0 D £ OS + 4 SE £f OS 47 s eINOSS / EGLUONY

18303 SE<N SE pt

a)
È
«
Ÿ
-

k dxed $393d$3 SadNO49

ANINIOYNVA 51:

ak Ans 9 s6Ed TIVS 9319S 2108 seul ç pnaf

£9 L] 0 û 0 0 0 Q 0 Lo) A CU S Pa W24047
+ 0 o 0 0 (] 0 0 0 0 0 0 L GS MEÉEI
vi 0 0 û 0 () 0 0 0 k La EL + S uo? BUY
12 0 0 0 (] 0 0 0 0 0 0 LA sk G oBuouwexz
2 0 9 0 0 0 k 0 0 k 0 0 0 S fqoliq 4043
LT Li] 0 0 (] 0 0 0 0 0 € OL y g 2050 snoÂe #03
ELA (] 0 ] 0 k 0 0 0 [4 LA +09 2pl G doxu snoÂe x0j7
[11142 0 LI Li) 0 Li] (J Lo Li] 0 + V02 pgi GS 91e 40/3
be 0 0 û 0 0 0 (4 0 0 kb & [4 g g1od 810 j Wnye 0j
€ (J 0 0] 0 (] L Ci] 0 0 0 t k G 0104073
€ (] 0 Q (] k 4 0 g nopz
k 0 ° o o Vo s imbuofolpus / oBuoln{pz
8255 0 0 0 0] 0 0 Lk û o [A LL 0 LE£ C8Sk pLOE GLS g e0zequ dipz
se 0 L ( 0 0 0 0 0 0 0 Ll k S 2 [41 E] g Buoqynogz
LE 0 9 9 Li] Le 0 Ô L] 0 0 ü 0 € v 6 se Ê Luoqz
k 0 0 Q 0 k 0 Ê selline} Sepuei6 UiQ3
+8 ] 0 0 û 0 ti] 0 Li] 0 $ où ok £ (12 [2 zh G QE!
[414 Qo 0] 0 (] z k z 8 T4 €£ 89 99 18  v1 8s €t g SPUNOEA E181Q7
[122 Li] Li L 0 Li] € z ot 12 9z tr £9 08 62 04 & g e9P3 EJe1q3
Zi 0 0 0 0 (4 0 9 0 0 0 0 k 0 LA €t vs g 9050 EAWSqB9UZ
1132 0 (4 0 (] 0 0 k (] 0 0 0 ] € 8z 4Sz OL g weq3
66 Li] L © ti] 0 0 (2 (] z (] € z 5 L £z 6$ s saedtg
k 0 0 a 0 L 0 ol cquiq
ZLE 0 0 0 0 o (] 0 L El La 6k [12 1 26 €L+ 8 s epiniq
Lips 0 © o ( 0 0 Le 8 € 8 6 LA bp b8 19 66: g

EITA 0 0 0 0 0 (] k k k ( ( [4 z €k 6v Lt E] sedysiq
k 0 0 0 0 L 0 g L EUEIQ
k 0 (] (] 0 k 0 G eBeoaeu 8p 131yeq
9sr 0 û 0 0 k k 0 LA 0 À TL 82 £8 68 TSk 18 g elequec
A8€c Q] 0 0 0 0 ÿ k 8 (12 ge SpL 42 16? 689 6k9 OL gS eo
(72 0 0 Q 0 0 0 0 Li] è (3 t 0 Ê $ sk S S 2109
L172 o 0 0 L] 0 o 0 0 0 [4 û [4 9 [4 L2 8€ Ê] euesse]
067 0 C] 0 0 0 0 0 k 0 (4 (] 9 He 49 LEL vi g Lofuog
4 0 0 0 Q 0 0 Q Q 0 0 0 + € $ 6 € S line, seyjed joju ofuog
180} SEEN SH € Z k (] 6 8 4 9 9 +ÿ +? C4 k dxeq S3924S1 S14NOU9

zkAns  efeq AVS 4319S SO 2102 serve ç 1pnef
€ 0 L] 0 (A € 0 g loxu einoA
ges 0 a o 0 L o 0 0 PS 6  BZ 6S LE S6z £0k s az
8 0 o 0 0 0 0 0 0 0 0 0 0 (] L + L g nnxsnonz
+ Q 0 0 9 t q GS 2050 ESAJ
z o o 0 0 o 0 0 9 0 0 0 © à 0 + + s woBu dm
[a 0 8 0 0 0 0 0 9 v k + + 9 SF 47 6 $ ued e siqiy ; dnyz
EL 4 o a 9 o o 0 û Q 0 9 0 O0 © Z 728 1sr s ueo}3
L o a 0 o + û s uoSs3
gsz o a a 0 o o k 9 OZ ZT  ÿ ALL 9% O1 86 8 gs Iquoss3
8e o a 0 o o È ° CR gs ueje Buessz
v o o ® 0 0 0 o 8 0 © 0 0 © 0 0 » gs euessz
L o ü o 0 Lo S EXENOY MOIY / XESSA
se ® o 0 0 o 0 0 DO OH YO 8 OÙ 4 + 9 seline} sepuei6 fuesz
2 o ô o 0 0 0 o 9 D © 0 0 © + 9 € gs eoqu UoyoBUZ
k o 0 o a , 0 g Woyo6uz
8r 0 0 G] 0 o o o 0 0 CE $ g £L 6 9 $ 2050 ueGuz
se 0 o o 0 ( o 9 0 0 CE L € s$ $ k Ê we epuz
8ç o o o 0 0 a 9 9 0 0 0 0 € 6 s s uopuz
k o 6] 0 (] + Ê] g LefuEUZ
600 o 0 o 0 o o o Q ED LH + O1 Sr gsz 099 $ AEUZ
k 0 0 a o k 9 S CE]
89 0 a 9 o ° 8 o 9 0 D © 0 6 S Se %æ gs 00 xojeLueiz
72 ° 9 o 0 o o o 8 OZ 0 OZ EL E9 982 48€ gs AOLISI
viz o o o 0 o z £ Z OZ Dh NZ O0 BZ £E +S 0 o xessnoxZ
714 6] 0 o 0 CG E 9 D 9H 42 OZ O2 PE Lt +9 © g sellnez seed 1qu doy2
222 o 0 0 0 0 4 0 k k 0 0 £ Sk 9 bp sl g Gueyu doyz
86 o 0 o o 0 0 z LOOD ZT OS ZT bb 0 # 6 gs F doxa
ssz o a o 0 0 € 0 0 SG dL 92 SE vS +9 S 14073
L ° a o 0 L k bo L z 0 s H9 dox3
k 0 o 0 0 L o g 9 doxz
, û o û 0 Us 0 g 3 doxz
z o 0 o o + + où S Jejome do43
6£+ o o 0 0 e) 9 9 o ZT OS S è 97 67 BE EL g a doxz
2 o 0 a û o o û CR PE! $ CUS!

CT

t dxoq 6193483 SadNOHD

Ga

Lin 8 #6ed T4VS 4319S zL0Z 1einuel ç 1pnaf

k 0 [1] 0 û L û g enbouequ
8 0 0 0 û û Li Ci] Le] 0 0 Li] z k z z k & 0qLuOZ8q EOXEQU
[72 0 0 0 0 k ( k s LA LA LA [12 L £ 64 8 9 07
060k û 0 0 © k $ © € 8 SZ Sp 29 dLy SZZ 9LE ZOZ 9 uequn
F4 (] 0 Lo] ( (] LH 0 0 Ô [A 8 € sg ok 6 47 g sAoqgopida
[42 0 0 (J Q k k z k [4 0 La 0 FE] epue7
EL © 0 0 û 0 € 0 g ÿh  €L  0S 92 €EL LS8L bSZz 92 gs sie edxedy
6 4 0 (4 © 0 û 0 (1 0 0 ( 0 0 € v z g eo}
sv Li 0 9 0 0 0 0 LI 0 0 L 0 0 0 EL ve GS UEJE 1jOM
€ (] 0 0 û b [2 k 0 S 288 UON / ELISGEPOMH
[a 0] 0 0 ° (1 o ( 0 L L z 8 [a $ 6 a 9 Sno1 Sal|Ine} 8 OAOYE

Pr 4 0 ü o 0 € 8 6 PT OBS  LOP LO£ ZGSE bhb OD£t 60b 8zL 9 eBue saliney & oHOXEqI
6€ 0 0 L] o 0 0 û (] 0 û Le] k L 6 LR 27 E SOS
t (] Li] Ô © 0 D ù ti] (] 0 Le] 0 0 Le] û k g Selle} sepueif epuey
€ 0 ( Li 0 k z L GS IAB BONE
LU 0 (4 0 (] 0 © û Ci] 0 (2 0 (] 0 € € 8 S ueje EOYEM
k 0 û L] LU Li] 0 LA 0 0 ü 0 (] 1] L] 0 k g ueje EYE»
€ o û (4 © [4 k û sg EI
(1574 9 9 LI © o o Li] Li v La LV SZ pi  OZL S06 2794 GS eex
LE *4 (] o 0 © û (] 0 (] o E z La LE 89 £oL Ge S quiuor
[42 û C] 0 0 0 0 0 0 0 b 0 0 b [4 k £ 8 equoz|
L14 LU 0 ( L 0 le] 0 ° 9 0 (] 9 (] 0 L£ dk E] BISUSH
112 0 (] ( G] 6 LA + z k [A Li 9 Burz 2quoc)
b 0 a eu Q + L] çS 281820AY / EI
os Le] 0 o 0 y L gs (12 67 + 61 59 SL 48 Z6 £z S puejq LunoÂz
L û © 0 0 k G] É] saine, semsd e Luno47
ob o o o ( k v s LOL OZ LA  8k Sk 2 0 gs em6 us
É144 0 û 0 0 0 Q (] 0 Q z z 9 97 99 68 pe g ode4z
z Ci] L 0 0 L L 6 S defpe e10m3
[21 o 0 Q (] 0 0 ] Q (3 (] û [4 € AV € cc G JSI0M
[14 0 0 0 0 G) 0 0 Q Q ù 0 Ù L] k $ sr G ÉLE]
6 ] 0 0 ) 0 4 0 0 û ( k (4 r k kb € gs LL / SUCAOAZ
£s û 0 0 û () k k k + ? + [4 SL LIT B9Z 2€ S QUIAZ/EINOAZ
?s 0 0 0 0 k 0 k z z € El £ $ k St 6 S sa|nes soyjed eo

——————

SE<N  Sk pk k dxoq S493dS1 SJdNOu9

ee
Ê
ci
:
-

ak ns 04 6ed AVS 419$ ZLOZ Je1auel G ipnel

dvvt 0 o 0 0 0 k 0 0 O0 TZ EL +9 6LL Of O8S 897 gs OLUOBUILUSENU LION
89+ 0 0 0 o 0] k 0 0 0 0 D © 4Z ZE 40k gs EOXUU LUON
ÉT4 0 0 0 o 0 0 0 0 OO EE BY b? Ve Zb dk g eBuequ WON
k o eo 0 o b 0 S 1eqnu EPUE LION
z 0 0 L] (] k + 0 S EPUEY LION
66€ o o 0 9° o o L £ LL  4£ IS 92 +6 96 £ s EX WON
z o 0 0 o 0 0 o 9 0 0 0 0 0 0 EE + gs A0SS9 WON
z o 0 0 ° z 0 s IBuoluolue Won
2 o 0 0 o 0 o o 9 D © © LÉ Z  S$  8+ S XEUS LION
0 0 0 0 0 0 ° 0] b ZT VL  € +  9L +L £6L 90 s Buox? WON
k 0 0 o 0 y 0 s ASS WON
ET ] 0 0 0 ° o 0 9 0 0 HE + LVL 1 6s 0 S 01040j8 LION
se 0 0 0 0 0 0 0 OL € SL ZE 18 Sol 28 s BAWI8QÉES LION
v 0 o 0 0 v CS) 5 sellnez 2Henb INE LION
ve o a ] 0 o o 0 OO € HO  p + € € S$ s seine, seed me LION
zzok o° a 0 o 0 o o D OZ 2 Ok 9 Œ€LL LOZ 88 cz s SESSÿ LION
+ 0 © 0 A] (] (] (] ] û û L] (] L] L FA k G ESsoBUY LUON
L 0 Q (J 0 [A 0 g UeoBUE LUON
£L 0 ô ô û ] ô û TOOL Z O0 € 6 de de vb FE] HOPUE WON
k ti] ] L] 0 k 0 G INje LION
Ÿ 0 0 0 0 0 0 0 9 0 0 9 0 0 € æ æœ s BONE LION
02€ 0 ° o 0 o o z LL 0 L  Z 9 gl gs zol eZ s EuSqE WON
kb 0 (] L] o k (] g sejjed 3050 Leqe LION
9 0 o o 0 ô o o 8 0 0 0 4H O0 0 + + g 9050 LEGE WON
az 0 o° 0 o L 0 0 9 0 0 0 Z +ÿ 4 9 2e g \Eqe LION
z 0 0 o o z 0 g 918 JEAN
EL o o o 0 £z 9 9 Œh OÙ S 8 EL OL 9 LT Z S ANSIN
LA 0 ° 0 9 0 0 o 9 0 0 D © O0 0 ga 8 S senñN
k 0 o 0 0 L 0 $ ueuEjU LOBN
CPL 0 0 0 0 ° 0 k L € OL 12 8pr ZEL OPE OL bar S oglossIqoôN
z 0 U o ° k k L £ b z £ 0 9 eBuebN
CL o 0 o 0 0 0 0 9 9 0 0 0 0 0 0 oo g opueôn
L 0 0 o o k 0 S eqnxeu OBUOPN
ED 0 0 0 o 0 0 6 9 0 0 2 HE + 2 +  $ S AHPN

1830} SEEN SE pk

e
©
«a
a
-
o
e
=
(2
œ
mn
w
5
+
em
“

dxeq S1914S3 S2dN049

ANSWSOYAVA 52:

zLins LL e6ed TAvS 4319S DE. 2102 ssnuel S Ipnel
o8k 0 0 0 0 0 k 0 (] 0 0 k LA SE  Zt  S6 ve $ disO
(72 0 0 0 0 k (] 0 (1 + 6 6H E£z 97 bb pe 2 $ Jonu 850
sait 0 0 0 0 + 0 0 0 z z 2 C4 8S2 601 9p8l SOZL g Ag BuesO
k 0 0 (J 0 k o g CU]
96€ 0 D (4 0 0 ( 0 ] 0 0 [A 142 ZE p6 Zi ZE Êl e8p3 EMeQ WOOD
99k ti] 0 (4 (] 0 0 L o 0 0 0 + z L12 09 06 Êl 3049q WOIO
zzt (] 0 0 0 (] ( ü ( 0 0 0 (J k HE 9€ pet g JUIAGUUI 010
1siz 0 © 0 0 (] b 0 0 0 + L 6 8Z 962 L62k SES g Buequ o1O
€ 0 (] 0 ( 0 0 0 0 0 o 0 0 Q 0 o € g lUASUL LS|O j WSO
8k 0 0 (2 0 0 0 0 0 0 0 (] 0 0 + 8 El] F] aoqu edyO
+9 (] 0 (0 0 k 0 (2 L] 0 0 0 [4 E] ot £e 6 É] owo4 Buoyo
066€ 0 0 Q 0 Li] 0 LI û (d] L2 09 ELT HIS b16 18C+ 69€ g 281840
L 0 ( ] 0 ra 0 g ueje IQUUNjO
4 L Li] o 9 0 L] Ù U 0 0 Ù 0 0 LI û z g UBJE S8JO
LA 0 0 (4 0 0 (] 0 (] 0 0 0 ( 0 k k z g SO
k 0 0 0 0 k 0 G NUE nopPO
[14 0 L 0 0 0 0 0 0 0 0 Ÿ 2 z£ € FE] €y g 1ofo
k (] 0 0 0] k 0 gG 2050 UEO]24O
S Ô 0 0 û o 0 o 0 0 o 0 ( 0 0 0 S $ ueoJeqO
17v (] ( 0 Q 0 k 0 E] sk 6L + 19 + €£8 85 S£ g UIOIN
€z ( 0 o 0 0 0 0 0 0 0 û (] 0 0 L 6 g ROZ JOSN
8 [1] (] 0 û k k t4 + 0 G QU OWIOBUESN
kb 0 0] 0 Le] û Q Q 0 0 ( o o o FE] ] + g owofuEsN
08z (] Le) 0 0 0 0 o (] 0 k € k Z La JrL 16 g A8nÊUE OSUO} LION
642 0 0 0 o] 0 0 a 8 0 + LS £b ZE 90 Le $ LOIS LUON
[4 0 0 0 0 0 Le] 0 0 0 û ( z € 6 8 [4 g X8Z0 LUON
d8£ Q] û 0 0 L k 0 z € 6 €L 4ÿ 81  +bOL 86 LE S 20MO LUON
La 0 0 L] 0 k € 0 GS 9AO ON
09 (] (J (] 0 0 0 Ci] 0 2 À 07 ZZ k£ £€ 0€ E g 10$$0 / 8lU0 ON
k 0 U] 0 0 © (] û 0 L û Li] 0 0 0 0 L g Buejeio Won
ss 0 9 0 0 0 ( 0 L] 0 0 o 0 û T 12 4 g $8J0 ON
st 0 o 0 ü 0 0 0 (] 0 k rA n a g € € G Gueqo Won
9 0 ü 0 0 © 0 0 0 0 0 0 0 k 0 0 v g 1qoliq BuIpu LION
LI © 0 0 0 0 k 9 © © € 8 6 €££ SS ££+ 69 S BUIPN LION

a ———————"<—
k dxeq S193483 S34NO49

E
£
w
3
A
Zz
#
EH
+
b
e
£
«
S
-

ANSNIOVNVN :
SAIUNOSSIE
ai ins 21 efeq TUVS 9319S 13404 CPP 2L0Z Jenuel g ipnef

899921 0 o o 9° G£LL ObL O92S OBLIE 828 L9PZ LOEP 6999 L6CCL PRES pr9N LPPZZ Iegu26 (BOL
| z19€6 0 o o o GPS db I6L 29h SEL BbOL SEZZ LL BLGS 62681 G6EZE 6PZBL ednouB 4ed je301
EP o 0 o ü 0 û 0 ® 0 0 © € © 9 #£ +» g nBunA
£ o 0 o o k CS o s lune} sepueuf € EquuEAA
482 a o ) a a L E L OV 82 HT 48 6€ Se 9S + s EQUEM
| 6z0k o o 0 o 8 0 o D SOL Of Z2g 29 297 BL£ El s Bj8Ne EÂUESL
£ 0 0 o 0 0 ü 0 0] Le 0 0 0 0] 0 L z g 2A0BUSqINN / OSUOL
+ d] 0 0 0 z L L ü g selhnez soysd osBuo
| Le 9 0 o 0 a o û 9 0 LH 4 0 4 + 9 s8 $ FOL
| z a 0 0 0 LE o 9 EquEGIQ / EIOUUL
71 a 0 0 o 9 0 o 0 + LOL O0 S  £r ve 6 g eweuoydans
| zsL o o o o° 0 o 0 OO D p  pbL ZT 8 St € oc s ues
09€ o o o 0 0 0 o 9 0 O0 2  L AL pa Ver 99 S U8qeBSLO]OJd
e6rz o o û o o a o £ 6 HE 66 ZIZ Sp Z2p9 €t9 20k s 1810SEIES
| k o o 0 0 a a 0 9 9 0 0 0 0 0 0 + g ELISSPEJUEX
| k 9 o 0 o k o g SJRIAU 8p ANOPEd
ÉET G] 0 0] 0 V9E JBL PS  ASÙ SL dpb OL DB SS LS £9 pe 9 efnozo
| eg 8 o 0 0° KE 8 8 AV SZ ET DZ EZ 92 dE OP 4 S x20
| z o 0 0 0 + k 0 gs o40
£6 0 û o o o 0 0 D Q 0 O0 0 0 + 4 vw g saine seed 951840
sk a o a o 0 0 ° 9 0 0 LL € 4 98 96 s sine Sepue)f ssw8ÂO
z 0 0 a o o o 0 CC s 24840
1 a o o a o a 9 CR S mx &AO
£ 0 0 ° 0 LL  Z 0 £ OLIO] 80MO
269 0 o 0 o LE pl 6 SL LE ES 68 b£ £QL pol 6zL © $ Le]
É] 0 0 (] û £ L k L k L ° s eB010
462 0 0 ô 0] 0 o o° 9 0 O0 © © 4  £k oo €8 s #10
gLvL 0 o ° 0 0 z o h 0 D Z 1h 8S 97 GEL Evy & LT) e]
9 0 0 0 0 0 0 o CCC S re

EE
1830} Sk<N SE + zk L + dxeg S393d$3 SadNOuD

me
2

SCIEB S.A.R.L.

Societé Camerounaise d'industrie et d'Exploilation de Bois.

Annexe 8-4

Histogrammes de structure de quelques essences importantes

£ é: FORET UFA 09-025 - Révision du Plon d'Aménagement — 2012
FR RESSOURCES Page 12
SÉLET MANAGEMENT Annexes
81/1

OET

OCT OTT O0T
D

(un) enewera

06 08 72

09 0 L)2 0€ Le: 4 OT
a — es —— 2 L :
= | | 0
00007

C000ÿ

- 00009

00008

CO00O0T

000077

sa2edss saanoL

SAUOJUSAU] 5380 9P 31QUION

seimjoni}s Sop Seulue1BosIH
81/z

(us) anauwelq (ao) anaweig
OET OZT OIT ODT 06 08 O0 09 OS Op DE O7 oO OET OZT OT O0T 06 08 OZ 09 OS Ov DE O7 OT
0 0
g os
00T
OT
OST
ST
007
ce ost
st 00€
saaHojusaut saguoquonut
Je? 2550g soin ap axquon esullig 5930 2p exquon
(5) sneweig (us) snawelg
CET OT OTT OOT 06 O8 OZ 09 OS OP DE OZ OT CET OZT OTT 001 06 O8 OZ 09 OS O DE O7 OI
u 2 0 in E à nr o
FT ï ECFEREREE
007
Où 00€
cs 00t
005
o8 009
O0T 002
008
oct 006
OÿT O00T
9qoz sapuoqueaul odnou Saguoquoaul
° q v s38n 2p 21QUON L 9 sa3n ap a1quioN

y edno1B np sejediouud saoussso sep seinjonss sep sowuWueiBojsiH
BLUE

{u) aneuwelq
OET OCT OTT OOT 06 O8 O4 09 OS Oÿ Of O2 OT

Er i i i o

| 062
00€
OSE
sep bau
Juejq 3issnog sean

sp siquon

(us) sewueiq

O€T OZT OTT OÙT 06 O8 OZ 09 OS Or DE OZ OT

U PO 1 L

ZT
2501 esuiqng sopuouanu]
5391 $p JQUON

(u9) axeuwuelq

O€T OCT OTT O0T 06 08 OZ 09 OS Ov 0€ OZ OT

aout

no3?qla sn

ap a:quon
(us) sxeuueiq

DET OCT OTT OOT 06 08 OZ 09 0S Oÿ O€ OZ OT

à — gen a | u 0
$
OT
ST
LorA
ÉTA
0€
SE
(2
St
peus

g2u0} 2ss0g

4 odno1B np sejediou1d Ssooussse sep Se1njonns Sap souWe1B0zS1H
81/r

(u9) anaweiq

OET OCT OTT OOT 06 08 O4 09 OS Op O€ OZ OT

lus) eneuwueiq

O€T OCT OIT O0T O6 08 OZ 09 OS Op dE O7 OT

us à D nn à. 0 0
to T
vo T
| 90 €
| 80 +
| T &
TT 9
saa11ojueaul sagUoquaau
ue)O s23n op quon InSuON 5239 ap a1quion
(up) aura (u) aewelg
OËT OCT OTT OOT 06 08 O2 09 O5 Ob DE OZ OT OT OZT OIT O0T O6 08 OZ 09 OS Ob O€ OC OL
u I D 0 —— y 1 à 0
T rA
Tr & Ÿ
r € 9
Ÿ 8
Le ot
9 [An
saplioquanut SSQLOVUBAUL
OX01] sa30 op a1quon 23n01 aiIssnoq San 2p 3:quoN

x sdnouB np sejediouuid Sooussse sop seunjonns sop sowiuei1Bo}siH
gu/s

(un) sneweia (us) aneweig
OET OCT OTT O0T 06 O8 O1 09 OS Op 0€ OZ OT DET OT OTT O0T 06 08 OZ 09 O0S Op DE OZ OT
0 0
tr O7 S
o+ LA
ST
0 oz
08 LTA
007 0Œ
SE
ot o
OvT St
Sagloqueau, Sa9HOJUSAU,
el son ap axquon 23n01 ynoped son ap axquoN

4 #dnoiB np sejedjouud ssoussss sop seinjoni3s sep sowuuwueiBo}siH
81/9

{u) sewelg (Lu) snaweia
GET OCT OTT O0T 06 08 OZ 09 OS Oÿ Of OT OT OET OZT OTT COT 06 08 OZ 09 OS Op DE DZ OT
me — ou a i 0
0s
O0T
OST
| 00€
(T4
00€
0SE
00t
esuiqng sepousnu ejyeg sspuomonu
. 93h 9p 91quoN ° Sein ap a1qwoN
(u9) anewela {u} saura
O€T OCT OTT O0T O6 08 OL 09 08 Oÿ 0€ OZ OT O€T OCT OTT O0T 06 O8 OZ 09 OS Op O€ OZ OT
nr a mm ni 0 0
E L] | E I I 05 005
OO0T O00T
OST O0ST
coz 0007
osz 006€
00€ O0CE
05€ 00S€
00 C00t
05ÿ 006
006 0005
dajy seguoqueaut z odno1 saguoquoaul
sa3n ap aaquon S981n 9p 1QWON

< edno1B np sejediouud seoussse sap ssinjonns sop souwesGoysi

1173

{us} sneweig {uo) snawela
OET OCT OTT O0T 06 08 O1 09 OS Op 0€ Où üT O€T OCT OTT O0 06 08 OZ 09 05 OP Of O£ OT
0 0
OT
T
(era a
0Œ Oÿ
(4
09
os
09 08
04
00°
08 F
06 OZT
8uoÂ3 sapuoquanu, ualtu sapHoIuaAu,
sa8n ap siquon ° 5281} op 21LON
{us) asuweiq {u) snauwuerq
O€T OZT OT OOT 06 O8 O1 09 OS Ob 9E OC OT DET OCT OIT ODT 06 08 01 09 OS Où Of OC OI
ü + D
os L 007
OOT 00t
OST L 009
00€ L 008
LETA L Goot
00€ 00
0SE FOOT
00 r OOPT
oSv 0097
00s 008T
alpweu squo8u do saauoruanu eqey3 sopuoupaut
Sè8B 2p 21quOoN Se81} sp a1quoN

& edno1f np sajediourid ssouesse sep soinjani:}s sop souueiBo}siH
81/8

{w) aawueig (un) anauwuelq
OET OZT OIT O0T 06 O8 O£ 09 0S Op O€ OC OT CET OT OTT O0T 06 08 OZ 09 06 Ov DE OZ OT
ko D EEE ES E 0
% I (A
00T
087 007
007 OST
[TA 00€
00€
r 0S€ (TA
00ÿ 00€
DAOIN sapuoquenu, equuo|| sapuoquaau,
? h s28h; ap 21quioN s281 op aiquion
(u) anawerq {ua} anawerq
OET OCT OTI 001 06 O8 OZ 09 06 Op O£ OZ OT CET OCT OIT OÙT 06 08 OZ 09 OS Op 0€ O OT
o L A nt °
os OT
[4
007
0€
Fr 0ST
0
r 00€ os
[oTA 09
aquog sopnonsenu) equr7/9xe14 saguomuanut
S381] p a1quiON 523} op 31QuIoN

a ednouB np sejediouud soouesse sop seinjon13s Sop sewuwue1BoysiH
81/6

(un) aneueig (uo} saauweiq
OET OZT OIT OOT 06 08 OZ 09 OS Ob O€ OZ D! OET OCT OT O0T 06 O8 OZ 09 05 Dÿ O0 OZ 0!
ni à 2 0 0
| 007
007 007
00€ 007
O0
005 00€
009
004 00
cos o0s
006
0007 L 009
28no1 wunoÂJ sapuoquaaul gunoxz sapLoquenul
53h sp a1quon * sal 2p s4quoN
(us) anewera (us) snaweig
DET OCT OT O0T 06 O8 OZ 09 05 OP DE OZ Of OET OZT OIT OÙT 06 08 OZ 09 OS Op Of OZ OT
EE D E n 0 I « 0
005 IT] 0007
0007
0001
000€
00ST
000
0007 a00s
007 0009
ous sapuoqueaul adnoi sB2HOjuaaut
à q 1 S3ËN 8p a1quON € 9 S28h op 21quoN

€ edno1B np seoussse sap sainjonis Sep solutueiBozsi}
g1/01

(us) snaweia {us) sera
GET OZT OT OO 06 OB OZ O9 05 Où O£ OZ DT OET OZT OIT O0T 06 08 OZ 09 OS Op DE O7 OT
ko 0
GOT 007
00 cor
00€
009
00+
006 008
009 000T
002 O0T
OpuoInn sapuoquenut eLUEIN soguoquenur
5281 ap s1quon sa$h ap 31qoN

€ adnouB np ssouesse sep seinjonns sep souWe1B0SIH
81/1

{uo) sneuwela

CET OCT OLE O0T 06 08 0/ 09 OS Ov 0€ OZ OT

(up) aneuela

OET OCT OIT 001 06 08 OZ 09 OS Or Of OZ OT

nr: Es 0 1 TT “I 0
Fr 00€ 007
Fr OUÿ 00v
| 009 009
008 008
O00T O0OT
OCT OOZT
aunef 2squeon sopuoruenur eqgenofpy/deqz sepuoauenut
5334 9p >1quoN s33n 2p 21quuoN
(u) snewela (us) ssauelq
OET OZT OIT O0T 06 O8 OL 09 OS Op O£ OZ OF O£T OCT OIT OOT 06 08 OZ 09 0S Où OE O0 OT
(0 (
oz 000€
O0
009 0007
008 000€
GOOT
OOZL 000v
OOÿT 0005
0097 0008
008T
0007 0002
opu SapHoquenur odnoi sagliojueaul
À P V 533n 2p a1qUION ÿ 9 s28n ap s4quoN

+ odnouB np sooussso sep soinjonus sep soulue16o}siH
ÉATTA

(us) enaueta

D€T OCT OTI OOT 06 O8 O£ 09 OS Op GE OZ OI

"HT.
00ÿ
009
008
0007

O0T

ODIH SSgLOJUAU
saâ1} ap 81QuON

+ edno1B np soouesse sep seinjoni3s sep seuuuei160}sIH
S1/T

(us) aneweg {u9) asuwerg

OET OCT OT OOT 06 O8 OZ 09 0S Op Of OC OI O€T OCT OTT OOT 06 O8 0Z 09 OS Ob Of OC OT

Le a — nt LE = 4 Le) L 4 + L 1 1 L 1 = L 1 ni]
005 007
OO0T 00
ODST 009
0007 008
002 + O0OT
000€ O02T

ajdde s5yy/3ouomy sapuoueau, suspusyy sopuoueau]
sal} ep a1quon S38n ap 21quoN

{us} anewela
(u) saauwue1q
O€T OCT OTT O0T 06 08 O0 09 05 OP DE OZ OT
DET DZT OIT OÙT 06 O8 OZ 09 OS Ob 0€ O7 OT

‘ + l it — LE D el]
L nt _— n 1 E 0 00007
Fr 007 00007
O0 0000€
+ 009 00007
008 Los
0

es au
00008

O0ÿT

L

00006
0087 COC00T
0e s adno19 saguoquenu]
Jepexv saauoiuenul S23n 9p 21quoN
<284 ap siquon

G odno:6 np sooussse sop seinjongs Sep sounueiBoysi}
81/1

(5) aneweg {u) sneueiq
O€T OCT OIT OOT O6 O8 O2 09 OS Oÿ DE OC OT GET OCT OTT OO O6 08 OZ 09 OS Ob D£ OZ OT
CT nn 0 A A à 0

005 I 00
000T 00?
009
O0ST 008
0007 O00T
0062 QOZT
OOÿT
000€ 0091
00$€ 0087

eu soguoquaau] XOOUU9]3 saguoqueaul

281} 2p quon S33h 2p 24QuON

(uo) anewera (un) answer
O€T OCT OTT O0T 06 08 OZ 09 OS Ob O€ OZ OT O€T OCT OIT OT 06 O8 OZ 09 DS Op O€ OZ OT
CR E ñ 0 Lo
00s O0T
000 [ 90€
00€
00ST
+ OOt
0007 006
o0sz 009
000€ + 004
sapHojugaui
eozequu dipz soûn e|no) sopuoaueau]
2P 31QUON san ap 21quoN

6 odnoub np sooussse sep so1nj9nns sep seuuLuE160}SIH
81/S1

(us) anewelq (us) anaweiq
O€T OCT OIT OÙT 06 08 02 O9 05 Op DE OC OT O€T OCT OIT OCT 06 08 02 09 OS Op DE OC OI
Un o L ! à ! 0
I 0001
0007 0007
000€ 000€
000
000€ 0005
0003
000 0002
0005 0008
0006
0009 00007
ane eozequ Sue sepuoquanut une e0zequu Sue sepuomuenut
F* q a se3h ap a1quon y q qu safn ap 21QON
(u) onewela {us} onewelg
OËT OCT OT OOT 06 08 O£ 09 OS Op CE OC OT O€T OCT OIL COT 06 08 OZ 09 OS Oÿ Of OZ OI
0 à un nn in 0
O00T
O0T
Ocoz
007 000€
000p
00€
000$
00t 0009
005 0002
0008
009 0006
soajuañle sajlinaz e oyoyeqI seguoquenut ee seppoquoaut
91 [LE [23 ) | ) | qi} 5081 op aquon | S28n 2p 21quuoN

& ednoif np soouesse sep seinjonus sep seUILUE160}SIH
81/91

(un) sneuelq (us) anawuelq
DET OCT OTT O0T 06 O8 OL 09 OS OP OE OZ OT OET OZT OTT O0T 06 08 OZ 09 OS Op DE OC OT
un CR 0 CE LEE D 0
007 007
00 CO
009 009
008 008
O0OT O00T
OOTT ODCT
OOvT COdT
OWOBUILUSEILU WON ssuoiuonut oqlossIqoiN sapuoueaut
* * S28} 8p 21qUON * $28h ep SiquoN
(wo) saawuelg {uw} snaweiq
OET OT OTT O0T 06 O8 OZ 09 OS Or O€ OZ OT O€T OCT OT OOT 06 08 OL 08 0S Oÿ OD€ OZ OL
CE + 0 nn EE —# 0
r 005 00s
Tr DDOT 0007
F O0ST GosT
0007 0007
007 0057
SSp11OUSAU Isu! sapuoquenul
EQUOAW s38n 2p aiquion * “ W s39n op aquoN

$ odno1B np soouesse sep seinjanss Sap sounue1bo}siH
81/LT

(us) anaueiq {u) aneuwuelq
O€T OCT OTT OOT 06 O8 02 09 OS Op Of 07 OT OET OZT OIT OOT 06 O8 DZ 09 OS Où O£ OZ OT
rer nr: re _ 1 0 PS A ñ A 0
COOT
00s
0007
0007 Tr 000€
O0ST r 000v
0005
0007
u00g
0052 0002
B8un10 sapuorueau, JuIAgUU BueSO sepuoueaut
* s281} 3p S1QWON vis s281} ap s1quon
(un) sewue1q {u) anuwerq
OET OZT OTT OÙT 06 08 O1 09 OS Ob D OZ OI DET OCT OIT O0T 06 O8 O0£ 09 OS Ok 0€ OT OI
—— a A Lo D nn A Lo
007
005 00+
tr 009
0007 008
006t Tr O00T
OOCT
000€ O0bT
0097
006€ O08T
Zueauu o saguoquanul B19Y9 Saguoquaau]
q 10 Se ap 21quoN Û u AO Safi: op 1QUON

$ ednoiB np sooussse sop Seunjon13s sep soutue1Bo}sIH
81/81

(us) anauwueiq

OËT OZT OTT O0 06 O8 OZ 09 O0S Op DE DC OT

(172
JalJose1ed soppouoaus

sa8n ep a1quon

g ednoiB np sooussse sep Se1njon13s 59p soiWPA1B0)SIH
SCIEB S.A.R.L.

Société Camerounaise d'industrie 1 d'Eoilaion de Bois

Annexe 8-5
Résultats en matière de cotation de qualité

#  FORET UFA 09-025 — Révision du Plan d'Aménagement - 2012
} RESSOURCES Page 13
MANAGEMENT Annexes

REPARTITION PAR QUALITE DES TIGES INVENTORIEES
ET COEFFICIENTS DE PRELEVEMENT

hvenrare) ESSENCE Gore (rerenu, À | 8 | 6 | 0
1 lAzobé 165 60 17,6% | 57,6% | 20,0% | 4,8%
1 Bilinga 36 60 50,0% | 36,1% | 83% | 5,6%
1 Dibétou 66 60 39,4% | 47,0% | 13,5%

1 Doussié blanc 66 60 19,7% | 34,8% | 37,9% | 7,6%
1 Doussié rouge | 14 60 57,1% | 28,6% | 7,1% | 7,1%
1 Padouk rouge 185 60 | 25,4% | 45,9% | 21,6% | 7,0%
1 [Tali ll 504 60 40% | 23,0% | 49,0% | 24,0%
1 Autres Groupe 1 25 60 16,0% | 52,0% | 20,0% | 12,0%
2 Acajou de bassam 33 60 |45,5% | 42,4% | 12,1%
2 Aiélé 7 Abel 12 60 16,7% | 75,0% | 8,3%
2 Alep 301 60 12,3% | 25,9% | 18.6% | 43,2%
2 [Andoungrose IR 60 |305%/27.3%|23.7%| 8,5%
2 Bahia 93 60 23,7% | 50,5% | 20,4% | 5,4%
2 Bubinga E 43 60 27,9% | 46,5% | 16,3% | 9,3%
2 Dabéma 24 60 Ts3% 50,0% | 20,8% | 20,8%
2 JEkaba 210 60 30,5% | 51,0% | 15,2% | 3,3%
2 Ekop ngombé mamelle 10 60 10,0% | 40,0% | 50,0%
2 Emien 333 60 | 3,3% | 40,5% | 40,2% | 15,9%
2 Eyong 52 60 28,8% | 51,8% | 18,2%
2 Faro 17 60 16,5% | 5,9% 17,6%
2 Fraké / Limba ai 60 36,0% | 44,1% | 11,7% | 8,1%
2 Fromager / Ceiba 30 60 23,3% | 48,7% | 26,7% | 3,3%
2 Gombé 49 60 20,4% | 55,1% | 24,5%
2 lomba 86 60 57,0% | 33,7% | 7,0% | 2,3%
2 ___[Membods 15 60 [53,3% [287% | 200%
2 Naga 34 60 55,9% | 17,6% | 20,6% | 5,9%
2 Naga parallèle 40 60 32,5% | 50,0% | 17,5%
2 Niové 65 60 [33,8% 33,8% | 27,7%] 4,6%
2 Sipo 16 60 56,3% | 25,0% | 18,8%
2 Autres Groupe 2 32 60 31,3% | 43,8% | 25,0% | 0,0%

A% +3B/4%
EVALUATION DES COEFFICIENTS DE COMMERCIALISATION

Groupe Coeff de
ventaire commercialisation
1
1

70%
%

#
el
a |© |
|

[770% 7 |
g [25% |
Bossé clair

bÉtOU
Doussié blanc
Doussié rouge

[655% |
Padouk rouge LU 45% |
[55% [7]

E
7
[Acajou de bassam
Aiélé / Abel
Andoung rose
70
D"
0
5
50

[50% ___ |
[70% __
Kkaba

e

Yo

70
kop ngombé mamelle
[50%

%

a

1%

0%

REA RAAREEEE
DIoi—z a = ri
ES Ë
JE &|

m 3
&

romager / Ceiba 60%
mbodé
jaga parallèle
iové
ipo

[7 [Autres essences 70%

Données de productiün:2011
Données moyennes Bassin Congo

E [50% 7]
raké / Limba [50% ___ |
[60% 7 |

CERAEAGQUE
Eu] Le]
D 3
#
SCIEB S.A.R.L.

Société Camerounalse d'industrie et d'Explollation de Bois

Annexe 8-6

Volumes bruts totaux détaillés par espèce et par classe de diamètre

RESSOURCES Page 14

< FORET UFA 09-025 — Révision du Plon d'Aménagement — 2012
+ 1L24 MANAGEMENT Annexes
ANSNAOYNYVH

gins 1 86ed szo6o van "ol 2LOZ seinuel 92 ipnef
L114 0 o o 0 br 8 ouejg nofeoy
sboE o o o 9 o o 9 Q as o CRE 7 COR sr $ seËnos siod e wegy
z odnos9
ÉETEUT o o o O  GOOS6Z gz£8th BLZB0L 08161 CBC GSOYOL 21202 Sur EOZAE J9EVT 969 sdnouf ed [eo 1
Tas6es o o o 0 GOLM6L SDS LOIS SORD9 Z60ES OpSCBE ObPzbZ OLIGSE 9009 © BISE  SLL g NEeL
BAT o o o O E9SGE OOBZA7 OSp6BZ BELDE ZBZSZ OPEL ODGPE OZPyZ CSP © BISE C6 9 eBnos noped
É 714 o o o Q see 9 uexo
LCET2 0 û o 0 LICE 7 Ezos C] €L0Z 8vs C] 80€ 12 CO L22 9 nBUAON
[172 o ( a a 71 ok Iqeow
40EZ o 9 9 o 8754 o o o 0 o pr 0 0 0 8s ok OO
470Gk U 0 0 ° zok 8624 TOSE OPPIE 4897  vart o224 7 ais 8 8Bnol aissnog
1512 9 0 0 (] 618 prit L114 BLL9L ZObSE SS66 OPZB  GLIL 2 tést tz6z- 8 QUEIQ 9ISSN0G
Sy849 o o o 0 106 8ZE0 OZL9È OLBEL 866 GO6DL 2odr ZESf  SpBE RZLE  vgl- 8 noÿsqia
0S£ 0 o 0 o 05€ 8 8501 ebuiqng
ET o 0 o 0 18 g o bLt S2CL SES 609 SAS ZpSk DSL  d82+ 8 gouoy essog
620 o o a eo 18H 6SZ © OGHDL SR SZE LOL Z0b © GB2 SL LOL SES 8 ÉD 95504
S60S9 o o ° o D BSIL 698  NClp © €969 2889 G99EL Col © bEOSS bpOZh  SZET 8 ef
LATET o o o O Hop GZPIL OBBSt OZBLGZ POSEZ ZPEOT OLbAOI £678 9209 ISC  OGpt 9 9qozy
Lodnois
163037 SI<N SE ÿL €  ZL bb ok 6 e L 9 $ LA € z ang S3934$3 $34n049

8198: (eu ue) s1ej0) seuns
SogHojusau] sa}o9ejd So] Sajnoz op eseujuÂs

(gui) xnejo} san1q sotunIoA

ANANAOYNYN

gins z 6ed G20-60 Van "sos 2LOZ se1nueï 92 1prel
920€ C] o L] (] LA zé+ soit zst 9 CN]
028 0 ù ( o LA aie Æ GS 9quoy
8716 o o 9 0 Z2b9l 81961 +519 VERSDE GO0ZI Gé EU 1067 987 GBC  65ve 9 eqiuol|
2992 ° o 0 0 éDEZL S4ot O6 d6RL OZ 12P* voss  og2r 9ess  9Ers Wee É] quo
AE o o 0 o Zk8L  £OIS 668€ Sp6c 0 Li st He£k œs 72 gi g eq / 16ELOI4
€2040+ o 0 o o 0 8845 668 20bZ DESIT OHOIHZ 1608t CEBOL Dr Sec oz 9 EqQUT / PAES
T£6E o 0 o 8 8er SSL LE “x 9 UIZeU 0124
OSL6E o 0 0 (] dpsot CPE 0 CO vez a 40 Li 9 014
6L0Z8 o° 0° 0 o CT SDF 945 29001 OGZBE @6LOL SrezL PSS Sp  ZLSZ g Guo4z
PELELE o o o O CRU SGe6t PGLZZ LOGE ObIS OPSEGc OLpgzp 2agiz GZbtt © GésT  oiz g DETTE]
SzLiS © 0 0 o Bock  8SHt ETTA L74 9 8964 OLS 2209 6900!  C6cé 4582 g elewe squoBu do
z9L o ° Q] Q zek 9 3san0-puou eBeu doy3
404 CCE) 40 Ê exe doyz
9966 o o e D SISOZ OBIS6I EPSZL VJD6ZZ GGpEE OCBOP OeGSE BUBPE 96825 ŒAVLE ZRBLE 9 eqey4
1960€ o o o CC o 2Z6p BOL EL 402 401 vs 9 eu9qeq
ÉL4 o ô 0 o 0] o C] o o o Q (] 0] 0 Q g eBnos eBuiqng
SEZL9 9 L] © 0 8822 9 2 TYPE BT9S BPEOL JOB Z8Z01 ECGR ZLES  C68c 8 3 eBuiqng
656€ 0 0 0 ü ù o ® Q 0 STS  6gll ts LT vEz os 9 {uo1O) H oBuog
67€L07 o a o 0 KS6S GS SS90S OLLZEL 1716 EOUPE OGBZOE SZ6LE LOCAZ ÔLUZLL volt 9 elueg
7] 0 0 o û o® 0 6 0 sis LEE SYEY 296 are 46 at F] #4 SBuuy
41vis o 0 ° (] 606ZL Of9p von 826$ EVLOL 2889 SBSZ plz 00€ £s8 2 9 2501 Bunopuy
+0 0 0 0 9 agce 062 8964 GEL pr 404 ss 9 uniq 6unopuy/
09€ LY 0 ù o 0 PrétOk ses OIGIZZ OJpAb LEOSP ODISGZ OLpEPE 2ESBZ SLe8Z OZBZZ OZL+ g day
60ÿ2L ( ù 0 Q (] £are û 61S+ 968L 9961 SRST  4S0k 494 €se Sz8r 9 av / Av
+E60€ o o 0 0 D OZ HIS 098 SEL OSICS OIOCS Opégk Opéez AZI br 8 wesseq ep nofey

1830) GLEN GE pk  €E 24 LL ok 6 8 À 9 $ L € z ana S3934$3 SIdNOU9D

ANIHAOVNVN

gans £ ebed Sa0-60 van sans Cr: ZLOZ 181auel 9z 1pnel
Y90L6EL 0 o o O  Srogt OSESDZ péget VACCNS OGILAGI COZc6 69606 G28POh S6LOPL ZOBLS  brisr 9 EWEIN
vrEt 5 o 8 Q D6L VAL 26 GO  E6c os  40k G epieied ne
É174 o ° 9° o ° o o o° o° av o LH 8 ces sse g iquny
zh 0 o o o o 0 o 9 as o o o° o ae oz s youpuoy
DE] o o o ° o o o ] o o ES 0 4 o ù s ezpueet
O8SPE+ 5 o o o gets CZ00Z ZOOZ DOZCOC OCOBP ZLSJS GCLS9 SéSS GIE LeGr  Gezos 9 8Bnoi Lino4z
z88poL o o o o BE8 OPS* GB2S SEP LORSI B6ZZS SLI OZIG6 EH 6966 ETC s eunoxz
gb8cvt o o o o wi o o GES DYB  VSL BRUT ES  OGSGZL OZ8ST ci 9 8u8az
9682€ Û o 5 o 9078 © GSIEZ DOEGL GEZb OSaS2 OSCGE PR OGRSi OEUT 2691  6po g ecipog
z90ts Û] ° o a BBEL SSI DBGBE GEZ E968 © dEG LpEO 9099 © GLZ ZSbZ 291 g nenuy
696 o o o o zes us 10+ “ g AA OM

£ odnoio
S8LOEEZ 9 o 0] D OLSO8C HÉpELE SEGRZY OOLESGI OBLAPZ SOEGPZ SIPBPZ A00P6L ZBSSGE LTSESL  LLC96 adnoub sed 18301
[72 0 © 0 0 172 8 ofuo9 eue
L/774 ( a q e 12 o CS ® ° 0 è 807 0 te so 8 CITCTE
prier 5 o o o CET eo TaGk ASUS DOUCE 206€ D9ZL 0697 pb gui 8 odis
£9pE ° o G Q É ° o o ü o o o o o° 0 9 ouefg ANOpEd
É 472 6 8 o o sl 9 osi ° a Ter GEL vez sue css oz g M Higezuo
S9ÿsoL o o û o OP CUP S86 1888 LPS Griei OCLdbh O6BL SbSS €UZ6  bégp g SAON
00615 o o o U GRBIZ RSI  OPSen  OBELb  OHZSZ ZS6Z OS PLZ G62Z SBEL OS o] alglesed een
LEBLE o o o D 2p60! Os OS  Sp8t bay SE6E SQL plz © DZIZ © GZZL 470 9 ebeN
89e o 0 0 u LE 9 nÉUNINNAN
89244 o ô û 9 Colr SISZ S8B  SOCZ D6BL Op dB LZEL © OSOL EI ET $ epoque
4$6€ ° o o o o ss o ver o o ô a gt 67 ze 8 1UBuo7

18303 GL<N GS PE  Œ£L ZE  bk Ok 6 8 2 $ El v € z ana S393d$3 S34n0H9

ANSNIOVNVN —

guns + afed szo60 van "éme 21OZ Jenuef 97 Ipnef
116 o o o ° z6v vsz 40t #5 9 wuno43
[4415] 0 o o o SELT SP68 6825 9iv6 GOOZL S6ES C69€  ZPSZ 08 5967 174 g eines soned e ssneaz
CUT ° o o 0  ASPI£ OOSIEZ © pS29 ESIBL LOBSL B6ZZL 92871 LbES © BZIB 0026 Sr 5 Ssn243
L7r44 o o ° a gsie oëz 8xs œŒs 204 HT g Buesess
OLSEL 0 0 où 0 0 SSL  Of8L GLS S6BL SPL  O9IZZ 82 A €g8 zst e] Buoy
8SEpL ° o 0 o 0 0 0 o 2é9 SZVL  2VBL © G6SE  OZIZ  sz02 Est S 6usqsq
TL020ÿ 0 0 0 0 o ( ° 61SL  ZGLS OSZSI ODaRSt bhzOS ISEZLIL SSIO0L 87866 G eqenolpy / deg
7427: © 0 o 9 889 0 596 6254 HI DIV, PISE  B4EZ 9816 699  GPELL SG enbuyy,p pooMqeIOS
L6F8z 0 o o ° Bee SPL DOCGE GS ZES Op Ses pl © CQ0C GkSE 94 5 Bueuio ess
OLGLY o o o D 2p6OL OSpég VGSgt GPBt ObZbr OO9PZ OG66Z biz  19L SRE,  OvS S s06u Jopuy
AZLOES ° ° ° ° SEUZ SP 596 LOLL 69kS AL96L OSSEP ZBugr  ZLvBS LG9LS ze» g Hopuy
6149 eo o 0 ° o o o 0 o o 69€ 9 oës  £SB oz g nou
6722 o 5 o o Ego OSHEZ OEGL 062 OD2SZ Gb SUST BAT S62Z CLOUP 8169 s Igoliqoyy
89785 o o o 5 D Si GSBE BEL 228 €0GS SQL 5099 9598 8657 8267 gs euejy
66921 o o o ° CS a ° o o 69€ SSL EPS S287 +987 gs 18 diqy
gLEb o o o o o o ou o Z£8 ŒÉPPE  Z466 OPEL S099 L6ZZL 2018 g eueqy
69€ o o° a o 68€ S sleqv

+ odnoio

SSZ001Z © o ] o 8670L 09556 £EPDZ JGPZCL GZSOLT EELZEZ LICBOZ bOvzpz 9G6TrZ DSB6ZL 6ZOBPL Sdnouf ed eo
8599 o 9 o ° CU] 0 d62 ZE Z6F 69€ o 44t o o o #01
Tes 0 0] © 0 80€ $0z so G es! Ed
[122 Li] C] © o L 0 9 9 0 0 0 o 9 0 Lo GS eBueso
HE 0 o o o o ° o 062 2e o o vsz Li 40 2704 9 coqo
6962g o o o o o o o o o Zô+ GEL LO67 EV2L 29661 go8rt g opuoynn

16307 SGEN SE Dh  €k  ZL Et ok 6 8 L 9 $ + € A EL $19:4S1 $14N0u9

gains GS o6ed4

SZ0-60 van

ANSHIOVNVN 2
saunossay :@:
13804 Ur.

2LOZ 1e1uef gz ipnol

ETES DUT

BLB9LEZ 0 5 o O HISOIS GUS/Tr 15962€ OSBBCS ZISPCL ELLELL SGBBLL SPLS8O GGSRGL SD5999 SOLESP
686424 o o a 0 09685 OOHS6Z 92768 DROZZ O9IZS2 SGHUOL 6ZSS6L OBOHZE BO9ESS  ZHOGEZ ednouB 1ed 18301
8£6z o 0 0 0 o a o o 2 C7 o C] o + & no} sopue$ e an6nos
+92 F] 8 o 4 G ekeabueg / ousÂyes
CICITAS 0 0] Q] ( LL 9 062 Li] 14 LODEL SIEOZ Gppbr  O0bSE G Oo
L7r42 o 9 (] o est LA L 42 sz G 142000
Sbb ° 0 o o po 40 as 9  AV.P BIPIO9 / LEWUNANN
09104 o o o o SET S96 GSCT OL SL 69€ sé SE or vs g ElEgN
ATU4A4 0 © C] 0 0 o 0 0 0 Zo96 S6IZZ ZZBSS 91102  bESOr G eunef squeo|ÿ
92E9 0 0 0] 0 CET 062 zes 92bE 6£z EC Li g 1em0dey
£L826 o o 9 o° SZ SS6  GP6t pr BOGL £OPPL AGOLL © G9tSL LOSEL bout gs UBAO / ePUEH
1EJ0J GSE<N Sk  bL tt kL ok 6 8 4 9 $ LA € z EL S1914$3 S24NOH9

© SCIEB S.A.R.L.
Société Camerounaise d'inde et d'Expietiiee de Bois

Annexe 8-7

Paramètres statistiques et précisions obtenus sur les volumes bruts pour les
espèces principales

RESSOURCES Page 15

&! FORET UFA 09-025 — Révision du Plan d'Aménagement - 2012
SÉLES MANAGEMENT Annexes
Paramètres statistiques concernant les volumes bruts
des tiges de diamètre supérieur ou égal au DME,

obtenus sur l'UFA
I Erreur ] Surface de Volume brut >DME sur l'UFA en m°/ ha

relative
sur l'UFA
()

Essences CV (%) référence pour

Er= 15%

Intervalle de confiance

Moyenne

115 419

1 305 078
2081 98 a
Bossé foncé 1950 2 3 312400 pi — 08
Bubinga rose 0 ù. 00

Dibétou 618 29 332 698
Doussié blanc

 —
0497 [7 054 [7 0547]

Doussié rouge 1516 1 569 396 0,08
Iroko 15 038 884 9,02 D00 0,06
Moabi 0 [000 [7 00 [7 00 7]
ï 2747638 [77 007 7 | 001 Ÿ 015 |
TS1an77 005 000 [7 007 |
D
(RTC Los 7 Lou PT ie
[us Dssere D 0m ce em
Acajou blanc [0.00 [7 000 |
lAcajou de bassam 915 à 729 316 p mi [__o10__ ] oz |
I
Alep 244 51 862 426
gate et |.
3 650 138 9.04 [_oo |
[3536647 [777 123 7 T 09 |
ER EE TE
BubingaË —fioo | æ | os | er | co |
Dabere [834 [so [° 6o5eo7 [7 050 ci |
Ekop naga nord-ouest 9 0.00 9.00
Eiop ngonèe rames ss ne on |

Emien 241 50 595 4,13 3,66

Eyong 433 EE 163 324 re — D —
[Faro 7 1126 | 53 [ras | 0.3
Fraké / Limba 189 980 026 075 117
Fromager / Ceiba 0,41 0.25 0,57
454 096 0.62 041
185 933 0.93 073 113
En

PE 0.18 RE 028
[Mukulungu 77] (15088884 177 0027 000 | 005 |
2 EE SE
Nega parallèle 7397] 56 TT 476782 [7 053 | 0% L'or
CE AE DEEE REZ 2 ON DE NE OS
[Onzabii KV 1708 | 65 2510265 [77 005 Too [7 cw |

Padouk blanc 4155 Ds Ducs 1 0m D 0 Pc
Si im ie

SCIEB S.A.R.L.

Société Camerounalse d'industrie et d'Explolunion dé Bois

Annexe 8-8

Cartes de répartition de quelques essences ligneuses importantes :

Acajou de Bassam, Alep, Azobé, Bahia, Bülinga, Dibetou, Doussié blanc, Ekaba,
Emien, Eyong, Fraké, lomba, Miama, Niové, Padouk rouge, Tali

FORET UFA 09-025 - Révision du Plan d'Aménagement - 2012
RESSOURCES Page 16
+ MANAGEMENT Annexes

É CLOS 18nuel Nu : UORESHESE
(107 ‘YNrIM) JueuiebEUDUIR,p 8ABJUSAU] : 201N0S “ ; |

v'o> Cl]

| eu /; AN ne dns ss6n 2p s4quoN

MvL

“SON 2P DORÉ P ANNPULP 2SFEUNARUE) NPPOS

TY'V'S 83DS

k
| ZLOZ ONU Nid : UORESIIEEN

eu / S9Ûn op S1QUION
(tuo 6ÿ 07) 4AUOAR,p SOBLL FIYL

LNBNHOYNVN if 2° FN. fe. ; À x sa »

|. SHaNoSsau 4 7 LT | L e Ë } “THV'S 430$

13404

…_

| ZHOT 18hUET WUA : UOJESIEPE 4
(108 vWrM) ewebeueue,p eyemuenur : 91n0S
L T7 \

{
{
À
j

ey ; AWQ dns s56y sp 21quoN
42110SVH VA

SOS 2p VON OHÈELP 12 ANSNPULP ISRAMORUTE } HIPOS

"TH'V'S 410$

ZLOS Jenuef AU : UONESIIESES
(LLOZ ‘VAINIM) ueuebeUELUE, p 8UEJUSAUT : 8QNOS

”

eu; 3NQ ne dns 96h ep s1quon
49n0ù Hnogvd

ANINAOVAVN - LT a. . FR Le “109 ap vonmEÉELP 22 ANSNEULP ASTEUOIE) 2 POS
…… SHHNOSSEA à ; . | : f "T'A'v'S 93/2$

13404

où Ÿ s
)
‘ iozJenuel Wa: uopesyeey À
(OC var) moutebeustue p BJEJUEAU : E0MNOS

\

eu /; So6} 9p s1QWON
(wo 6v e 07) uSAE,P SoBIL 3ONOU HNOQVA

ANINIOVAVN FF Le LU ‘ D SEP comp 5 ANMPNLp 2SRMORE) PPPOE

SIDHNOSSAN x !. ei / TA V'S 43125

L34O4

=
TT
Ê] (9

Ti ÿ
‘ ! ZIOZ NUE! Wyd:UOÿESIEEN
(02 ‘VArIM) juetueBeuoue,p 8ejueAU] : 894n0S À

A,
fn

!
À

| s0> (7
leu / 3NQ ne dns 5261 2p 91quOoN
vV9onozo

LANINAOVAYN EE à ET # TS Le :S08 2P LOMMONÉP 39 SOSNPULP PEER) DPDOS

… Sounossan (9h. : Où / el Î TH'V'S 4312S

(4 13404

' <LOS 1onuel ‘AH : UOnESEY
tue VAITA) JueuebEUpUE,p EJUeAU] : 801708

NA

Lot
Î

eu} ang ne dns sen ep s1quIoN
AAOIN

ANBNAOVNVN 9 ; à dr 08 2p vonmiodLP 1e sinsnpuLp eaMO DU) 18POS

SI94NOSSA4 = k . t …. | ; .. "T'H'V'S 430S

13404

Z

j

ZLOZ JONUEl Wa : UORESIESE Ê
(LLOZ ‘VNT A) JueuuEbBUpUIE,p SAIEJUBAU] : B9/NOS  }

nr
\
\ Ton
Ts

eu / ANWQ ne dns soBy op s1iquoN
VWVIW

ii u j à :
ININIOYNYN f : ; : È “08 2p Loge OP 1 ANSNPULP SSTEUMOIAUE) HIPOS

San ossi : .

Au SL

1 +

210 Jouuel Wu : uonesyeou À

(LOS ‘VAT IM) JuouIeBEUQUIE,p SAEJISAU] : 894N0S Î
LE

gL'o-L'o
vo> [
eu / ag dns SsBn 2p aiquonN
VaWOTI

LNIHIOVAVN F ° ET ee. “SION 2 OEM 19 DENSNPUI p 2SFUNOANTE) DIPDOS

SIDHNOSSIA F— | | ) 4 A "TH'V'S 931$

A4O4

i

TLOZ 48AUEl ANT : UOYESYESE #
(1102 ‘vAr un) ueuebeugue p 81EjU8AUI : 20470S

MSA,

À

{
}
H
‘
3

eu ; Ag ne dns 5568 op siquon

EMA)

LANINBOVNYN
SHDHNOSSIU
13404

5108 2 DopAIIIÉELp 29 aINSNPOP 2STMOMUE) DIDPOS

"T'A'V'S 43DS

(408 VAT YA) iueuebeueuue.p aueenu : œunos  }

eu / ANQ ne dns san 2p 21quionN
ONOA3

ANIROVAVN + | Fr 5 ‘ i ‘ | ! SR 2p mopetokt ap 1 2pnenpup sspeunoure) a1PPOS
É - £ : “T'A'V'S 431$

r
| ZHOZ deu] Wu: UODESIEPN j

(LOS ‘YArIM) uewebeugue,p 81EMIBAU] : 894n0S
nr
7

eu / ANQ ne dns seB ep 81QWON
N3IN3

Le N F4 #
ROME Ÿ En : Î LT S04 20 ONMOIAAP 1 NSNPILP sun taure) POS

‘TA'V'S 41DS

Ï F— RL |

ok Vs

T
ZLOZ eue WHA : UONESIEON
(107 ‘ir uouebeugue,p e4eienut : 8110S

SA,

(

ANANAOVAVN
SHDHNOSSAN 0:
18404 LEFT

eu / ANQ ne dns soft} op e1quoN

SIG 2P voREONÈELP 12 SNNPULP AFEMOBINE) 2PPOS

vavy3

TYVS 41DS

El

2108 souuel Wa: uoyesueeu À
tue “VAIrUN) jueuobeuguie,p eeJUGAU] : 891N0S À}

j

Dee
Vo,

eu / ANG dns seBg op e1QuoN
9NV19 31$SN00

L_ANANAONEN ï ° ST PR \ St : ‘sp 2p vopeodEp > amsnpULp aspemo RUE) POS

saounossaa 7 . : ; ‘T'AV'S 430DS

RECT' Ean af

2407 Jonuel ‘Wu1 : UOpeSHepx À
(LOS ‘VNr IN) JueIeBBUQUE,p ABJUSAU, : 801n0S ?
si'o- 10 RE
L'o- 500
go>[ |
eu / ANG dns ss6n ep s1quion
no11g1q

‘5108 2p VORUMOÉXEP 19 NSNPU p SSPMONE) HIPOS

ANAmaDvNvR D ET EX, ue,
SAIANOSSAU n_ A |  f ; : “TY'V'S 9312S

44%04 :*

ZI0Z JONUE Wa : LORESYEE
(OZ ‘vrm) meuebeugure,p aiejuenau] : 80n0S

L'o- 500
soo>[ 7]
eu ; Ag ne dns seBn ep s1quoN
VONTIa

nr 2 af - N |: |
; | 1 sr'o-1'o RE

SR -
Lo

t u

INANADVNVA 908 2 none à am snpUIp 2sTuno Eur 71PPOS

SADANOSSTA SE L st po, TAVS 431$

i

2108 Jemuef ya : uonesyeon À
(LOS ‘VWriIM) euebeugwre,p enejueAu] : 891n0S

A

| | | TA
}

eu; ANQ ne dns ss6n ep s1quionN
VIHva

Ste
LANINIOVNVA : f 7 Pa k Le SION 2p LOREOATP 19 PNSNpULP SUNARUE) PIFPOS
… SHPANOSSNY # D » °TH'V'S 831$

(07 ‘vWrm) ueuobeueue,p enejuenu] : eonos Î

ue VA

sc'o-L'o
L'o> C2
N eu / AW ne dns s36n 2p 31quoN
3902v

ANBNADVNYN = { Cr L. | nee 08 cop . , ,

“TA'v'S 41025

N
&LOZ Jonuel ‘WH4 : uoÿesyesu
(LLOZ 'YNTIM) juouteBeugiue,p auE)UeAU] : 824n0S

SA,

4

eu / 961 9p s1qON
(wep ep wuS 6ÿ € 07) sjusAe,p s9BIL 3HOZV

‘SI af ON MIONbE,P 10 ANSNPUL D UNOBUrE) AIPOS

"TH'V'S 430$

zo>C7]
ey ; AWQ ne dns saBg 2p S1quOoN
d31v

sp
INIWAOVN VI ‘ FA : PR 4 :
SADHNOSSI É rt À À GE L'E
f 4330: 3 A ° : :

ZEOZ 4enUEf Nu : LONESHEEN
(07 ‘varim) ueuebeueus,p exemenu] : 604n0S

La

Vis D)

ANINIOYNVN
SHDUNOSSIA +:
asos | PPT

sv'o-1'o
r'o-50'0 ME
00-200
a0>[ 7]
ey / ANQ ne dns se6n 8p s1quoN
WNYSSva 2q nOrvOv

© SCIEB
Societé Camerounaise d'industrie et d'Exploiution de Bols

Annexe 9
Carte forestière au 1 : 50 000ème (Format A0)

FORET UFA 09-025 — Révision du Plan d'Aménagement - 2012
RESSOURCES Page 17
MANAGEMENT Annexes

SCIEB S.A.R.L.

Sociéie Camerounalse industrie er d'Exploitaion de Bois

Annexe 11
Evolution modélisée de quelques essences principales sur la durée de
l'aménagement
FORET UFA 09-025 - Révision du Plan d'Aménagement -— 2012
RESSOURCES Page 19

MANAGEMENT Annexes

AZOBE

TALI

PADOUK R

ACAJOU BASSAM

ANO AN 30
0.07 006
006 _ as
ss ou
oo :
4 4 00
€ coz
ae?
ce
em ce
° om
a 6 & 6 & o & œ Go en a 8 4 @ &@ 9 & © ae & em
se de dem me de dam
on
ve
a
3 00
É É
£ 008
we |
se
5 ao
e 6 & & &œ eo œ © oem ca @ & © & & © & © co ei 2 ms me
se de dm Class de dm ]
a on
ous oo |
oo |
o8s
om ces
3 sus 4 ue
aa ons
aois un
om
os us
o o
0 8 6 &œ og @ © mo eu eu œ G w œ &@ o œ © Go eu cr Ms m4
use de em Cissé dm
os 5
ons
us op
ou 004
. 03
on
ver L am
om
ou
oi
e go
a 6 & 6 6 0 &@ &œ mem & a GS @ & & 0 & © Go cu a Ke mé
se de dam Che de dem
vœ
eus
aus ——
mn
ue
&
voue
ous
so
ou
e

G 6 €7 œ © co en on

e Go & cs @ © @ © où cu c2 Ma
Classe de dam

ANO AN 30
3 ms
2
:
os
os em
: as
os E 050
mA
œ
pa
u o2
ae
o 0.00
a 4 4 @ @ œ & © 0 em en ae & @ eo es 6 ee cr M 4
anse Cesu
# me
m c
os ose
4 27
4 É
ë LE 030
o sn
Ps o
‘ Lrn. nu
ao 4e 8 0 0 à eu em a eu @ @ @ @ œ GE dr NM
Classe de diam Classe de diem
Ps ps
es Ps
om a
£
EL Lo
v co
en on
: e»
So ue à 0e 0 0 au ee 0 so ee en er mm

lasse de diem

